Exhibit 10.2

 

EXECUTION VERSION

 

2018 REFINANCING AMENDMENT (this “Amendment”), dated as of May 22, 2018, to the
Credit Agreement dated as of September 6, 2017 (as amended, restated,
supplemented and/or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”) among TRINSEO HOLDING S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(“RCS”) under number B 153582 (“Holdings”), TRINSEO MATERIALS S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the RCS under number B 162639 (“Intermediate
Holdings”), TRINSEO MATERIALS OPERATING S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, registered with the RCS under number B153586 (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the Guarantors
party thereto from time to time, the Lenders party thereto and DEUTSCHE BANK AG
NEW YORK BRANCH, as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender.

 

WHEREAS, in accordance with the provisions of Sections 1.14(b) and 2.17 of the
Existing Credit Agreement, the Lead Borrower has requested that (i) each 2018
Refinancing Term Loan Lender (as hereinafter defined) with a 2018 Refinancing
Term Loan Commitment (as hereinafter defined) provide Refinancing Term Loans
under and as defined in the Existing Credit Agreement in respect of Term B Loans
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Term Loans”) in an aggregate
principal amount not to exceed such 2018 Refinancing Term Loan Lender’s 2018
Refinancing Term Loan Commitment and (ii) certain lenders who are currently
lenders under the Existing Credit Agreement with Existing Term Loans thereunder
(each, a “Converting Lender”), convert all or, if otherwise specified by the
Administrative Agent, a portion of their outstanding Existing Term Loans into
2018 Refinancing Term Loans (as hereinafter defined) (each such 2018 Refinancing
Term Loan, a “Converting Term Loan”) in the same aggregate principal amount as
such Converting Lender’s Existing Term Loans (or such lesser amount as specified
by the Administrative Agent) simultaneously with the making of other 2018
Refinancing Term Loans hereunder (such Refinancing Term Loans and Converting
Term Loans, collectively, the “2018 Refinancing Term Loans” and each lender
under the Amended Credit Agreement (as hereinafter defined) that holds a 2018
Refinancing Term Loan, a “2018 Refinancing Term Loan Lender” and, collectively,
the “2018 Refinancing Term Loan Lenders”) in an aggregate principal amount of
$696,500,000.00;

 

WHEREAS, the Lead Borrower desires from time to time to make distributions that
are permitted under the Credit Agreement for the purpose of making certain
intercompany transfers of cash among certain Loan Parties and ultimately using
such cash to, among other things, fund the repurchase of certain shares of Topco
by Holdings, pay dividends and expenses, in each case, in accordance with, and
subject to the conditions of the Credit Agreement, and on or prior to the making
of any such distribution or dividend and in anticipation thereof, (a)
Intermediate Holdings shall form Trinseo Finance Holdings Ireland Unlimited
Company, a wholly-owned subsidiary organized under the laws of Ireland (“Irish
Finco”), (b) Intermediate Holdings has agreed to cause Irish Finco to, inter
alia, execute and deliver to the Administrative Agent a (i) Guarantor Joinder,
(ii) a signature page to the Global Intercompany Note and (iii) a Debenture,
duly executed and delivered by Intermediate Holdings in respect of 100% of the
equity interests of Irish Finco, and (c) Intermediate Holdings shall deliver a
pledge agreement, governed

 







--------------------------------------------------------------------------------

 



by Irish law, pursuant to which it will pledge 100% of its equity interests in
Irish Finco to the Collateral Agent;

 

WHEREAS, in connection with the foregoing, the Administrative Agent, the
Borrowers and the 2018 Refinancing Term Loan Lenders desire to memorialize the
terms of the 2018 Refinancing Term Loans and the transactions related thereto
and make certain other changes set forth herein and in the Amended Credit
Agreement by amending the Existing Credit Agreement in accordance with the terms
thereof; and

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement. In addition, as used in this Amendment, the following term has the
meanings specified below:

 

“2018 Refinancing Term Loan Commitment” shall mean, with respect to each 2018
Refinancing Term Loan Lender, the commitment of such 2018 Refinancing Term Loan
Lender to make 2018 Refinancing Term Loans to the Borrowers on the Amendment
Effective Date in an amount set forth opposite such 2018 Refinancing Term Loan
Lender’s name on Schedule I hereto.

 

SECTION 2. Existing Term Loan Refinancing.

 

(a)            Subject to the terms and conditions set forth herein, each of the
2018 Refinancing Term Loan Lenders severally, but not jointly, agrees to (x)
make 2018 Refinancing Term Loans to the Borrowers on the Amendment Effective
Date in the aggregate principal amount equal to such 2018 Refinancing Term Loan
Lender’s 2018 Refinancing Term Loan Commitment and/or (y) convert all, or if
otherwise specified by the Administrative Agent, a portion of its Existing Term
Loans into Converting Term Loans pursuant to Section 6(d) of this Amendment, as
applicable. Each such Converting Lender hereby agrees that all of its Existing
Term Loans (or a lesser amount allocated to such Converting Lenders by the
Administrative Agent on or prior to the Amendment Effective Date) will be
automatically exchanged for a like principal amount of 2018 Refinancing Term
Loans on the Amendment Effective Date. It is understood and agreed that the 2018
Refinancing Term Loans being made pursuant to this Amendment and the Amended
Credit Agreement shall constitute “Refinancing Term Loans” as defined in, and
pursuant to, Section 2.17(b) of the Credit Agreement and the Existing Term Loans
being refinanced shall constitute “Refinanced Debt” as defined in, and pursuant
to, Section 2.17(a) of the Credit Agreement. On the Amendment Effective Date,
each 2018 Refinancing Term Loan Lender hereby agrees to “fund” its 2018
Refinancing Term Loan as follows: (x) each Converting Lender shall “fund” its
2018 Refinancing Term Loan to the Borrowers by converting all or, if otherwise
specified by the Administrative Agent, a portion of its Existing Term Loan into
a 2018 Refinancing Term Loan in a like principal amount as provided in Section
6(d) of this Amendment and (y) each 2018 Refinancing Term Loan Lender with a
2018 Refinancing Term Loan Commitment shall fund in cash to the Borrowers an
amount equal to such 2018 Refinancing Term Loan Lender’s 2018 Refinancing Term
Loan Commitment.

 

(b)            On the Amendment Effective Date, the Borrowers shall (x) prepay
in full all Existing Term Loans that are not to be converted into Converting
Term Loans pursuant to preceding clause (a) with the gross proceeds of the 2018
Refinancing Term Loans and (y) pay to each Term Lender under the Existing Credit
Agreement prior to giving effect to this Amendment (each such Term Lender,





2

--------------------------------------------------------------------------------

 



an “Existing Term Lender”) that is not a party hereto as a 2018 Refinancing Term
Loan Lender, any breakage loss or expenses. Notwithstanding anything to the
contrary contained herein or in the Existing Credit Agreement or the Amended
Credit Agreement, each Converting Lender agrees to waive any entitlement to any
breakage loss or expenses due under Section 3.05 of the Existing Credit
Agreement with respect to the conversion of its Existing Term Loans into
Converting Term Loans pursuant to this Amendment. In furtherance of the
foregoing, the Lead Borrower hereby instructs and directs the Administrative
Agent to apply the proceeds of the 2018 Refinancing Term Loans funded on the
Amendment Effective Date to the prepayment of the Existing Term Loans.

 

(c)            The 2018 Refinancing Term Loans shall be designated as a new
tranche under the Existing Credit Agreement as amended hereby, with terms and
provisions identical to the Existing Term Loans (including as to maturity,
Guarantors, Collateral (and ranking), mandatory prepayments and payment
priority), except as set forth herein and in the Amended Credit Agreement (it
being understood and agreed that, notwithstanding anything in the Existing
Credit Agreement to the contrary, the 2018 Refinancing Term Loans shall be
funded as LIBO Rate Loans with initial Interest Periods ending on the same date
as the ending date for the Interest Periods in respect of Existing Term Loans in
accordance with Section 2(d) below).

 

(d)            The conversion of the Existing Term Loans into Converting Term
Loans pursuant to Section 2(a) of this Amendment shall be deemed to constitute
new “Borrowings” under the Amended Credit Agreement and such new Borrowings
shall be allocated ratably to the outstanding Borrowings of Existing Term Loans
that are being converted into Converting Term Loans pursuant to this Amendment
(based upon the relative principal amounts of Borrowings of such Existing Term
Loans) and shall be subject to the same Interest Periods (and the same LIBO
Rate) applicable to the Borrowings of LIBO Rate Existing Term Loans to which
such Borrowings relate (which Interest Periods shall continue in effect until
such Interest Periods expire and a new Type of Borrowing is selected in
accordance with the provisions of Section 2.02 of the Amended Credit Agreement).
2018 Refinancing Term Loans (other than Converting Term Loans) shall be
allocated ratably to repay outstanding Borrowings of Existing Term Loans that
are not being converted into Converting Term Loans pursuant to this Amendment
(based upon the relative principal amounts of Borrowings of such Existing Term
Loans) and shall be initially incurred as LIBO Rate Borrowings which shall be
allocated ratably to such outstanding “deemed” Borrowings of LIBO Rate
Converting Term Loans on the Amendment Effective Date (based upon the relative
principal amounts of such deemed Borrowings of LIBO Rate Converting Term Loans
on the Amendment Effective Date after giving effect to the foregoing provisions
of this clause (d). Each such “borrowing” of LIBO Rate 2018 Refinancing Term
Loans (other than Converting Term Loans) shall (A) be added to (and made a part
of) the related deemed Borrowing of LIBO Rate Converting Term Loans and (B) be
subject to (x) an Interest Period which commences on the Amendment Effective
Date and ends on the last day of the Interest Period applicable to the related
deemed Borrowing of LIBO Rate Converting Term Loans to which it is added and (y)
the same LIBO Rate applicable to such deemed Borrowing of LIBO Rate Converting
Term Loans. Each 2018 Refinancing Term Loan Lender acknowledges that, together
with the Committed Loan Notice and the prepayment notice delivered pursuant to
Section 5 of this Amendment, this Amendment constitutes all notices or
requirements required under the Existing Credit Agreement in connection with the
incurrence of the 2018 Refinancing Term Loans and the conversion and prepayment
of Existing Term Loans on the Amendment Effective Date and each such Lender
waives any other notice or request requirement under the Existing Credit
Agreement.

 

(e)            Promptly following the Amendment Effective Date, all Term Notes,
if any, evidencing the Existing Term Loans shall be cancelled and (to the extent
in possession of the relevant Lender) returned to the Borrowers, and any 2018
Refinancing Term Loan Lender may request that its

 





3

--------------------------------------------------------------------------------

 



2018 Refinancing Term Loan be evidenced by a Term Note pursuant to Section 2.11
of the Amended Credit Agreement.

 

(f)            On the Amendment Effective Date (after giving effect giving
effect to the transactions contemplated by this Amendment) the aggregate
outstanding amount of the 2018 Refinancing Term Loans shall be $696,500,000.00.

 

SECTION 3. Amendments. Each of the parties hereto (including each Converting
Lender) agrees that, subject to the satisfaction (or waiver) of the conditions
set forth herein, and immediately upon the making of the 2018 Refinancing Term
Loans, the Existing Credit Agreement shall be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Existing Credit Agreement attached as Exhibit A hereto (the
Existing Credit Agreement as so amended, the “Amended Credit Agreement”).

 

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings, Intermediate Holdings and each Borrower
each represent and warrant to the other parties hereto on the Amendment
Effective Date that:

 

(a)            (i)  the execution, delivery and performance by such Loan Party
of this Amendment (which for purposes of this Section 4, shall include the
Acknowledgment and Confirmation delivered pursuant to Section 5(b) of this
Amendment) is within such Loan Party’s corporate or other organizational power
and has been duly authorized by all necessary corporate or other organizational
action of each such Loan Party and (ii) this Amendment has been duly executed
and delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, except (A) as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity, (B) the need for filings, registrations and, with respect to Collateral
owned by Foreign Subsidiaries, any other perfection steps necessary to create or
perfect or register the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (C) the effect of foreign Laws, rules and
regulations as they relate to pledges, if any, of Equity Interests in Foreign
Subsidiaries and intercompany Indebtedness owed by Foreign Subsidiaries;

 

(b)            the execution and delivery of this Amendment by each Loan Party
party hereto and the performance by such Loan Party hereof

 

(i)           does not require any material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Amendment (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (1) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are or (within such applicable period will be) in full
force and effect (except to the extent not required to be obtained, taken, given
or made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (3) those approvals, consents, exemptions,





4

--------------------------------------------------------------------------------

 



authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect; and

 

(ii)         does not (a) contravene the terms of any Loan Party’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(x) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject, or (c) violate
any material Law; except with respect to any conflict, breach, contravention or
payment (but not the creation of any Lien) referred to in clause (ii)(b)(x), to
the extent that such conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect;

 

(c)            the representations and warranties contained in Article 5 of the
Credit Agreement shall be true and correct in all material respects as of the
Amendment Effective Date; provided that to the extent that any representation
and warranty specifically refers to a given date or period, it shall be true and
correct in all material respects as of such date or for such period;

 

(d)            on the Amendment Effective Date (after giving effect to the
transactions contemplated by this Amendment), the Lead Borrower and its
Restricted Subsidiaries, on a consolidated basis, are Solvent; and

 

(e)            at the time of and immediately after giving effect to this
Amendment, no Default has occurred or is continuing or shall result from this
Amendment or incurrence of the 2018 Refinancing Term Loans or from the
application of the proceeds therefrom.

 

SECTION 5. Amendment Effective Date. This Amendment shall become effective as of
the first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied (or waived by the Administrative Agent):

 

(a)            the Administrative Agent (or its counsel) shall have received (x)
a counterpart signature page of this Amendment duly executed by Holdings,
Intermediate Holdings, each Borrower, the Administrative Agent and each 2018
Refinancing Term Loan Lender and (y) from each Converting Lender, a Converting
Lender Consent substantially in the form of Exhibit B hereto (the “Converting
Lender Consent”);

 

(b)            the Administrative Agent (or its counsel) shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit C hereto,
executed and delivered by a Responsible Officer of each of Lead Borrower, the
Co-Borrower and each Guarantor (in each case, including by way of facsimile or
other electronic transmission);

 

(c)            the Administrative Agent (or its counsel) shall have received a
certificate dated as of the Amendment Effective Date and signed by a Responsible
Officer of the Lead Borrower, certifying as to the representations set forth in
Section 4 above;

 

(d)            the Administrative Agent (or its counsel) shall have received on
the Amendment Effective Date, (i) the Hong Kong law-governed guarantee
confirmation and deed of confirmatory security dated as of the date hereof in
respect of the Guarantee and the debenture between Trinseo (Hong

 





5

--------------------------------------------------------------------------------

 



Kong) Limited and the Collateral Agent, (ii) the Hong Kong law-governed deed of
confirmatory security dated as of the date hereof in respect of the share charge
between Trinseo Holdings Asia Pte. Ltd. and the Collateral Agent, (iii) the
Singapore law-governed composite deed of confirmatory security dated as of the
date hereof between Trinseo Holdings Asia Pte. Ltd., Trinseo Holding B.V. and
the Collateral Agent, (iv) the Deed of Confirmation dated as of the date hereof
between Holdings, the Lead Borrower, Trinseo Finance Ireland Unlimited Company
and the Collateral Agent, (v) the account pledge agreement relating to certain
German accounts of Trinseo Deutschland GmbH, (vi) the account pledge agreements
relating to certain German accounts of the Lead Borrower, (vii) the account
pledge agreement relating to certain German accounts of Trinseo Deutschland
Anlagengesellschaft mbH, (viii) the account pledge agreement relating to certain
German accounts of Trinseo Netherlands B.V., (ix) the account pledge agreements
relating to certain German accounts of Trinseo Finance Luxembourg S.à.r.l., (x)
the account pledge agreements relating to certain German accounts of Trinseo
Holding S.àr.l, and (xi) the confirmation and amendment agreement regarding the
(A) global assignment agreement relating to certain receivables of Trinseo
Deutschland GmbH, (B) global assignment agreement relating to certain
receivables of Trinseo Deutschland Anlagengesellschaft mbH, (C) security
transfer agreement relating to certain movable assets of Trinseo Deutschland
GmbH and (D) security transfer agreement relating to certain movable assets of
Trinseo Deutschland Anlagengesellschaft mbH.

 

(e)            all fees and expenses required to be paid by (or on behalf of)
the Borrowers to the Administrative Agent or any arranger with respect to the
2018 Refinancing Term Loans on or before the Amendment Effective Date pursuant
to any written agreement with the Borrowers shall have been (or shall
substantially contemporaneously be) paid in full in cash;

 

(f)            the Administrative Agent shall receive, simultaneously with
funding of the 2018 Refinancing Term Loans, funds sufficient to (i) prepay in
full the principal amount of all Existing Term Loans (other than Converting Term
Loans), (ii) pay, in connection therewith, all accrued and unpaid interest on
all Existing Term Loans and (iii) pay each Existing Term Lender whose Existing
Term Loans (other than Converting Term Loans) are being repaid in connection
with this Amendment any breakage loss or expenses due under Section 2.05 of the
Credit Agreement;

 

(g)            the Administrative Agent shall have received a Committed Loan
Notice with respect to the 2018 Refinancing Term Loans;

 

(h)            no Default shall have occurred and be continuing;

 

(i)             the representations and warranties contained in Section 4 of
this Amendment shall be true and correct in all material respects as of the
Amendment Effective Date;

 

(j)             the Administrative Agent shall have received a Term Note
executed by the Borrowers in favor of each 2018 Refinancing Term Loan Lender
that has requested a Term Note at least three (3) Business Days prior to the
Amendment Effective Date;

 

(k)            the Administrative Agent shall have received from the Lead
Borrower a solvency certificate from the chief financial officer of the Lead
Borrower or, if no chief financial officer has been appointed, from the
Permanent Representative, in the form of Exhibit I to the Credit Agreement;

 

(l)             the Administrative Agent shall have received (i) either (x) a
copy of the certificate or articles of incorporation, articles of association
(statuts) or equivalent organizational document, including all amendments
thereto, of each Loan Party, certified as of a recent date by the Secretary of
State of the state of its organization (where relevant) or (y) confirmation from
such Loan

 





6

--------------------------------------------------------------------------------

 



Party that there has been no change to such organizational documents since last
delivered to the Administrative Agent, (ii) a certificate of the secretary, an
authorized representative, assistant secretary or managing director (as
applicable) of each Loan Party dated the Amendment Effective Date and certifying
(A) that (x) attached thereto is a true and complete copy of the by-laws,
articles of association or operating, management, partnership or similar
agreement of such Loan Party as in effect on the Amendment Effective Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below or (y) there has been no change to such governing documents since last
delivered to the Administrative Agent, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors, general
meeting of the shareholders or other equivalent governing body of such Loan
Party authorizing the execution, delivery and performance of this Amendment
and/or the Acknowledgement and Confirmation delivered pursuant to clause (b)
above and that such resolutions have not been modified, rescinded or amended and
are in full force and effect (as applicable), (C) that any attached certificate
or articles of incorporation, equivalent organizational document, by-laws,
operating, management, partnership or similar agreement of such Loan Party has
not been amended (in the case of the articles of incorporation of each such Loan
Party, since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (E) below), (D) as to the incumbency
and specimen signature of each officer executing this Amendment or any other
document delivered in connection herewith on behalf of such Loan Party, (E) good
standing certificates (or equivalent) for each Loan Party from the jurisdiction
in which it is organized (as applicable in the relevant jurisdiction), each
dated a recent date prior to the Amendment Effective Date; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the secretary, authorized representative or assistant secretary executing the
certificate delivered pursuant to clause (ii) above and (F) for Luxembourg Loan
Parties (x) that each such Luxembourg Loan Party is not subject to nor, as
applicable, does it meet or threaten to meet the criteria of bankruptcy
(faillite), insolvency, voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de la
faillite), controlled management (gestion contrôlée), reprieve from payment
(sursis de paiement), general settlement with creditors, reorganization or
similar laws affecting the rights of creditors generally and no application has
been made or is to be made by its manager or, as far as it is aware, by any
other person for the appointment of a commissaire, juge-commissaire,
liquidateur, curateur or similar officer pursuant to any voluntary or judicial
insolvency, winding-up, liquidation or similar proceedings, (y) a certificate of
non- inscription of judicial decision (certificat de non-inscription d'une
décision judiciaire) in relation to the Luxembourg Loan Parties dated as no
earlier than one Business Day prior to the date of this Agreement obtained from
the Luxembourg Companies Register and reflecting the situation no more than two
Business Days prior to the date of this Agreement and (z) an excerpt from the
Luxembourg Companies Register pertaining to the Luxembourg Loan Parties dated no
earlier than one Business Day prior to the date of this Agreement;

 

(m)           the Administrative Agent shall have received an opinion of K&L
Gates LLP, as New York counsel for the Loan Parties, and Loyens & Loeff,
Luxembourg S.à r.l., as Luxembourg counsel for the Lead Borrower, in each case,
reasonably acceptable to the Administrative Agent dated the Amendment Effective
Date; and

 

(n)            the Administrative Agent shall have received all documentation
and other information required by regulatory authorities with respect to the
Borrowers reasonably requested by the Administrative Agent under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.

 

For purposes of determining whether the conditions specified in this Section 5
have been satisfied on the date hereof, by the funding of or converting to, as
applicable, 2018 Refinancing Term Loans, the Administrative Agent and each 2018
Refinancing Term Loan Lender that has executed this

 





7

--------------------------------------------------------------------------------

 



Agreement (or the applicable Converting Lender Consent on or prior to the date
hereof) shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document or other matter required hereunder to be consented
to or approved by or acceptable or satisfactory to the Administrative Agent or
such 2018 Refinancing Term Loan Lender, as the case may be.

 

SECTION 6. Covenants

 

(a)            Within 15 days of the Amendment Effective Date (or such later
date as the Administrative Agent may agree in its reasonable discretion), the
Lead Borrower shall deliver (or cause to be delivered) (i) the (notarial) share
pledge agreement relating to the shares in Trinseo Deutschland GmbH and (ii) the
(notarial) share pledge agreement relating to the shares in Trinseo Deutschland
Anlagengesellschaft mbH, in each case, each executed and delivered by the Loan
Parties party thereto.

 

(b)            At least five days prior to the Amendment Effective Date (or such
later date as the Administrative Agent may agree in its reasonable discretion),
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification in
relation to such Borrower.

 

SECTION 7. Acknowledgement with respect to the Ledyard Real Property. Prior to
the date hereof, the Lead Borrower informed the Administrative Agent that the
fair market value of the Real Property referred to in paragraph 1 of Schedule
6.18 (the “Ledyard Property”) is below the threshold contained in clause (a) of
the definition of “Material Real Property” of the Credit Agreement. Accordingly,
the Lead Borrower shall not be required to execute and deliver Mortgages over
the Ledyard Property or any other documents and instruments related to the
Ledyard Property otherwise required to be delivered pursuant to clause (d) in
the definition of Collateral and Guarantee Requirement of the Credit Agreement.

 

SECTION 8. Effect of Amendment.

 

(a)            Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
provision of the Existing Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle either Borrower or any
other Loan Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other Loan Document in similar
or different circumstances.

 

(b)            From and after the Amendment Effective Date, (i) each reference
in the Amended Credit Agreement to “this Agreement”,  “hereunder”,  “hereof”,
 “herein”, or words of like import, and each reference to the “Credit Agreement”
in any other Loan Document shall be deemed to include a reference to the
Existing Credit Agreement as amended hereby and (ii) each reference in any Loan
Document to the “Term Lenders”,  “Term Loans”,  “Loans”,  “Term Loan
Commitments” or “Commitment” shall be deemed a reference to the 2018 Refinancing
Term Loan Lenders, the 2018 Refinancing Term Loans and the 2018 Refinancing Term
Loan Commitments, as applicable.

 





8

--------------------------------------------------------------------------------

 



(c)            From and after the Amendment Effective Date, this Amendment shall
constitute a “Loan Document” for all purposes of the Amended Credit Agreement
and the other Loan Documents and shall be deemed to be a “Refinancing Amendment”
as defined in the Amended Credit Agreement.

 

(d)            Each Converting Lender that executes and delivers a Converting
Lender Consent electing the “Consent and Cashless Roll Option” shall be deemed
to agree, upon the effectiveness of this Amendment on the Amendment Effective
Date that (i) all (or such lesser amount as the Administrative Agent may
allocate to such Converting Lender) of its Existing Term Loans shall constitute
2018 Refinancing Term Loans under the Amended Credit Agreement (each such 2018
Refinancing Term Loan, to such extent, a “Cashless Converting Loan”) and (ii) it
waives any right to receive its share of the prepayment of Existing Term Loans
referred to in Section 2(b), solely to the extent of such Cashless Converting
Loans.

 

(e)            Each Converting Lender that executes and delivers a Converting
Lender Consent electing the “Consent and Assignment Option” shall have 100% of
the principal amount of its outstanding Existing Term Loans repaid in full (or
such lesser amount as the Administrative Agent may allocate to such Converting
Lender) on the Amendment Effective Date, together with all accrued and unpaid
interest thereon and all fees, expenses and other compensation owed to such
Converting Lender and due and payable by the Borrower pursuant to the Existing
Credit Agreement (including Section 3.05 thereof) and this Amendment. Each such
Converting Lender agrees that it shall be deemed to have executed an Assignment
and Assumption pursuant to Section 9.05 of the Existing Credit Agreement on the
Amendment Effective Date and to have purchased a principal amount of 2018
Refinancing Term Loans in an amount equal to the principal amount of such
repayment (or such lesser amount as the Administrative Agent may allocate to
such Converting Lender).

 

(f)            All allocation determinations made by the Administrative Agent
under this Amendment in connection with the 2018 Refinancing Term Loans shall,
absent manifest error, be final, conclusive and binding on the Borrowers, the
2018 Refinancing Term Loan Lenders and the Lead Arranger (as defined in that
certain Engagement Letter dated as of May 8, 2018, by and among Deutsche Bank AG
New York Branch, Deutsche Bank Securities Inc. and the Borrowers), and the
Borrowers and the Guarantors shall have no liability to any person with respect
to such determination.

 

SECTION 9. Amendments; Severability. (a) Once effective, this Amendment may not
be amended nor may any provision hereof be waived except pursuant to Section
2.17 of the Amended Credit Agreement.

 

(b)            If any provision of this Amendment is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In the event of
any such illegality, invalidity or unenforceability, the parties shall negotiate
in good faith with a view to agreeing on a legal, valid and enforceable
replacement provision which, to the extent practicable, is in accordance with
the intent and purposes of this Amendment and in its economic effect comes as
close as possible to the illegal, invalid or unenforceable provision.

 

SECTION 10. Ratification and Reaffirmation. Each Loan Party hereto hereby (a)
consents to the execution, delivery and performance of this Amendment and the
performance of the Existing Credit Agreement (as amended hereby) and (b)
ratifies and reaffirms: (x) its Obligations in respect of the Existing Credit
Agreement and each of the other Loan Documents to which it is a party
(including, without limitation, the Loan Guaranty), as such Obligations have
been amended by this





9

--------------------------------------------------------------------------------

 



Amendment, and all of the covenants, duties, indebtedness and liabilities under
the Amended Credit Agreement and the other Loan Documents to which it is a party
and (y) the Liens and security interests created in favor of the Administrative
Agent and the Lenders pursuant to each Collateral Document; which Liens shall
continue to secure the Obligations (including in respect of the 2018 Refinancing
Term Loans and the Loan Guaranty), in each case, on and subject to the terms and
conditions set forth in the Amended Credit Agreement and the other Loan
Documents.

 

SECTION 11. GOVERNING LAW; Waiver of Jury Trial. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions
of Sections 10.15 and 10.16 of the Existing Credit Agreement as amended by this
Amendment are incorporated herein by reference, mutatis mutandis.

 

SECTION 12. Headings. Section headings herein are included for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement

 

SECTION 13. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile, pdf. or other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

[Remainder of page intentionally left blank]

 

 



10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

 

 

TRINSEO MATERIALS OPERATING

 

S.C.A, acting by its general partner, Trinseo
Materials S.à r.l., a Luxembourg private
limited liability company (société à
responsabilité limitée)  having its registered
office at 46A, avenue John F. Kennedy, L-
1855 Luxembourg, Grand Duchy of
Luxembourg and registered with the
Luxembourg Trade and Companies Register
(R.C.S Luxembourg) under number
B162639, itself represented by:

 

 

 

 

 

 

By:

/s/ Cristina Capacchietti

 

 

Name:  Cristina Capacchietti

 

 

Title:    Manager

 

 

 





Signature Page to Trinseo Refinancing Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

TRINSEO MATERIALS FINANCE, INC.

 

 

 

 

 

 

 

By:

/s/ Barry John Niziolek

 

 

Name:  Barry John Niziolek

 

 

Title:    Executive Vice President and

 

 

Chief Financial Officer

 

 

 





Signature Page to Trinseo Refinancing Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

TRINSEO MATERIALS S.À R.L.

 

 

 

 

 

Société à responsabilité limitée 46A, avenue
John F. Kennedy, L-1855 Luxembourg,
Grand Duchy of Luxembourg R.C.S.
Luxembourg: B 162639

 

 

 

 

 

 

 

By:

/s/ Cristina Capacchietti

 

 

Name:  Cristina Capacchietti

 

 

Title:    Manager

 

 

 





Signature Page to Trinseo Refinancing Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

TRINSEO HOLDINGS S.À  R.L.

 

 

 

 

 

Société à responsabilité limitée 46A, avenue
John F. Kennedy, L-1855 Luxembourg,
Grand Duchy of Luxembourg R.C.S.
Luxembourg: B 153582

 

 

 

 

 

 

 

By:

/s/ Cristina Capacchietti

 

 

Name:  Cristina Capacchietti

 

 

Title:    Manager

 

 

 





Signature Page to Trinseo Refinancing Amendment

--------------------------------------------------------------------------------

 



 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent and a 2018 Refinancing Term Loan Lender

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:  Marguerite Sutton

 

 

Title:    Vice President

 

 

 

 

 

 

 

By:

/s/ Maria Guinchard

 

 

Name:  Maria Guinchard

 

 

Title:    Vice President

 

 

 

 

 



Signature Page to Trinseo Refinancing Amendment

--------------------------------------------------------------------------------

 



[CONVERTING LENDER CONSENT SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE
AGENT]

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE I

 

 

 

2018 Refinancing Term Loan Lenders

2018 Refinancing Term Loan Commitment

Deutsche Bank AG New York Branch

$696,500,000.00

Total

$696,500,000.00

 

 



S-1

--------------------------------------------------------------------------------

 



 

EXHIBIT A: Amended Credit Agreement

 

(See attached.)

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A to the 2018 Refinancing Amendment:

 

Composite copy reflecting amendments made pursuant to the 2018 Refinancing
Amendment

dated as of May 22, 2018

 

 

CREDIT AGREEMENT

 

Dated as of September 6, 2017,

as amended as of May 22, 2018

 

among

 

TRINSEO HOLDING S.À R.L.,

as Holdings,

 

TRINSEO MATERIALS S.À R.L.,

as Intermediate Holdings,

 

TRINSEO MATERIALS OPERATING S.C.A.,

as the Lead Borrower,

 

TRINSEO MATERIALS FINANCE, INC.,

as the Co-Borrower,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender

 

 

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC.,

GOLDMAN SACHS BANK USA,

THE BANK OF NOVA SCOTIA,

BNP PARIBAS SECURITIES CORP.,

MIZUHO BANK, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.

and,

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 



 

--------------------------------------------------------------------------------

 



Table of Contents

 

 

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS


2

Section 1.01

Defined Terms


2

Section 1.02

Luxembourg Terms

62 65

Section 1.03

[Reserved]

63 65

Section 1.04

Other Interpretive Provisions

63 65

Section 1.05

Accounting Terms

63 66

Section 1.06

Rounding

64 66

Section 1.07

References to Agreements, Laws, Etc

64 66

Section 1.08

Times of Day

64 66

Section 1.09

Timing of Payment of Performance

64 66

Section 1.10

Pro Forma Calculations

64 66

Section 1.11

Currency Equivalents

67 69

Section 1.12

Exchange Rate

67 69

Section 1.13

Additional Alternative Currencies

67 69

Section 1.14

Cashless Settlement

68 70

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

68 70

Section 2.01

The Loans

68 70

Section 2.02

Borrowings, Conversions and Continuations of Loans

69 71

Section 2.03

Letters of Credit

71 73

Section 2.04

Swing Line Loans

79 82

Section 2.05

Prepayments

82 85

Section 2.06

Termination or Reduction of Commitments

87 89

Section 2.07

Repayment of Loans

88 90

Section 2.08

Interest

88 90

Section 2.09

Fees

89 91

Section 2.10

Computation of Interest and Fees

90 92

Section 2.11

Evidence of Indebtedness

90 92

Section 2.12

Payments Generally

90 93

Section 2.13

Sharing of Payments

92 95

Section 2.14

Reverse Dutch Auction Repurchases

93 96

Section 2.15

Open Market Purchases

95 97

Section 2.16

Incremental Credit Extensions

95 98

Section 2.17

Refinancing Amendments

103 105

Section 2.18

Extensions of Term Loans and Revolving Credit Commitments

109 111

Section 2.19

Defaulting Lenders

113 115

Section 2.20

Borrower Obligations Joint and Several

115 117

 

 

 

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

115 117

Section 3.01

Taxes

115 117

Section 3.02

Illegality

119 121

Section 3.03

Inability to Determine Rates

120 122

Section 3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBO Rate Loans

120 122

Section 3.05

Funding Losses

121 123

Section 3.06

Matters Applicable to All Requests for Compensation

121 124

Section 3.07

Replacement of Lenders under Certain Circumstances

122 125

Section 3.08

Survival

124 126

 





(i)

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

124 126

Section 4.01

First Credit Event

124 126

Section 4.02

All Credit Events

126 129

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

127 129

Section 5.01

Existence, Qualification and Power; Compliance with Laws

127 129

Section 5.02

Authorization; No Contravention

127 129

Section 5.03

Governmental Authorization; Other Consents

127 130

Section 5.04

Binding Effect

128 130

Section 5.05

Financial Statements; No Material Adverse Effect

128 130

Section 5.06

Litigation

129 131

Section 5.07

Ownership of Property; Liens

129 131

Section 5.08

Environmental Matters

129 131

Section 5.09

Taxes

129 132

Section 5.10

ERISA Compliance

130 132

Section 5.11

Subsidiaries; Equity Interests

130 133

Section 5.12

Margin Regulations; Investment Company Act

131 133

Section 5.13

Disclosure

131 133

Section 5.14

Labor Matters

131 133

Section 5.15

Intellectual Property; Licenses, Etc.

131 133

Section 5.16

Solvency

131 134

Section 5.17

Subordination of Junior Financing

132 134

Section 5.18

Collateral Documents; Valid Liens

132 134

Section 5.19

Centre of Main Interest

132 134

Section 5.20

Pensions Act

132 134

Section 5.21

Commercial Benefit

132 135

Section 5.22

USA Patriot Act, Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions

132 135

Section 5.23

Luxembourg Specific Representations

133 135

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

133 136

Section 6.01

Financial Statements

133 136

Section 6.02

Certificates; Other Information

135 137

Section 6.03

Notices

136 138

Section 6.04

Payment of Taxes

136 139

Section 6.05

Preservation of Existence, Etc.

136 139

Section 6.06

Maintenance of Properties

137 139

Section 6.07

Maintenance of Insurance

137 139

Section 6.08

Compliance with Laws

137 140

Section 6.09

Books and Records

137 140

Section 6.10

Inspection Rights

138 140

Section 6.11

Additional Collateral; Additional Guarantors

138 141

Section 6.12

Compliance with Environmental Laws

144 147

Section 6.13

[Reserved]

145 147

Section 6.14

Further Assurances

145 147

Section 6.15

Designation of Subsidiaries

145 147

Section 6.16

Corporate Rating

145 148

Section 6.17

Use of Proceeds

146 148

Section 6.18

Post-Closing Actions

146 148

Section 6.19

Compliance with Anti-Corruption Laws

146 148

 





(ii)

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE VII NEGATIVE COVENANTS

146 148

Section 7.01

Liens

146 149

Section 7.02

[Reserved]

150 153

Section 7.03

Indebtedness

150 153

Section 7.04

Fundamental Changes

154 157

Section 7.05

Dispositions

156 158

Section 7.06

Restricted Payments

158 160

Section 7.07

Change in Nature of Business

161 164

Section 7.08

Transactions with Affiliates

161 164

Section 7.09

Burdensome Agreements

162 165

Section 7.10

[Reserved]

164 166

Section 7.11

Financial Covenant

164 166

Section 7.12

Accounting Changes

164 167

Section 7.13

Prepayments, Etc. of Indebtedness

164 167

Section 7.14

Permitted Activities

165 167

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

166 168

Section 8.01

Events of Default

166 168

Section 8.02

Remedies Upon Event of Default

168 171

Section 8.03

Application of Funds

169 171

Section 8.04

Lead Borrower’s Right to Cure

170 172

 

 

ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

171 173

Section 9.01

Appointment and Authorization of Agents

171 173

Section 9.02

Delegation of Duties

174 176

Section 9.03

Liability of Agents

174 177

Section 9.04

Reliance by Agents

174 177

Section 9.05

Notice of Default

175 177

Section 9.06

Credit Decision; Disclosure of Information by Agents

175 178

Section 9.07

Indemnification of Agents

175 178

Section 9.08

Agents in their Individual Capacities

176 179

Section 9.09

Successor Agents

176 179

Section 9.10

Administrative Agent May File Proofs of Claim

178 180

Section 9.11

Collateral and Guaranty Matters

178 181

Section 9.12

Other Agents; Arrangers and Managers

179 182

Section 9.13

Appointment of Supplemental Agents

179 182

Section 9.14

[Reserved]

180 182

Section 9.15

Parallel Debt owed to Collateral Agent

180 183

 

 

 

ARTICLE X MISCELLANEOUS

181 183

Section 10.01

Amendments, Etc.

181 183

Section 10.02

Notices and Other Communications; Facsimile Copies

185 187

Section 10.03

No Waiver; Cumulative Remedies

186 188

Section 10.04

Attorney Costs and Expenses

186 188

Section 10.05

Indemnification

186 189

Section 10.06

Payments Set Aside

187 190

Section 10.07

Successors and Assigns

188 190

Section 10.08

Confidentiality

193 195

Section 10.09

Setoff

194 196

Section 10.10

Interest Rate Limitation

194 196

Section 10.11

Counterparts

194 197

 





(iii)

--------------------------------------------------------------------------------

 



 

 

 

Section 10.12

Integration

194 197

Section 10.13

Survival of Representations and Warranties

195 197

Section 10.14

Severability

195 197

Section 10.15

GOVERNING LAW

195 197

Section 10.16

WAIVER OF RIGHT TO TRIAL BY JURY

196 198

Section 10.17

Binding Effect

196 199

Section 10.18

USA Patriot Act

196 199

Section 10.19

No Advisory or Fiduciary Responsibility

197 199

Section 10.20

Judgment Currency

198 200

Section 10.21

Certain Undertakings with Respect to any Securitization Subsidiary

198 200

Section 10.22

INTERCREDITOR AGREEMENTS

199 201

Section 10.23

Certain ERISA Matters

 202

 

 

 

ARTICLE XI GUARANTEE

199 203

Section 11.01

The Guarantee

199 203

Section 11.02

Obligations Unconditional

200 204

Section 11.03

Reinstatement

201 205

Section 11.04

Subrogation; Subordination

201 205

Section 11.05

Remedies

201 205

Section 11.06

Instrument for the Payment of Money

201 205

Section 11.07

Continuing Guarantee

201 205

Section 11.08

General Limitation on Guarantee Obligations

201 205

Section 11.09

Specific Limitation for Swiss Guarantors

202 206

Section 11.10

Specific Limitation for German Guarantors

203 207

Section 11.11

Specific Limitation for Hong Kong Guarantors

204 208

Section 11.12

[Reserved]

205 209

Section 11.13

Specific Limitation for Luxembourg Guarantors

205 209

Section 11.14

Specific Limitation for Irish Guarantors

206 210

Section 11.15

Release of Guarantors

206 210

Section 11.16

Right of Contribution

207 211

Section 11.17

Keepwell

207 211

Section 11.18

Certain Dutch Guarantors

207 211

Section 11.19

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

207 211

 





(iv)

--------------------------------------------------------------------------------

 



 

 

 

 

SCHEDULES

 

Schedule 1.01A

--

Commitments

Schedule 1.01B

--

Existing Letters of Credit

Schedule 1.01D

--

Unrestricted Subsidiaries

Schedule 1.01E

--

Existing Investments

Schedule 1.01F(a)

--

Existing Secured Hedge Agreements

Schedule 1.01F(b)

--

Existing Treasury Services Agreement

Schedule 2.14

--

Reverse Dutch Auction Procedures

Schedule 4.01(b)

--

Other Collateral Documents

Schedule 5.07

--

Ownership of Property

Schedule 5.08(a)

--

Environmental Matters

Schedule 5.11

--

Subsidiaries; Equity Interests

Schedule 6.18

--

Post-Closing Actions

Schedule 7.01(b)

--

Existing Liens

Schedule 7.03(b)

--

Existing Indebtedness

Schedule 7.08

--

Transactions with Affiliates

Schedule 7.09

--

Certain Contractual Obligations

Schedule 10.02

--

Notices and Other Communications

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

Exhibit A

--

Committed Loan Notice

Exhibit B

--

Swing Line Loan Notice

Exhibit C-1

--

Term Note

Exhibit C-2

--

Revolving Credit Note

Exhibit C-3

--

Swing Line Note

Exhibit D

--

Compliance Certificate

Exhibit E

--

Assignment and Assumption

Exhibit F

--

Pledge and Security Agreement

Exhibit G

--

Global Intercompany Note

Exhibit H

--

Guarantor Joinder

Exhibit I

--

Solvency Certificate

Exhibit J

--

Request for L/C Issuance

Exhibit K

--

First Lien Intercreditor Agreement

Exhibit L

--

Second Lien Intercreditor Agreement

Exhibit M

--

Cashless Settlement Letter

 

 



(v)

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 6,
2017, and as amended pursuant to the 2018 Refinancing Amendment referred to
below (as further amended, supplemented and/or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), among TRINSEO
HOLDING S.À R.L., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg Register
of Commerce and Companies (“RCS”)  under number B 153582 (“Holdings”), TRINSEO
MATERIALS S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 46A, avenue John F.
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the RCS
under number B 162639 (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
registered with the RCS under number B153586 (the “Lead Borrower”), acting by
its general partner, Intermediate Holdings, TRINSEO MATERIALS FINANCE, INC., a
Delaware corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”) the Guarantors party hereto from time to
time, the Lenders party hereto from time to time (collectively, the “Lenders”
and individually, a “Lender”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender.

 

PRELIMINARY STATEMENTS

 

The Borrowers have requested that the Lenders under this Agreement as of the
Closing Date (such agreement as in effect immediately prior to the 2018
Refinancing Amendment Effective Date, the “Existing Credit Agreement”) extend
credit to the Borrowers in the form of (i) Term B Loans (as this and other
capitalized terms used in these preliminary statements are defined in Section
1.01 below) on the Closing Date in an aggregate principal amount of $700,000,000
and (ii) Revolving Credit Commitments in an aggregate principal amount of
$375,000,000. The Revolving Credit Commitments permit the making of Revolving
Credit Loans, Swing Line Loans and the issuance of Letters of Credit from time
to time.

 

The proceeds of the Term B Loans, together with the proceeds of the Senior
Notes, will bewere used by the Borrowers on the Closing Date to (i) repay in
full all indebtedness outstanding under the Credit Agreement (other than any
cashless settlement pursuant to Section 1.14, which shall be effected in
accordance with the terms thereof), dated as of May 5, 2015, among the Lead
Borrower, Deutsche Bank AG New York Branch, as administrative agent (the
“Existing Agent”), and each lender from time to time party thereto (as amended,
supplemented and/or modified from time to time in accordance with the terms
thereof prior to the date hereof, and including all annexes and schedules
thereto, the “Existing2015 Credit Agreement”) and terminate and release all
commitments, security interests and guarantees in connection therewith, it being
understood that any Secured Hedge Agreements, Treasury Services Agreements,
letters of credit, bank guarantees and similar accommodations outstanding under
the Existing2015 Credit Agreement may remainremained outstanding to the extent
continued under this Existing Credit Agreement Agreement as Existing Secured
Hedge Agreements, Existing Treasury Services Agreements, or Existing Letters of
Credit (as the case may be) or, in the case of such letters of credit, bank
guarantees and similar accomodationsaccommodations that are not continued under
this agreement as Existing Letters of Credit, otherwise cash collateralized or
backstopped by one or more Letters of Credit issued on the Closing Date, (ii)
either (x) redeem or repay in full all of the outstanding 6.750% Dollar Notes
due 2022 and 6.375% Euro Notes due 2022, in each case, issued under that certain
indenture, dated as of May 5, 2015 (the “Existing Senior Notes Indenture”),
among the Lead Borrower, the Co-Borrower and The

 





 

--------------------------------------------------------------------------------

 



Bank of New York Mellon, acting through its London Branch, as trustee, as
amended and/or supplemented from time to time in accordance with the terms
thereof prior to the date hereof (the “Existing Senior Notes”) or (y) provide
notice for the redemption or repayment of all of the Existing Senior Notes and
deposit proceeds sufficient to redeem or repay in full the Existing Senior Notes
(including any accrued and unpaid interest thereon and premium related thereto)
with such trustee to satisfy and discharge the Existing Senior Notes Indenture,
and, in each case terminate and release all commitments, security interests and
guarantees in respect thereof (the actions under clauses (i) and (ii) above, the
“Refinancing”) and (iii) pay the Transaction Expenses in connection with the
foregoing.

 

The applicableRevolving Credit Lenders are willing to lend and the L/C Issuer is
willing to issue Letters of Credit, in each case, on the terms and subject to
the conditions set forth herein.

 

The Borrowers, the Administrative Agent and the Lenders party thereto have
entered into that certain 2018 Refinancing Amendment (the “2018 Refinancing
Amendment”), dated as of May 22, 2018, under which the 2018 Refinancing Term
Loan Lenders are extending credit to the Borrowers in the form of 2018
Refinancing Term Loans (which constitute Refinancing Term Loans under Section
2.17 of the Existing Credit Agreement) in an original aggregate principal amount
equal to $696,500,000.00.

 

Pursuant to the 2018 Refinancing Amendment, the Administrative Agent, Holdings,
Intermediate Holdings, the Borrowers and the 2018 Refinancing Term Loan Lenders
have agreed to amend the Existing Credit Agreement as provided in this
Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“2015 Credit Agreement” has the meaning set forth in the preliminary statements.

 

“2018 Refinancing Amendment” has the meaning assigned to such term in the
preliminary statements.

 

“2018 Refinancing Amendment Effective Date” shall mean May 22, 2018, the date of
effectiveness of the 2018 Refinancing Amendment.

 

“2018 Refinancing Term Loan Commitments” shall mean the “2018 Refinancing Term
Loan Commitments” as such term is defined in the 2018 Refinancing Amendment.

 

“2018 Refinancing Term Loan Lender” shall mean each “2018 Refinancing Term Loan
Lender” as such term is defined in the 2018 Refinancing Amendment.

 

“2018 Refinancing Term Loans” shall mean the “2018 Refinancing Term Loans” as
such term is defined in the 2018 Refinancing Amendment

 

“ACRA” means the Accounting and Corporate Regulatory Authority of Singapore.

 

“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide Incremental Commitments pursuant to Section 2.16 or
Refinancing Commitments pursuant to Section

 





2

--------------------------------------------------------------------------------

 



2.17 (including, for the avoidance of doubt, the 2018 Refinancing Term
Commitments provided by any such Person).

 

“Administrative Agent” means DBNY, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Lead Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“AHYDO Payment” means a payment in respect of Indebtedness in an amount
sufficient to ensure that such Indebtedness will not be an “applicable high
yield discount obligation” within the meaning of Section 163(i)(1) of the Code.

 

“Alternative Currency” means Euros, Pounds Sterling and each other currency that
is approved in accordance with Section 1.13.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a LIBO Rate or Base Rate
floor, or otherwise, in each case, incurred or payable by the applicable
Borrower generally to all lenders of such Indebtedness; provided that OID and
upfront fees shall be equated to interest rate assuming a 4-year average life to
maturity on a straight line basis (e.g. 100 basis points of original issue
discount equals 25 basis points of interest rate margin); and provided, further,
that “All-In Yield” shall not include amendment fees, arrangement fees,
structuring fees, ticking fees, unused line fees, commitment fees, underwriting
fees and other similar fees not paid generally to all lenders in the primary
syndication of such Indebtedness.

 

“AML Laws” means the Bank Secrecy Act, as amended by the USA Patriot Act, and
all laws, rules, and regulations of any jurisdiction in which any Loan Party or
any Subsidiary is located or is doing business from time to time concerning or
relating to anti-money laundering and ensuring that all sources of funding are
lawful and identifiable.

 

“Annual Financial Statements” means the audited consolidated balance sheets and
related statements of comprehensive income, shareholders’ equity and cash flows
of Topco and its Subsidiaries for the fiscal years ended December 31, 2016 and
December 31, 2015.

 





3

--------------------------------------------------------------------------------

 



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to Holdings or its Subsidiaries by virtue of such Person being
organized or operating in such jurisdiction.

 

“Applicable ECF Percentage” means, for any fiscal year of the Lead Borrower
(commencing with the fiscal year beginning on January 1, 2016), (a) 50% if the
First Lien Net Leverage Ratio as of the last day of such fiscal year is greater
than 2.50:1.00, (b) 25% if the First Lien Net Leverage Ratio as of the last day
of such fiscal year is less than or equal to 2.50:1.00 and greater than
2.00:1.00 and (c) zero if the First Lien Net Leverage Ratio as of the last day
of such fiscal year is less than or equal to 2.00:1.00.

 

“Applicable Margin” means a percentage per annum equal to:

 

(a)         with respect to unused Revolving Credit Commitments, 0.375%;

 

(b)         from and after the 2018 Refinancing Amendment Effective Date, with
respect to the 2018 Refinancing Term B  Loans maintained as (i) Base Rate Loans,
1.501.00% and (ii) LIBO Rate Loans, 2.502.00%;

 

(c)         with respect to Revolving Credit Loans, Swing Line Loans (which are
to be maintained solely as Base Rate Loans) and Letters of Credit fees, (i)
until delivery of financial statements for the first full fiscal quarter ending
after the Closing Date pursuant to Section 6.01, (A) for Base Rate Loans, 1.50%
and (B) for LIBO Rate Loans and Letter of Credit fees, 2.50%, and (ii)
thereafter, the following percentages per annum, based upon the Total Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin for Revolving Credit

 

 

 

 

Loans, Swing Line Loans, Letter of Credit Fees

 

 

Total Net

 

LIBO Rate and Letter of

 

 

Pricing Level

    

Leverage Ratio

    

Credit Fees

    

Base Rate

1

 

> 2.25:1.00

 

2.50% 

 

1.50% 

 

 

< 2.25:1.00 and >

 

 

 

 

2

 

1.75:1.00

 

2.25% 

 

1.25%

3

 

< 1.75:1.00

 

2.00% 

 

1.00%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a);  provided that, if notification is provided to the Lead
Borrower that the Administrative Agent or the Required Lenders have so elected,
the highest pricing level shall apply (x) as of the first Business Day after the
date on which a Compliance Certificate was required to have been delivered but
was not delivered, and shall continue to so apply to and including the date on
which such Compliance Certificate is so delivered (and thereafter the pricing
level otherwise determined in accordance with this definition shall apply) and
(y) as of the first Business Day after an Event of Default under Section
8.01(a),  (f) or (g) shall have occurred and be continuing hereunder and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply).

 

Notwithstanding the foregoing, (a) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans or Swing Line Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (b) the Applicable Margin in respect of any Class
of Incremental Commitments, and Class of Incremental Term Loans or any Class of
Incremental





4

--------------------------------------------------------------------------------

 



Revolving Credit Loans shall be the applicable percentages per annum set forth
in the relevant Incremental Amendment, (c) the Applicable Margin in respect of
any Class of Replacement Term Loans shall be the applicable percentages per
annum set forth in the relevant agreement, (d) the Applicable Margin in respect
of any Class of Refinancing Revolving Credit Commitments, any Class of
Refinancing Revolving Credit Loans or any Class of Refinancing Term Loans
established after the 2018 Refinancing Amendment Effective Date shall be the
applicable percentages per annum set forth in the relevant Refinancing Amendment
and (e) in the case of the 2018 Refinancing Term B  Loans, the Applicable Margin
shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.16.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

 

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents”.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means Barclays Bank PLC, Deutsche Bank Securities Inc., Citi Group
Global Markets Inc., HSBC Securities (USA) Inc., Goldman Sachs Bank USA, The
Bank of Nova Scotia, BNP Paribas Securities Corp., Mizuho Bank, Ltd., Morgan
Stanley Senior Funding, Inc. and Sumitomo Mitsui Banking Corporation; provided
that with respect to the 2018 Refinancing Amendment and the 2018 Refinancing
Loans, “Arrangers” shall mean Deutsche Bank Securities Inc.

 

“ASIC” means the Australian Securities and Investments Commission.

“Assignees” has the meaning set forth in Section 10.07(b).

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.07), in the form of Exhibit E or any other form approved
by the Administrative Agent and the Lead Borrower.

 

“Associate” means (i) any Person of which the Lead Borrower or its Restricted
Subsidiaries are the legal and beneficial owners of between 20% and 50% of all
outstanding voting Equity Interests and (ii) any joint venture entered into by
the Lead Borrower or any Restricted Subsidiary of the Borrower.

 

“Attorney Costs” means and includes all reasonable, documented fees, expenses
and disbursements of any law firm or other external legal counsel required to be
reimbursed by any Loan Party pursuant to the terms of any Loan Document.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction” shall have the meaning set forth in Section 2.14(a).

 

“Auction Manager” shall mean the Administrative Agent; provided that the Lead
Borrower shall not designate the Administrative Agent or any Affiliate thereof
as the Auction Manager without the written consent of the Administrative Agent
or such Affiliate, as applicable (it being understood that neither the
Administrative Agent nor any Affiliate thereof shall be under any obligation to
agree to act as





5

--------------------------------------------------------------------------------

 



the Auction Manager); provided, further, that neither Holdings nor any of its
Subsidiaries may act as the Auction Manager.

 

“Auction Notice” has the meaning set forth in Schedule 2.14.  

 

“Auditors” means a firm of recognised international auditors.

 

“Auditors’ Determination” has the meaning as defined in Section 11.10(d).

 

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by DBNY as its “prime rate”
and (c) the LIBO Rate for an Interest Period of one month commencing on such day
plus 1.00% per annum; provided that in no event shall the Base Rate be less than
2.00% per annum for all 2018 Refinancing Term B  Loans maintained as Base Rate
Loans. The “prime rate” is a rate set by DBNY based upon various factors
including DBNY costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board of Directors” means, for any Person, the board of directors, the general
partner or other governing body of such Person or, if such Person does not have
such a board of directors, general partner or other governing body and is owned
or managed by a single entity, the Board of Directors or board of managers
(conseil de gérance) of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Lead
Borrower.

 

“Borrower” has the meaning provided in the introductory paragraph hereof.

 

“Borrower Retained Prepayment Amounts” has the meaning set forth in Section
2.05(b)(vii).  “Borrowing” means a Revolving Credit Borrowing, a Swing Line
Borrowing, or a Term Borrowing, as the context may require.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Luxembourg or the State where the Administrative Agent’s Office with
respect to Loans denominated in Dollars is located, (b)  if such day relates to
any interest rate settings as to a LIBO Rate Loan denominated in Dollars, any





6

--------------------------------------------------------------------------------

 



fundings, disbursements, settlements and payments in respect of any such LIBO
Rate Loan denominated in Dollars, or any other dealings to be carried out
pursuant to this Agreement in respect of any such LIBO Rate Loan denominated in
Dollars, any such day described in clause (a) above which is also a day on which
dealings in deposits are conducted by and between banks in the London Interbank
Eurodollar Market and (c) if such day relates to any interest rate settings as
to a LIBO Rate Loan denominated in Euros, any fundings, disbursements,
settlements and payments in respect of any such LIBO Rate Loan denominated in
Euros, or any other dealings to be carried out pursuant to this Agreement in
respect of any such LIBO Rate Loan denominated in Euros, any such day described
in clause (a) above that is also a TARGET Day.

 

“Calculation Date” shall mean (a) the first Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of the issuance, amendment, renewal or
extension of a Letter of Credit denominated in an Alternative Currency, (c) each
date (with such date to be reasonably determined by the Administrative Agent)
that is on or about the date of a Revolving Credit Borrowing of LIBO Rate Loans
denominated in Euros and each continuation of a LIBO Rate Loan denominated in
Euros and (d) if an Event of Default has occurred and is continuing, any
Business Day as determined by the Administrative Agent in its sole discretion.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Lead Borrower
and its Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of the Lead Borrower and its Restricted
Subsidiaries.

 

“Capital Impairment” has the meaning set forth in Section 11.10(c).

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Captive Insurance Subsidiary” means any Subsidiary of the Lead Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at DBNY (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).  

 

“Cash Equivalents” means any of the following types of Investments:

 

(a)         (i) Dollars, Pounds Sterling, Canadian Dollars or Euros; or (ii) any
other currency held by the Borrower and its Restricted Subsidiaries from time to
time in the ordinary course of business;

 

(b)         readily marketable obligations issued or directly and fully
Guaranteed or insured by the United States or Canadian governments or, in each
case, any agency or instrumentality of thereof (provided that the full faith and
credit of such country or such member state is pledged in support thereof),
having maturities of not more than 24 months from the date of acquisition;





7

--------------------------------------------------------------------------------

 



(c)         certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances issued by any (i) Lender or (ii)
(a) commercial bank or trust company bank that is organized under the Laws of
the United States, any state thereof or the District of Columbia or is the
principal banking Subsidiary of a bank holding company organized under the Laws
of the United States, any state thereof or the District of Columbia and is a
member of the Federal Reserve System, and (b) has combined capital and surplus
in excess of $100,000,000 (any such Persons referenced in the foregoing clauses
(i) and (ii) being an “Approved Bank”), in each case with maturities not
exceeding 24 months from the date of acquisition thereof;

 

(d)         repurchase obligations for underlying securities of the types
described in clauses (b) and (c) entered into with any Approved Bank;

 

(e)         commercial paper and variable or fixed rate notes rated at the time
of acquisition thereof at least “A-2” (or the equivalent thereof by S&P) or
“P-2” (or the equivalent thereof by Moody’s) or carrying an equivalent rating by
a Nationally Recognized Statistical Rating Organization (if both of the two
named rating agencies cease publishing ratings of investments) or, if no rating
is available in respect of the commercial paper, the issuer of which has an
equivalent rating in respect of its long-term debt, and in any case maturing
within 24 months after the date of acquisition thereof;

 

(f)          readily marketable direct obligations issued by any state,
commonwealth or territory of the United States of America, any province of
Canada or any other foreign government or any political subdivision or taxing
authority thereof, in each case, having an investment grade rating from either
Moody’s or S&P (or, if at the time, neither is issuing comparable ratings, then
a comparable rating of another Nationally Recognized Statistical Rating
Organization) with maturities of not more than 24 months from the date of
acquisition;

 

(g)         bills of exchange issued in the United States or Canada eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent);

 

(h)         Investments with average maturities of 24 months or less from the
date of acquisition in money market funds rated AAA– (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i)          for purposes of Section 7.05(f), the marketable securities
portfolio owned by the Lead Borrower and its Subsidiaries on the Closing Date;

 

(j)          Investments, classified in accordance with GAAP as current assets,
in money market investment programs which are registered under the Investment
Company Act of 1940 or which are administered by financial institutions having
capital of at least $100,000,000, and, in either case, the portfolios of which
are limited such that substantially all of such Investments are of the
character, quality and maturity described in clauses (a) through (h) of this
definition;

 

(k)         instruments equivalent to those referred to in clauses (a) through
(h) above and clause (j) above denominated in Euros or any other currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction; and

 

(l)          any interest in any investment funds investing at least 90% of
their assets in instruments of the type specified in clauses (a) through (h)
above and clauses (j) and (k) above.

 





8

--------------------------------------------------------------------------------

 



“Cash Management Obligations” means obligations owed by the Lead Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“Change of Control” shall be deemed to occur if:

 

(a)         any (1) Person (other than the Management Stockholders that in the
aggregate own, beneficially or of record, no more than ten percent (10%) of the
outstanding voting stock of Holdings) or (2) Persons (other than the Management
Stockholders that in the aggregate own, beneficially or of record, no more than
ten percent (10%) of the outstanding voting stock of Holdings) constituting a
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Closing Date), becomes the beneficial owner, directly or
indirectly, of Equity Interests representing more than forty percent (40%) of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings;

 

(b)         a  “change of control” (or similar event) shall occur in any
document pertaining to any Incremental Equivalent Debt, any Refinancing
Equivalent Debt, any Senior Notes or, in each case, any Permitted Refinancing
thereof and such Indebtedness is in an aggregate outstanding principal amount in
excess of the Threshold Amount; or

 

(c)         Holdings or one or more Intermediate Holding Companies ceases to
own, in the aggregate, 100% of the Equity Interests of the Lead Borrower.

 

“Class” (a) when used with respect to Commitments or Loans, refers to those of
such Commitments or Loans that have the same terms and conditions (without
regard to differences in the Type of Loan, Interest Period, upfront fees, OID or
similar fees paid or payable in connection with such Commitments or Loan, or
differences in tax treatment (e.g. “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Lead Borrower and
Lenders holding such Commitments or Loans as a separate Class from other
Commitments or Loans that have the same terms and conditions and (ii) with
respect to Lenders, those of such Lenders that have Commitments or Loans of a
particular Class.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01.

 

“Closing Date Guarantors” means Holdings and each Subsidiary of Holdings (other
than the Borrowers) party to this Agreement on the Closing Date.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations related thereto.

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document.

 

“Collateral Agent” means DBNY, in its capacity as collateral agent or pledgee in
its own name under any of the Loan Documents, or any successor collateral agent.





9

--------------------------------------------------------------------------------

 



“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)         on the Closing Date the Administrative Agent shall have received
each Collateral Document to the extent required to be delivered on the Closing
Date pursuant to Section 4.01(e), subject to the limitations and exceptions of
this Agreement, duly executed by each Loan Party thereto;

 

(b)         the Obligations shall have been secured by a first-priority security
interest in (i) all the Equity Interests of the Borrowers and (ii) all Equity
Interests of each Restricted Subsidiary of the Borrowers that is directly owned
by a Loan Party and that is not an Excluded Subsidiary;

 

(c)         the Obligations shall have been secured by a first-priority
perfected security interest in, and Mortgages on, substantially all tangible and
intangible assets of the Lead Borrower, the Co-Borrower and each Guarantor
(including intercompany debt, accounts, inventory, equipment, investment
property, contract rights, securities, patents, trademarks, other intellectual
property, other general intangibles, cash, bank and securities deposit accounts,
Material Real Property and proceeds of the foregoing), in each case, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction);

 

(d)         subject to limitations and exceptions of this Agreement and the
Collateral Documents, to the extent a security interest in and Mortgages on any
Material Real Property is required under Section 6.11,  Section 6.14 or 6.18
(together with any Material Real Property that is subject to a Mortgage on the
Closing Date, each, a “Mortgaged Property”), the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such property in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes, stamp duty
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (it being understood that if a mortgage
tax or notary fee or registration fee or other similar tax will be owed or
calculated on the entire amount of the indebtedness evidenced hereby, then the
amount secured by the Mortgage shall be limited to 100% of the fair market value
of the property at the time the Mortgage is entered into if such limitation
results in such mortgage tax being calculated based upon such fair market
value), (ii) other than with respect to Mortgaged Properties located in Germany,
Hong Kong (unless the Administrative Agent determines, in its reasonable
opinion, there to be a defect in such title), Luxembourg, The Netherlands,
Singapore, Switzerland and any other jurisdiction, as reasonably determined by
the Collateral Agent, in which title insurance is not customary, fully paid
policies of title insurance (or marked-up title insurance commitments having the
effect of policies of title insurance) on the Mortgaged Property that is owned
in fee by the applicable Loan Party (the “Mortgage Policies”) issued by a title
insurance company reasonably acceptable to the Administrative Agent in form and
substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 100% of the fair market value of the real properties covered
thereby), insuring the Mortgages to be valid subsisting Liens on the property
described therein, free and clear of all Liens other than Liens permitted
pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent each of which shall (A) to the extent reasonably necessary,
include such reinsurance arrangements (with provisions for direct access, if
reasonably necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount)
and (C) have been supplemented by





10

--------------------------------------------------------------------------------

 



such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be reasonably requested by the Collateral Agent
(which may include endorsements on matters relating to usury, first loss, last
dollar, zoning, contiguity, revolving credit, doing business, non- imputation
public road access, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, and so-called comprehensive coverage over
covenants and restrictions, in each case only if available after the applicable
Loan Party uses commercially reasonable efforts), (iii)  customary legal
opinions (as determined with reference to any applicable jurisdiction),
addressed to the Administrative Agent and the Secured Parties, reasonably
acceptable to the Administrative Agent as to such matters as the Administrative
Agent may reasonably request, and (iv)  a completed “life of the loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each U.S. Mortgaged Property and, to the extent required, duly executed and
acknowledged by the appropriate Loan Parties and evidence of flood insurance, in
the event any improved parcel of U.S. Mortgaged Property is located in a special
flood hazard area, which evidence shall comply with the Flood Laws and be
otherwise reasonably satisfactory to the Administrative Agent; and

 

(e)         after the Closing Date, each Restricted Subsidiary of the Borrowers
(other than any Immaterial Subsidiary or Excluded Subsidiary) shall become a
Guarantor and signatory to this Agreement pursuant to a Guarantor Joinder in
accordance with Section 6.11 or 6.18 and a party to the respective Collateral
Documents in accordance with Section 6.11 or 6.18;  provided that
notwithstanding the foregoing provisions, any Subsidiary of the Borrowers that
Guarantees any Junior Financing shall be a Guarantor hereunder for so long as it
Guarantees such Indebtedness.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(i)          The foregoing definition shall not require and the Loan Documents
shall not contain any requirements as to the creation or perfection of pledges
of, security interests in, Mortgages on, or the obtaining of title insurance,
surveys, abstracts or appraisals or taking other actions with respect to, any
Excluded Assets.

 

(ii)         No actions in any non-U.S. jurisdiction that is not a Qualified
Jurisdiction or required by the Laws of any non-U.S. jurisdiction that is not a
Qualified Jurisdiction shall be required in order to create any security
interests in assets located or titled outside of the U.S. in a jurisdiction that
is not a Qualified Jurisdiction or to perfect such security interests, including
any intellectual property registered in any non-U.S. jurisdiction that is not a
Qualified Jurisdiction (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction that is not a Qualified Jurisdiction).

 

(iii)        No actions shall be required with respect to Collateral requiring
perfection through control agreements or perfection by “control” (as defined in
the UCC) (including deposit accounts or other bank accounts or securities
accounts) or possession, other than in respect of (x) certificated Equity
Interests of the Borrowers and wholly owned Restricted Subsidiaries (other than
any Immaterial Subsidiaries) directly owned by the Borrowers or by any
Subsidiary Guarantor otherwise required to be pledged pursuant to the provisions
of clause (b) of this definition of “Collateral and Guarantee Requirement” and
not otherwise constituting an Excluded Asset and (y) Pledged Debt (as





11

--------------------------------------------------------------------------------

 



defined in the Security Agreement) to the extent required to be delivered to the
Collateral Agent pursuant to the terms of the Security Agreement;

 

(iv)        The Administrative Agent in its discretion may grant extensions of
time for the creation or perfection of security interests in, and Mortgages on,
or obtaining of title insurance or taking other actions with respect to,
particular assets (including extensions beyond the Closing Date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Lead Borrower, that the creation or
perfection of security interests in, and Mortgages on, or obtaining of title
insurance or taking other actions, or any other compliance with the requirements
of this definition cannot be accomplished without undue delay, burden or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents; and

 

(v)         Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, collateral assignments, security agreements, pledge agreements,
Intellectual Property Security Agreements, deeds of hypothecs, bonds, bond
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Sections 4.01,  6.11 or 6.14, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent and/or the Collateral Agent (as relevant),
in each case for the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans denominated in Dollars from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Compensation Period” has the meaning set forth in Section 2.12(c)(iv).  

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period,

 

Consolidated Net Income for such period,

 

plus

 

(a)         without duplication, the following amounts (in each case, except
with respect to clauses (vii) and (x) below, to the extent deducted (and not
added back) in arriving at such Consolidated Net Income for such period) for
such period with respect to the Lead Borrower and its Restricted Subsidiaries:

 

(i)          total interest expense determined in accordance with GAAP and, to
the extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed),





12

--------------------------------------------------------------------------------

 



(ii)         provision for taxes based on income, profits or capital gains of
the Lead Borrower and the Restricted Subsidiaries, including, without
limitation, federal, state, local, provincial, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period including penalties
and interest related to such taxes or arising from any tax examinations,

 

(iii)        depreciation and amortization,

 

(iv)        earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case in connection with
acquisitions,

 

(v)         the amount of any minority interest expense consisting of Restricted
Subsidiary income attributable to minority interests of third parties in any
non-wholly owned Restricted Subsidiary,

 

(vi)        any costs or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Lead Borrower or net cash proceeds of an issuance of Equity Interests of
the Lead Borrower (other than Disqualified Equity Interests),

 

(vii)       cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back,

 

(viii)      non-cash expenses, charges and losses (including impairment charges
or asset write-offs, losses from investments recorded using the equity method,
stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable in the
normal course or inventory; provided that if any non-cash charges referred to in
this clause (viii) represent an accrual or reserve for potential cash items in
any future period, (1) the Lead Borrower may elect not to add back such non-cash
charge in the current period and (2) to the extent the Lead Borrower elects to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA in such future period
to such extent paid,

 

(ix)        any net loss from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of),

 

(x)         the amount of cost savings, operating expense reductions, other
operating improvements and synergies projected by the Lead Borrower in good
faith to be realized in connection with any Specified Transaction (or any other
business combination, acquisition (including, for the avoidance of doubt,
acquisitions occurring prior to the Closing Date) or Disposition), any
restructuring, any cost savings initiative, and any other similar initiative and
action (calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating





13

--------------------------------------------------------------------------------

 



expense reductions, other operating improvements and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings, operating expense reductions, other operating improvements and
synergies are reasonably identifiable and factually supportable, in the good
faith judgment of the Lead Borrower, and expected to result from actions that
have been taken or with respect to which substantial steps are expected to be
taken within 18 months after the applicable Specified Transaction, business
combination, acquisition or Disposition is consummated or the applicable
restructuring, cost savings initiative, or other similar initiative or action
and (B) no cost savings, operating expense reductions and synergies shall be
added pursuant to this clause (x) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period,

 

(xi)         proceeds of business interruption insurance,

minus

 

(b)         without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations and (iii) the amount of any
minority interest income consisting of Restricted Subsidiary losses attributable
to minority interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that, for the avoidance of doubt, any gain representing the
reversal of any non-cash charge referred to in clause (a)(viii)(B) above for a
prior period shall be added (together with, without duplication, any amounts
received in respect thereof to the extent not increasing Consolidated Net
Income) to Consolidated EBITDA in any subsequent period to such extent so
reversed (or received);

provided that:

 

(i)          to the extent included in Consolidated Net Income, there shall
be excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness),

 

(ii)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of FASB Codification 815 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations, and

 

(iii)        there shall be excluded in determining Consolidated EBITDA for any
period the effects of Net Raw Material Timing.

 

Notwithstanding anything else in the definition of Consolidated EBITDA or the
definitions used therein, the realized gain or loss of any currency derivatives
that are entered into for the express purpose of reducing the variability of the
Lead Borrower’s non-Dollar denominated Consolidated EBITDA will be included in
the calculation of Consolidated EBITDA.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended





14

--------------------------------------------------------------------------------

 



March 31, 2014, June 30, 2014, September 30, 2014 and December 31, 2014,
Consolidated EBITDA for such fiscal quarters shall be $78,828,000, $83,491,000,
$65,543,000 and $112,034,000, respectively, as may be subject to addbacks and
pro forma adjustments (if any) pursuant to clause (a)(x) above and Section 1.10.
For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.10.

 

“Consolidated First Lien Net Debt” means, as of any date of determination, (1)
any Indebtedness described in clause (a) of the definition of “Consolidated
Total Net Debt” outstanding on such date (other than (x) any such Indebtedness
of a Restricted Subsidiary that is not the Co-Borrower or a Guarantor and is not
secured by any assets of any Loan Party and (y) any such Indebtedness in which
the applicable Liens are expressly subordinated or junior to the Liens securing
the Obligations that are secured on a first lien basis) minus (2) the aggregate
amount of cash and Cash Equivalents (other than Restricted Cash) that would be
reflected on a balance sheet of the Lead Borrower and its Restricted
Subsidiaries as of such date, in each case, free and clear of all Liens (other
than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a),  Section 7.01(b), clauses (ii) and (iii) of Section 7.01(l),
 Section 7.01(p),  Section 7.01(q),  Section 7.01(s),  Section 7.01(w),  Section
7.01(x),  Section 7.01(dd),  Section 7.01(ee),  Section 7.01(ff) and Section
7.01(gg)); provided that Consolidated First Net Debt shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder (provided that any unreimbursed amount under
commercial letters of credit shall not be included as Consolidated First Net
Debt until three (3) Business Days after such amount is drawn), (ii)
Unrestricted Subsidiaries and (iii) any Permitted Securitizations; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated First Lien Net Debt.

 

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of the Lead Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, with respect to all outstanding Indebtedness of the Lead Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under Swap Contracts, and (ii) any cash payments made during
such period in respect of obligations referred to in clause (b) below relating
to Funded Debt that were amortized or accrued in a previous period, but
excluding, however, (a) amortization of deferred financing costs and any other
amounts of non-cash interest, (b) the accretion or accrual of discounted
liabilities during such period, (c) non-cash interest expense attributable to
the movement of the mark-to- market valuation of obligations under Swap
Contracts or other derivative instruments pursuant to Statement of Financial
Accounting Standards No. 133, (d) any cash costs associated with breakage in
respect of hedging agreements for interest rates, (e) fees and expenses
associated with the consummation of the Transactions, (f) annual agency fees
paid to the Administrative Agent and/or Collateral Agent, (g) costs associated
with obtaining Swap Contracts and (h) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP. Notwithstanding anything to the contrary contained
herein, for purposes of determining Consolidated Interest Expense (i) for any
period ending prior to the first anniversary of the Closing Date, Consolidated
Interest Expense shall be an amount equal to actual Consolidated Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination and (ii)
shall exclude the acquisition accounting effects described in the last sentence
of the definition of “Consolidated Net Income”.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Lead Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, provided,  however, that, without
duplication,





15

--------------------------------------------------------------------------------

 



(a)         (i) any after-tax effect of non-recurring, unusual or extraordinary
items (including gains or losses and all fees and expenses relating thereto) for
such period shall be excluded and (ii) duplicative running costs, severance,
relocation costs or expenses, Transaction Expenses, integration costs,
transition costs, pre-opening, opening, consolidation and closing costs for
facilities, costs incurred in connection with any non-recurring strategic
initiatives, costs incurred in connection with acquisitions and non-recurring
product and intellectual property development, other business optimization
expenses (including costs and expenses relating to business optimization
programs and new systems design and implementation costs), project start-up
costs and restructuring charges or reserves (including restructuring costs
related to acquisitions and to closure/consolidation of facilities, retention
charges, systems establishment costs and excess pension charges) and related
expenses for such period shall, in each case, be excluded,

 

(b)         the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income shall be excluded,

 

(c)         any fees and expenses incurred during such period (including,
without limitation, any premiums, make-whole or penalty payments), or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not completed)
and any charges or non- recurring merger costs incurred during such period as a
result of any such transaction, in each case for any such fee, expense, charge
or cost whether or not successful (including, for the avoidance of doubt, the
effects of expensing all transaction-related expenses in accordance with FASB
Accounting Standards Codification 805 and gains or losses associated with FASB
Accounting Standards Codification 460) shall be excluded,

 

(d)         accruals and reserves that are established or adjusted within
eighteen (18) months after the Closing Date that are so required to be
established as a result of the Transactions (or within eighteen (18) months
after the closing of any acquisition that are so required to be established as a
result of such acquisition) in accordance with GAAP shall be excluded,

 

(e)         any net after-tax gains or losses on abandoned, disposed of or
discontinued operations shall be excluded,

 

(f)          any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person in each case other than in the ordinary course of business, as determined
in good faith by the Lead Borrower, shall be excluded,

 

(g)         the net income (loss) for such period of any Person that is not a
Subsidiary of the Lead Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Lead Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent subsequently converted into cash or
Cash Equivalents) to the Lead Borrower or a Restricted Subsidiary thereof in
respect of such period or a prior period,

 

(h)         any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each





16

--------------------------------------------------------------------------------

 



case, pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP shall be excluded,

 

(i)          any non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs or any other equity-based compensation shall be excluded,

 

(j)          any expenses, charges or losses that are covered by indemnification
or other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed or with
respect to which the Lead Borrower has made a determination that a reasonable
basis exists for indemnification or reimbursement (but only to the extent that
such amount is in fact indemnified or reimbursed within 365 days of such
determination) shall be excluded (with a deduction in the applicable future
period of any amount so excluded to the extent not so indemnified or reimbursed
within such 365 days),

 

(k)         to the extent covered by insurance and actually reimbursed or with
respect to which the Lead Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
(but only to the extent that such amount is in fact reimbursed within 365 days
of the date of such determination), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded (with a
deduction in the applicable future period for any amount so excluded to the
extent not so reimbursed within such 365 days),

 

(l)          any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 712 and 715, Statement on
Financial Accounting Standards Nos. 87, 106 and 112, and any other items of a
similar nature, shall be excluded,

 

(m)        the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Lead Borrower or is merged into,
amalgamated or consolidated with the Lead Borrower or any of its Restricted
Subsidiaries or that Person’s assets are acquired by the Lead Borrower or any of
its Restricted Subsidiaries shall be excluded (except to the extent required for
any calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.10),

 

(n)         any non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to Statement of Financial Accounting Standards No. 133
shall be excluded,

 

(o)         any net after-tax effect of income (or loss) from the early
extinguishment, write-off, forgiveness or cancellation of indebtedness or Swap
Contracts or other derivative instruments, and all deferred financing costs
written off and premiums paid or other expenses incurred directly in connection
therewith, shall be excluded, and

 

(p)         solely for the purpose of determining Excess Cash Flow and clause
(a) of the definition of Cumulative Credit, the income of any Restricted
Subsidiary of the Lead Borrower that is not a Guarantor to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or





17

--------------------------------------------------------------------------------

 



governmental regulation applicable to that Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Lead Borrower or any of its Restricted Subsidiaries that are
Guarantors by such Person during such period in accordance with such documents
and regulations.

 

There shall be excluded from Consolidated Net Income for any period the
acquisition accounting effects of adjustments in component amounts required or
permitted by GAAP (including in the inventory, property and equipment, fair
value of leased property, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, contingent
considerations and debt line items thereof) and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Lead Borrower and the Restricted Subsidiaries), as a result of the Transactions,
any acquisition consummated prior to or after the Closing Date, any Permitted
Acquisitions or other Investments, or the amortization or write-off of any
amounts thereof.

 

Notwithstanding the foregoing, for the purpose of the definition of “Cumulative
Credit” only (other than clause (e) and (f) thereof), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Investments made by the Lead Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Investments from the Lead
Borrower and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Investments by the Lead Borrower or any of its Restricted
Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under the definition of “Cumulative Credit” pursuant to clause (e) and (f)
thereof.

 

“Consolidated Secured Net Debt” means, as of any date of determination, (1) any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date (other than any consolidated debt of a
Restricted Subsidiary that is not the Co-Borrower or a Guarantor and is not
secured by any assets of any Loan Party) minus (2) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash) that would be reflected on a
balance sheet of the Lead Borrower and its Restricted Subsidiaries as of such
date (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a),  Section 7.01(b), clauses (ii) and (iii) of
Section 7.01(l),  Section 7.01(p),  Section 7.01(q),  Section 7.01(s),  Section
7.01(w),  Section 7.01(x),  Section 7.01(dd),  Section 7.01(ee),  Section
7.01(ff) and Section 7.01(gg)); provided that Consolidated Secured Net Debt
shall not include Indebtedness in respect of (i) letters of credit, except to
the extent of unreimbursed amounts thereunder (provided that any unreimbursed
amount under commercial letters of credit shall not be included as Consolidated
Total Net Debt until three (3) Business Days after such amount is drawn), (ii)
Unrestricted Subsidiaries and (iii) any Permitted Securitizations; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated Secured Net Debt.

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Lead Borrower and its
Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition accounting in
connection with any Permitted Acquisition or any other acquisition constituting
an Investment permitted under this Agreement), consisting of Indebtedness for
borrowed money, Attributable Indebtedness, debt obligations evidenced by
promissory notes or similar instruments and all Guarantees of the foregoing
(with Indebtedness in respect of any Revolving Credit Commitments being
calculated based on the daily average outstanding amount of Revolving Credit
Loans and Swing Line Loans during the four-quarter fiscal period of the Lead
Borrower most recently ended as of such date) minus (b) the aggregate amount of
cash and Cash Equivalents (other than Restricted Cash) that would be reflected
on a balance sheet of the Lead Borrower and its Restricted Subsidiaries as of
such





18

--------------------------------------------------------------------------------

 



date (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a),  Section 7.01(b), clauses (ii) and (iii) of
Section 7.01(l),  Section 7.01(p), clauses (i) and (ii) of Section 7.01(q),
 Section 7.01(s),  Section 7.01(w),  Section 7.01(x),  Section 7.01(dd),
 Section 7.01(ee),  Section 7.01(ff) and Section 7.01(gg)); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of (i)
letters of credit, except to the extent of unreimbursed amounts thereunder
(provided that any unreimbursed amount under commercial letters of credit shall
not be included as Consolidated Total Net Debt until three (3) Business Days
after such amount is drawn), (ii) Unrestricted Subsidiaries and (iii) any
Permitted Securitizations; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Total Net Debt.

 

“Consolidated Working Capital” means, with respect to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided, that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, (b) the effects of acquisition accounting or (c) any fluctuation
in currency exchange rates.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled”  have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning set forth in Section 8.04.

 

“Cure Expiration Date” has the meaning set forth in Section 8.04.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)         50% of Consolidated Net Income for the period (treated as one
accounting period) from January 1, 2013 to the end of the most recent fiscal
quarter ending prior to such date of determination for which internal
consolidated financial statements of the Lead Borrower are available (or, in the
case such Consolidated Net Income is a deficit, minus 100% of such deficit);
plus

 

(b)         100% of the aggregate Net Proceeds and net Cash Equivalent proceeds
and the fair market value of property or assets or marketable securities (solely
to the extent such property, assets or marketable securities have been converted
into cash or Cash Equivalents), in each case received by the Lead Borrower from
the issue or sale of its Equity Interests (other than Disqualified Equity
Interests) or as a result of a merger or consolidation (the consideration for
which is Equity Interests (other than Disqualified Equity Interests) of the Lead
Borrower) with another Person that is not a Restricted Subsidiary of Holdings
subsequent to January 1, 2013 or otherwise contributed to the equity (other than
through the issuance of Disqualified Equity Interests) of the Lead Borrower
(including pursuant to the Initial Public Offering) subsequent to January 1,
2013 (other than (i) any amounts used to incur Indebtedness pursuant to Section
7.03(w), (ii) Net Proceeds, net Cash Equivalent proceeds or property or assets
or marketable





19

--------------------------------------------------------------------------------

 



securities received from an issuance or sale of such Lead Borrower to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Lead Borrower or any Subsidiary of the Lead Borrower for the benefit of
their employees to the extent funded by the Lead Borrower or any Restricted
Subsidiary, (iii) any amounts designated as a Cure Amount and (iv) Excluded
Contributions); plus

 

(c)         100% of the aggregate Net Proceeds and net Cash Equivalent proceeds
and the fair market value of property or assets or marketable securities (solely
to the extent such property, assets or marketable securities have been converted
into cash or Cash Equivalents), in each case received by the Lead Borrower or
any Restricted Subsidiary from the issuance or sale (other than to the Lead
Borrower or a Restricted Subsidiary of the Lead Borrower or an employee stock
ownership plan or trust established by the Lead Borrower or any Subsidiary of
the Company for the benefit of its employees to the extent funded by the Lead
Borrower or any Restricted Subsidiary) by the Lead Borrower or any Restricted
Subsidiary subsequent to January 1, 2013 of any Indebtedness or Disqualified
Equity Interests that has been converted into or exchanged for Equity Interests
of the Lead Borrower or any Parent (other than Disqualified Equity Interests)
plus, without duplication, the amount of cash and net Cash Equivalent proceeds,
and the fair market value of property or assets or marketable securities (solely
to the extent such property, assets or marketable securities have been converted
into cash or Cash Equivalent), in each case received by the Lead Borrower or any
Restricted Subsidiary upon such conversion or exchange; plus

 

(d)         Borrower Retained Prepayment Amounts; plus

 

(e)         100% of the aggregate amount of net cash and Cash Equivalent
proceeds and the fair market value of property or assets or marketable
securities (solely to the extent such property, assets or marketable securities
have been converted into cash or Cash Equivalents), in each case received by the
Lead Borrower or any Restricted Subsidiary, by means of: (i) the sale or other
Disposition (other than to the Lead Borrower or a Restricted Subsidiary of
Holdings) of, or other returns on Investments from, Restricted Investments made
by the Lead Borrower or its Restricted Subsidiaries and repurchases and
redemptions of such Restricted Investments from the Lead Borrower or its
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments by the Lead Borrower or its
Restricted Subsidiaries, in each case after January 1, 2013; or (ii) the sale
(other than to the Lead Borrower or a Restricted Subsidiary) of the stock of an
Unrestricted Subsidiary or a dividend or distribution from an Unrestricted
Subsidiary after January 1, 2013, in each case limited to the portion of such
amount, if any, that exceeds the aggregate amount of Investments in such
Subsidiary (including any Investment deemed to have been made at the time of the
designation of any such Subsidiary as an Unrestricted Subsidiary) made by the
Lead Borrower or any of its Restricted Subsidiaries at the time of such sale,
Disposition, return, repurchase, repayment, sale of stock, dividend or
distribution; plus

 

(f)          in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Lead Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Lead Borrower or a Restricted Subsidiary after January 1, 2013, the fair
market value of the Investment in such Unrestricted Subsidiary (or the assets
transferred), as determined in good faith by the Lead Borrower at the time of
the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or
at the time of such merger, amalgamation or consolidation or transfer of assets
(after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged or consolidated or Indebtedness
associated with the assets so transferred), in each case limited to the portion
of such amount, if





20

--------------------------------------------------------------------------------

 



any, that exceeds the aggregate amount of Investments in such Subsidiary
(including any Investment deemed to have been made at the time of the
designation of such Subsidiary as an Unrestricted Subsidiary) made by the Lead
Borrower or any of its Restricted Subsidiaries at the time of such
redesignation, merger, amalgamation, consolidation or transfer;

 

(g)         [reserved];

 

(h)         any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(h) after the Closing Date and prior to such time; minus

 

(i)          any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closing Date and prior to such time.

 

“Current Assets”  means, with respect to the Lead Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries as current assets at such date of determination, other
than amounts related to current or deferred Taxes based on income or profits,
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments.

 

“Current Liabilities” means, with respect to the Lead Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Lead Borrower and its Restricted Subsidiaries
as current liabilities at such date of determination, other than (a) the current
portion of any Indebtedness and derivative financial instruments, (b) the
current portion of accrued interest, (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves or severance, (e) any other liabilities that are not
Indebtedness and will not be settled in cash or Cash Equivalents during the next
succeeding twelve (12) month period after such date, (f) any Revolving Credit
Exposure or Revolving Credit Loans or any loans or letters of credit under any
other revolving facility, (g) liabilities in respect of unpaid acquisition,
disposition or refinancing related expenses, deferred purchase price holdbacks
and earn-out obligations, (h) accrued litigation settlement costs, (i) non-cash
compensation costs and expenses and (j) the current portion of any other
long-term liabilities.

 

“DBNY” means Deutsche Bank AG New York Branch, in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, examinership, insolvency,
winding up, reorganization or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vii).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.00% per
annum; provided that, with respect to a LIBO Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.





21

--------------------------------------------------------------------------------

 



“Defaulting Lender” means, subject to Section 2.19(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of L/C Obligations or Swing Line Loans, which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure, (b) has notified the Lead Borrower or Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or (d)
has, or has a direct or indirect parent company that has, after the date of this
Agreement, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) become the
subject of a Bail-In Action or (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) upon delivery of written notice of such
determination to the Lead Borrower, the L/C Issuer, the Swing Line Lender and
each Lender.

 

“Designated Real Property” means any real property owned or leased by any Loan
Party as of the Closing Date that is located in the Federal Republic of Germany
or Switzerland.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the issuance of Equity Interests by Holdings
shall not constitute a Disposition by Holdings.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests or solely at the direction of the issuer), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale, so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is ninety-one (91) days after the Maturity
Date; provided that if such Equity Interests are issued pursuant to a plan for
the benefit of employees of the Lead Borrower (or any Parent) or any of its
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Lead Borrower or if its Restricted
Subsidiaries in order to





22

--------------------------------------------------------------------------------

 



satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

“Disqualified Institution” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Lead Borrower to the Administrative Agent prior to the date hereof, (ii)
competitors of the Lead Borrower and its Subsidiaries (other than bona fide
fixed income investors or debt funds) that are identified in writing by the Lead
Borrower from time to time or (iii)  Affiliates of such Persons set forth in
clauses (i) and (ii) above (in the case of Affiliates of such Persons set forth
in clause (ii) above, other than bona fide fixed income investors or debt funds)
that are either (a) identified in writing by the Lead Borrower to the
Administrative Agent from time to time or (b) clearly identifiable on the basis
of such Affiliate’s name; provided, that, to the extent Persons are identified
as Disqualified Institutions in writing by the Lead Borrower to the
Administrative Agent after the Closing Date pursuant to clauses (ii) or
(iii)(a), the inclusion of such Persons as Disqualified Institutions shall not
retroactively apply to prior assignments or participations in respect of any
Loan under this Agreement. Until the disclosure of the identity of a
Disqualified Institution to the Lenders generally by the Administrative Agent in
writing, such Person shall not constitute a Disqualified Institution for
purposes of a sale of a participation in a Loan (as opposed to an assignment of
a Loan) by a Lender; provided, that no disclosure of the Disqualified
Institutions List (or the identity of any Person that constitutes a Disqualified
Institution), in part or in full, to the Lenders shall be made by the
Administrative Agent without the prior written consent of the Lead Borrower.
Notwithstanding the foregoing, the Lead Borrower, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude any particular entity), and such entity removed or excluded from the
Disqualified Institutions List shall no longer be a Disqualified Institution for
any purpose under this Agreement or any other Loan Document.

 

“Disqualified Institutions List” has the meaning as set forth in the definition
of Disqualified Institutions.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Amount” means, at any time:

 

(a)         with respect to any Loan denominated in Dollars (including, with
respect to any Swing Line Loan, any funded participation therein), the principal
amount thereof then outstanding (or in which such participation is held);

 

(b)         with respect to any Loan denominated in Euros, the Dollar Equivalent
of the principal amount thereof then outstanding in Euros; and

 

(c)         with respect to any L/C Obligation (or any risk participation
therein), (A) if denominated in Dollars, the amount thereof and (B) if
denominated in an Alternative Currency, the Dollar Equivalent of the amount
thereof.

 

“Dollar Equivalent” means, on any date of determination, with respect to any
amount in a currency other than Dollars, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.12 using
the Exchange Rate with respect to such currency at the time in effect in
accordance with the provisions of Section 1.12.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“ECF Prepayment Amount” has the meaning set forth in Section 2.05(b)(i).

 





23

--------------------------------------------------------------------------------

 



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” has the meaning set forth in Section 10.07(a). For the
avoidance of doubt, “Eligible Assignee” shall not include any Disqualified
Institution identified by the Lead Borrower prior to the Effective Date of any
assignment under Section 10.07.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law, including common law, relating to
the prevention of pollution or the protection of the environment and natural
resources, or to the protection of human health and safety as it relates to the
environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities) directly or indirectly resulting from or based
upon (a) violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c)   exposure to any Hazardous Materials, (d) the Release
or threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required by any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b), (c), (m) or (o) of the Code or Section
4001(a)(14) of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section





24

--------------------------------------------------------------------------------

 



4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Multiemployer Plan, the insolvency under Title IV of ERISA of
any Multiemployer Plan, or the receipt of any Loan Party, Restricted Subsidiary
or any ERISA Affiliate, of any notice that a Multiemployer Plan is in endangered
or critical status under Section 305 of ERISA; (d) the filing of a notice of
intent to terminate any Pension Plan, the treatment of a Pension Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the failure
to make a required contribution to any Pension Plan that would result in the
imposition of a lien or other encumbrance on a Loan Party or Restricted
Subsidiary or the provision of security under Section 430 of the Code or Section
303 or 4068 of ERISA by a Loan Party or Restricted Subsidiary, or the arising of
such a lien or encumbrance, there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived, the failure to satisfy the minimum funding standard of
Section 412 of the Code, whether or not waived, or a determination that any
Pension Plan is, or is reasonably expected to be, in at-risk status under Title
IV of ERISA; (g) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) with respect to
a Pension Plan which could reasonably be expected to result in liability to a
Loan Party or any Restricted Subsidiary; or (h) the incurring of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, by a Loan Party, any Restricted Subsidiary or any
ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euros” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Event of Default” has the meaning specified in Section 8.01.  

 

“Excess Cash Flow” means, for any period, an amount equal to

 

(a)         the sum, without duplication, of

 

(i)          Consolidated Net Income for such period,

 

(ii)         an amount equal to the amount of all non-cash charges for such
period to the extent deducted in arriving at such Consolidated Net Income, but
excluding any such non-cash charges representing an accrual or reserve for
potential cash items in any future period,

 

(iii)        decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions or dispositions by the Lead Borrower and its Restricted
Subsidiaries completed during such period or the application of acquisition
accounting) and

 

(iv)        an amount equal to the aggregate net non-cash loss on Dispositions
by the Lead Borrower and its Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income;





25

--------------------------------------------------------------------------------

 



minus

 

(b)         the sum, without duplication, of

 

(i)          an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (a)(ii) above) and cash charges, losses and expenses excluded in arriving
at such Consolidated Net Income by virtue of clauses (a) through (o) of the
definition of Consolidated Net Income,

 

(ii)         without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Capital Expenditures, acquisitions
and other Investments of intellectual property to the extent not expensed or
accrued during such period, to the extent that such Capital Expenditures,
acquisitions or other Investments, as the case may be, were financed with
Internally Generated Cash,

 

(iii)        the aggregate amount of all principal payments of Indebtedness of
the Lead Borrower or its Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.07(a) and any mandatory
prepayment pursuant to Section 2.05(b)(ii), to the extent required due to a
Disposition or Casualty Event that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (X) all
voluntary prepayments of Term Loans and (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans) made during such period), to the extent financed
with Internally Generated Cash,

 

(iv)        an amount equal to the aggregate net non-cash gain on Dispositions
by the Lead Borrower and its Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)         increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions or dispositions by the Lead Borrower and its Restricted
Subsidiaries completed during such period or the application of acquisition
accounting),

 

(vi)        cash payments by the Lead Borrower and its Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness,

 

(vii)       the amount of Investments and acquisitions made during such period
pursuant to the definition of “Permitted Investment” (other than clauses (a)(i),
(c), (d), (g), (h), (j), (k), (l), (o), (p), (q), (r), (w), (x) or (y) thereof)
to the extent that such Investments and acquisitions were financed with
Internally Generated Cash,

 

(viii)      the amount of Restricted Payments paid during such period pursuant
to 7.06(f),  (g),  (h),  (i),  (j) and (k), to the extent such Restricted
Payments were financed with Internally Generated Cash,

 

(ix)        the aggregate amount of expenditures actually made by the Lead
Borrower and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,





26

--------------------------------------------------------------------------------

 



(x)         the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Lead Borrower and its Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness,

 

(xi)        without duplication of amounts deducted from Excess Cash Flow
pursuant to clause (b)(ii) above and at the option of the Lead Borrower, the
aggregate consideration required to be paid in cash by the Lead Borrower and its
Restricted Subsidiaries pursuant to binding contracts or executed letters of
intent (the “Contract Consideration”) entered into prior to or during such
period relating to Capital Expenditures, acquisitions, other Investments or
acquisitions of intellectual property to the extent not expensed and expected to
be consummated or made, in each case during the period of four consecutive
fiscal quarters of the Lead Borrower following the end of such period, provided
that to the extent the aggregate amount of Internally Generated Cash actually
utilized to finance such Capital Expenditure, acquisition, other Investment or
acquisitions of intellectual property during such period of four (4) consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four (4) consecutive fiscal quarters,

 

(xii)       the amount of cash taxes (including penalties and interest) or the
tax reserves set aside in a prior period, in each case to the extent paid in
cash in such period to the extent they exceed the amount of tax expense deducted
in determining Consolidated Net Income for such period,

 

(xiii)      cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,

 

(xiv)      any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset,

 

(xv)       any restructuring expenses, pension payments or tax contingency
payments, in each case made in cash during such period to the extent such
payments exceed the amount of restructuring expenses, pension payments or tax
contingency payments, as the case may be, that were deducted in determining
Consolidated Net Income for such period,

 

(xvi)      reimbursable or insured expenses incurred during such fiscal year to
the extent that reimbursement has not yet been received and

 

(xvii)     cash expenditures for costs and expenses in connection with
acquisitions or Investments, dispositions and the issuance of equity interests
or Indebtedness to the extent not deducted in arriving at such Consolidated Net
Income.

 

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Lead Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” shall mean on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars as set forth at approximately 11:00 a.m., London time, on
such day on the Reuters ECB page 37 for such currency. In the event that such
rate does not appear on the Reuters ECB page 37, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be

 





27

--------------------------------------------------------------------------------

 



agreed upon by the Administrative Agent and the Lead Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. in such market on such date for the
purchase of Dollars for delivery two (2) Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Assets” means (i) any fee owned Real Property (other than Material
Real Properties) and any leasehold interest (it being understood there shall be
no requirement to obtain any landlord waivers, estoppels or collateral access
letters), (ii) motor vehicles, aircraft and other assets subject to certificates
of title, except to the extent a security interest therein can be perfected by
the filing of a UCC financing statement (or the equivalent thereof), (iii)
commercial tort claims below $10,000,000, (iv) governmental licenses or state or
local franchises, charters and authorizations and any other property and assets
to the extent that the Administrative Agent may not validly possess a security
interest therein under applicable laws (including, without limitation, rules and
regulations of any governmental authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization, other than (A) to the extent such limitation is
rendered ineffective under the UCC or other applicable law notwithstanding such
limitation and (B) proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such limitation, (v) any particular asset or right under contract, if the pledge
thereof or the security interest therein is prohibited or restricted by
applicable law, rule or regulation (including any requirement thereunder to
obtain the consent of any governmental or regulatory authority), or third party
(i.e., other than the Holdcos, the Borrowers or any of their respective
Subsidiaries), so long as any agreement with such third party that provides for
such prohibition or restriction was not entered into in contemplation of the
acquisition of such assets or entering into of such contract or for the purpose
of creating such prohibition or restriction, other than (A) to the extent such
prohibition or restriction is rendered ineffective under the UCC or other
applicable law notwithstanding such prohibition or restriction and (B) proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the UCC or other applicable law notwithstanding such prohibition or
restriction, (vi) (A) margin stock, (B) Equity Interests in any Unrestricted
Subsidiaries and (C) Equity Interests in any non- wholly owned Restricted
Subsidiaries and any entities which do not constitute Subsidiaries, but only to
the extent that (x) the organizational documents or other agreements with other
equity holders of such non-wholly owned Restricted Subsidiary or other entity do
not permit or restrict the pledge of such Equity Interests (to the extent such
restriction exists on the Closing Date or on the date of acquisition of such
non-wholly owned Restricted Subsidiary or the Equity Interests in such entity so
long as such restriction was not entered into in contemplation of the
acquisition of such Equity Interests), or (y) the pledge of such Equity
Interests (including any exercise of remedies) would result in a change of
control, repurchase obligation or other adverse consequence to any of the Loan
Parties or such non-wholly owned Restricted Subsidiary or other entity, (vii)
any lease, license or agreement or any property subject to a purchase money
security interest, capital lease obligations or similar arrangement, in each
case, to the extent the grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Holdcos, the Borrowers or any subsidiary of the Lead Borrower),
other than (A) to the extent such provision is rendered ineffective under the
UCC or other applicable law notwithstanding such provision and (B) proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such provisions, (viii) any
property or assets for which the creation or perfection of pledges of, or
security interests in such property or assets pursuant to the Loan Documents
would result in material adverse tax consequences to the Holdcos, the Lead
Borrower or any of their Subsidiaries, as reasonably determined by the Lead
Borrower in

 





28

--------------------------------------------------------------------------------

 



consultation with the Administrative Agent, (ix) letter of credit rights, except
to the extent constituting supporting obligations for other Collateral as to
which perfection of the security interest in such other Collateral is
accomplished solely by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement),
(x) (A) payroll and other employee wage and benefit accounts, (B) tax accounts,
including, without limitation, sales tax accounts, (C) escrow accounts and (D)
fiduciary or trust accounts and, in the case of clauses (A) through (D), the
funds or other property held in or maintained in any such account (as long as
the accounts described in clauses (A) through (D) are used solely for such
purposes), (xi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law, (xii)
assets in circumstances where the cost, consequences or burden of obtaining a
security interest in such assets, including, without limitation, the cost of
title insurance, surveys or flood insurance (if necessary) would outweigh the
practical benefit to the Lenders afforded thereby as reasonably determined by
the Lead Borrower and the Administrative Agent, (xiii) any particular assets if
it would result in a significant risk to the officers of the relevant grantor of
Collateral of contravention with their fiduciary duties and/or of civil or
criminal liability (unless there is customary limitation language agreed between
the Lead Borrower and the Administrative Agent for the German Loan Parties in
relation to the German Security, including but not limited to, customary
limitation language in respect of sections 30 and 31 of the German Limited
Liability Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung) (“GmbHG”)) and (xiv) the Securitization Assets, any bank account of a
Loan Party or any Restricted Subsidiary into which only Securitization Assets
are collected or any bank account of the Securitization Subsidiary, in each case
over which a Lien may be granted in connection with a Permitted Securitization
and for only so long as such bank accounts do not receive or hold funds of a
Loan Party or any Restricted Subsidiary.

 

“Excluded Contribution” means Net Proceeds or property or assets received by the
Lead Borrower as capital contributions to the equity (other than through the
issuance of Disqualified Equity Interests) of the Lead Borrower after the
Closing Date or from the issuance or sale (other than to a Restricted Subsidiary
or an employee stock ownership plan or trust established by the Lead Borrower or
any Subsidiary of the Lead Borrower for the benefit of their employees to the
extent funded by the Lead Borrower or any Restricted Subsidiary) of capital
stock (other than Disqualified Equity Interests) of the Lead Borrower, to the
extent designated as an Excluded Contribution pursuant to an Officer’s
Certificate of the Lead Borrower.

 

“Excluded Information” has the meaning set forth in Section 2.14(a)(vii).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Lead Borrower or a Guarantor, (b) any Subsidiary that is (and
for so long as such Subsidiary is) prohibited by applicable Law (including
without limitation as a result of applicable financial assistance, directors’
duties or corporate benefit requirements (to the extent that such limitations
cannot be addressed through “whitewash” or similar procedures)) or Contractual
Obligations existing on the Closing Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from guaranteeing the Obligations or if guaranteeing the
Obligation would (and for so long as it would) require governmental (including
regulatory) consent, approval, license or authorization (unless such consent,
approval, license or authorization has been obtained), (c) any Subsidiary where
the Administrative Agent and the Lead Borrower agree that the cost of obtaining
a Guarantee by such Subsidiary would be excessive in light of the practical
benefit to the Lenders afforded thereby, (d) each Subsidiary of the Lead
Borrower that is not organized in a Qualified Jurisdiction, (e) any
not-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any special
purpose securitization vehicle (or similar entity), including any Securitization
Subsidiary, (h) any Subsidiary, the obtaining of a Guarantee with respect to
which would result in material adverse tax consequences as reasonably





29

--------------------------------------------------------------------------------

 



determined by the Borrower in consultation with the Administrative Agent and (i)
any Captive Insurance Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation or (b)  in the case
of a Swap Obligation that is subject to a clearing requirement pursuant to
section 2(h) of the Commodity Exchange Act, because such Guarantor is a
“financial entity,” as defined in section 2(h)(7)(C) of the Commodity Exchange
Act, at the time the guarantee of (or grant of such security interest by, as
applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Excluded Taxes” has the meaning set forth in Section 3.01(a).

 

“Existing Credit Agreement” has the meaning set forth in the preliminary
statements.

 

“Existing Letters of Credit” means any letters of credit outstanding on the
Closing Date described in Schedule 1.01B.

 

“Existing Revolver Tranche” has the meaning set forth in Section 2.18(a).

 

“Extended Revolving Credit Commitment” has the meaning specified in Section
2.18(a).  

“Extending Revolving Credit Lender” has the meaning set forth in Section
2.18(a)(ii).  

“Existing Rollover Term Loan” has the meaning set forth in Section 1.14.

“Existing Secured Hedge Agreements” means any Secured Hedge Agreement in effect
on the Closing Date described in Schedule 1.01F(a).

 

“Existing Senior Notes” has the meaning set forth in the preliminary statements.

 

“Existing Senior Notes Indenture” has the meaning set forth in the preliminary
statements.

“Extended Term Loans” has the meaning set forth in Section 2.18(a)(iii).

 

 

 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.18(a).

“Extending Term Lender” has the meaning set forth in Section 2.18(a)(iii).

 

“Existing Treasury Services Agreements” means any Treasury Services Agreement in
effect on the Closing Date described in Schedule 1.01F(b).

 

“Extension” has the meaning set forth in Section 2.18(a).





30

--------------------------------------------------------------------------------

 



“Extension Amendment” has the meaning set forth in Section 2.18(d).  

“Extension Election” has the meaning set forth in Section 2.18(e).  

“Extension Offer” has the meaning set forth in Section 2.18(a).

 

“Facility” means a given Class of Term Loans or Revolving Credit Commitments, as
the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, and any agreement
pursuant to the implementation of the above with the United States Internal
Revenue Service, the United States government or any governmental or taxation
authority in the United States, including the Agreement between the Government
of the United States of America and the Government of the Grand Duchy of
Luxembourg to Improve International Tax Compliance and with respect to The
United States information reporting provisions commonly known as the Foreign
Account Tax Compliance Act, and any rules, regulations or guidance enacted
thereunder or official interpretations thereof.

 

“fair market value” means (a) except as otherwise provided clause (b) below,
with respect to any asset or liability, the fair market value of such asset or
liability as determined by the Lead Borrower in good faith and (b) with respect
to Securitization Assets, the current value that would be attributed to such
Securitization Assets by an independent and unaffiliated third party purchasing
the Securitization Assets in an arms-length sale transaction, as determined in
good faith by the board of managers (conseil de gérance) of Intermediate
Holdings, as general partner of the Lead Borrower.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to DBNY on such day on
such transactions as determined by the Administrative Agent and (c) if such rate
per annum as otherwise determined in accordance with the provisions above is
less than zero, then the Federal Funds Rate shall be deemed to be zero.

 

“Financial Covenant” has the meaning set forth in Section 7.11.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto (which agreement in such form, or
with immaterial changes thereto, the Administrative Agent is authorized to enter
into) together with any material changes thereto which are reasonably acceptable
to the Administrative Agent and which material changes shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five (5)
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s entry into such intercreditor agreement
(with such changes) is reasonable and to have consented to such intercreditor
agreement (with such changes) and to the Administrative Agent’s execution
thereof.





31

--------------------------------------------------------------------------------

 



“First Lien Net Leverage Ratio” means, on any date of determination for any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Fixed Charge Coverage Ratio” means, on any date of determination for any Test
Period, the ratio of (a) Consolidated EBITDA for such Test Period to (b) Fixed
Charges for such Test Period.

 

“Fixed Charges” means, with respect to any Person for any period, the sum of:
(1) Consolidated Interest Expense for such Person for such period, (2) all cash
dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Preferred Stock of any Subsidiary of such Person
during such period and (3) all cash dividends or other distributions paid
(excluding items eliminated in consolidation) on any series of Disqualified
Equity Interests during such period.

 

“Flood Laws” means means collectively, (i) National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

 

“Foreign Pension Plan” means any occupational pension plan, fund (including,
without limitation, any superannuation fund) or other similar program
established, contributed to or maintained outside the United States on a
voluntary basis by any Loan Party (other than a Luxembourg Loan Party) or any
Restricted Subsidiary, as a single employer or as part of a group of employers,
primarily for the benefit of employees of any Loan Party or any Restricted
Subsidiary residing outside the United States, which plan, fund or other similar
program provides, retirement income, and which plan is not subject to ERISA or
the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share or other
applicable share provided under this Agreement of the Outstanding Amount of L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share or other applicable
share provided under this Agreement of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Lead Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided,  however, that if the Lead
Borrower notifies the Administrative Agent





32

--------------------------------------------------------------------------------

 



that the Lead Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Lead Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

“German Guarantor” means a Guarantor incorporated under the laws of Germany as a
GmbH.

“German Insolvency Event” means (i) that an entity organized in the Federal
Republic of Germany is unable to pay its debts as they fall due within the
meaning of Section 17 (“Zahlungsunfähigkeit”) of the German Insolvency Code
(Insolvenzordnung), or (ii) an entity organized in the Federal Republic of
Germany is overindebted within the meaning of Section 19 (“Überschuldung”) of
the German Insolvency Code (Insolvenzordnung). In addition, “German Insolvency
Event” will include, for any German Loan Party, a petition for insolvency
proceedings in respect of the assets (Antrag auf Eröffnung eines
Insolvenzverfahrens) of the respective German Loan Party is filed and has not
been rejected on the grounds of inadmissibility, unless such filing is frivolous
or without any merit.

 

“German Loan Party” means any Loan Party organized under German Law.

“German Security” has the meaning set forth in Section 9.01(d).

 

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

“GmbH” means a German limited liability company (Gesellschaft mit beschränkter
Haftung).

 

“GmbHG” means the German Limited Liabilities Companies Act (Gesetz betreffend
die Gesellschaften mit beschränkter Haftung).

 

“Governmental Authority” means any nation or government, the European Union, any
state, provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(j).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case





33

--------------------------------------------------------------------------------

 



in the ordinary course of business or consistent with past practice, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

“Guarantor Joinder” means a joinder agreement substantially in the form of
Exhibit H hereto.

 

“Guarantors” means each Closing Date Guarantor, those Subsidiaries of Holdings
that have issued a Guarantee after the Closing Date pursuant to Section 6.18 and
those Subsidiaries that have issued a Guarantee of the Obligations after the
Closing Date pursuant to Section 6.11.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
wastes or any other substances, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
toxic mold, electromagnetic radio frequency or microwave emissions, that are
listed, classified or regulated as hazardous or toxic, or any similar term,
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender
either on the Closing Date (with respect to any Existing Hedge Agreement or
Existing Treasury Services Agreement only) or at the time it enters into a
Secured Hedge Agreement or a Treasury Services Agreement, as applicable, in its
capacity as a party thereto.

 

“Holdco” means Holdings and any Intermediate Holding Company.

 

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Hong Kong” means Hong Kong Special Administrative Region of the People's
Republic of China.

 

“Hong Kong Financial Assistance Documents” means all documents (including all
resolutions, notices of meeting and solvency statements) required to comply with
the Companies Ordinance (Cap. 622 of the laws of Hong Kong) in connection with
the giving of financial assistance by a Loan Party.

 

“Hong Kong Subsidiary” means any Subsidiary of the Lead Borrower incorporated,
organized or established under the laws of Hong Kong.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, at any date of determination, each of the Lead
Borrower’s Subsidiaries (a) whose total assets (when combined with the assets of
such Subsidiary’s Subsidiaries after eliminating intercompany obligations) at
the last day of the most recent Test Period does not exceed 2.5% of Total Assets
at such date or (b) whose gross revenues (when combined with the revenues of
such Subsidiary’s Subsidiaries, after eliminating intercompany obligations) for
such Test Period does not exceed 2.5% of the consolidated gross revenues of the
Lead Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that (i) if, at any time and from
time to time after the Closing Date, Subsidiaries that are not Guarantors solely
because they do not exceed





34

--------------------------------------------------------------------------------

 



the thresholds set forth in clauses (a) or (b) comprise in the aggregate more
than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Lead Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Lead Borrower and the Restricted Subsidiaries for such period, then the Lead
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such fiscal quarter are required to be delivered
pursuant to this Agreement (or such longer period as the Administrative Agent
may agree in its reasonable discretion), (A) designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries that will no
longer constitute Immaterial Subsidiaries such that the foregoing condition
ceases to be true and (B) comply with the provisions of Section 6.11 applicable
to Restricted Subsidiaries and (ii) no Subsidiary shall constitute an Immaterial
Subsidiary to the extent it Guarantees or is otherwise an obligor with respect
to any Indebtedness in a principal amount in excess of the Threshold Amount.

 

“Incremental Amendment” has the meaning set forth in Section 2.16(f).  

“Incremental Amendment Date” has the meaning set forth in Section 2.16(d).  

“Incremental Commitments” has the meaning set forth in Section 2.16(a).  

“Incremental Equivalent Debt” has the meaning set forth in Section 2.16(h).  

“Incremental Facility Closing Date” has the meaning set forth in Section
2.16(b).  

“Incremental Lenders” has the meaning set forth in Section 2.16(c).  

“Incremental Loan” has the meaning set forth in Section 2.16(b).

“Incremental Loan Request” has the meaning set forth in Section 2.16(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in Section
2.16(a).  

“Incremental Revolving Credit Lender” has the meaning set forth in Section
2.16(c).  

“Incremental Revolving Credit Loan” has the meaning set forth in Section
2.16(b).  

“Incremental Term Commitments” has the meaning set forth in Section 2.16(a).  

“Incremental Term Lender” has the meaning set forth in Section 2.16(c).

“Incremental Term Loan” has the meaning set forth in Section 2.16(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)         the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)         net obligations of such Person under any Swap Contract;

 

(d)         all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out





35

--------------------------------------------------------------------------------

 



obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and is not paid within thirty (30) days
after becoming due and payable and (iii) liabilities accrued in the ordinary
course);

 

(e)         indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)          all Attributable Indebtedness;

 

(g)         all obligations of such Person in respect of Disqualified Equity
Interests to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

 

(h)         to the extent not otherwise included above, all Guarantees of such
Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall, in the case of
the Lead Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.  

“Indemnified Taxes” has the meaning set forth in Section 3.01(a).  

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Lead Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Lead Borrower and its
Affiliates.

 

“Information” has the meaning set forth in Section 10.08.

 

“Initial Public Offering” means the initial public offering of 11,500,000 shares
of ordinary shares of Trinseo S.A. pursuant to the prospectus dated June 11,
2014.

 

“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its Revolving Credit Commitment as of the Closing Date, as may be increased from
time to time pursuant to a Revolving Commitment Increase. The aggregate amount
of Initial Revolving Credit Commitments is $375,000,000.

 

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercreditor Agreement” means any First Lien Intercreditor Agreement, Second
Lien Intercreditor Agreement or Subordination Agreement, collectively, in each
case to the extent then in effect.





36

--------------------------------------------------------------------------------

 



“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan, any day on which such Loan is
converted into a Base Rate Loan, any day on which payment of principal in
respect of such LIBO Rate Loan is made (whether as optional or mandatory
prepayment or as repayment) and the Maturity Date (whether by acceleration or
otherwise) of the Facility under which such Loan was made; provided that if any
Interest Period for a LIBO Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December, any day on which payment of principal in respect of such Base Rate
Loan is made (whether as optional or mandatory prepayment or as repayment) and
the maturity date (whether by acceleration or otherwise) of the Facility under
which such Loan was made.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
thereafter or, to the extent agreed by each Lender of such LIBO Rate Loan,
twelve (12) months or less than one (1) month thereafter, as selected by the
Lead Borrower in its Committed Loan Notice; provided that:

 

(a)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)         no Interest Period shall extend beyond the Maturity Date;

 

(d)         the initial Interest Period for the Term B Loans shall commence on
the Closing Date and end on September 29, 2017.

 

“Intermediate Holding Company” means (i) Intermediate Holdings and, (ii) any
wholly-owned Subsidiary of Holdings that (a) does not own assets other than
issued and outstanding Equity Interests of the Lead Borrower or a Parent (other
than Topco) and (b) is a Guarantor and (iii) upon satisfaction of the Irish
Finco Collateral and Guarantee Requirement, Irish Finco.

 

“Intermediate Holdings” has the meaning set forth in the introductory paragraph
to this Agreement.

 

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Restricted Subsidiaries not constituting (a) proceeds of the
issuance of (or contributions in respect of) Equity Interests of such Person,
(b) proceeds of the incurrence of Indebtedness (other than the incurrence of
Revolving Credit Loans or extensions of credit under any other revolving credit
or similar facility) by such Person or any of its Restricted Subsidiaries or (c)
proceeds of Dispositions and Casualty Events (other than any Disposition
pursuant to Section 7.05(a),
 (b), (c), (d), (e), (f), (g), (i), (l), (o), (r) or (s)).

 

“Interpolated Screen Rate” in relation to the LIBO Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the rate
appearing on the appropriate page of the Reuters screen that displays the the
ICE Benchmark Administration page (or on any successor or substitute page of
such service) for the longest period (for which that rate is available) which is
less than the Interest Period and (b) the rate appearing on the appropriate page
of the Reuters screen that displays the ICE Benchmark Administration page (or on
any successor or substitute page of such service) for the shortest





37

--------------------------------------------------------------------------------

 



period (for which that rate is available) which exceeds the Interest Period,
each as of approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period; provided that, if such interpolated rate
is less than zero, such rate shall be deemed to be zero.

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business or consistent with past practice, and
excluding any debt or extension of credit represented by a bank deposit other
than a time deposit) or capital contribution to (by means of any transfer of
cash or other property to others or any payment for property or services for the
account or use of others), or the incurrence of a Guarantee of any obligation
of, or any purchase or acquisition of Equity Interests, Indebtedness or other
similar instruments issued by, such other Persons and all other items that are
or would be classified as investments on a balance sheet prepared on the basis
of GAAP (but excluding, in the case of the Lead Borrower and its Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business); provided,  however, that endorsements of
negotiable instruments and documents in the ordinary course of business or
consistent with past practice will not be deemed to be an Investment. If the
Borrower or any Restricted Subsidiary issues, sells or otherwise disposes of any
Equity Interests of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by the Lead Borrower or any Restricted Subsidiary in such Person
remaining after giving effect thereto will be deemed to be a new Investment at
such time.

 

For purposes of Section 7.06:

 

(a)         “Investment” will include the portion (proportionate to the Lead
Borrower’s equity interest in a Restricted Subsidiary to be designated as an
Unrestricted Subsidiary) of the fair market value of the net assets of such
Restricted Subsidiary of the Lead Borrower at the time that such Restricted
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Lead
Borrower will be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary in an amount (if positive) equal to (a) the Lead
Borrower’s  “Investment” in such Subsidiary at the time of such redesignation
less (b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the fair market value of the net assets (as conclusively
determined by the Board of Directors of the Lead Borrower in good faith) of such
Subsidiary at the time that such Subsidiary is so re-designated a Restricted
Subsidiary; and

 

(b)         any property transferred to or from an Unrestricted Subsidiary will
be valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Lead Borrower.

 

The amount of any Investment outstanding at any time shall be the original cost
of such Investment (with the fair market value of such Investment being measured
at the time such Investment is made and without giving effect to subsequent
changes in value) as reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount (including in respect of
dispositions) received in cash or Cash Equivalents by a Lead Borrower or a
Restricted Subsidiary in respect of such Investment; provided that the aggregate
amount of such dividend, distribution, interest payment, return of capital,
repayment or other amount shall not exceed the original amount of such
Investment.





38

--------------------------------------------------------------------------------

 



“Investment Grade Securities” means:

 

(a)         securities issued or directly and fully Guaranteed or insured by the
United States or Canadian government or any agency or instrumentality thereof
(other than Cash Equivalents);

 

(b)         debt securities or debt instruments with a rating of “A–” or higher
from S&P or “A3” or higher by Moody’s or the equivalent of such rating by such
rating organization or, if no rating of Moody’s or S&P then exists, the
equivalent of such rating by any other Nationally Recognized Statistical Ratings
Organization, but excluding any debt securities or instruments constituting
loans or advances among the Lead Borrower and its Subsidiaries; and

 

(c)         investments in any fund that invests exclusively in investments of
the type described in clauses (a) and (b) above, which fund may also hold cash
and Cash Equivalents pending investment or distribution.

 

“IP Rights” has the meaning set forth in Section 5.15.

 

“Irish Finco” means the wholly-owned subsidiary of Intermediate Holdings
organized under the laws of Ireland on or near the 2018 Amendment Effective Date
that does not own assets other than intercompany receivables in respect of
contributions made by it in the form of intercompany loans.

 

“Irish Finco Collateral and Guarantee Requirement” means (i) the execution and
delivery to the Administrative Agent by Irish Finco of a Guarantor Joinder,
substantially in the form of Exhibit H to this Agreement, (ii) the execution and
delivery to the Collateral Agent of a pledge agreement, governed by Irish law,
by Intermediate Holdings, pursuant to which it will pledge 100% of its equity
interests in Irish Finco to the Collateral Agent, (iii) the execution and
delivery to the Administrative Agent of a signature page to the Global
Intercompany Note, (iv) the delivery of a Debenture duly executed and delivered
by Irish Finco in favor of the Collateral Agent, constituting first ranking
Liens in form and substance reasonably acceptable to the Administrative Agent,
(v) the delivery of any and all original share certificates, original blank
share transfers and certified extract of share registers representing Equity
Interests and intercompany notes that are required to be delivered pursuant to
the Debenture, (vi) the execution and delivery of shareholder resolutions to
amend the articles of association or the constitution of Irish Finco so that
they include a provision which provides that the directors may not refuse to
register a share transfer effected the Collateral Agent or by a Lender on
enforcement of Collateral over those shares, (vii) the delivery to counsel for
the Lenders original statements containing particulars of charge in relation to
any Collateral Documents to which Irish Finco is a party which are registrable
as charges pursuant to the Companies Act 2014 of Ireland, (viii) deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Lenders reasonably
acceptable to the Administrative Agent as to such matters set forth in this
definition of as the Administrative Agent may reasonably request, (ix) take and
cause Irish Finco and each direct or indirect parent of Irish Finco to take
whatever action (including the registration of Debenture at the Irish Companies
Registration Office and on any other relevant register, including but not
limited to the Irish Property Registration Authority, payment of stamp duty,
delivery of any land certificates or title deeds and delivery of share
certificates) as may be necessary in the reasonable opinion of the Collateral
Agent to vest in the Collateral Agent (or in any representative of the
Collateral Agent designated by it) valid and perfected Liens.

 

“Irish Guarantor” has the meaning set forth in Section 11.14.

 

“Irish Subsidiary” means any subsidiary of the Lead Borrower incorporated under
the laws of Ireland.





39

--------------------------------------------------------------------------------

 



“Irish Transaction Security” means the security and Liens created or expressed
to be created under any Collateral Documents governed by Irish law.

 

“Junior Financing” has the meaning set forth in Section 7.13(a). For the
avoidance of doubt, the Senior Notes shall not constitute a Junior Financing.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Term Loan, any Extended Revolving
Credit Commitment, any Incremental Term Loans, any Incremental Revolving Credit
Commitments, any Refinancing Term Loans or any Refinancing Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.

 

“Laws” means, collectively, all international, foreign, federal, state,
regional, provincial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means DBNY or any of its affiliates, and any other Lender that
becomes an L/C Issuer pursuant to Section 2.03(m) or Section 10.07(l), or any
successor issuer of Letters of Credit hereunder; provided that, if any Extension
or Extensions of Revolving Credit Commitments is or are effected in accordance
with Section 2.18, on the occurrence of the Original Revolving Credit Maturity
Date and on each later date which is or was at any time a Maturity Date with
respect to Revolving Credit Commitments (each, an “L/C Issuer/Swing Line
Termination Date”), each L/C Issuer at such time shall have the right to resign
as an L/C Issuer on, or on any date within twenty (20) Business Days after, the
respective L/C Issuer/Swing Line Termination Date, in each case upon not less
than ten (10) days’ prior written notice thereof to the Lead Borrower and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the respective entity so resigning shall retain all of
its rights hereunder and under the other Loan Documents as an L/C Issuer with
respect to all Letters of Credit theretofore issued by it (which Letters of
Credit shall remain outstanding in accordance with the terms hereof until their
respective expirations) but shall not be required to issue any further Letters
of Credit hereunder. If at any time and for any reason (including as a result of
resignations as contemplated by the last proviso to the preceding sentence),
each L/C Issuer has resigned in such capacity in accordance with the preceding
sentence, then no Person shall be an L/C Issuer hereunder obligated to issue
Letters of Credit unless and until (and only for so long as) a Lender (or an
affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
the Lead Borrower agrees to act as an L/C Issuer hereunder.

 





40

--------------------------------------------------------------------------------

 



“L/C Issuer/Swing Line Termination Date” has the meaning set forth in the
definition of “L/C Issuer.”

 

“L/C Obligations” means as at any date of determination, the sum of (a) the
aggregate undrawn amount of all Letters of Credit denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate undrawn
amount of all Letters of Credit denominated in Alternative Currencies
outstanding at such time, and (c) the aggregate amount of all Unreimbursed
Amounts, including all L/C Borrowings.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, such office or offices as such Lender
may from time to time notify the Lead Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Latest Maturity Date then in effect for the Participating
Revolving Credit Commitments (taking into account the Maturity Date of any
conditional Participating Revolving Credit Commitment that will automatically go
into effect on or prior to such Maturity Date) (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$35,000,000 and (b) the aggregate amount of the Participating Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitments.

 

“LIBO Rate” means, for each Interest Period,

 

(a)         in the case of LIBO Rate Loans denominated in Dollars, the offered
rate per annum that appears on the appropriate page of the Reuters screen that
displays the ICE Benchmark Administration Limited rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period (or the successor thereto if ICE Benchmark
Administration Limited is no longer making the applicable interest settlement
rate available) as of 11:00 A.M. (London, England time) on the day that is two
(2) Business Days prior to the commencement of such Interest Period (the “US
LIBOR Screen Rate”); provided that, if the US LIBOR Screen Rate is less than
zero, such rate shall be deemed to be zero. If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by the Administrative
Agent, at which deposits of Dollars in immediately available funds are offered
at 11:00 A.M. (London, England time) two (2) Business Days prior to the
applicable Interest Period to first-class banks in the London interbank
Eurodollar market for such Interest Period for the applicable principal amount
on such date of determination; and

 

(b)         in the case of LIBO Rate Loans denominated in Euros, the offered
rate per annum that appears on the appropriate page of the Reuters screen that
displays the Global Rate Set Systems Limited rate for deposits in Euros (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period (or the successor thereto appointed by the European Money
Markets Institute, if Global Rate Set Systems Limited is no longer making the
applicable interest settlement rate available) for deposits of Euros of 11:00
A.M. (Brussels, Belgium time) on the day that is two (2) Business Days prior to
the commencement of such Interest Period (the “EURIBOR Screen Rate”); provided
that, if the EURIBOR Screen Rate is





41

--------------------------------------------------------------------------------

 



less than zero, such rate shall be deemed to be zero. If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by the
Administrative Agent, at which deposits of Euros in immediately available funds
are offered at 11:00 A.M. (Brussels, Belgium time) two (2) Business Days prior
to the applicable Interest Period to first-class banks in the European interbank
market for such Interest Period for the applicable principal amount on such date
of determination.

 

Notwithstanding the foregoing, the LIBO Rate for the initial Interest Period of
the Term B Loans shall be the Interpolated Screen Rate (as such rate is
reasonably determined by the Administrative Agent).

 

“LIBO Rate Loan” means a Loan that bears interest at a rate based on the LIBO
Rate whether denominated in Dollars or in Euros.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Condition Acquisition” means any acquisition or similar Investment
whose consummation is not conditioned on the availability of, or on obtaining,
financing.

 

“Limited Condition Transaction” means (a) any Limited Condition Acquisition
and/or (b) any redemption or repayment of Indebtedness requiring irrevocable
notice in advance of such redemption or repayment.

 

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan, any extensions of credit under any
Revolving Commitment Increase, any Incremental Revolving Credit Loan, any
Refinancing Term Loans (including any 2018 Refinancing Term Loans), any Extended
Term Loans and any extensions of credit under any Extended Revolving Credit
Commitment).

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Cashless Settlement Letter, (e) anythe
2018 Refinancing Amendment, (f) any Refinancing Amendment entered into after the
2018 Refinancing Amendment Effective Date, any Incremental Amendment or
any Extension Amendment, (fg) each Request for L/C Issuance, (gh) any other
document or instrument designated by the Borrower and the Administrative Agent
as a “Loan Document” and (hi) any other amendment or joinder to this Agreement.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.
“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Guarantor” means a Guarantor incorporated in Luxembourg; provided
that for purposes of Section 11.13, it shall mean any Guarantor incorporated in
Luxembourg that is a Subsidiary of the Lead Borrower.

 

“Luxembourg Insolvency Event” means, in relation to any entity incorporated and
located in Luxembourg or any of its assets, any corporate action, legal
proceedings or other procedure or step in relation to bankruptcy (faillite),
insolvency, liquidation, composition with creditors (concordat préventif de
faillite), moratorium or reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée), fraudulent conveyance (actio pauliana), general
settlement with creditors, reorganization or similar laws affecting the rights
of creditors generally.





42

--------------------------------------------------------------------------------

 



“Luxembourg Loan Party” means a Loan Party incorporated in Luxembourg.

 

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Holdco, the Borrowers or any Restricted Subsidiary:

 

(a)         (a) in respect of travel, entertainment or moving-related expenses
or other similar expenses or payroll advances incurred in the ordinary course of
business or consistent with past practice or (b) for purposes of funding any
such person’s purchase of Equity Interests (or similar obligations) of the
Holdcos (or any Parent) or any Restricted Subsidiary of the Lead Borrower;

 

(b)         in respect of moving-related expenses incurred in connection with
any closing or consolidation of any facility or office; or

 

(c)         not exceeding $10,000,000 in the aggregate outstanding at any time.

“Management Notification” has the meaning as defined in Section 11.10(d).

 

“Management Stockholders” means the members of management of any Holdco (or any
Parent), the Lead Borrower or any Restricted Subsidiary who are investors in
Holdings or any Parent.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the FRB.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Lead Borrower and its Restricted Subsidiaries, taken as a whole; (b)
material adverse effect on the ability of the Loan Parties (taken as a whole) to
fully and timely perform any of their payment obligations under any Loan
Document to which the Lead Borrower or any of the Loan Parties is a party; or
(c) material adverse effect on the rights and remedies available to the Lenders
or the Collateral Agent under any Loan Document.

 

“Material Real Property” means any fee-owned Real Property owned by a Loan Party
that is (a) located in the United States and has a fair market value in excess
of $10,000,000 (at the Closing Date or, with respect to fee-owned Real Property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably determined by the Lead Borrower in good faith) and (b) located
outside of the United States in a Qualified Jurisdiction and has a fair market
value in excess of $15,000,000 (at the Closing Date or, with respect to
fee-owned real property acquired after the Closing Date, at the time of
acquisition, in each case, as reasonably determined by the Lead Borrower in good
faith); provided that at no time shall any real property located in the Federal
Republic of Germany or Switzerland that is owned by any Loan Party (including
any Designated Real Property) be considered Material Real Property.

 

“Maturity Date” means (a) with respect to the 2018 Refinancing Term B  Loans,
the date that is seven (7) years after the Closing Date; (b) with respect to the
Initial Revolving Credit Commitments, the fifth (5th) anniversary of the Closing
Date; (c) with respect to any Class of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date as specified in the applicable
Extension Request accepted by the respective Lender or Lenders, (d) with respect
to any other Refinancing Term Loans or any Refinancing Revolving Credit
Commitments, the final maturity date as specified in the applicable Refinancing
Amendment, (e) with respect to any Incremental Loans or Incremental Revolving
Credit Commitments, the final maturity date as specified in the applicable
Incremental Amendment and (f)  with respect to any Replacement Term Loans, the
final maturity date as specified in the applicable agreement; provided that, in
each case, if any such day is not a Business Day, the applicable Maturity Date
shall be the Business Day immediately succeeding such day.

 





43

--------------------------------------------------------------------------------

 



“Maximum Rate” has the meaning specified in Section 10.10.

 

“Maximum Securitization Facility Size” means, at any time, with respect to a
Permitted Securitization, the aggregate amount that the lenders or purchasers
under such Permitted Securitization are required to fund assuming all conditions
to funding are met for the maximum possible amount of funding committed to be
provided under such Permitted Securitization by such lenders or purchasers.

 

“Minimum Extension Condition” has the meaning set forth in Section 2.18(c).

 

“MNPI” means, with respect to any Person, information and documentation that is
(a) (x) not publicly available if such Person and its Subsidiaries are public
reporting companies or (y) of a type that would not be publicly available (and
could not be derived from publicly available information) if such Person and its
Subsidiaries were public reporting companies and (b) material with respect to
such Person, its Subsidiaries or the respective securities of such Person and
its Subsidiaries for purposes of United States Federal and state securities
laws, in each case, assuming such laws were applicable to such Person and its
Subsidiaries.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

 

“Mortgages” means collectively, the deeds of trust, trust deeds, debentures,
hypothecs and mortgages made by the Loan Parties in favor or for the benefit of
the Administrative Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11,  Section 6.14 and Section 6.18.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which any Loan Party, any Restricted Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five (5) plan years, has made or been obligated to make contributions.

 

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

 





44

--------------------------------------------------------------------------------

 



“Net Assets” means net assets of the relevant German Guarantor calculated (on
the date on which the relevant German Guarantor becomes a party to this
Agreement) in accordance with the principle of orderly bookkeeping (Grundsätze
ordnungsmäßiger Buchführung) applying the same accounting principles
(Bilanzierungsgrundsätze) which have been consistently applied by the relevant
German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss) (Section 42 GmbHG, Sections 242, 264 German Commercial Code
(Handelsgesetzbuch)) in the previous years , save that the following balance
sheet items shall be adjusted as follows: (i) as far as the registered share
capital was not paid in full, the amount not paid in shall be deducted from the
amount of the registered share capital of that German Guarantor; (ii) loans
provided to the relevant German Guarantor by a member of the Group shall be
disregarded, if and to the extent that such loans were subordinated pursuant to
Section 39 paragraph 1 Nr. 5 or Section 39 paragraph 2 of the German Insolvency
Code (Insolvenzordnung) (or would be subordinated in case of insolvency) and
(iii) financial liabilities incurred by that German Guarantor in breach of the
Loan Documents shall not be taken into account as liabilities.

 

“Net Proceeds” means:

 

(a)         100% of the cash proceeds actually received by the Lead Borrower or
any of its Restricted Subsidiaries (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations (including without limitation principal amount, premium or penalty,
if any, interest and other amounts) (other than pursuant to the Loan Documents),
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) in the case of any Disposition
or Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Proceeds thereof (calculated without regard to this clause
(ii)) attributable to minority interests and not available for distribution to
or for the account of the Lead Borrower or a wholly owned Restricted Subsidiary
as a result thereof, (iii) taxes paid or reasonably estimated to be payable as a
result thereof, and (iv) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Lead Borrower or any of its
Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction);
provided, that, if no Event of Default under Section 8.01(a),  (f) or (g) exists
and the Lead Borrower intends in good faith to use any portion of such proceeds
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Lead Borrower or its Restricted Subsidiaries or to
make Permitted Acquisitions, in each case within 540 days of such receipt, such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 540 days of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 540 day period but within such 540 day period are contractually
committed to be used, then upon the termination of such contract or if such Net
Proceeds are not so used within the later of such 540 day period and 180 days
from the entry into such contractual commitment, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso; it being understood that such proceeds shall
constitute Net Proceeds notwithstanding any





45

--------------------------------------------------------------------------------

 



reinvestment notice if there is an Event of Default under Section 8.01(a),  (f)
or (g) continuing at the time of a proposed reinvestment unless such proposed
reinvestment is made pursuant to a binding commitment entered into at a time
when no Event of Default under Section 8.01(a),  (f) or (g)  was continuing);
provided,  further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds under this clause (a)
unless (x) such proceeds shall exceed $35,000,000 or (y) the aggregate net
proceeds exceed $50,000,000 in any fiscal year (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Proceeds under this
clause (a)); provided,  further, that with respect to Dispositions of property
or assets elected by the Lead Borrower the Net Proceeds of which do not exceed
$300,000,000 in the aggregate during the term of the 2018 Refinancing Term B
 Loans, no prepayment under Section 2.05(b)(ii) shall be required;

 

(b)         100% of the cash proceeds from the incurrence, issuance or sale by
the Lead Borrower or any of the Restricted Subsidiaries of any Indebtedness, net
of all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale;
and

 

(c)         100% of the cash proceeds from the issuance or sale of Equity
Interests in Holdings or the Lead Borrower, net of all taxes paid or reasonably
estimated to be payable as a result thereof and fees (including investment
banking fees and discounts), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Lead Borrower shall be disregarded.

 

“Net Raw Material Timing” means an adjustment (positive or negative) to
Consolidated EBITDA equal to the difference of (a) Consolidated EBITDA as
determined in accordance with the “first-in-first- out” method of accounting
minus (b) Consolidated EBITDA as determined in accordance with the “replacement
cost” method of accounting, computed by adjusting cost of sales to reflect the
cost of raw material prices during the applicable period; plus (c) an amount
(positive or negative) equal to the difference in revenue between the current
contractual price and the current period price.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Loan Party” means any Restricted Subsidiary that is not a Loan Party.

 

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (y)
obligations of any Loan Party arising under any Secured Hedge Agreement or any
Treasury Services Agreement. Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the





46

--------------------------------------------------------------------------------

 



Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, Letter of Credit fees, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Responsible Officer of such Person. Unless otherwise provided, “Officer’s
Certificate” means an Officer’s Certificate of the Lead Borrower.

 

“OID” means original issue discount.

 

“Open Market Purchase” has the meaning set forth in Section 2.15.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation, the articles of association, the
bylaws and the unanimous shareholder agreements or declarations (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating or limited liability company
agreement (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction) or articles of association; (c) with respect to any partnership,
joint venture, trust or other form of business entity, the articles of
association, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in respect of any German Loan Party, its
(i) articles of association (Satzung), (ii) commercial register extract
(Handelsregisterauszug) and list of shareholders (Gesellschafterliste).

 

“Other Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

 

“Other Taxes” has the meaning specified in Section 3.01(a).

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans, Swing Line Loans, Extended Term Loans or Loans made under any Extended
Revolving Credit Commitment, as applicable, on any date, the aggregate
outstanding Dollar Amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Credit Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing), Swing Line Loans, Extended Term
Loans or Loans made under any Extended Revolving Credit Commitment, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the outstanding Dollar Amount thereof on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes thereto
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.





47

--------------------------------------------------------------------------------

 



“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of the Federal Funds Rate and an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, (b) with respect to any amount denominated in any Alternative
Currency, the rate of interest per annum at which overnight deposits in such
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent or the L/C Issuer, as
applicable, in the applicable offshore interbank market for such Alternative
Currency to major banks in such interbank market.

 

“Parallel Debt” has the meaning specified in Section 9.15(b).

 

“Parent” means Trinseo S.A. and any holding company Subsidiary thereof which
owns, directly or indirectly, 100% of the outstanding Equity Interests of the
Lead Borrower.

 

“Participant” has the meaning specified in Section 10.07(e).  

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Participating Revolving Credit Commitments” means (1) the Initial Revolving
Credit Commitments (including any Extended Revolving Credit Commitments in
respect thereof) and (2) those additional Revolving Credit Commitments (and both
(x) Revolving Commitment Increases to such Class and (y) Extended Revolving
Credit Commitments in respect thereof) established pursuant to an Incremental
Amendment or Refinancing Amendment for which an election has been made to
include such Commitments for purposes of the issuance of Letters of Credit or
the making of Swing Line Loans; provided that, with respect to clause (2), the
effectiveness of such election may be made conditional upon the maturity of one
or more other Participating Revolving Credit Commitments. At any time at which
there is more than one Class of Participating Revolving Credit Commitments
outstanding, the mechanics and arrangements with respect to the allocation of
Letters of Credit and Swing Line Loans among such Classes will be subject to
procedures agreed to by the Lead Borrower and the Administrative Agent.

 

“Participating Revolving Credit Lender” means any Lender holding a Participating
Revolving Credit Commitment.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan or Foreign
Pension Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by any Loan Party, any Restricted Subsidiary or any ERISA Affiliate,
and such plan for the five-year period immediately following the latest date on
which any Loan Party or Subsidiary maintained, contributed to or had an
obligation to contribute to such plan.

 

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

 

“Permanent Representative” means the permanent representative of the general
partner of the Lead Borrower.

 

“Permitted Acquisition” means any Investment of the type described in clauses
(a)(ii) and (b)(ii) of the definition of “Permitted Investments” and any
Investment or other acquisition of assets constituting





48

--------------------------------------------------------------------------------

 



a business unit, line of business or division of, or all or substantially all of
the Equity Interests of, another Person.

 

“Permitted Investment” means (in each case, by the Lead Borrower or any of its
Restricted Subsidiaries):

 

(a)         Investments in (i) a Restricted Subsidiary (including the Equity
Interests of a Restricted Subsidiary) or the Lead Borrower or (ii) a Person
(including the Equity Interests of any such Person) that will, upon the making
of such Investment, become a Restricted Subsidiary; provided that any Investment
pursuant to this clause (a) made by Loan Parties in Persons that are not, or
will not contemporaneously with such Investment become, Loan Parties shall not
exceed (when added to the aggregate amount of Investments made by any Loan
Parties in Persons that do not merge, consolidate or otherwise combine with or
into, or transfer or convey substantially all of their assets, to Loan Parties
pursuant to clause (b)(ii) below) an aggregate amount outstanding at any time
equal to the greater of (1) $100,000,000 and (2) 4.25% of Total Assets (with the
amount of Total Assets being measured at the time such Investment is made);

 

(b)         Investments in (i) a Similar Business taken together with all other
Investments made pursuant to this clause (b)(i) that are at that time
outstanding, not to exceed the greater of (x) $50,000,000 and (y) 2.0% of Total
Assets (with the amount of Total Assets being measured at the time such
Investment is made) and (ii) a Person if such Person is engaged in a Similar
Business and will, upon the making of such Investment be merged, consolidated
or, otherwise combined with or into, or transfers or conveys substantially all
of its assets to the Lead Borrower or a Restricted Subsidiary; provided that any
Investment pursuant to this clause (b)(ii) made by the Loan Parties in Persons
that do not merge, consolidate or otherwise combine with or into, or transfer or
convey substantially all of their assets to, the Loan Parties contemporaneously
with such Investment shall not exceed (when added to the aggregate amount of
Investments made by any Loan Parties in Persons that are not Loan Parties (or
that will not contemporaneously with such Investment become Loan Parties)
pursuant to clause (a) above) an aggregate amount outstanding at any time equal
to the greater of (1) $100,000,000 and (2) 4.25% of Total Assets (with the
amount of Total Assets being measured at the time such Investment is made);

 

(c)         Investments in cash, Cash Equivalents or Investment Grade
Securities;

 

(d)         Investments in receivables owing to the Lead Borrower or any
Restricted Subsidiary created or acquired in the ordinary course of business;

 

(e)         Investments (i) in payroll, travel, entertainment expenses, moving
expenses and similar advances to cover matters that are expected at the time of
such advances ultimately to be treated as expenses for accounting purposes and
that are made in the ordinary course of business or (ii) to fund such Person’s
purchase of Equity Interests of Lead Borrower or any of its Parents;

 

(f)          Management Advances;

 

(g)         Investments received in settlement of debts created in the ordinary
course of business and owing to the Lead Borrower or any Restricted Subsidiary
or in exchange for any other Investment or accounts receivable held by Lead
Borrower or any such Restricted Subsidiary, or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgments or
pursuant to any plan of reorganization or similar arrangement including upon the
bankruptcy or insolvency of a debtor or otherwise with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;





49

--------------------------------------------------------------------------------

 



(h)         Investments made as a result of the receipt of non-cash
consideration from a sale or other disposition of property or assets, including
a Disposition;

 

(i)          Investments existing or pursuant to agreements or arrangements in
effect on the Closing Date or made pursuant to binding commitments in effect on
the Issue Date, in each case, as set forth on Schedule 1.01E, and any
modification, replacement, renewal or extension thereof; provided  that the
amount of any such Investment or binding commitment may not be increased except
(a) as required by the terms of such Investment or binding commitment as in
existence on the Closing Date or (b) as otherwise permitted under this
Agreement;

 

(j)          Hedging Obligations, which transactions or obligations are incurred
in compliance with Section 7.03;

 

(k)         pledges or deposits with respect to leases or utilities provided to
third parties in the ordinary course of business or Liens permitted under
Section 7.01;

 

(l)          any Investment to the extent made using Equity Interests of the
Lead Borrower (other than Disqualified Equity Interests);

 

(m)        [reserved];

 

(n)         Investments consisting of purchases and acquisitions of assets,
services, inventory, supplies, materials and equipment or licenses or leases of
intellectual property, in any case, in the ordinary course of business and in
accordance with this Agreement;

 

(o)         (i) Guarantees not prohibited under Section 7.03 and (other than
with respect to Indebtedness) guarantees, keepwells and similar arrangements in
the ordinary course of business, and (ii) performance guarantees with respect to
obligations incurred by the Lead Borrower or any of its Restricted Subsidiaries
that are permitted by this Agreement;

 

(p)         Investments consisting of earnest money deposits required in
connection with a purchase agreement, or letter of intent, or other acquisitions
to the extent not otherwise prohibited by this Agreement;

 

(q)         Investments of a Restricted Subsidiary acquired after the Closing
Date or of an entity merged into the Lead Borrower or merged into or
consolidated with a Restricted Subsidiary after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

 

(r)          Investments consisting of licensing of intellectual property
pursuant to joint marketing arrangements with other Persons;

 

(s)         contributions to a “rabbi” trust for the benefit of employees or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of the Borrowers;

 

(t)          Investments in joint ventures and Unrestricted Subsidiaries
provided that (i) after giving effect to such Investment (in a single
transaction or any series of related transactions) on a Pro Forma Basis, the
Fixed Charge Coverage Ratio for the Lead Borrower and its Restricted
Subsidiaries would be (a) not lower than immediately prior to such transaction
or (b) equal to or greater than 2.25:1.00, and (ii) the Lead Borrower or such
Restricted Subsidiary, as the case may be, receives consideration (including by
way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise of the Lead Borrower or any of its
Restricted Subsidiaries) at least equal to the fair market value (such fair
market value to be





50

--------------------------------------------------------------------------------

 



determined, on the date of contractually agreeing to such Investment, in good
faith by the Board of Directors of the Lead Borrower) of the assets subject to
such contribution, transfer or sale;

 

(u)         additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (u) that are at
that time outstanding, not to exceed the greater of $120,000,000 and 5.0% of
Total Assets (with the amount of Total Assets being measured at the time such
Investment is made); provided that if such Investment is in Equity Interests of
a Person that subsequently becomes a Restricted Subsidiary, such Investment
shall thereafter be deemed permitted under clause (a) or (b) above and shall not
be included as having been made pursuant to this clause (u);

 

(v)         any Investment by the Borrowers or a Subsidiary of the Borrowers in
(x) a Securitization Subsidiary or (y) any other Person in connection with a
Permitted Securitization, including Investments of funds held in accounts
permitted or required by the arrangement governing such Permitted Securitization
or any related Indebtedness; provided that such Investment is in the form of a
purchase money obligation, contribution of additional Securitization Assets or
equity interests;

 

(w)        advances, loans or extensions of trade credit in the ordinary course
of business by the Lead Borrower or any of its Restricted Subsidiaries and
Investments consisting of extensions of credit in the nature of accounts
receivable or notes arising from the grant of trade credit in the ordinary
course of business;

 

(x)         Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with industry practice;

 

(y)         any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with a Disposition made under Section
7.05 or any other disposition of assets not constituting a Disposition;

 

(z)         Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business; and

 

(aa)       Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors in the ordinary course of business.

 

For purposes of determining whether an Investment is a Permitted Investment or
is otherwise a Restricted Investment permitted to be made pursuant to Section
7.06, in the event that an Investment (or any portion thereof) at any time,
whether at the time of making of such Investment or upon or subsequently, meets
the criteria of more than one of the categories of Permitted Investments
described in clauses (a) through (aa) above or any other provision of Section
7.06, the Lead Borrower, in its sole discretion, will classify and may
subsequently reclassify such Investment (or any portion thereof) in any one or
more of the types of Investments described in clauses (a) through (aa) above or
any other applicable clause in Section 7.06 and will only be required to include
the amount and type of such Investment in such of the above clauses or clauses
in Section 7.06 as determined by the Lead Borrower at such time.

 

“Permitted Junior Secured Refinancing Debt” has the meaning set forth in Section
2.17(h)(i).  

 

“Permitted Pari Passu Secured Refinancing Debt” has the meaning set forth in
Section 2.17(h)(i).





51

--------------------------------------------------------------------------------

 



“Permitted Ratio Debt” means Indebtedness incurred or assumed by the Lead
Borrower or any Restricted Subsidiary if and to the extent the Fixed Charge
Coverage Ratio calculated on a Pro Forma Basis is greater than 2.00:1.00;
provided that in the case of any such Indebtedness that is incurred (but not
assumed), any such Indebtedness (i) matures after the Maturity Date, (ii) has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the 2018 Refinancing Term B  Loans, (iii) may not
participate on a greater than pro-rata basis with respect to the 2018
Refinancing Term B  Loans in any mandatory prepayment and (iv) of Non-Loan
Parties does not exceed in the aggregate at any time outstanding, together with
any Indebtedness incurred by Non-Loan Parties pursuant to Section 7.03(v), the
greater of $135,000,000 and 5.0% of Total Assets, in each case determined at the
time of incurrence.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
plus fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is Junior
Financing, to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (e) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is secured by the Collateral
and/or subject to intercreditor arrangements for the benefits of the Lenders,
such modification, refinancing, refunding, renewal, replacement or extension is
either (1) unsecured or (2) secured and, if secured, subject to intercreditor
arrangements on terms at least as favorable (including with respect to priority)
to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification refinancing, refunding, renewal, replacement or
extension is incurred only by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (f) any such modification, refinancing, renewal, replacement, or
extension has the same primary obligor and the same (or fewer) guarantors as the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
and (g) if such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is unsecured, such modification, refinancing, refunding,
renewal, replacement or extension is unsecured. Any reference to a Permitted
Refinancing in this Agreement or any other Loan Document shall be interpreted to
mean (a) a Permitted Refinancing of the subject Indebtedness and (b) any further
refinancings constituting a Permitted Refinancing of the Indebtedness resulting
from a prior Permitted Refinancing.

 

“Permitted Securitization” means a Securitization that complies with the
following criteria: (i) the originator with respect to such Securitization shall
be organized under the laws of Switzerland, Germany, France, The Netherlands,
Sweden, Finland, Spain, the United Kingdom, Italy or the United





52

--------------------------------------------------------------------------------

 



States, (ii) the Securitization, including the sale of the Securitization Assets
and the incurrence of Indebtedness in connection therewith is effected on market
terms, taking into account the applicable Securitization market for assets
similar to the respective Securitization Assets and the structure implemented
for such Securitization (as determined in good faith by the Lead Borrower),
(iii) the sum of the Maximum Securitization Facility Sizes for all
Securitizations shall not at any time exceed $260,000,000 and (iv) the
Securitization Seller’s Retained Interest and all proceeds thereof shall
constitute Collateral hereunder and all necessary steps to perfect a security
interest in such Securitization Seller’s Retained Interest of the Collateral
Agent are taken by the Lead Borrower or Restricted Subsidiary.

 

“Permitted Unsecured Refinancing Debt” has the meaning set forth in Section
2.17(h)(i).  

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or Subsidiary or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate, and such plan for the five-year period immediately
following the latest date on which any Loan Party, any Subsidiary or an ERISA
Affiliate maintained, contributed to or had an obligation to or have had an
obligation to contribute to, or otherwise to have liability with respect to such
plan.

 

“Preferred Stock” means, as applied to the Equity Interests of any Person,
Equity Interests of any class or classes (however designated) which is preferred
as to the payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over Equity
Interests of any other class of such Person.

 

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

 

“Pro Forma Balance Sheet Date” has the meaning set forth in Section 5.05(b).

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.10.

 

“Pro Forma Compliance” means, with respect to the Financial Covenant, compliance
on a Pro Forma Basis with such covenant in accordance with Section 1.10.

 

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

 

“Projections” has the meaning set forth in Section 6.01(c).

 

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case as applicable to companies
with equity or debt securities held by the public, the rules of national
securities exchange companies with listed equity or debt securities, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder





53

--------------------------------------------------------------------------------

 



meetings and reports to shareholders or debtholders, directors’ and officers’
insurance, listing fees and all executive, legal and professional fees related
to the foregoing.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any Parent of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to a
registration statement that has been declared effective by the SEC or approved
by any other applicable Governmental Authority in Luxembourg or the United
Kingdom.

 

“Qualified Jurisdiction” means each of the United States, any state or territory
thereof, the District of Columbia, Germany, Ireland, Switzerland, Hong Kong,
Luxembourg, Singapore, The Netherlands and any other jurisdiction as may be
mutually agreed to in writing from time to time by the Lead Borrower and the
Administrative Agent.

 

“Quarterly Financial Statements” means unaudited consolidated balance sheets and
related consolidated statements of comprehensive income and cash flows of Topco
for the most recent fiscal quarters (other than the fourth fiscal quarter) after
the date of the applicable Annual Financial Statements and ended at least
forty-five (45) days prior to the Closing Date.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Recipient” means any Lender or Agent.

“Refinancing” has the meaning specified in the preliminary statements hereto.

“Refinancing Amendment” has the meaning set forth in Section 2.17(f).  

“Refinancing Commitments” has the meaning set forth in Section 2.17(a).  

“Refinanced Debt” has the meaning set forth in Section 2.17(a).

“Refinancing Equivalent Debt” has the meaning set forth in Section 2.17(h)(i).  

“Refinancing Facility Closing Date” has the meaning set forth in Section
2.17(d).  

“Refinancing Lenders” has the meaning set forth in Section 2.17(c).





54

--------------------------------------------------------------------------------

 



“Refinancing Loan” has the meaning set forth in Section 2.17(b).  

“Refinancing Loan Request” has the meaning set forth in Section 2.17(a).

 

“Refinancing Revolving Credit Commitments” has the meaning set forth in Section
2.17(a).  

 

“Refinancing Revolving Credit Lender” has the meaning set forth in Section
2.17(c).  

 

“Refinancing Revolving Credit Loan” has the meaning set forth in Section
2.17(b).  

 

“Refinancing Term Commitments” has the meaning set forth in Section 2.17(a).  

 

“Refinancing Term Lender” has the meaning set forth in Section 2.17(c).

 

“Refinancing Term Loan” has the meaning set forth in Section 2.17(b).  

 

“Refinanced Term Loans” has the meaning set forth in Section 2.17(h)(i).  

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for- dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

 

“Replaced Term Loans” has the meaning specified in Section 10.01.  

“Replacement Term Loans” has the meaning specified in Section 10.01.

 

“Reportable Event” means any reportable event, as defined in Section 4043 of
ERISA, with respect to a Pension Plan, other than events for which the notice
period is waived under applicable regulations as in effect on the date hereof.

 

“Repricing Event” means (a) any prepayment or repayment of 2018 Refinancing Term
B  Loans with the proceeds of, or any conversion of 2018 Refinancing Term B
 Loans into, any new or replacement tranche of term loans the primary purpose of
which is to reduce the All-inAll-In Yield applicable to such 2018
Refinancing Term B  Loans or (b) any amendment, amendment and restatement or
other modification to this Agreement, the primary purpose of which is to reduce
the All-inAll-In Yield applicable to 2018 Refinancing Term B  Loans; provided
that any refinancing or repricing of 2018 Refinancing Term B  Loans in
connection with (i) any Permitted Acquisition the aggregate consideration with
respect to which equals or exceeds $500,000,000 or (ii) a transaction that would
result in a Change of Control shall not constitute a Repricing Event.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Request for L/C
Issuance, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Request for L/C Issuance” means an application and agreement for the issuance
or amendment of a Letter of Credit, substantially in the form of Exhibit J, or
such other form from time to time in use by the relevant L/C Issuer.





55

--------------------------------------------------------------------------------

 



“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of the sum of the (a) Total Outstandings (with, in
the case of the Revolving Credit Commitments, the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) for all Lenders of such Class and (b) aggregate unused Commitments
of all Lenders of such Class; provided that the unused Commitment and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
of such Class shall be excluded for purposes of making a determination of
Required Class Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders under the Revolving Credit Commitments (including, for
purposes of this definition of “Required Revolving Credit Lenders” any (x)
Extended Revolving Credit Commitments in respect thereof, (y) Incremental
Revolving Credit Commitments and (z) Refinancing Revolving Credit Commitments in
respect thereof) having more than 50% of the sum of the (a) Outstanding Amount
of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations (with
the aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) under the Revolving Credit
Commitments and (b) aggregate unused Revolving Credit Commitments; provided that
unused Revolving Credit Commitments of, and the portion of the Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
held, or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or a manager (gérant) or a director (adminstrateur) of a Loan
Party and, as to any document delivered on the Closing Date, any secretary,
authorized signatory or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the Lead
Borrower.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Obligations” has the meaning set forth in Section 11.09(a).

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Lead Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Lead Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof) and (ii)
any Restricted Investment.





56

--------------------------------------------------------------------------------

 



“Restricted Subsidiary” means any Subsidiary of the Lead Borrower other than an
Unrestricted Subsidiary; provided that in no event shall the Co-Borrower be an
Unrestricted Subsidiary. For the avoidance of doubt, the Co-Borrower is a
Restricted Subsidiary of the Lead Borrower.

 

“Returns” means, with respect to any Investment, any interest, returns, profits,
distributions, proceeds (including the net proceeds of any sale received by the
Lead Borrower or a Restricted Subsidiary above the initial cost of the
Investment) and similar amounts actually received in cash or Cash Equivalents.

 

“Revolving Commitment Increase”  has the meaning set forth in Section 2.16(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and currency and, in the case of LIBO
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans, as the same may be (i) reduced from
time to time pursuant to Section 2.06 or (ii) reduced or increased from time to
time pursuant to (w) assignments by or to such Revolving Credit Lender pursuant
to an Assignment and Assumption, (x) an Incremental Amendment, (y) a Refinancing
Amendment or (z) an Extension. The amount of each Revolving Credit Lender’s
Commitment is set forth in Schedule 1.01A under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption, in each case, as may be amended
pursuant to any Incremental Amendment, Extension Amendment or Refinancing
Amendment pursuant to which such Lender shall have assumed, increased or
decreased its Revolving Credit Commitment, as the case may be.

 

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the amount of the outstanding Dollar Amount of such Revolving
Credit Lender’s Revolving Credit Loans and its Pro Rata Share of the amount of
the L/C Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment an outstanding Revolving Credit Loans at such time.

 

“Revolving Credit Loans” means any loan made pursuant to the Initial Revolving
Credit Commitments, any Incremental Revolving Credit Loan, any Refinancing
Revolving Credit Loan or any loan under any Extended Revolving Credit
Commitments, as the context may require.

 

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrowers.

 

“Rolling Lender” has the meaning set forth in Section 1.14.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the European Union or Her





57

--------------------------------------------------------------------------------

 



Majesty’s Treasury of the United Kingdom, (b) any Person organized or ordinarily
resident in a Sanctioned Country or (c) any Person controlled (as determined by
applicable law) by any Person or Persons described in the foregoing clause (a).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State or (b) the
European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit L hereto (which agreement in such form, or
with immaterial changes thereto, the Administrative Agent is authorized to enter
into) together with any material changes thereto which are reasonably acceptable
to the Administrative Agent and which material changes shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five (5)
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s entry into such intercreditor agreement
(with such changes) is reasonable and to have consented to such intercreditor
agreement (with such changes) and to the Administrative Agent’s execution
thereof.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Lead Borrower or any Restricted
Subsidiary and any Hedge Bank, including the Existing Secured Hedge Agreements.

 

“Secured Net Leverage Ratio” means, as of any date of determination for any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Supplemental Agents and each co-agent
or sub-agent appointed by the Administrative Agent or Collateral Agent from time
to time pursuant to Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization” means any transaction or series of transactions entered into by
the Lead Borrower or any Restricted Subsidiary pursuant to which (a) the Lead
Borrower or such Restricted Subsidiary, as the case may be, sells, conveys,
assigns, grants an interest in or otherwise transfers to a Securitization
Subsidiary Securitization Assets (and/or grants a security interest in such
Securitization Assets transferred or purported to be transferred to such
Securitization Subsidiary), and which Securitization Subsidiary finances the
acquisition of such Securitization Assets (i) with cash, (ii) the issuance to
the Lead Borrower or such Restricted Subsidiary of Securitization Seller’s
Retained Interests or an increase in such Securitization Seller’s Retained
Interests or (iii) with proceeds from the sale or collection of Securitization
Assets and (b) financing is extended by way of debt facilities, notes, bonds or
other similar instruments, in each case, through the purchase of Securitization
Assets, on a revolving basis, by one or more banks or other financial
institutions or special purpose, bankruptcy remote entities, in each case, which
may be established in any appropriate jurisdiction directly or indirectly by any
subsidiary or other third parties.

 

“Securitization Assets” means any accounts receivable owed to the Lead Borrower
or any Restricted Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all





58

--------------------------------------------------------------------------------

 



contracts and contract rights and all guarantees or other obligations in respect
of such accounts receivable, all proceeds of such accounts receivable and other
assets (including contract rights and credit insurance policies) which are of
the type customarily transferred or in respect of which security interests are
customarily granted in connection with securitizations of accounts receivable
and which are sold, transferred or otherwise conveyed by the Lead Borrower or a
Restricted Subsidiary pursuant to a Securitization.

 

“Securitization Seller’s Retained Interest” means the debt or equity interests
held by the Lead Borrower or any Restricted Subsidiary in a Securitization
Subsidiary to which Securitization Assets have been transferred, including any
such debt or equity received as consideration for or as a portion of the
purchase price for the Securitization Assets transferred, or any other
instrument through which the Lead Borrower or any Restricted Subsidiary has
rights to or receives distributions in respect of any residual or excess
interest in the Securitization Assets.

 

“Securitization Subsidiary” means a Person to which the Lead Borrower or any
Restricted Subsidiary sells, conveys, transfers or grants a security interest in
Securitization Assets, which Person is formed for the limited purpose of
effecting one or more Securitizations and related activities, or, in the case of
a Person that is a financing conduit, which Person is formed for the limited
purpose of effecting financing transactions; provided that, in the event such
Securitization Subsidiary is a Subsidiary of the Lead Borrower, it shall have
been designated by the board of directors in its sole discretion as an
Unrestricted Subsidiary.

 

“Security Agreement” means the Pledge and Security Agreement substantially in
the form of Exhibit F.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Notes” means the $500,000,000 equivalent in aggregate principal amount
of senior unsecured notes due 2025 and any Registered Equivalent Notes having
substantially identical terms and issued pursuant to the Senior Notes Indenture
in exchange for the initial, unregistered senior unsecured notes.

 

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
August 29, 2017, by and among the Lead Borrower, the Co-Borrower and The Bank of
New York Mellon, as trustee, as the same may be amended, modified, supplemented,
replaced or refinanced to the extent not prohibited by this Agreement.

 

“Senior Representative” means, with respect to any series of Incremental
Equivalent Debt or Refinancing Equivalent Debt that is secured by the
Collateral, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

“Similar Business” means (a) any businesses, services or activities engaged in
by the Lead Borrower or any of its Restricted Subsidiaries or any Associates on
the Issue Date and (b) any businesses, services and activities engaged in by the
Lead Borrower or any of its Restricted Subsidiaries or any Associates that are
related, complementary, incidental, ancillary or similar to any of the foregoing
or are extensions or developments of any thereof.

 

“Singapore Subsidiary” means any Subsidiary of the Lead Borrower incorporated,
organized or established under the laws of Singapore.

 

“Solvent” and “Solvency” mean, with respect to any Person (other than a Person
organized under German law, Belgian law or Luxembourg law) on any date of
determination, that on such date (a) the fair





59

--------------------------------------------------------------------------------

 



value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is
able to pay all that Person’s debts as and when they become due and payable and
(e) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability. With respect to
any Person organized under German law, “Solvent” and “Solvency” means such
Person not being illiquid (zahlungsunfähig) or overindebted (überschuldet) in
accordance with sections 17 and 19, respectively, of the German Insolvency Code
(Insolvnzordnung). With respect to any Person organized under Belgian law,
“Solvent” and “Solvency” means such Person being able to pay its debts when they
become due and being able to obtain (further) credit, i.e., such Person not
being in a situation as defined in Article 2 of the Belgian Bankruptcy Act of 8
August 1997. With respect to any Person organized under Luxembourg law,
“Solvent” and “Solvency” means such Person is not unable to pay its debts (in
particular, it is not in a state of cessation des paiements and has not lost its
commercial creditworthiness) and would not become unable to do so.

 

“SPC” has the meaning specified in Section 10.07(j).

 

“Specified Transaction” means (a) the Transactions, (b) any Investment that
results in a Person becoming a Restricted Subsidiary, (c) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (d) any
Permitted Acquisition, (e) any Disposition that results in a Restricted
Subsidiary ceasing to be a Restricted Subsidiary of the Lead Borrower and any
Disposition of a business unit, line of business or division of the Lead
Borrower or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise or (f) any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit), the making of any Restricted Payment, the
obtaining of any Incremental Revolving Credit Commitment, or the incurrence of
any Incremental Revolving Credit Loan or Incremental Term Loan, in each case,
that by the terms of this Agreement requires a financial ratio or test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations, guarantees of performance and indemnities
entered into by the Lead Borrower or any Restricted Subsidiary which are
customary on the date thereof for the parent of a seller or servicer of assets
transferred in connection with a Securitization.

 

“Subject Guarantor” has the meaning specified in Section 11.15.

 

“Subordination Agreement” means a subordination agreement among the
Administrative Agent and one or more representatives for the holders of
Subordinated Indebtedness, in form and substance reasonably acceptable to the
Administrative Agent and the Lead Borrower. Wherever in this Agreement a
representative is required to become party to the Subordination Agreement, if
the related Subordinated Indebtedness is the initial Subordinated Indebtedness
incurred by the Lead Borrower or any Restricted Subsidiary, then the Lead
Borrower and/or such Restricted Subsidiary, the Holdcos (if applicable), the
Subsidiary Guarantors (if applicable), the Administrative Agent and the
representative for such Subordinated Indebtedness shall execute and deliver the
Subordination Agreement and the Administrative Agent shall be authorized to
execute and deliver the Subordination Agreement.





60

--------------------------------------------------------------------------------

 



“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Lead Borrower.

 

“Subsidiary Guarantor” means any Guarantor other than the Holdcos.

 

“Supplemental Agent” has the meaning specified in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.

 

“Supplier” has the meaning set forth in Section 3.01(i).

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.  

 

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

“Swing Line Lender” means DBNY, in its capacity as provider of Swing Line Loans
or any successor swing line lender hereunder; provided that, if any Extension or
Extensions of Revolving Credit Commitments is or are effected in accordance with
Section 2.18, then on the occurrence of each L/C Issuer/Swing Line Termination
Date, the Swing Line Lender at such time shall have the right to resign as





61

--------------------------------------------------------------------------------

 



Swing Line Lender on, or on any date within twenty (20) Business Days after, the
respective L/C Issuer/Swing Line Termination Date, in each case upon not less
than ten (10) days’ prior written notice thereof to the Borrower and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the Borrowers shall repay any outstanding Swing Line
Loans made by the respective entity so resigning and such entity shall not be
required to make any further Swing Line Loans hereunder. If at any time and for
any reason (including as a result of resignations as contemplated by the proviso
to the preceding sentence), the Swing Line Lender has resigned in such capacity
in accordance with the preceding sentence, then no Person shall be the Swingline
Lender hereunder obligated to make Swing Line Loans unless and until (and only
for so long as) a Lender (or affiliate of a Lender) reasonably satisfactory to
the Administrative Agent and the Lead Borrower agrees to act as the Swing Line
Lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note of the Borrowers payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Swing
Line Lender resulting from the Swing Line Loans.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Participating Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

 

“Swiss Guarantor” means a Guarantor incorporated in Switzerland.

 

“Swiss Security” means any Lien created under a Collateral Document which is
governed by Swiss law.

 

“Swiss Withholding Tax” any withholding tax in accordance with the Federal Act
on Anticipatory Tax of 13 October 1965 (Bundesgesetz über die
Verrechnungssteuer).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system which utilizes a single
shared platform and which was launched on November 19, 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, addition to tax
or penalties applicable thereto.

 

“Term B Commitment” means, as to each Term Lender, its obligation to make a Term
B Loan to the Borrowers pursuant to Section 2.01(a) in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name in Schedule 1.01A
under the caption “Term B Commitment”. The aggregate amount of the Term B
Commitments is $700,000,000.

 

“Term B Loans” means the term loans made by the Term Lenders, or exchanged by
the Rolling Term Lenders, to the Borrowers on the Closing Date pursuant to
Section 2.01(a)(i).





62

--------------------------------------------------------------------------------

 



“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of LIBO Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans (including, for avoidance of doubt, the 2018 Refinancing Term Loans) to
the Borrowers hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv)
an Extension. The amount of each Term Lender’s Commitment is set forth in
Schedule 1.01A or in the Assignment and Assumption, Incremental Amendment,
Extension Amendment or Refinancing Amendment pursuant to which such Lender shall
have assumed, increased or decreased its Term Commitment, as the case may be.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan” means any Term B Loan, 2018 Refinancing Term Loan, Incremental Term
Loan, Refinancing Term Loan or Extended Term Loan, as the context may require.

 

“Term Loan Increase” has the meaning set forth in Section 2.16(a).

 

“Term Note” means a promissory note of the Borrowers payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Term Lender
resulting from the Term Loans made by such Term Lender.

 

“Test Period” means, for any date of determination under this Agreement, the
four (4) consecutive fiscal quarters of the Lead Borrower most recently ended as
of such date of determination.

 

“Threshold Amount” means $95,000,000.

 

“Topco” means Trinseo S.A., a public limited company (société anonyme),
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
Grand Duchy of Luxembourg, and registered with the RCS under number B 153549.

 

“Total Assets” means the total assets of the Lead Borrower and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Lead Borrower delivered pursuant
to Section 6.01(a) or (b) (and, in the case of any determination relating to any
incurrence of Indebtedness or any Investment or other acquisition, on a Pro
Forma Basis including any property or assets being acquired in connection
therewith) or, for the period prior to the time any such statements are so
delivered pursuant to Section 6.01(a) or (b), the Pro Forma Financial
Statements.

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“tranche” has the meaning set forth in Section 2.18(a).

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Holdcos, the Lead Borrower or any of its (or their) Subsidiaries in connection
with the Transactions (including expenses in





63

--------------------------------------------------------------------------------

 



connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

 

“Transactions” means, collectively, (a) the funding of the Term B Loans on the
Closing Date and the execution and delivery of Loan Documents to be entered into
on the Closing Date, (b) the issuance of the Senior Notes and the execution and
delivery of the Senior Notes Indenture and the other agreements entered into on
or prior to the Closing Date in connection therewith, (c) the Refinancing and
(d) the payment of Transaction Expenses.

 

“Treasury Services Agreement” means any agreement between the Lead Borrower
and/or any of its Restricted Subsidiaries and any Hedge Bank relating to
treasury, depository, credit card, debit card and cash management services or
automated clearinghouse transfer of funds or any similar services, including the
Existing Treasury Services Agreements.

 

“Trust Property” has the meaning set forth in Section 9.01(k).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) each Subsidiary of the Lead Borrower listed
on Schedule 1.01D (ii) any Subsidiary of the Lead Borrower designated by the
Board of Directors of the Lead Borrower as an Unrestricted Subsidiary pursuant
to Section 6.15 subsequent to the Closing Date and (iii) and any Securitization
Subsidiary, if a Subsidiary of the Lead Borrower.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112) and (b) any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in clause (a) above, or imposed elsewhere.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided, that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.





64

--------------------------------------------------------------------------------

 



“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02 Luxembourg Terms. Without prejudice to the generality of any
provision of this Agreement, in this Agreement where it relates to a Luxembourg
Loan Party, a reference to:

 

(a)         a winding-up, administration or dissolution includes, without
limitation, bankruptcy (faillite), insolvency, liquidation, composition with
creditors (concordat préventif de faillite), moratorium or reprieve from payment
 (sursis de paiement), controlled management (gestion contrôlée), fraudulent
conveyance (actio pauliana), general settlement with creditors, reorganization
or similar laws affecting the rights of creditors generally;

 

(b)         a receiver, administrative receiver, administrator, trustee,
custodian, sequestrator, conservator or similar officer includes, without
limitation, a juge délégué,  commissaire,  juge-commissaire,  mandataire ad hoc,
 administrateur,  provisoire,  liquidateur or curateur;

 

(c)         a lien or security interest includes any hypothèque,  nantissement,
 gage,  privilège,  sûreté  réelle,  droit de retention, and any type of
security in rem (sûreté  réelle) or agreement or arrangement having a similar
effect and any transfer of title by way of security;

 

(d)         a person being unable to pay its debts includes that person being in
a state of cessation de paiements; and

 

(e)         by-laws or constitutional documents includes (a) its up-to-date
(restated) articles of association (statuts coordonnées), and (b) an extract
from the Luxembourg Register of Commerce and Companies (RCS).

 

Section 1.03 [Reserved].

 

Section 1.04 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)         The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)         The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(c)         Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)         The term “including” is by way of example and not limitation.

 

(e)         The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.





65

--------------------------------------------------------------------------------

 



(f)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(g)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

Section 1.05 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

 

(b)         Notwithstanding any changes in GAAP after the Closing Date, any
lease of the Loan Parties and their Subsidiaries that would be characterized as
an operating lease under GAAP in effect on the Closing Date (whether such lease
is entered into before or after the Closing Date) shall not constitute
Indebtedness or Attributable Indebtedness under this Agreement or any other Loan
Document as a result of such changes in GAAP.

 

Section 1.06 Rounding. Any financial ratios required to be maintained by the
Lead Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding up if there is no nearest number).

 

Section 1.07 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.08 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to United States Eastern time (daylight or
standard, as applicable).

 

Section 1.09 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

Section 1.10 Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, financial ratios and tests, including the Total Net Leverage
Ratio, the Secured Net Leverage Ratio, the First Lien Net Leverage Ratio, the
Fixed Charge Coverage Ratio and compliance with covenants determined by
reference to Consolidated EBITDA or Total Assets, shall be calculated in the
manner prescribed by this Section 1.10;  provided that, notwithstanding anything
to the contrary in clauses (a), (d), (e), (f) or (g) of this Section 1.10, (A)
when calculating any such ratio or test for purposes of (i) the definition of
“Applicable Margin,” (ii) the definition of “Applicable ECF Percentage” and
(iii) Section 7.11 (other than for the purpose of determining Pro Forma
Compliance with Section 7.11), the events described in this Section 1.10 that
occurred subsequent to the end of the applicable Test Period





66

--------------------------------------------------------------------------------

 



shall not be given pro forma effect and (B) when calculating any such ratio or
test for purposes of the incurrence of any Indebtedness, cash and Cash
Equivalents resulting from the incurrence of any such Indebtedness shall be
excluded from the pro forma calculation of any applicable ratio or test. In
addition, whenever a financial ratio or test is to be calculated on a pro forma
basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which internal financial statements
of the Lead Borrower are available (as determined in good faith by the Lead
Borrower) (it being understood that for purposes of determining pro forma
compliance with Section 7.11, if no Test Period with an applicable level cited
in Section 7.11 has passed, the applicable level shall be the level for the
first Test Period cited in Section 7.11 with an indicated level). For the
avoidance of doubt, the provisions of the foregoing sentence shall not apply for
purposes of calculating any financial ratio or test for purposes of (i) the
definition of “Applicable Margin,” (ii) the definition of “Applicable ECF
Percentage” and (iii) Section 7.11 (other than for the purpose of determining
Pro Forma Compliance with Section 7.11), each of which shall be based on the
financial statements delivered pursuant to Section 6.01(a) or (b), as
applicable, for the relevant Test Period.

 

(b)         For purposes of calculating any financial ratio or test or
compliance with any covenant determined by reference to Consolidated EBITDA or
Total Assets, Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to clause (e) of this Section
1.10) that have been made (i) during the applicable Test Period or (ii) unless
not applicable as described in clause (a) of this Section 1.10, subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA, Total Assets and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of Total Assets, on the last day
of the applicable Test Period). If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Lead Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.10, then such financial ratio or test (or Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this Section
1.10.

 

(c)         Whenever pro forma effect is to be given to a Specified Transaction,
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of Lead Borrower and may include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions and synergies resulting from or relating to any Specified Transaction
(including the Transactions) which is being given pro forma effect that have
been realized or are expected to be realized and for which the actions necessary
to realize such cost savings, operating expense reductions and synergies are
taken, committed to be taken (in good faith determination of the Lead Borrower)
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (including any savings expected to result from the
elimination of a public target’s Public Company Costs) net of the amount of
actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of any
financial ratios or tests (and in respect of any subsequent pro forma
calculations in which such Specified Transaction is given pro forma effect) and
during any applicable subsequent Test Period in which the effects thereof are
expected to be realized) relating to such Specified Transaction; provided that
(A) such amounts are reasonably identifiable and factually supportable in the
good faith judgment of the Lead Borrower, (B) such actions are taken, committed
to be taken or with





67

--------------------------------------------------------------------------------

 



respect to which substantial steps have been taken or are expected to be taken
no later than eighteen (18) months after the date of such Specified Transaction,
and (C) no amounts shall be added pursuant to this clause (d) to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period.

 

(d)         In the event that the Lead Borrower or any Restricted Subsidiary
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, retirement or extinguishment) any Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility unless
such Indebtedness has been permanently repaid and not replaced), (i) during the
applicable Test Period or (ii) subject to clause (a) of this Section 1.10,
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, in each case to the
extent required, as if the same had occurred on the last day of the applicable
Test Period (except in the case of the Fixed Charge Coverage Ratio (or similar
ratio), in which case such incurrence, assumption, guarantee, redemption,
repayment, retirement or extinguishment of Indebtedness will be given effect as
if the same had occurred on the first day of the applicable Test Period.

 

(e)         In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

 

(i)          determining compliance with any provision of this Agreement (other
than the Financial Covenant) which requires the calculation of any financial
ratio or test, including the First Lien Net Leverage Ratio, Secured Net Leverage
Ratio, Total Net Leverage Ratio and Fixed Charge Coverage Ratio (and, for the
avoidance of doubt, any financial ratio set forth in Section 2.16(d)(iii)); or

 

(ii)         testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated EBITDA or Total
Assets);

 

in each case, at the option of the Lead Borrower (the Lead Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be deemed to be the date the definitive agreements for
such Limited Condition Transaction are entered into (the “LCT Test Date”), and
if, after giving Pro Forma Effect to the Limited Condition Transaction (and the
other transactions to be entered into in connection therewith), the Lead
Borrower or any of its Restricted Subsidiaries would have been permitted to take
such action on the relevant LCT Test Date in compliance with such ratio, test or
basket, such ratio, test or basket shall be deemed to have been complied with.
For the avoidance of doubt, if the Lead Borrower has made an LCT Election and
any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date would have failed to have been complied with as a
result of fluctuations in any such ratio, test or basket, including due to
fluctuations in Consolidated EBITDA or Total Assets of the Lead Borrower or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have failed to have been complied with as a result
of such fluctuations. If the Lead Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any calculation of any
ratio, test or basket availability with respect to the incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Lead Borrower, the prepayment,
redemption, purchase, defeasance or other satisfaction of Indebtedness, or the
designation of an Unrestricted Subsidiary (each, a “Subsequent Transaction”)
following the relevant LCT Test Date and





68

--------------------------------------------------------------------------------

 



prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement or irrevocable notice for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis (i) assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated.

 

(f)          If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Fixed Charge Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any interest hedging arrangements applicable to such
Indebtedness); provided, in the case of repayment of any Indebtedness, to the
extent actual interest related thereto was included during all or any portion of
the applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Lead Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Lead Borrower or Restricted
Subsidiary may designate.

 

Section 1.11 Currency Equivalents. For purposes of any computation determining
compliance with any incurrence or expenditure tests set forth in Article VI and
Article VII (excluding Section 7.11) or any definitions contained in Section
1.01, any amounts so incurred, expended or utilized (to the extent incurred,
expended or utilized in a currency other than Dollars) shall be converted into
Dollars on the basis of the Exchange Rate (or on such other basis as is
reasonably satisfactory to the Administrative Agent) as in effect on the date of
such incurrence, expenditure or utilization under any provision of any such
Section or definition that has an aggregate Dollar limitation provided for
therein (and to the extent the respective incurrence, expenditure or utilization
test regulates the aggregate amount outstanding at any time and it is expressed
in terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the Exchange Rate (or on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence,
expenditure or utilization made under any provision of any such Section that
regulates the Dollar amount outstanding at any time).

 

Section 1.12 Exchange Rate. (a) Not later than 1:00 p.m. (New York, New York
time), on each Calculation Date, the Administrative Agent shall (i) determine
the Exchange Rate as of such Calculation Date and (ii) give notice thereof to
the Lead Borrower. The Exchange Rates so determined shall become effective on
the first Business Day immediately following the relevant Calculation Date (a
“Reset Date”) or other date of determination, shall remain effective until the
next succeeding Reset Date, and shall for all purposes of Section 2.03 be the
Exchange Rates employed in converting any amounts between Dollars and an
Alternative Currency (or any other currency other than Dollars).





69

--------------------------------------------------------------------------------

 



(b)         Not later than 5:00 p.m. (New York, New York time), on each Reset
Date, the Administrative Agent shall (i) determine the Outstanding Amount of the
L/C Obligations and (ii) notify the Revolving Credit Lenders, each L/C Issuer
and the Borrower of the results of such determination.

 

Section 1.13 Additional Alternative Currencies. (a) The Borrowers may from time
to time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”;  provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request, such request shall be subject to the approval of the
Administrative Agent and the relevant L/C Issuer.

 

(b)         Any such request shall be made to the Administrative Agent not later
than 11:00 a.m. (New York, New York time), fifteen (15) Business Days prior to
the date of the desired L/C Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and the L/C Issuer, in their sole
discretion). The Administrative Agent shall promptly notify the relevant L/C
Issuer thereof. The relevant L/C Issuer shall notify the Administrative Agent,
not later than 11:00 a.m. (New York, New York time), seven (7) Business Days
after receipt of such request whether it consents, in its sole discretion, to
the issuance of Letters of Credit in such requested currency.

 

(c)         Any failure by the relevant L/C Issuer to respond to such request
within the time period specified in preceding clause (b) of this Section 1.13
shall be deemed to be a refusal by such L/C Issuer to permit Letters of Credit
to be issued in such requested currency. If the Administrative Agent and the
relevant L/C Issuer each consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Lead Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issued by
the relevant L/C Issuer. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.13, the
Administrative Agent shall promptly so notify the Lead Borrower.

 

Section 1.14 Cashless Settlement.

 

(a)         Each Lender that has elected on its respective signature page to
this Agreement to exchange its Term Loans under the Existing2015 Credit
Agreement (each an “Existing Rollover Term Loan”) for Term B Loans (each such
Lender, a “Rolling Lender”) hereby agrees that such exchange shall occur on the
Closing Date with and pursuant to the terms set forth in the Cashless Settlement
Letter in the form of Exhibit M hereto. Each Rolling Lender authorizes and
instructs DBNY to enter into the Cashless Settlement Letter on such Rolling
Lender’s behalf.

 

(b)         Notwithstanding anything to the contrary contained in this
Agreement, any Lender may exchange, continue, convert or rollover all or any
portion of its Loans in connection with any refinancing, replacement, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to a cashless settlement mechanism approved by the
Borrowers, the Administrative Agent and such Lender.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01 The Loans.

 

(a)         The Term Borrowings. (i) Subject to the terms and conditions set
forth herein, each Term Lender (other than a Rolling Lender) with a Term B
Commitment severally agrees to make to





70

--------------------------------------------------------------------------------

 



the Borrowers on the Closing Date one or more loans denominated in Dollars in an
aggregate amount not to exceed the amount of such Term Lender’s Term B
Commitment.

 

(ii)         Subject to the terms and conditions set forth in the 2018
Refinancing Amendment, each 2018 Refinancing Term Loan Lender severally, and not
jointly, agrees to make 2018 Refinancing Term Loans to the Borrowers on the 2018
Refinancing Amendment Effective Date in Dollars in an aggregate amount not to
exceed the amount of such 2018 Refinancing Term Loan Lender’s 2018 Refinancing
Term Loan Commitment.

 

(iii)        (ii) Subject to the terms and conditions set forth herein and in
the Cashless Settlement Letter, each Rolling Lender hereby agrees that, on the
Closing Date, the amount of Existing Term Loans held by each Rolling Lender (or
such lesser amount allocated to such Rolling Lender by the Administrative Agent)
shall be exchanged for Term B Loans.

 

(iv)        (iii) Subject to the terms and conditions set forth in any
Incremental Amendment or Refinancing Amendment entered into after the 2018
Refinancing Amendment Effective Date providing for, as applicable, the making,
exchange, renewal, replacement or refinancing of Term Loans, each Term Lender
party thereto severally agrees to, as applicable, make, exchange, renew, replace
or refinance Term Loans on the date specified therein in an aggregate amount not
to exceed the amount of such Term Lender’s Term Commitment as set forth therein.

 

Amounts borrowed, exchanged, renewed, replaced or refinanced under this Section
2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or LIBO Rate Loans, as further provided herein.

 

(b)         The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars or Euros as elected by the Borrowers
pursuant to Section 2.02 to the Borrowers from its applicable Lending Office
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day during the period from the Closing Date until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b) until the Maturity Date. Revolving Credit Loans may
be Base Rate Loans (if denominated in Dollars) or LIBO Rate Loans, as further
provided herein.

 

Section 2.02 Borrowings, Conversions and Continuations of
Loans.     (a)     Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:30 p.m. (New York, New York time, in the case of Borrowings denominated in
Dollars, or London time, in the case of any Borrowing denominated in Euros) (i)
three (3) Business Days prior to the requested date of any Borrowing of or
conversion of Base Rate Loans to LIBO Rate Loans denominated in Dollars, (ii)
three (3) Business Days prior to the requested date of any Borrowing or
continuation of LIBO Rate Loans denominated in Euros and (iii) one (1) Business
Day before the requested date of any Borrowing of Base Rate Loans or conversion
of LIBO Rate Loans denominated in Dollars to Base Rate Loans. Each telephonic
notice by the Lead Borrower pursuant to this Section 2.02(a) must be confirmed
promptly





71

--------------------------------------------------------------------------------

 



by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a minimum Dollar Amount of $1,000,000 or a whole multiple of a
Dollar Amount of $250,000 in excess thereof. Except as provided in Section
2.03(c) or Section 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a minimum Dollar Amount of $500,000 or a whole multiple of a Dollar
Amount of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of LIBO
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) in the
case of Revolving Credit Loans, the currency in which the Revolving Credit Loans
to be borrowed are to be denominated, (v) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans (which in the case of
Revolving Credit Loans denominated in Euros shall be LIBO Rate Loans) are to be
converted and (vi) if applicable, the duration of the Interest Period with
respect thereto. If (x) with respect to LIBO Rate Loans denominated in Dollars,
the Lead Borrower fails to specify a Type of Loan in a Committed Loan Notice or
if the Lead Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Class of Term Loans or Revolving Credit Loans
shall be made as, or converted to, Base Rate Loans or (y) with respect to LIBO
Rate Loans denominated in Euros, the Lead Borrower fails to give a timely notice
requesting a continuation, then the applicable Class of Revolving Credit Loans
shall be continued as LIBO Rate Loans with an Interest Period of one month. Any
such automatic conversion pursuant to the immediately preceding sentence shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans. If the Lead Borrower requests a
Borrowing of, conversion to, or continuation of LIBO Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period (or fails to give
a timely notice requesting a continuation of LIBO Rate Loans denominated in
Euros), it will be deemed to have specified an Interest Period of one (1) month.
If no currency is specified, the requested Borrowing shall be in Dollars.

 

(b)         Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation described in Section 2.02(a). In the case of each Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in the applicable currency in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York, New York time)
in the case of any Loan denominated in Dollars, and not later than 1:00 p.m.
(London time) in the case of any Loan denominated in Euros, in each case, on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrowers on the books of the Administrative Agent with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Lead
Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowing, second, to the payment in full of any such Swing Line
Loans, and third, to the Lead Borrower as provided above (it being understood
that if such Borrowing is of LIBO Rate Loans denominated in Euros, the Lead
Borrower will be deemed to have requested that a portion of such Borrowing in an
amount equal to the aggregate Swing Line Loans or L/C Borrowings that are to be
repaid

 





72

--------------------------------------------------------------------------------

 



in accordance with this proviso be denominated in Dollars, and the
Administrative Agent shall notify each Appropriate Lender of such amount).

 

(c)         Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan unless the Borrowers pay the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, at the
election of the Administrative Agent or the Required Lenders, no Loans
denominated in Dollars may be requested as, converted to or continued as LIBO
Rate Loans.

 

(d)         The Administrative Agent shall promptly notify the Lead Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. The determination of the LIBO
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the “prime
rate” used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)         After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect.

 

(f)          The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

(g)         Each Lender may, at its option, make any Loan available to any
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of such Borrower to repay such Loan in accordance with the terms
of this Agreement, subject in each case to Sections 3.01 and 3.04 hereof.

 

Section 2.03 Letters of Credit

 

(a)         The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from and including the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit at sight denominated in
Dollars or an Alternative Currency for the account of the Borrowers (provided,
that any Letter of Credit may be for the benefit of any Subsidiary of the Lead
Borrower and may be issued for the joint and several account of the Lead
Borrower and a Restricted Subsidiary to the extent otherwise permitted by this
Agreement; provided further, to the extent any such Subsidiary is a Non-Loan
Party, such Letter of Credit shall be deemed an Investment in such Subsidiary
and shall only be issued so long as it is permitted hereunder) and to amend or
renew Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Participating Revolving Credit Lenders severally agree to participate in Letters
of Credit issued pursuant to this Section 2.03;  provided that no L/C Issuer
shall be obligated to make any L/C Credit Extension with respect to any Letter
of Credit, and no Lender shall be obligated to participate in any Letter of
Credit if as of the date of such L/C Credit Extension, (x) the Revolving Credit
Exposure of any Participating Revolving Credit Lender would exceed such Lender’s
Participating Revolving Credit Commitment or (y) the Outstanding Amount of the
L/C Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Lead Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly





73

--------------------------------------------------------------------------------

 



the Lead Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to be issued
hereunder and shall constitute Letters of Credit subject to the terms hereof.

 

(ii)         An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

(B)        subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months (in the case of
standby Letters of Credit) or 180 days (in the case of trade Letters of Credit)
after the date of issuance or last renewal, unless (1) each Appropriate Lender
has approved such expiry date or (2) the Outstanding Amount of L/C Obligations
in respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to such L/C Issuer;

 

(C)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved such expiry date or (2) the Outstanding Amount of L/C Obligations in
respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to such L/C Issuer
and the Administrative Agent;

 

(D)        such Letter of Credit would support obligations of the Borrowers or
any of its Subsidiaries in respect of the Senior Notes any Junior Financing or
any Equity Interest, or any other obligation of the Borrowers or any of its
Subsidiaries not reasonably satisfactory to the Administrative Agent;

 

(E)        the issuance of such Letter of Credit would violate any Laws binding
upon such L/C Issuer;

 

(F)         such Letter of Credit is in an initial Dollar Amount less than
$100,000 (unless otherwise agreed by such L/C Issuer and the Administrative
Agent);

 

(G)        any Participating Revolving Credit Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements
reasonably satisfactory to it and the Lead Borrower to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.19(a)(iv)) with respect to the participation in Letters of Credit by such
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the L/C Obligations; and

 

(H)        such Letter of Credit is denominated in a currency other than Dollars
or an Alternative Currency.

 





74

--------------------------------------------------------------------------------

 



(iii)        An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit. Notwithstanding anything herein to the contrary, the
expiry date of any Letter of Credit denominated in a currency other than Dollars
must be approved by the relevant L/C Issuer in its sole discretion even if it is
less than twelve (12) months after the date of issuance or last renewal and any
Auto-Extension Letter of Credit denominated in a currency other than Dollars
shall be issued only at the relevant L/C Issuer’s sole discretion.

 

(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension of Credit. (i) Each Letter of Credit shall be issued or amended,
as the case may be, upon the request of the Lead Borrower delivered to an L/C
Issuer (with a copy to the Administrative Agent) in the form of a Request for
L/C Issuance, appropriately completed and signed by a Responsible Officer of the
Lead Borrower. Such Request for L/C Issuance must be received by the relevant
L/C Issuer and the Administrative Agent not later than 12:30 p.m. at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Request for L/C
Issuance shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (g) the currency (which shall be Dollars or an
Alternative Currency) in which the requested Letter of Credit is to be issued
will be denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Request for L/C Issuance shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 

(ii)         Promptly after receipt of any Request for L/C Issuance, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Request
for L/C Issuance from the Lead Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrowers
(and, if applicable, its applicable Subsidiary) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Participating Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share or other applicable share provided under
this Agreement times the stated amount of such Letter of Credit.

 

(iii)        If the Lead Borrower so requests in any applicable Request for L/C
Issuance, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the relevant
L/C Issuer, the Lead Borrower shall not be required to make a specific request
to the relevant





75

--------------------------------------------------------------------------------

 



L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date that is, unless the Outstanding Amount of
L/C Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the relevant L/C Issuer, not later than the Letter of Credit Expiration Date;
provided that the relevant L/C Issuer shall not permit any such extension if (A)
the relevant L/C Issuer has determined that it would have no obligation at such
time to issue such Letter of Credit in its extended form under the terms hereof
(by reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five (5) Business Days before the Non-extension Notice Date from the
Administrative Agent, any Participating Revolving Credit Lender or the Lead
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.

 

(iv)        Promptly after issuance of any Letter of Credit or any amendment to
a Letter of Credit, the relevant L/C Issuer will also deliver to the Lead
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)         Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Lead Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the second Business Day following any payment by the relevant L/C Issuer under a
Letter of Credit with notice to the Lead Borrower (each such date, an “Honor
Date”), the Lead Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in Dollars
(determined, for purposes of any Letter of Credit denominated in an Alternative
Currency, using the Dollar Equivalent (determined using the Exchange Rate
calculated as of the date when such payment is due) of such drawing), provided
that if such reimbursement is not made on the date of drawing, the Lead Borrower
shall pay interest to the relevant L/C Issuer on such amount at the rate
applicable to Base Rate Loans under the applicable Participating Revolving
Credit Commitments (without duplication of interest payable on L/C Borrowings).
The L/C Issuer shall notify the Lead Borrower of the Dollar Amount of the
drawing promptly following the determination or revaluation thereof. If the Lead
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (determined, for purposes of any Letter of
Credit denominated in an Alternative Currency, using the Dollar Equivalent
(determined using the Exchange Rate calculated as of the date when such payment
was due) of such unreimbursed drawing) (such amount, the “Unreimbursed Amount”),
and the amount of such Appropriate Lender’s Pro Rata Share thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Participating Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)         Each Appropriate Lender (including any Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
in Dollars, at the Administrative Agent’s Office for payments in an amount equal
to its Pro Rata Share or other applicable share provided under this Agreement of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan under the





76

--------------------------------------------------------------------------------

 



Participating Revolving Credit Commitments to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)        Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

 

(v)         Each Participating Revolving Credit Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, either Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or the failure to satisfy any of the other conditions specified in
Article IV; (C) any adverse change in the condition (financial or otherwise) of
the Loan Parties; (D) any breach of this Agreement or any other Loan Document by
either Borrower, any other Loan Party or any other L/C Issuer; or (E) any other
circumstance, occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Lead Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)        If any Participating Revolving Credit Lender fails to make available
to the Administrative Agent for the account of the relevant L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)         Repayment of Participations. A. If, at any time after an L/C Issuer
has made a payment under any Letter of Credit and has received from any
Participating Revolving Credit Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from either
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share or other applicable share provided for under this
Agreement





77

--------------------------------------------------------------------------------

 



thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

 

(i)          If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

 

(e)         Obligations Absolute. The obligation of the Borrowers to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)         any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

 

(vi)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Lead Borrower to the extent of any direct damages (as opposed to
consequential, punitive, special or exemplary damages,

 





78

--------------------------------------------------------------------------------

 



claims in respect of which are waived by the Lead Borrower to the extent
permitted by applicable Law) suffered by the Lead Borrower that are caused by
such L/C Issuer’s gross negligence or willful misconduct as determined in a
final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

(f)          Role of L/C Issuers. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Lenders holding a majority of the
Participating Revolving Credit Commitments, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Request for L/C Issuance. The Borrowers hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude either Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e);  provided that anything in such clauses to the contrary
notwithstanding, each Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to each Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential, punitive or exemplary,
damages suffered by either Borrower which such Borrower proves were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)         Cash Collateral. (i) If, as of any Letter of Credit Expiration Date,
any applicable Letter of Credit for any reason remains outstanding and partially
or wholly undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Participating
Revolving Credit Commitments, as applicable, require the Borrowers to Cash
Collateralize the L/C Obligations pursuant to Section 8.02 or (iii) if an Event
of Default set forth under Section 8.01(f) occurs and is continuing, the
Borrowers shall Cash Collateralize the then Outstanding Amount of all of their
(or, in the case of clause (i), the applicable) L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default or the applicable Letter of Credit Expiration Date, as the case may be),
and shall do so not later than 2:00 P.M., New York City time, on (x) in the case
of the immediately preceding clauses (i) or (ii), (1) the Business Day that the
Lead Borrower receives notice thereof, if such notice is received on such day
prior to 12:00 Noon, New York City time, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Lead Borrower
receives such notice and (y) in the case of the immediately preceding clause
(iii), the





79

--------------------------------------------------------------------------------

 



 

Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrowers shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the relevant L/C Obligations,
cash or deposit account balances (“Cash Collateral”) pursuant to documentation
in form, amount and substance reasonably satisfactory to the Administrative
Agent and the relevant L/C Issuer (which documents are hereby consented to by
the Appropriate Lenders). Derivatives of such term have corresponding meanings.
The Borrowers hereby grant to the Administrative Agent, for the benefit of the
L/C Issuers and the Participating Revolving Credit Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all
relevant L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Lead Borrower. To the extent any
Event of Default giving rise to the requirement to Cash Collateralize any Letter
of Credit pursuant to this Section 2.03(g) is cured or otherwise waived, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be refunded
to the Lead Borrower. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. In addition, the Administrative Agent may request at any time and
from time to time after the initial deposit of Cash Collateral that additional
Cash Collateral be provided by the Borrowers in order to protect against the
results of exchange rate fluctuations with respect to Letters of Credit
denominated in currencies other than Dollars.

 

(h)         Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Participating Revolving Credit Lender in
accordance with its Pro Rata Share or other applicable share provided for under
this Agreement a Letter of Credit fee for each Letter of Credit issued pursuant
to this Agreement equal to the Applicable Margin times the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit);
provided, however, any Letter of Credit fees otherwise payable for the account
of Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section





80

--------------------------------------------------------------------------------

 



2.19(a)(iv), with the balance of such fee, if any, payable to the L/C Issuer for
its own account. Such Letter of Credit fees shall be computed on a quarterly
basis in arrears. Such Letter of Credit fees shall be due and payable in Dollars
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the applicable Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Margin during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrowers shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit). Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable in
Dollars on the last Business Day of each of March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Lead Borrower shall pay directly to each L/C Issuer for its own
account with respect to each Letter of Credit the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

 

(j)          Conflict with Request for L/C Issuance. Notwithstanding anything
else to the contrary in this Agreement or any Request for L/C Issuance, in the
event of any conflict between the terms hereof and the terms of any Request for
L/C Issuance, the terms hereof shall control.

 

(k)         Addition of an L/C Issuer. A Revolving Credit Lender reasonably
acceptable to the Lead Borrower and the Administrative Agent may become an
additional L/C Issuer hereunder pursuant to a written agreement among the Lead
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Participating Revolving Credit Lenders of
any such additional L/C Issuer.

 

(l)          Existing Letter of Credit. The parties hereto agree that the
Existing Letters of Credit shall be deemed Letters of Credit for all purposes
under this Agreement, without any further action by either Borrower.

 

(m)        Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any Participating Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Participating Revolving Credit Commitments are then in effect (or will
automatically be in effect upon such maturity), such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Participating Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Participating Revolving Credit Lenders pursuant to) the
non-terminating Participating Revolving Credit Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized
Participating Revolving Credit Commitments at such time (it being understood
that no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i)
and unless provisions reasonably satisfactory to the applicable L/C Issuer for
the treatment of such Letter of Credit as a letter of credit under a successor
credit facility have been agreed upon, the Lead Borrower shall, on or prior to
the applicable Maturity Date, cause all such Letters of Credit to be replaced
and returned to the applicable L/C Issuer undrawn and marked “cancelled” or to
the





81

--------------------------------------------------------------------------------

 



extent that the Lead Borrower is unable to so replace and return any Letter(s)
of Credit, such Letter(s) of Credit shall be secured by a “back to back” letter
of credit from an issuer and in form and substance reasonably satisfactory to
the applicable L/C Issuer or the Lead Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.03(g). Commencing with the
Maturity Date of any Class of Revolving Credit Commitments, the Letter of Credit
Sublimit shall be in an amount agreed solely with the L/C Issuer.

 

(n)         Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrowers shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of each Borrower, and that the such Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

 

Section 2.04 Swing Line Loans. (a) Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans in Dollars to the Borrowers
(each such loan, a “Swing Line Loan”), from time to time on any Business Day
during the period beginning on the Business Day after the Closing Date until the
date which is one Business Day prior to the Maturity Date of the Participating
Revolving Credit Commitments (taking into account the Maturity Date of any
Participating Revolving Credit Commitment that will automatically come into
effect on such Maturity Date) in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of the Swing Line Lender’s Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan, (i) the
Revolving Credit Exposure under such Participating Revolving Credit Commitments
shall not exceed the aggregate Participating Revolving Credit Commitments, and
(ii)  the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender (other than the Swing Line Lender), plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Participating Revolving
Credit Commitment then in effect; provided,  further, that the Borrowers shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Participating Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

 

(b)         Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date and shall specify (i) the amount to be
borrowed, which shall be a minimum of $500,000 (and any amount in excess of
$500,000 shall be an integral multiple of $250,000) and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any Swing Line Loan Notice (by
telephone or in writing), the Swing Line Lender will confirm with the





82

--------------------------------------------------------------------------------

 



Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Lead Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at any time when a Participating Revolving Credit Lender is a Defaulting
Lender unless the Swing Line Lender has entered into arrangements reasonably
satisfactory to it and the Lead Borrower to eliminate the Swing Line Lender’s
Fronting Exposure (after giving effect to Section 2.19(a)(iv)) with respect to
the Defaulting Lender’s or Defaulting Lenders’ participation in such Swing Line
Loans, including Cash Collateralizing, or obtaining backstop letter of credit
from an issuer and in form and substance reasonably satisfactory to the Swing
Line Lender to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata
Share of the outstanding Swing Line Loans or other applicable share provided for
under this Agreement. The Borrowers shall repay to the Swing Line Lender each
Defaulting Lender’s portion (after giving effect to Section 2.19(a)(iv)) of each
Swing Line Loan promptly following demand by the Swing Line Lender.

 

(c)         Refinancing of Swing Line Loans. (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrowers
(who hereby irrevocably authorize the Swing Line Lender to so request on its
behalf), that each Participating Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the amount of Swing Line Loans of the
Borrowers then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Participating
Revolving Credit Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Participating Revolving Credit Lender shall make an
amount equal to its Pro Rata Share or other applicable share provided for under
this Agreement of the amount specified in such Committed Loan Notice available
to the Administrative Agent in Same Day Funds for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Participating Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan, as applicable, to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender. Upon the remission by the Administrative
Agent to the Swing Line Lender of the full amount specified in such Committed
Loan Notice, the Borrowers shall be deemed to have repaid the applicable Swing
Line Loan.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the
Participating Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Participating Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.





83

--------------------------------------------------------------------------------

 



(iii)        If any Participating Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. If such
Participating Revolving Credit Lender pays such amount, the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)        Each Participating Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, either Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or the failure
to satisfy any condition in Article IV, (C) any adverse change in the condition
(financial or otherwise) of the Loan Parties, (D) any breach of this Agreement,
or (E) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) (but
not to purchase and fund risk participations in Swing Line Loans) is subject to
the conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of either Borrower to repay the
applicable Swing Line Loans, together with interest as provided herein.

 

(d)         Repayment of Participations. (i) At any time after any Participating
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Lender its Pro
Rata Share or other applicable share provided for under this Agreement of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Participating Revolving Credit Lender shall pay to the
Swing Line Lender its Pro Rata Share or other applicable share provided for
under this Agreement thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

 

(e)         Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Lead Borrower for interest on the Swing
Line Loans. Until each Participating Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of any Swing Line Loan, interest in respect of such Pro Rata Share or
other applicable share provided for under this Agreement shall be solely for the
account of the Swing Line Lender.





84

--------------------------------------------------------------------------------

 



(f)          Payments Directly to Swing Line Lender. The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

(g)         Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any Participating Revolving
Credit Commitments (the “Expiring Credit Commitment”) at a time when
Participating Revolving Credit Commitments are in effect (or will automatically
be in effect upon such maturity) with a longer maturity date (each a
“non-Expiring Credit Commitment” and collectively, the “non-Expiring Credit
Commitments”), then each outstanding Swing Line Loan on the earliest occurring
Maturity Date shall be deemed reallocated to the non-Expiring Credit Commitments
on a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such non-Expiring Credit Commitments, immediately prior to such
reallocation (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(m)) the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid or cash collateralized in a manner reasonably
satisfactory to the Swing Line Lender and (y) notwithstanding the foregoing, if
a Default has occurred and is continuing, the Lead Borrower shall still be
obligated to pay Swing Line Loans allocated to the Participating Revolving
Credit Lenders holding the Expiring Credit Commitments at the Maturity Date of
the Expiring Credit Commitments or if the Loans have been accelerated prior to
the Maturity Date of the Expiring Credit Commitment.

 

Section 2.05 Prepayments. (a) (i) The Borrowers may, upon notice by the Lead
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay any Class or Classes of Term Loans and Revolving Credit Loans
of any Class or Classes in whole or in part without premium or penalty, except
as set forth in Section 2.05(a)(v);  provided that (1) such notice must be
received by the Administrative Agent not later than (A) 12:30 p.m. (New York,
New York time in the case of Loans denominated in Dollars, or London time in the
case of Loans denominated in Euros) three (3) Business Days prior to any date of
prepayment of LIBO Rate Loans (unless otherwise agreed by the Administrative
Agent) and (B) 11:00 a.m. (New York, New York time) on the date of prepayment of
Base Rate Loans; (2) any prepayment of LIBO Rate Loans shall be in a principal
Dollar Amount of $1,000,000, or a whole multiple of $250,000 in excess thereof;
and (3) any prepayment of Base Rate Loans shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans and the order of Borrowing(s) to be prepaid. The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment. If
such notice is given by the Lead Borrower, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBO Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of
Loans pursuant to this Section 2.05(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings to be repaid, and such payment shall be paid
to the Appropriate Lenders in accordance with their respective Pro Rata Shares
or other applicable share provided for under this Agreement.

 

(ii)         The Borrowers may, upon notice by the Lead Borrower to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $250,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  If such notice





85

--------------------------------------------------------------------------------

 



is given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, the Lead Borrower may rescind any notice of prepayment under Section
2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or shall otherwise be delayed.

 

(iv)        Each prepayment of any Class of Term Loans pursuant to Section
2.05(a)(i) shall reduce future scheduled amortization payments of principal
thereof pursuant to Section 2.07(a) as directed by the Lead Borrower by written
notice to the Administrative Agent at or prior to the time of such prepayment
or, to the extent the Lead Borrower has not provided such notice to the
Administrative Agent by the time of such prepayment, in the direct order of
maturity to the applicable Class of Term Loans.

 

(v)         Notwithstanding the foregoing, in the event that, on or prior to the
date that is six (6) months after the Closing Date, the2018 Refinancing
Amendment Effective Date, any Borrower (x) prepays, refinances, substitutes or
replaces any 2018 Refinancing Term B  Loans pursuant to a Repricing Event
(including, for avoidance of doubt, any prepayment made pursuant to Section
2.05(a) or Section 2.05(b)(iii) that constitutes a Repricing Event), or (y)
effects any amendment of this Agreement resulting in a Repricing Event, the Lead
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders (subject to the proviso below), (I) in the case
of clause (x), a prepayment premium of 1.00% of the aggregate principal amount
of the 2018 Refinancing Term B  Loans so prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable 2018 Refinancing Term B  Loans
outstanding immediately prior to such amendment. Such amounts shall be due and
payable on the date of effectiveness of such Repricing Event; provided,
 however, that for the avoidance of doubt, in the case of the exercise by the
Lead Borrower of its rights under Section 3.07 in connection with a Repricing
Transaction effected through an amendment, the prepayment premium described in
the immediately preceding clause (I) shall be payable to any Lender replaced
pursuant to Section 3.07 (and not any Person who replaces such Lender) in
respect of the 2018 Refinancing Term B  Loans assigned pursuant to Section 3.07
immediately prior toin connection with such Repricing Event.

 

(b)         Mandatory.   (i) No later than five days following the date on which
financial statements have been (or are required to be) delivered pursuant to
Section 6.01(a) for each fiscal year of the Lead Borrower (commencing with the
fiscal year ending December 31, 2016) and the related Compliance Certificate has
been (or is required to be) delivered pursuant to Section 6.02(a), the Borrowers
shall cause to be prepaid an aggregate amount of Term Loans (other than Term
Loans that are junior to the 2018 Refinancing Term B  Loans in right of payment
or right of security) in an amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow, if any, for such fiscal year minus (B) the sum of (1) all
voluntary prepayments of Term Loans during such fiscal year (in each case
secured by the Collateral on a pari passu basis with the 2018 Refinancing Term B
 Loans), (2) the amount actually paid (but in no event exceeding par) in respect
of Term Loans (in each case secured by the Collateral on a pari passu basis with
the 2018 Refinancing Term B  loans) purchased pursuant to Section 2.14 and
Section 2.15 and (3) all voluntary prepayments of Revolving Credit Loans during
such fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (1) through (3), to the extent such prepayments are funded
with Internally Generated Cash of the applicable Borrower(s) (the difference of
(A) minus (B), the “ECF Prepayment Amount”); provided,  however, that if at the
time that any such prepayment would be required, either Borrower (or any
Restricted Subsidiary of the Lead Borrower) is required to prepay or offer to
repurchase any Incremental Equivalent Debt or any Refinancing Equivalent Debt,
in each case that is secured by the Collateral on a pari passu basis, and pari
passu in right of payment, with the





86

--------------------------------------------------------------------------------

 



 

Obligations under 2018 Refinancing Term B  Loans and Revolving Credit Loans,
pursuant to the terms of the documentation governing such Indebtedness (such
Incremental Equivalent Debt or Refinancing Equivalent Debt required to be so
prepaid or offered to be so repurchased, “Other Applicable Indebtedness”) with
any portion of the ECF Prepayment Amount, then such Borrower may apply such
portion of the ECF Prepayment Amount on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans (other
than Term Loans that are junior to the 2018 Refinancing Term B  Loans in right
of payment or right of security) and Other Applicable Indebtedness at such time;
provided, that the portion of such ECF Prepayment Amount allocated to the Other
Applicable Indebtedness shall not exceed the amount of such ECF Prepayment
Amount required to be allocated to the Other Applicable Indebtedness pursuant to
the terms thereof, and the remaining amount, if any, of such ECF Prepayment
Amount shall be allocated to the Term Loans (other than Term Loans that are
junior to the 2018 Refinancing Term B  Loans in right of payment or right of
security) in accordance with the terms hereof) to the prepayment of the Term
Loans (other than Term Loans that are junior to the 2018 Refinancing Term B
 Loans in right of payment or right of security) and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Loans that would have otherwise been required pursuant to this Section
2.05(b)(i) shall be reduced accordingly; provided,  further, that to the extent
the holders of Other Applicable Indebtedness decline to have such indebtedness
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten (10) Business Days after the date of such rejection) be applied to
prepay the Term Loans (other than Term Loans that are junior to the 2018
Refinancing Term B  Loans in right of payment or right of security) in
accordance with the terms hereof.

 

(ii)         If (1) the Lead Borrower or any Restricted Subsidiary of the Lead
Borrower Disposes of any property or assets (other than any Disposition of any
property or assets permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g),
(h), (i), (k), (l), (o),  (p), (r) or (s)) or (2) any Casualty Event occurs,
which results in the realization or receipt by the Lead Borrower or any
Restricted Subsidiary of Net Proceeds, the Borrowers shall cause to be prepaid
on or prior to the date which is five (5)  Business Days after the date of the
realization or receipt by the Lead Borrower or any Restricted Subsidiary of such
Net Proceeds an aggregate principal amount of Term Loans (other than Term Loans
that are junior to the 2018 Refinancing Term B  Loans in right of payment or
right of security) in an amount equal to 100% of all Net Proceeds realized or
received; provided that if at the time that any such prepayment would be
required, either Borrower (or any Restricted Subsidiary) is required to prepay
or offer to repurchase any Other Applicable Indebtedness, then such Borrower may
apply such portion of such Net Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans (other
than Term Loans that are junior to the 2018 Refinancing Term B  Loans in right
of payment or right of security) and Other Applicable Indebtedness at such time;
provided that the portion of such Net Proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such Net Proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Proceeds shall be allocated to the
Term Loans (other than Term Loans that are junior to the 2018 Refinancing Term B
 Loans in right of payment or right of security) in accordance with the terms
hereof) to the prepayment of the Term Loans (other than Term Loans that are
junior to the 2018 Refinancing Term B  Loans in right of payment or right of
security) and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.05(b)(ii) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Term Loans (other
than Term Loans that are junior to the 2018 Refinancing Term B  Loans in right
of payment or right of security) in accordance with the terms hereof.





87

--------------------------------------------------------------------------------

 



(iii)        If either Borrower or any Restricted Subsidiary incurs or issues
(x) any Refinancing Term Loans (or Refinancing Equivalent Debt) after the 2018
Amendment Effective Date resulting in Net Proceeds (as opposed to Refinancing
Term Loans or Refinancing Equivalent Debt arising out of a cashless exchange of
existing Term Loans for such Refinancing Term Loans or Refinancing Equivalent
Debt) or (y) any other Indebtedness not described in the preceding clause (x)
(other than, in the case of this clause (y), Indebtedness not prohibited under
Section 7.03), the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans (other than Term Loans that are junior to the 2018
Refinancing Term B  Loans in right of payment or right of security) in an amount
equal to 100% of all Net Proceeds received therefrom on or prior to the date
which is five (5) Business Days after such Net Proceeds are received by the Lead
Borrower or such Restricted Subsidiary.

 

(iv)        [Reserved].

 

(v)         If for any reason the aggregate Revolving Credit Exposures at any
time exceeds the aggregate Revolving Credit Commitments then in effect, the
Borrowers shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(v) unless after the prepayment in full of the Revolving Credit Loans and
Swing Line Loans such aggregate Revolving Credit Exposures exceed the aggregate
Revolving Credit Commitments then in effect; and provided,  further, that
notwithstanding the foregoing, if the sum of the aggregate Outstanding Amount of
Revolving Credit Loans, Swing Line Loans and L/C Obligations exceeds the
aggregate amount of Revolving Credit Commitments then in effect by less than
5.0%, and any such excess is due solely to movements in currency exchange rates,
then the Borrowers shall not be required to take the foregoing actions to
eliminate any such excess.

 

(vi)        Each prepayment of Term Loans pursuant to this Section 2.05(b) (A)
shall be applied either (x) ratably to each Class of Term Loans then outstanding
(other than any such Term Loans that are junior to the 2018 Refinancing Term B
 Loans in right payment or right of of security) or (y) as requested by the Lead
Borrower in the notice delivered pursuant to clause (vii) below, to any Class or
Classes of Term Loans with a Maturity Date preceding the Maturity Date of the
remaining Classes of Term Loans then outstanding, (B) shall be applied, with
respect to future amortization applicable to each such Class for which
prepayments will be made, in a manner determined at the discretion of the Lead
Borrower in the applicable notice and, if not specified, in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a) and (C)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Share (or other applicable share provided by this Agreement) of each such
Class of Term Loans, subject to clause (vii) of this Section
2.05(b).  Notwithstanding clause (A) above, (1) in the case of prepayments
pursuant to Section 2.05(b)(iii)(x), such prepayment shall be applied in
accordance with this clause (vi) solely to those applicable Classes of Term
Loans selected by the Lead Borrower and specified in the applicable Refinancing
Amendment or notice (i.e., the applicable Refinanced Debt or Refinanced Term
Loans) and (2) any Incremental Amendment, Refinancing Amendment orentered into
after the 2018 Refinancing Amendment Effective Date or any Extension Amendment
may provide (including on an optional basis as elected by the Lead Borrower) for
a less than ratable application of prepayments to any Class of Term Loans
established thereunder.

 

(vii)       The Lead Borrower shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
clauses (i) through (iii) of this Section 2.05(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Lead Borrower’s prepayment notice and
of such Appropriate Lender’s Pro Rata Share of the prepayment. Each Term Lender
may reject all or a portion of its Pro Rata Share of any mandatory





88

--------------------------------------------------------------------------------

 



prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (i), (ii) and (iii)(y) of this Section
2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Lead Borrower no later than 5:00 p.m. one Business
Day after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Term Lender fails to deliver a Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be offered to
the Term Lenders not so declining such prepayment on a pro rata basis in
accordance with the amounts of the Term Loans of such Lender (with such
non-declining Term Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Term Lenders elect to decline their Pro
Rata Share of such Declined Proceeds, any Declined Proceeds remaining thereafter
shall be retained by the Borrowers (such remaining Declined Proceeds, the
“Borrower Retained Prepayment Amounts”).

 

(viii)      Funding Losses, Etc. All prepayments under this Section 2.05 shall
be made together with, in the case of any such prepayment of a LIBO Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such LIBO Rate Loan pursuant to Section 3.05. Notwithstanding any
of the other provisions of Section 2.05(b), so long as no Event of Default shall
have occurred and be continuing, if any prepayment of LIBO Rate Loans is
required to be made under this Section 2.05(b), prior to the last day of the
Interest Period therefor, the Borrowers may, in their sole discretion, deposit
the amount of any such prepayment otherwise required to be made thereunder into
a Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from either Borrower or any other Loan Party) to apply such
amount to the prepayment of such Loans in accordance with this Section 2.05(b).
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from either Borrower or any other Loan Party) to apply such amount
to the prepayment of the outstanding Loans in accordance with this Section
2.05(b).

 

(ix)        Limitation of Prepayment Obligations.      Notwithstanding any other
provisions of this Section 2.05(b), (i) to the extent any or all of the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Asset Sale”), the
Net Proceeds of any Casualty Event incurred by a Foreign Subsidiary (“Foreign
Recovery Event”) or Excess Cash Flow attributable to Foreign Subsidiaries are
prohibited or delayed by any applicable local law or applicable Organizational
Documents of such Foreign Subsidiary (including, without limitation, financial
assistance, corporate benefit restrictions on upstreaming of cash intra group
and the fiduciary and statutory duties of the directors of such Foreign
Subsidiary) to be repatriated to Luxembourg or passed on to or used for the
benefit of the Borrowers, the portion of such Net Proceeds of a Foreign Asset
Sale, a Foreign Recovery Event or Excess Cash Flow so affected will not be
required to be applied to prepay the Term Loans at the times provided in this
Section 2.05(b) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law or applicable organizational
documents of such Foreign Subsidiary will not permit repatriation to Luxembourg
or the passing on to or otherwise using for the benefit of the Borrowers (the
Borrowers hereby agreeing to use all commercially reasonable efforts to overcome
or eliminate any such restrictions on repatriation, passing on or other use for
the benefit of the Borrowers and/or use the other cash sources of the Lead
Borrower and its Restricted Subsidiaries to make the relevant prepayment) and
(ii)  to the extent that the Lead Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Asset Sale,
Foreign Recovery Event or Excess Cash Flow attributable to Foreign Subsidiaries
would have material adverse tax consequences (as reasonably determined in good





89

--------------------------------------------------------------------------------

 



 

faith by the Lead Borrower) with respect to such Net Proceeds or Excess Cash
Flow, such Net Proceeds or Excess Cash Flow so affected will not be required to
be applied to repay Term Loans at the times provided in this Section 2.05(b) but
may be retained by the applicable Foreign Subsidiary.

 

Section 2.06 Termination or Reduction of Commitments.

 

(a)         Optional. The Lead Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in a
minimum aggregate amount of $1,000,000, as applicable, or any whole multiple of
$250,000, in excess thereof and (iii) if, after giving effect to any reduction
of the Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Lead
Borrower. Notwithstanding the foregoing, the Lead Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed.

 

(b)         Mandatory. The 2018 Refinancing Term BLoan Commitment of each Term
Lender shall be automatically and permanently reduced to $0 upon the funding of
2018 Refinancing Term B  Loans to be made by it on the Closing2018 Refinancing
Amendment Effective Date. The Term Commitment of each Term Lender with respect
to Incremental Term Loans, any Refinancing Term Facility established after the
2018 Refinancing Amendment Effective Date or any Extended Term Loans shall be
automatically and permanently reduced to $0 upon the funding of Term Loans to be
made by it on the date set forth in the corresponding Incremental Amendment,
Refinancing Amendment or Extension Amendment. The Revolving Credit Commitment of
each Revolving Credit Lender shall automatically and permanently terminate on
the Maturity Date for the applicable Class of Revolving Credit Commitments;
provided that (x) the foregoing shall not release any Revolving Credit Lender
from any liability it may have for its failure to fund Revolving Credit Loans,
L/C Advances or participations in Swing Line Loans that were required to be
funded by it on or prior to such Maturity Date and (y) the foregoing will not
release any Revolving Credit Lender from any obligation to fund its portion of
L/C Advances or participations in Swing Line Loans with respect to Letters of
Credit issued or Swing Line Loans made prior to such Maturity Date.

 

(c)         Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Letter of Credit Sublimit or
the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

Section 2.07 Repayment of Loans.

 

(a)         Term Loans. (i) The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders (A) on the last
Business Day of each March, June, September and December, commencing with the
first full fiscal quarter ending after the Closing DateJune 29, 2018, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all 2018 Refinancing Term B  Loans as of the Closing2018 Amendment Effective
Date (which payments shall be reduced as a





90

--------------------------------------------------------------------------------

 



result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05 and Section 10.07(n)) and (B) on the Maturity
Date for any Class of Term Loans, the aggregate principal amount of all Term
Loans of such Class outstanding on such date.

 

(b)         Revolving Credit Loans. The Borrowers shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for any Class of Revolving Credit Commitments the aggregate
outstanding principal amount of all Revolving Credit Loans made in respect of
such Class of Revolving Credit Commitments.

 

(c)         Swing Line Loans.      The Lead Borrower shall repay the aggregate
principal amount of its Swing Line Loans on the earlier to occur of (i) the date
five (5) Business Days after such Loan is made and (ii) the Latest Maturity Date
for the Participating Revolving Credit Commitments.

 

Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i)
each Term Loan or Revolving Credit Loan, as applicable, that is maintained as a
LIBO Rate Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the sum of (A)  the LIBO
Rate for such Interest Period applicable to the currency in which such LIBO Rate
Loan is denominated plus (B) the Applicable Margin therefor; (ii) each Term Loan
or Revolving Credit Loan, as applicable, that is maintained as a Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin therefor; and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin for
Revolving Credit Loans made under the Initial Revolving Credit Commitments.

 

(b)         During the continuance of a Default or an Event of Default under
Section 8.01(a), the Borrowers shall pay interest on past due amounts owing by
it hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon demand.

 

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)         The provisions of this Section 2.08 (and the interest rates
applicable to the various extensions of credit hereunder) shall be subject to
modification as expressly provided in Section 2.18.

 

(e)         The interest amount is understood as net interest after the
deduction of any Swiss Withholding Tax and shall, if the interest is or becomes
subject to such tax, and should clause (a) of Section 3.01 be unenforceable for
any reason, be adjusted as follows:

 

(i)          The amount of the payment due from the Borrowers shall be increased
to an amount which (after making the deduction of Swiss Federal Withholding Tax)
leaves the Lenders entitled to such payment with an amount equal to the payment
which would have been due if no deduction of Swiss Federal Withholding Tax had
been required. For such purpose, the Swiss Federal Withholding Tax shall be
calculated on the full (grossed- up) interest amount.





91

--------------------------------------------------------------------------------

 



(ii)         The Borrowers shall provide the Lender or any other Person assigned
by the Lender with the necessary documents which are required under the Swiss
Federal Withholding Tax Statute and any applicable double taxation treaties
between Switzerland and the jurisdiction of organization of any Lender for
relief from the Swiss Federal Withholding Tax.

 

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(h) and
(i):

 

(a)         Commitment Fee. The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Credit Lender under each Class of
Revolving Credit Commitments in accordance with its Pro Rata Share or other
applicable share provided for under this Agreement, a commitment fee equal to
the Applicable Margin with respect to Revolving Credit Loan commitment fees for
such Class times the actual daily amount by which the aggregate Revolving Credit
Commitment for the applicable Class of Revolving Credit Commitments exceeds the
sum of (A) the Outstanding Amount of Revolving Credit Loans for such Class of
Revolving Credit Commitments and (B) the Outstanding Amount of L/C Obligations
for such Class of Revolving Credit Commitments; provided that any commitment fee
accrued with respect to any of the Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided, further, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Class of Revolving Credit Commitments shall accrue at all
times from the Closing Date until the Maturity Date for such Class of Revolving
Credit Commitments, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each of March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for such Class of
Revolving Credit Commitments. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Margin during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.

 

(b)         Other Fees. The Borrowers shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the applicable Agent).

 

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the “prime rate” shall be
made on the basis of a year of three hundred and sixty-five (365) days, or three
hundred and sixty-six (366) days, as applicable, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a three
hundred and sixty (360) day year and actual days elapsed. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.11 Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by

 





92

--------------------------------------------------------------------------------

 



one or more entries in the Register maintained by the Administrative Agent,
acting solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent
for the Borrowers, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)         In addition to the accounts and records referred to in Section
2.11(a),  each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

(c)         Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

Section 2.12 Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. (New York, New York time) on the dates specified herein; provided that
all payments by the Borrower hereunder in respect of principal of and interest
on Revolving Credit Loans denominated in Euros shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Euros and in Same Day
Funds not later than 2:00 p.m. (London time) on the dates specified herein. If,
for any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in Euros that is otherwise required pursuant hereto to be made
in Euros, the Borrower shall make such payment in Dollars in the Dollar Amount
of the Euro payment amount. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s
applicable Lending Office. All payments received by the Administrative Agent (i)
after 2:00 p.m. (New York, New York time) in the case of payments in Dollars or
(ii) after 2:00 p.m. (London time) in the case of payments in Euros, shall, in
each case, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.





93

--------------------------------------------------------------------------------

 



(b)         If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of LIBO Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

(c)         Unless the Lead Borrower or any Lender has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrowers or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrowers or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 

(iii)        if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Federal Funds Rate from time to time in effect; and

 

(iv)        if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrowers to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. When such Lender makes payment to the Administrative
Agent (together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Lead Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

 

(d)         If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.





94

--------------------------------------------------------------------------------

 



(e)         The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)         Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

Section 2.13 Sharing of Payments. (a) If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Notwithstanding anything to the
contrary contained in this Section 2.13 or elsewhere in this Agreement, the Lead





95

--------------------------------------------------------------------------------

 



Borrower may extend the final maturity of Term Loans and/or Revolving Credit
Commitments in connection with an Extension that is permitted under Section 2.18
without being obligated to effect such extensions on a pro rata basis among the
Lenders (it being understood that no such extension (i) shall constitute a
payment or prepayment of any Term Loans or Revolving Credit Loans, as
applicable, for purposes of this Section 2.13 or (ii) shall reduce the amount of
any scheduled amortization payment due under Section 2.07(a), except that the
amount of any scheduled amortization payment due to a Lender of Extended Term
Loans may be reduced to the extent provided pursuant to the express terms of the
respective Extension Offer) without giving rise to any violation of this Section
2.13 or any other provision of this Agreement. Furthermore, the Lead Borrower
may take all actions contemplated by Section 2.18 in connection with any
Extension (including modifying pricing, amortization and repayments or
prepayments) determined by the Administrative Agent in its reasonable discretion
to be necessary and advisable to permit such Extension, and in each case such
actions shall be permitted, and the differing payments contemplated therein
shall be permitted without giving rise to any violation of this Section 2.13 or
any other provision of this Agreement.

 

(b)         Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Section 2.13(a) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to non-Defaulting Lenders as opposed to Defaulting Lenders and (y) the
express provisions of Sections 2.14 and 3.07, which permit disproportionate
payments with respect to the Loans as, and to the extent, provided therein.

 

Section 2.14 Reverse Dutch Auction Repurchases. (a) Notwithstanding anything to
the contrary contained in this Credit Agreement or any other Loan Document,
Holdings or any of its Subsidiaries may, at any time and from time to time,
conduct reverse Dutch auctions in order to purchase Term Loans (each, an
“Auction”) (each such Auction to be managed by an Auction Manager), so long as
the following conditions are satisfied:

 

(i)          each Auction shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.14 and Schedule 2.14;

 

(ii)         no Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of any
Term Loans in connection with any Auction;

 

(iii)        the maximum principal amount (calculated on the face amount
thereof) of all Term Loans that the Borrowers offer to purchase in any such
Auction shall be no less than $10,000,000 (unless a lower amount is agreed to by
the Auction Manager);

 

(iv)        the proceeds of Revolving Credit Loans shall not be used for a
purchase of any Term Loans in connection with any Auction;

 

(v)         the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased shall automatically be cancelled and
retired by the purchaser thereof on the settlement date of the relevant purchase
(and may not be resold);

 

(vi)        no more than one Auction may be ongoing at any one time;

 

(vii)       each Lender participating in any Auction acknowledges and agrees
that in connection with such Auction, (1) the Borrowers then may have, and later
may come into possession of, information regarding the Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Auction (“Excluded Information”),
(2) such Lender has independently and, without reliance on either Borrower, any
of its Subsidiaries, the





96

--------------------------------------------------------------------------------

 



Auction Manager or any of their respective Affiliates, has made its own analysis
and determination to participate in such Auction notwithstanding such Lender’s
lack of knowledge of the Excluded Information and (3) none of Holdings, its
Subsidiaries, the Administrative Agent, the Auction Manager or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against either Borrower, its Subsidiaries, the Administrative
Agent, the Auction Manager and their respective Affiliates, under applicable
laws or otherwise, with respect to the nondisclosure of the Excluded
Information. Each Lender participating in any Auction further acknowledges that
the Excluded Information may not be available to the Auction Manager or the
other Lenders; and

 

(viii)      at the time of each purchase of Term Loans through an Auction, the
Lead Borrower shall have delivered to the Auction Manager an Officer’s
Certificate of the Lead Borrower certifying as to compliance with preceding
clauses (ii) and (iv).

 

(b)         The Lead Borrower must terminate an Auction if it fails to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of purchase of Term Loans
pursuant to the respective Auction. If the Lead Borrower commences any Auction
(and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of the respective Auction have in fact
been satisfied), and if at such time of commencement the Lead Borrower
reasonably believes that all required conditions set forth above which are
required to be satisfied at the time of the purchase of Term Loans pursuant to
such Auction shall be satisfied, then the Lead Borrower shall have no liability
to any Lender for any termination of the respective Auction as a result of its
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to the respective Auction, and any such failure
shall not result in any Default hereunder. With respect to all purchases of Term
Loans made by Holdings or any of its Subsidiaries pursuant to this Section 2.14,
(x) Holdings or such Subsidiary (as applicable) shall pay on the settlement date
of each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by Holdings or such Subsidiary (as applicable)
and the cancellation of the purchased Term Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of determining compliance with Sections 2.05 or Section 2.13.

 

(c)         The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.14  (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.05 and Section 2.13 (it being understood and
acknowledged that purchases of the Term Loans by Holdings or any of its
Subsidiaries contemplated by this Section 2.14 shall not constitute Investments
by Holdings or any of its Subsidiaries)) or any other Loan Document that may
otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.14. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article IX and Section 10.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable the Auction Manager to perform its responsibilities and duties in
connection with each Auction.

 

Section 2.15 Open Market Purchases.      (a)    Notwithstanding anything to the
contrary contained in this Credit Agreement or any other Loan Document, Holdings
or any of its Subsidiaries





97

--------------------------------------------------------------------------------

 



 

may, at any time and from time to time, make open market purchases of Term Loans
(each, an “Open Market Purchase”), so long as the following conditions are
satisfied:

 

(i)          no Event of Default shall have occurred and be continuing on the
date of such Open Market Purchase;

 

(ii)         the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased shall automatically be cancelled and
retired by the purchaser thereof on the settlement date of the relevant purchase
(and may not be resold); and

 

(iii)        the proceeds of Revolving Credit Loans shall not be used for a
purchase of any Term Loans in connection with any Auction.

 

(b)         With respect to all purchases of Term Loans made by Holdings or any
of its Subsidiaries pursuant to this Section 2.15, (x) Holdings or such
Subsidiary (as applicable) shall pay on the settlement date of each such
purchase all accrued and unpaid interest, if any, on the purchased Term Loans up
to the settlement date of such purchase (except to the extent otherwise set
forth in the relevant purchase documents as agreed by the respective selling
Lender) and (y) such purchases (and the payments made by Holdings or such
Subsidiary (as applicable) and the cancellation of the purchased Term Loans, in
each case in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.05 or Section 2.13.

 

(c)         The Administrative Agent and the Lenders hereby consent to the Open
Market Purchases contemplated by this Section 2.15 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Section 2.05 and Section 2.13 (it being understood and acknowledged that
purchases of the Term Loans contemplated by this Section 2.15 shall not
constitute Investments by the Borrowers)) or any other Loan Document that may
otherwise prohibit any Open Market Purchase by this Section 2.15.

 

Section 2.16 Incremental Credit Extensions.

 

(a)         Incremental Commitments. The Borrowers may at any time or from time
to time after the Closing Date, by notice from the Lead Borrower to the
Administrative Agent (an “Incremental Loan Request”), request (A) one or more
new commitments which may be of the same Class as any outstanding Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
commitments (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

 

(b)         Incremental Loans.      On the applicable date (each, an
“Incremental Facility Closing Date”) specified in any Incremental Amendment
(including through any Term Loan Increase or Revolving Commitment Increase, as
applicable), subject to the satisfaction of the terms and conditions in this
Section 2.16 and in the applicable Incremental Amendment, (i) (A) each
Incremental Term Lender of such Class shall make a Loan to the Borrowers (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (B) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto and (ii) (A)
each Incremental Revolving Credit Lender of such Class shall make its Commitment
available to the Borrowers (when borrowed, an





98

--------------------------------------------------------------------------------

 



 

“Incremental Revolving Credit Loan” and collectively with any Incremental Term
Loan, an “Incremental Loan”)  in an amount equal to its Incremental Revolving
Credit Commitment of such Class and (B) each Incremental Revolving Credit Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto.

 

(c)         Incremental Loan Request.      Each Incremental Loan Request from
the Lead Borrower pursuant to this Section 2.16 shall set forth the requested
amount and proposed terms of the relevant Incremental Term Loans or Incremental
Revolving Credit Commitments. Incremental Term Loans may be made, and
Incremental Revolving Credit Commitments may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Incremental
Commitment, nor will the Lead Borrower have any obligation to approach any
existing Lender to provide any Incremental Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, an “Incremental Revolving Credit Lender” or “Incremental Term Lender,”
as applicable, and, collectively, the “Incremental Lenders”); provided that the
Administrative Agent, the Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Incremental
Revolving Credit Commitments, to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Term Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender.

 

(d)         Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the applicable date (which shall be no earlier
than the date of such Incremental Amendment) specified therein (the “Incremental
Amendment Date”) of each of the following conditions, together with any other
conditions set forth in the Incremental Amendment:

 

(i)          after giving effect to such Incremental Commitments, the conditions
of Section 4.02 shall be satisfied (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the Incremental Amendment Date); provided that such
Incremental Amendment may include a waiver by the Incremental Lenders party
thereto of the condition set forth in Section 4.02(c) and, in connection with
any Incremental Commitment the primary purpose of which is to finance a
Permitted Acquisition, a waiver in full or in part of the conditions set forth
in Section 4.02(a) (other than the accuracy, to the extent required under
Section 4.02(a), of any Specified Representations (as conformed to apply to such
acquisition, including giving effect to any certain funds conditions with
respect to the Collateral)) and Section 4.02(b) (other than with respect to any
Event of Default under Section 8.01(a) or (f));

 

(ii)         each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the limit set forth in Section
2.16(d)(iii)) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.16(d)(iii));

 

(iii)        (A) after giving Pro Forma Effect to both (x) the making of
Incremental Term Loans or establishment of Incremental Revolving Credit
Commitments (assuming a borrowing of the maximum amount of Loans available
thereunder) under such Incremental Amendment and (y) any Specified Transactions
consummated in connection therewith, (1) if such Incremental Term Loans or
Incremental Revolving Credit Commitments rank pari passu in right of security
with the





99

--------------------------------------------------------------------------------

 



 

2018 Refinancing Term B  Loans and Revolving Credit Loans incurred under the
Initial Revolving Credit Commitments, the First Lien Net Leverage Ratio does not
exceed 2.00:1.00 or (2) if such Incremental Term Loans rank junior in right of
security with the 2018 Refinancing Term B  Loans and Revolving Credit Loans
incurred under the Initial Revolving Credit Commitments, the Secured Net
Leverage Ratio does not exceed 2.00:1.00; or

 

(B)        together with the Incremental Term Loans made and Incremental
Revolving Credit Commitments established under such Incremental Amendment, the
aggregate principal amount of Incremental Term Loans made and Incremental
Revolving Credit Commitments established under this clause (B) (plus Incremental
Equivalent Debt incurred in reliance on clause (i)(B) of the proviso of Section
2.16(h)) does not exceed the sum of (i) $385,000,000 plus (ii) the principal
amount of any voluntary prepayments of Term Loans (limited, in the case of
Incremental Term Loans, to the principal amount of voluntary prepayments of
Incremental Term Loans incurred pursuant to the preceding clause (i)) (other
than to the extent made with the proceeds of Indebtedness (other than the
incurrence of Revolving Credit Loans or extensions of credit under any other
revolving credit or similar facility)); provided that it is understood that (1)
Incremental Term Loans and Incremental Revolving Credit Commitments may be
incurred under either clause (A) or clause (B) as selected by the Lead Borrower
in its sole discretion, including by designating any portion of Incremental
Commitments in excess of an amount permitted to be incurred under clause (A) at
the time of such incurrence as incurred under clause (B); and

 

(iv)        to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (A) customary legal opinions, board
resolutions and officers’ certificates (including solvency certificates)
consistent with those delivered on the Closing Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (B) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Incremental Lenders are provided with the
benefit of the applicable Loan Documents.

 





100

--------------------------------------------------------------------------------

 



(e)         Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Credit Loans and Incremental Revolving Credit Commitments, as the case
may be, of any Class shall be as agreed between the Lead Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, and
except as otherwise set forth herein, to the extent not identical to any Class
of Term Loans or Revolving Credit Commitments, as applicable, each existing on
the Incremental Facility Closing Date, shall be consistent with clauses (i)
through (iii) below, as applicable, and otherwise reasonably satisfactory to the
Administrative Agent (except for covenants or other provisions (a) conformed (or
added) in the Loan Documents pursuant to the related Incremental Amendment, (x)
in the case of any Class of Incremental Term Loans and Incremental Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Incremental Revolving Credit Loans and Incremental Revolving Credit
Commitments, for the benefit of the Revolving Credit Lenders or (b) applicable
only to periods after the Latest Maturity Date as of the Incremental Amendment
Date); provided that in the case of a Term Loan Increase or a Revolving
Commitment Increase, the terms, provisions and documentation (other than the
Incremental Amendment evidencing such increase) of such Term Loan Increase or
Revolving Commitment Increase shall be identical (other than, solely in the case
of a Revolving Commitment Increase, with respect to upfront fees, OID or similar
fees) to the applicable Class of Term Loans or Revolving Credit Commitments
being increased, in each case, as existing on the Incremental Facility Closing
Date. In any event:

 

(i)          the Incremental Term Loans:

 

(A)        (I) shall rank pari passu or junior in right of payment with the 2018
Refinancing Term B  Loans and the Initial Revolving Credit Commitments and the
Revolving Credit Loans thereunder, (II ) no Person other than a Loan Party shall
provide a Guarantee or otherwise be an obligor with respect to such Incremental
Term Loans, (III) the obligations in respect thereof shall not be secured by any
Lien on any asset other than the Collateral and (IV) shall rank pari passu or
junior in right of security with the 2018 Refinancing Term B  Loans and
Revolving Credit Loans (and subject to a Subordination Agreement (if subject to
payment subordination) and/or a Second Lien Intercreditor Agreement (if subject
to lien subordination) (or, alternatively, terms in the Incremental Amendment
substantially similar to those in such applicable agreement, as agreed by the
Lead Borrower and Administrative Agent) or other lien subordination and
intercreditor arrangement satisfactory to the Lead Borrower and the
Administrative Agent),

 

(B)        as of the Incremental Amendment Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the 2018
Refinancing Term B  Loans or any Extended Term Loans as to which the 2018
Refinancing Term B  Loans were the Existing Term Loan Tranche,

 

(C)        as of the Incremental Amendment Date, shall have a Weighted Average
Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the 2018 Refinancing Term B  Loans or any Extended Term Loans as to
which the 2018 Refinancing Term B  Loans were the Existing Term Loan Tranche,

 

(D)        shall have an Applicable Margin, and subject to clauses (e)(i)(B) and
(e)(i)(C) above, amortization determined by the Lead Borrower and the applicable
Incremental Term Lenders; provided the Applicable Margin and amortization for a
Term Loan Increase shall be (x) the Applicable Margin and amortization for the
Class being increased or (y) in the case of the Applicable Margin, higher than
the Applicable Margin for the Class being increased as long as the Applicable
Margin for the Class being





101

--------------------------------------------------------------------------------

 



 

increased shall be automatically increased as and to the extent necessary to
eliminate such deficiency,

 

(E)        shall have fees determined by the Lead Borrower and the applicable
Incremental Term Loan arranger(s), and

 

(F)         may participate on (I) a pro rata basis, less than pro rata basis or
greater than pro rata basis in any voluntary prepayments of Term Loans hereunder
and (II) a pro rata basis or less than pro rata basis (but not on a greater than
pro rata basis except for prepayments pursuant to Section 2.05(b)(iii)(x) and
2.05(b)(vi)(A)(y)) in any mandatory prepayments of Term Loans hereunder;
provided that any such Incremental Term Loans that are junior in right of
payment or security with respect to the 2018 Refinancing Term B  Loans may only
participate in any such mandatory prepayments on a junior basis to the 2018
Refinancing Term B  Loans and any then-existing Term Loans that are pari passu
in right of payment and security with the 2018 Refinancing Term B Loans);

 

(ii)         the Incremental Revolving Credit Commitments and Incremental
Revolving Credit Loans:

 

(A)        (I) shall rank pari passu or junior in right of payment with the 2018
Refinancing Term B  Loans and the Initial Revolving Credit Commitments and the
Revolving Credit Loans thereunder, (II ) no Person other than a Loan Party shall
provide a Guarantee or otherwise be an obligor with respect to such Incremental
Revolving Credit Commitments and Incremental Revolving Credit Loans, (III) the
obligations in respect thereof shall not be secured by any Lien on any asset
other than the Collateral and (IV) shall rank pari passu in right of security
with the 2018 Refinancing Term B  Loans and Revolving Credit Loans available
under the Initial Revolving Credit Commitments,

 

(B)        (I) shall not have a final scheduled maturity date or commitment
reduction date earlier than the Maturity Date with respect to the Initial
Revolving Credit Commitments and (II) shall not have any scheduled amortization
or mandatory commitment reduction prior to the Maturity Date with respect to the
Initial Revolving Credit Commitments,

 

(C)        shall provide that the borrowing and repayment (except for (1)
payments of interest and fees at different rates on Incremental Revolving Credit
Commitments (and related outstandings), (2) repayments required upon the
Maturity Date of the Incremental Revolving Credit Commitments and (3) repayment
made in connection with a permanent repayment and the termination or reduction
of commitments (in accordance with clause (E) below)) of Loans with respect to
Incremental Revolving Credit Commitments after the associated Incremental
Facility Closing Date shall be made on a pro rata basis or less than a pro rata
basis (but not more than a pro rata basis) with all other Revolving Credit
Commitments then existing on the Incremental Facility Closing Date,

 

(D)        may be elected to be included as additional Participating Revolving
Credit Commitments under the Incremental Amendment (or in the case of any
Revolving Commitment Increase to an existing Class of Participating Revolving
Credit Commitments, shall be included), subject to (other than in the case of a
Revolving Commitment Increase) the consent of the Swing Line Lender and each L/C
Issuer, and on the Incremental Facility Closing Date all Swing Line Loans and
Letters of Credit shall be participated on a pro rata basis by all Participating
Revolving Credit Lenders in





102

--------------------------------------------------------------------------------

 



accordance with their percentage of the Participating Revolving Credit
Commitments existing after giving effect to such Incremental Amendment,
provided, such election may be made conditional upon the maturity of one or more
other Participating Revolving Credit Commitments, provided, further, that in
connection with such election the Swing Line Lender or the L/C Issuers may, in
their sole discretion and with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed), agree in the applicable Incremental
Amendment to increase the Swing Line Sublimit or the Letter of Credit Sublimit
so long as such increase does not exceed the amount of the additional
Participating Revolving Credit Commitments,

 

(E)        may provide that the permanent repayment of Revolving Credit Loans in
connection with or permanent reduction or termination of, Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date be
made on a pro rata basis, less than pro rata basis or greater than pro rata
basis with all other Revolving Credit Commitments,

 

(F)         shall provide that assignments and participations of Incremental
Revolving Credit Commitments and Incremental Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans then existing on the
Incremental Facility Closing Date,

 

(G)        shall have an Applicable Margin determined by the Borrower and the
applicable Incremental Revolving Credit Lenders; provided that the Applicable
Margin for a Revolving Commitment Increase shall be (x) the Applicable Margin
for the Class being increased or (y) higher than the Applicable Margin for the
Class being increased as long as the Applicable Margin for the Class being
increased shall be automatically increased as and to the extent necessary to
eliminate such deficiency, and

 

(H)        shall have fees determined by the Lead Borrower and the applicable
Incremental Revolving Credit Commitment arranger(s).

 

(iii)        the All-In Yield applicable to the Incremental Term Loans or
Incremental Revolving Credit Loans of each Class shall be determined by the Lead
Borrower and the applicable Incremental Lenders and shall be set forth in each
applicable Incremental Amendment; provided, however, that with respect to any
Loans made within twelve (12) months after the Closing Date under Incremental
Term Commitments that are pari passu in right of payment and security with the
2018 Refinancing Term B  Loans, the All-In Yield applicable to such Incremental
Term Loans shall not be greater than the applicable All-In Yield payable with
respect to 2018 Refinancing Term B  Loans pursuant to the terms of this
Agreement as amended through the date of such calculation plus 50 basis points
per annum unless the interest rate (together with, as provided in the proviso
below, the LIBO Rate or Base Rate floor) with respect to the 2018
Refinancing Term B  Loans is increased so as to cause the then applicable All-In
Yield on the 2018 Refinancing Term B  Loans under this Agreement to equal the
All-In Yield then applicable to the Incremental Term Loans minus 50 basis
points; provided, further, that any increase in All-In Yield to any 2018
Refinancing Term B  Loan due to the application or imposition of a LIBO Rate or
Base Rate floor on any Incremental Term Loan shall be effected solely through an
increase in (or implementation of, as applicable) any LIBO Rate or Base Rate
floor applicable to such 2018 Refinancing Term B  Loan.





103

--------------------------------------------------------------------------------

 



 

(f)          Incremental Amendment. Commitments in respect of Incremental Term
Loans and Incremental Revolving Credit Commitments shall become additional
Commitments pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Incremental Lender providing such Commitments, the Administrative
Agent and, for purposes of any election and/or increase to the Swing Line
Sublimit or Letter of Credit Sublimit pursuant to Section 2.16(e)(ii)(D), the
Swing Line Lender and each L/C Issuer. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Lead Borrower, to
effect the provisions of this Section 2.16, including amendments as deemed
necessary by the Administrative Agent in its reasonable judgment to effect any
lien or payment subordination and associated rights of the applicable Lenders to
the extent any Incremental Loans are to rank junior in right of security or
payment or to address technical issues relating to funding and payments. The
Borrowers will use the proceeds of the Incremental Term Loans and Incremental
Revolving Credit Commitments for any purpose not prohibited by this Agreement.

 

(g)         Reallocation of Revolving Credit Exposure.      Upon any Incremental
Facility Closing Date on which Incremental Revolving Credit Commitments are
effected through a Revolving Commitment Increase pursuant to this Section 2.16,
(a) each of the Revolving Credit Lenders of the Class of Revolving Credit
Commitments subject to such Revolving Commitment Increase shall assign to each
of the Incremental Revolving Credit Lenders, and each of the Incremental
Revolving Credit Lenders shall purchase from each of such Revolving Credit
Lenders, at the principal amount thereof, such interests in the Incremental
Revolving Credit Loans outstanding on such Incremental Facility Closing Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, the Revolving Credit Loans of the Class of Revolving Credit
Commitments subject to such Revolving Commitment Increase will be held by
existing Revolving Credit of the Class of Revolving Credit Commitments subject
to such Revolving Commitment Increase and Incremental Revolving Credit Lenders
ratably in accordance with their Revolving Credit Commitments of the Class of
Revolving Credit Commitments subject to such Revolving Commitment Increase after
giving effect to the addition of such Incremental Revolving Credit Commitments
to such Revolving Credit Commitments, (b) each Incremental Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (c) each Incremental Revolving Credit Lender shall become a Lender with
respect to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02 and Section 2.05(a) of
this Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

(h)         Incremental Equivalent Debt. The Borrowers may, upon notice by the
Lead Borrower to the Administrative Agent, at any time or from time to time
after the Closing Date, issue, incur or otherwise obtain Indebtedness of
Borrowers in respect of one or more series of senior or subordinated notes or
loans (which may be secured on a junior lien basis or a pari passu basis with
the 2018 Refinancing Term B  Loans and Revolving Credit Loans), and, in the case
of notes, issued in a public offering, Rule 144A or other private placement or
bridge in lieu of the foregoing, in each case, that are issued or made in lieu
of Incremental Revolving Credit Commitments and/or Incremental Term Commitments
(the “Incremental Equivalent Debt”); provided that (i) (A) after giving Pro
Forma Effect to both (x) the issuance or incurrence of such Incremental
Equivalent Debt (assuming a borrowing of the maximum credit available
thereunder) and (y) any Specified Transactions consummated in connection
therewith, (1) if such Incremental Equivalent Debt ranks pari passu in right of
security with the Term B Loans and Revolving Credit Loans, the First Lien Net
Leverage Ratio does not exceed 2.00:1.00 and (2) if such Incremental Equivalent
Debt ranks junior in right of security with the Term B Loans and Revolving
Credit Loans, the Secured Net Leverage Ratio does not exceed 2.00:1.00 or (B)
together with





104

--------------------------------------------------------------------------------

 



such Incremental Equivalent Debt, the aggregate principal amount of Incremental
Equivalent Debt incurred or issued under this clause (B) and Incremental Term
Loans made and Incremental Revolving Credit Commitments established under
Section 2.16(d)(iii)(B)  does not exceed the sum of (a) $385,000,000 plus (b)
the principal amount of any voluntary prepayments of Term Loans (other than to
the extent made with the proceeds of Indebtedness (other than the incurrence of
Revolving Credit Loans or extensions of credit under any other revolving credit
or similar facility)), (ii) no Person other than a Loan Party shall provide a
Guarantee or otherwise be an obligor with respect to such Incremental Equivalent
Debt, (iii) the obligations in respect thereof shall not be secured by any Lien
on any asset other than the Collateral, (iv) no Event of Default shall have
occurred and be continuing or would exist immediately after giving effect to
such incurrence, (v) the security agreements and other collateral documents
relating to such Incremental Equivalent Debt shall be substantially similar to
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (vi) if such Incremental Equivalent Debt is (a)
secured on a pari passu basis with the Term B Loans and Revolving Credit Loans,
then such Incremental Equivalent Debt shall be subject to a new or then-existing
First Lien Intercreditor Agreement to which a Senior Representative acting on
behalf of the holders of such Incremental Equivalent Debt shall become a party
or otherwise subject to another lien subordination or intercreditor arrangement
satisfactory to the Borrower and the Administrative Agent or (b) secured on a
junior basis with the Term B Loans and Revolving Credit Loans, then such
Incremental Equivalent Debt shall be subject to a new or then-existing Second
Lien Intercreditor Agreement to which a Senior Representative of the holders of
such Incremental Equivalent Debt shall become a party or otherwise subject to
another lien subordination and intercreditor arrangement satisfactory to the
Lead Borrower and the Administrative Agent, (vii) such Incremental Equivalent
Debt shall have a final maturity date which is no earlier than the then Maturity
Date and a Weighted Average Life to Maturity which is no shorter than the
Weighted Average Life to Maturity of the Term B Loans, (viii) such Incremental
Equivalent Debt shall not be subject to any mandatory redemption or prepayment
provisions or rights (except to the extent any such mandatory redemption or
prepayment is required to be applied pro rata (but not greater than pro rata) to
the Term Loans required to be secured on a first lien basis, except with respect
to customary “AHYDO catch up payments” and except with respect to customary
offers to repurchase and prepayment events upon a change of control, asset sale
or event of loss and a customary acceleration right after an event of default;
provided that any such Incremental Equivalent Debt that is junior in right of
payment or security with respect to the Term B Loans may only participate in any
such mandatory repurchases and prepayments with respect to customary offers to
repurchase and prepayment events upon an asset sale or event of loss on a junior
basis to the Term B Loans and any then-existing Term Loans that are pari passu
in right of payment and security with the Term B Loans), (ix) the provisions set
forth in Section 2.16(e)(iii) shall apply to any Incremental Equivalent Debt in
the form of loans that ranks pari passu in right of payment and security with
the Term B Loans and Revolving Credit Loans as if such Incremental Equivalent
Debt were a Class of Incremental Term Loans that is pari passu in right of
payment and security with the Term B Loans and (x) except as otherwise set forth
in this clause (h), such Incremental Equivalent Debt shall have terms and
conditions (other than with respect to pricing, fees, rate floors and optional
prepayment or redemption terms) substantially similar to, or (taken as a whole)
no more favorable (as reasonably determined by the Lead Borrower) to the lenders
or holders providing such Incremental Equivalent Debt, than those applicable to
the Term B Loans (except for covenants or other provisions (a) conformed (or
added) in the Loan Documents, for the benefit of the Lenders holding Term B
Loans, pursuant to an amendment thereto subject solely to the reasonable
satisfaction of the Administrative Agent or (b) applicable only to periods after
the Latest Maturity Date at the time of the issuance or incurrence of such
Incremental Equivalent Debt) or such terms and conditions shall be current
market terms for such type of Incremental Equivalent Debt (as reasonably
determined in good faith by the Lead Borrower). It is understood that
Incremental Equivalent Debt may be incurred under either clause (i)(A) or clause
(i)(B) of the immediately preceding sentence as selected by the Lead Borrower in
its sole discretion, including by designating any portion of Incremental
Equivalent Debt in excess of an

 





105

--------------------------------------------------------------------------------

 



amount permitted to be incurred under such clause (i)(A) at the time of such
incurrence as incurred under such clause (i)(B).

 

(i)          Any portion of any Incremental Term Loans, Incremental Term
Commitments, Incremental Revolving Credit Loans and Incremental Revolving Credit
Commitments incurred under Section 2.16(d)(iii)(B) or Incremental Equivalent
Debt incurred under Section 2.16(h)(i)(B) may be reclassified, as the Lead
Borrower elects from time to time, as incurred under Section 2.16(d)(iii)(A) or
Section 2.16(h)(i)(A), respectively, if such portion of such Incremental Term
Loans, Incremental Term Commitments, Incremental Revolving Credit Loans,
Incremental Revolving Credit Commitments or Incremental Equivalent Debt could at
such time be incurred under Section 2.16(d)(iii)(A) or Section 2.16(h)(i)(A).
Upon making any such election under this Section 2.16(i), the Borrower shall
deliver a certificate of a Responsible Officer to the Administrative Agent
demonstrating compliance on a Pro Forma Basis as of the last day of the most
recently ended Test Period with the First Lien Net Leverage Ratio, Secured Net
Leverage Ratio or Total Net Leverage Ratio, as applicable.

 

(j)          The Incremental Term Loans made under each Term Loan Increase shall
be made by the applicable Lenders participating therein pursuant to the
procedures set forth in Section 2.01 and Section 2.02 and on the date of the
making of such Incremental Term Loans, and notwithstanding anything to the
contrary set forth in Section 2.01 and Section 2.02, such Incremental Term Loans
shall be added to (and form part of) each Borrowing of outstanding Term Loans
under the applicable Class of Term Loans on a pro rata basis (based on the
relative sizes of the various outstanding Borrowings), so that each Lender under
such Class will participate proportionately in each then outstanding Borrowing
of Term Loans of such Class.

 

(k)           This Section 2.16 shall supersede any provisions in Section 2.13
or Section 10.01 to the contrary.

 

Section 2.17 Refinancing Amendments.

 

(a)         Refinancing Commitments. The Borrowers may at any time or from time
to time after the Closing Date, by notice from the Lead Borrower to the
Administrative Agent (a “Refinancing Loan Request”), request (A) a new Class of
term loans (any such new Class, “Refinancing Term Commitments”) or (B) the
establishment of a new Class of revolving credit commitments (any such new
Class, “Refinancing Revolving Credit Commitments” and collectively with any
Refinancing Term Commitments,  “Refinancing Commitments”), in each case,
established in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in whole or in part, existing Loans or Commitments (with respect to a
particular Refinancing Commitment or Refinancing Loan, such existing Loans or
Commitments, “Refinanced Debt”), whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders.

 

(b)         Refinancing Loans. On any Refinancing Facility Closing Date on which
any Refinancing Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.17, (i) each
Refinancing Term Lender of such Class shall make a Loan to the Borrowers (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such Class
and the Refinancing Term Loans of such Class made pursuant thereto. On any
Refinancing Facility Closing Date on which any Refinancing Revolving Credit
Commitments of any Class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.17, (i) each Refinancing Revolving Credit
Lender of such Class shall make its Commitment available to the Borrowers (when
borrowed, a “Refinancing Revolving Credit Loan” and collectively with any
Refinancing Term Loan, a “Refinancing Loan”) in an amount equal to its
Refinancing Revolving Credit Commitment of such Class and (ii) each Refinancing
Revolving Credit





106

--------------------------------------------------------------------------------

 



Lender of such Class shall become a Lender hereunder with respect to the
Refinancing Revolving Credit Commitment of such Class and the Refinancing
Revolving Credit Loans of such Class made pursuant thereto.

 

(c)            Refinancing Loan Request. Each Refinancing Loan Request from the
Lead Borrower pursuant to this Section 2.17 shall set forth the requested amount
and proposed terms of the relevant Refinancing Term Loans or Refinancing
Revolving Credit Commitments. Refinancing Term Loans may be made, and
Refinancing Revolving Credit Commitments may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Refinancing
Commitment, nor will the Lead Borrower have any obligation to approach any
existing Lender to provide any Refinancing Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, a “Refinancing Revolving Credit Lender” or “Refinancing Term
Lender,” as applicable, and, collectively, “Refinancing Lenders”); provided that
the Administrative Agent, the Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Refinancing Term Loans or providing such Refinancing
Revolving Credit Commitments, to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Term Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender.

 

(d)         Effectiveness of Refinancing Amendment. The effectiveness of any
Refinancing Amendment, and the Refinancing Commitments thereunder, shall be
subject to the satisfaction on the date thereof (a “Refinancing Facility Closing
Date”) of each of the following conditions, together with any other conditions
set forth in the Refinancing Amendment:

 

(i)          after giving effect to such Refinancing Commitments, the conditions
of Sections 4.02(a) and (b) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Refinancing
Amendment);

 

(ii)         each Refinancing Term Commitment shall be in an aggregate principal
amount that is not less than $25,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $25,000,000 and not in an
increment of $1,000,000 if such amount is equal to the entire outstanding
principal amount of Refinanced Debt) and each Refinancing Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$10,000,000 and shall be in an increment of $1,000,000 (provided that such
amount may be less than $10,000,000 and not in an increment of $1,000,000 if
such amount is equal to the entire outstanding principal amount of Refinanced
Debt); and

 

(iii)        to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (A) customary legal opinions, board
resolutions and officers’ certificates (including solvency certificates)
consistent with those delivered on the Closing Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (B) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Refinancing Lenders are provided with the
benefit of the applicable Loan Documents.





107

--------------------------------------------------------------------------------

 



(e)         Required Terms. The terms, provisions and documentation of the
Refinancing Term Loans and Refinancing Term Commitments or the Refinancing
Revolving Credit Loans and Refinancing Revolving Credit Commitments, as the case
may be, of any Class shall be as agreed between the Lead Borrower and the
applicable Refinancing Lenders providing such Refinancing Commitments, and
except as otherwise set forth herein, to the extent not identical to any Class
of Term Loans or Revolving Credit Commitments, as applicable, each existing on
the Refinancing Facility Closing Date, shall be consistent with clauses (i) and
(ii) below, as applicable, and otherwise reasonably satisfactory to the
Administrative Agent (except for covenants or other provisions (a) conformed (or
added) in the Loan Documents pursuant to the related Refinancing Amendment, (x)
in the case of any Class of Refinancing Term Loans and Refinancing Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Refinancing Revolving Credit Loans and Refinancing Revolving Credit
Commitments, for the benefit of the Revolving Credit Lenders or (b) applicable
only to periods after the Latest Maturity Date as of the Incremental Amendment
Date). In any event:

 

(i)          the Refinancing Term Loans:

 

(A)        as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt,

 

(B)        as of the Refinancing Facility Closing Date, shall not have a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Refinanced Debt,

 

(C)        shall have an Applicable Margin and LIBO Rate or Base Rate floor (if
any), and subject to clauses (e)(i)(A) and (e)(i)(B) above, amortization
determined by the Borrower and the applicable Refinancing Term Lenders,

 

(D)        shall have fees determined by the Lead Borrower and the applicable
Refinancing Term Loan arranger(s),

 

(E)        may participate on (I) a pro rata basis, less than pro rata basis or
greater than pro rata basis in any voluntary prepayments of Term Loans hereunder
and (II) a pro rata basis or less than pro rata basis (but not on a greater than
pro rata basis (except for prepayments pursuant to Section 2.05(b)(iii)(x) and
Section 2.05(b)(v)(A)(y)) in any mandatory prepayments of Term Loans hereunder;
provided that, any such Refinancing Term Loans that are junior in right of
payment or security with respect to the Term B Loans may only participate in any
such mandatory prepayments on a junior basis to the Term B Loans and any
then-existing Term Loans that are pari passu in right of payment and security
with the Term B Loans,

 

(F)         shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued but unpaid interest, fees, premiums (if any)
and penalties thereon and reasonable fees, expenses, OID and upfront fees
associated with the refinancing, and

 

(G)         (I) shall rank either pari passu or junior in right of payment with
respect to the other Obligations as the applicable Refinanced Debt, (II) no
Person other than a Loan Party shall Guarantee or otherwise be obligor with
respect to the applicable Refinanced Debt, (III) the obligations in respect
thereof shall not be secured by any Lien on any asset other than the Collateral
and (IV) shall have either a pari passu or junior rank in right of security with
respect to the other Obligations as the applicable Refinanced Debt (and, to the
extent subordinated in right of payment or security with respect to the other
Obligations, subject to a Subordination Agreement, as applicable (or,

 





108

--------------------------------------------------------------------------------

 



alternatively, terms in the Refinancing Amendment substantially similar to those
in such Subordination Agreement, as agreed by the Lead Borrower and
Administrative Agent) or other lien subordination and intercreditor arrangement
satisfactory to the Lead Borrower and the Administrative Agent); and

 

(ii)         the Refinancing Revolving Credit Commitments and Refinancing
Revolving Credit Loans:

 

(A)        (I) shall have the same or more junior rank in right of payment with
respect to the other Obligations as the applicable Refinancing Revolving Credit
Commitments (and, to the extent subordinated in right of payment with respect to
the other Obligations, subject to a Subordination Agreement (or, alternatively,
terms in the Refinancing Amendment substantially similar to those in such
Subordination Agreement, as agreed by the Lead Borrower and Administrative
Agent) or other subordination arrangement satisfactory to the Lead Borrower and
the Administrative Agent), (II) no Person other than a Loan Party shall
Guarantee or otherwise be obligor with respect to the applicable Refinanced
Debt, (III) the obligations in respect thereof shall not be secured by any Lien
on any asset other than the Collateral and (IV) shall have the same rank in
right of security with respect to the other Obligations as the applicable
Refinanced Debt,

 

(B)        (I) shall not have a final scheduled maturity date or commitment
reduction date earlier than the Maturity Date or commitment reduction date,
respectively, with respect to the Refinanced Debt and (II) shall not have any
scheduled amortization or mandatory Commitment reductions prior to the maturity
date of the Refinanced Debt,

 

(C)        shall provide that the borrowing and repayment (except for (1)
payments of interest and fees at different rates on Refinancing Revolving Credit
Commitments (and related outstandings), (2) repayments required upon the
Maturity Date of the Refinancing Revolving Credit Commitments and (3) repayments
made in connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis or less than a pro rata basis (but not
more than a pro rata basis) with all other Revolving Credit Commitments then
existing on the Refinancing Facility Closing Date,

 

(D)        may be elected to be included as additional Participating Revolving
Credit Commitments under the Refinancing Amendment, subject to the consent of
the Swing Line Lender and each L/C Issuer, and on the Refinancing Facility
Closing Date all Swing Line Loans and Letters of Credit shall be participated on
a pro rata basis by all Participating Revolving Credit Lenders in accordance
with their percentage of the Participating Revolving Credit Commitments existing
after giving effect to such Refinancing Amendment, provided such election may be
made conditional upon the termination of one or more other Participating
Revolving Credit Commitments,

 

(E)        may provide that the permanent repayment of Revolving Credit Loans in
connection with a permanent termination or reduction of Refinancing Revolving
Credit Commitments after the associated Refinancing Facility Closing Date be
made on a pro rata basis, less than pro rata basis or greater than pro rata
basis with all other Revolving Credit Commitments,

 





109

--------------------------------------------------------------------------------

 



(F)         shall provide that assignments and participations of Refinancing
Revolving Credit Commitments and Refinancing Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans then existing on the
Refinancing Facility Closing Date,

 

(G)        shall have an Applicable Margin and LIBO Rate or Base Rate floor (if
any) determined by the Borrower and the applicable Refinancing Revolving Credit
Lenders,

 

(H)        shall have fees determined by the Lead Borrower and the applicable
Refinancing Revolving Credit Commitment arranger(s), and

 

(I)          shall not have a greater principal amount of Commitments than the
principal amount of the Commitments of the Refinanced Debt plus accrued but
unpaid interest, fees, premiums (if any) and penalties thereon and reasonable
fees, expenses, OID and upfront fees associated with the refinancing.

 

(f)          Refinancing Amendment. Commitments in respect of Refinancing Term
Loans and Refinancing Revolving Credit Commitments shall become additional
Commitments pursuant to an amendment (a “Refinancing Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Refinancing Lender providing such Commitments, the
Administrative Agent and, for purposes of any election pursuant to Section
2.17(e)(ii)(D), the Swing Line Lender and each L/C Issuer. The Refinancing
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.17, including
amendments as deemed necessary by the Administrative Agent in its reasonable
judgment to effect any lien or payment subordination and associated rights of
the applicable Lenders to the extent any Refinancing Loans are to rank junior in
right of security or payment or to address technical issues relating to funding
and payments. The Borrowers will use the proceeds of the Refinancing Term Loans
and Refinancing Revolving Credit Commitments to extend, renew, replace,
repurchase, retire or refinance, substantially concurrently, the applicable
Refinanced Debt.

 

(g)         [Reserved].

 

(h)         Refinancing Equivalent Debt.

 

(i)          In lieu of incurring any Refinancing Term Loans, the Lead Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
after the Closing Date issue, incur or otherwise obtain (A) secured Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
first lien senior secured notes (such notes, “Permitted Pari Passu Secured
Refinancing Debt”), (B) secured Indebtedness (including any Registered
Equivalent Notes) in the form of one or more series of second lien (or other
junior lien) secured notes or second lien (or other junior lien) secured term
loans (such notes or term loans, “Permitted Junior Secured Refinancing Debt”)
and (C) unsecured or subordinated Indebtedness (including any Registered
Equivalent Notes) in the form of one or more series of unsecured or subordinated
notes or term loans (such notes or term loans, “Permitted Unsecured Refinancing
Debt” and together with Permitted Pari Passu Secured Refinancing Debt and
Permitted Junior Secured Refinancing Debt, “Refinancing Equivalent Debt”), in
each case, in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in





110

--------------------------------------------------------------------------------

 



whole or in part, any existing Class of Term Loans (such Term Loans, “Refinanced
Term Loans”).

 

(ii)         Any Refinancing Equivalent Debt:

 

(A)        (1) shall not have a Maturity Date prior to the date that is on or
after the Maturity Date of the Refinanced Term Loans, (2) if in the form of term
loans, shall not have a Weighted Average Life to Maturity shorter than the
remaining Weighted Average Life to Maturity of the Refinanced Term Loans, (3) if
in the form of notes, shall not have scheduled amortization or payments of
principal and not be subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations, in each case prior to the Maturity Date of the
Refinanced Term Loans (other than customary “AHYDO catch-up payments”, offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and a customary acceleration right after an event of default; provided
that any such Refinancing Equivalent Debt that is junior in right of payment or
security with respect to the Term B Loans may only participate in any such
mandatory prepayments with respect to customary offers to repurchase and
prepayment events upon an asset sale or event of loss on a junior basis to the
Term B Loans and any then-existing Term Loans that are pari passu in right of
payment and security with the Term B Loans), (4) no Person other than a Loan
Party shall Guarantee or otherwise be an obligor with respect to such
Refinancing Equivalent Debt, (5) if in the form of subordinated Permitted
Unsecured Refinancing Debt, shall be subject to a Subordination Agreement to
which a representative acting on behalf of the holders of such Permitted
Unsecured Refinancing Debt shall have become a party or otherwise subject (or,
alternatively, terms in the definitive documentation for such Refinancing
Equivalent Debt substantially similar to those in such Subordination Agreement,
as agreed by the Lead Borrower and Administrative Agent); provided that if such
Permitted Unsecured Refinancing Debt is the initial subordinated Permitted
Unsecured Refinancing Debt incurred by the Lead Borrower, then the Holdcos, each
Borrower, the Subsidiary Guarantors, the Administrative Agent and the
representative for such Permitted Unsecured Refinancing Debt shall have executed
and delivered a Subordination Agreement, (6) shall not have a greater principal
amount than the principal amount of the Refinanced Term Loans plus accrued and
unpaid interest, fees, premiums (if any) and penalties thereon and reasonable
fees, expenses, OID and upfront fees associated with the refinancing and (7)
except as otherwise set forth in this clause (h)(ii), shall have terms and
conditions (other than with respect to pricing, fees, rate floors and optional
prepayment or redemption terms) substantially similar to, or (taken as a whole)
no more favorable (as reasonably determined by the Lead Borrower) to the lenders
or holders providing such Refinancing Equivalent Debt, than those applicable to
the Refinanced Term Loans (except for covenants or other provisions (a)
conformed (or added) in the Loan Documents, for the benefit of the Lenders
holding Term B Loans, pursuant to an amendment thereto subject solely to the
reasonable satisfaction of the Administrative Agent or (b) applicable only to
periods after the Latest Maturity Date at the time of the issuance or incurrence
of such Refinancing Equivalent Debt) or such terms and conditions shall be
current market terms for such type of Refinancing Equivalent Debt (as reasonably
determined in good faith by the Lead Borrower),

 

(B)        (1) if either Permitted Pari Passu Secured Refinancing Debt or
Permitted Junior Secured Refinancing Debt, shall be subject to security
agreements relating to such Refinancing Equivalent Debt that are substantially
the same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (2) if Permitted Pari Passu Secured

 





111

--------------------------------------------------------------------------------

 



Refinancing Debt, (x) shall be secured by the Collateral on a pari passu basis
with the Obligations under Term B Loans and Revolving Credit Loans and shall not
be secured by any property or assets of the Holdcos, either Borrower or any
Restricted Subsidiary other than the Collateral, and (y) shall be subject to a
new or then-existing First Lien Intercreditor Agreement to which a Senior
Representative acting on behalf of the holders of such Permitted Pari Passu
Secured Refinancing Debt shall become a party or otherwise subject or other lien
subordination or intercreditor arrangement satisfactory to the Borrower and the
Administrative Agent and (3) if Permitted Junior Secured Refinancing Debt, (x)
shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations under Term B Loans
required to be secured on a first lien basis and shall not be secured by any
property or assets of the Holdcos, the Lead Borrower or any Restricted
Subsidiary other than the Collateral, and (y) shall be subject to a new or
then-existing Second Lien Intercreditor Agreement to which a Senior
Representative acting on behalf of the holders of such Permitted Junior Secured
Refinancing Debt shall become a party or otherwise subject or other lien
subordination or intercreditor arrangement satisfactory to the Lead Borrower and
the Administrative Agent, and

 

(C)        shall be incurred solely to repay, repurchase, retire or refinance
substantially concurrently the Refinanced Term Loans.

 

(iii)        This Section 2.17 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

 

Section 2.18 Extensions of Term Loans and Revolving Credit Commitments.    (a)
Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrowers
to all Lenders of Term Loans of a given Class (an “Existing Term Loan Tranche”)
with a like Maturity Date or Revolving Credit Commitments of a given Class (an
“Existing Revolver Tranche”) with a like Maturity Date, in each case on a pro
rata basis under each tranche (based on the aggregate outstanding principal
amount of the respective Term Loans or Revolving Credit Commitments of the
applicable Class with the same Maturity Date, as the case may be) and on
identical terms to each such Lender (including as to the proposed interest rates
and fees payable, but excluding any arrangement, structuring or other similar
fees payable in connection therewith that are not generally shared with all
relevant Lenders), the Borrowers may from time to time extend the maturity date
of any Term Loans and/or Revolving Credit Commitments and otherwise modify the
terms of such Term Loans and/or Revolving Credit Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans
and/or Revolving Credit Commitments (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a “tranche”, Existing Term Loan Tranche or Existing Revolver Tranche as
applicable; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted, and any
Extended Revolving Credit Commitments shall constitute a separate tranche of
Revolving Credit Commitments from the tranche of Revolving Credit Commitments
from which they were converted (provided that at no time shall there be Classes
of Extended Term Loans and Refinancing Term Loans hereunder which have more than
five (5) Maturity Dates) so long as the following terms are satisfied:

 

(i)          no Default shall have occurred and be continuing at the time the
offering document in respect of an Extension Offer is delivered to the Lenders,

 





112

--------------------------------------------------------------------------------

 



(ii)         except as to interest rates, fees and final maturity (which shall
be identical as offered to each Lender under the relevant tranche), the
Revolving Credit Commitment of any Revolving Credit Lender (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the identical terms as the original Revolving Credit Commitments (and related
outstandings); provided that (x) subject to the provisions of Sections 2.03(l)
and 2.04(g) to the extent relating to Swing Line Loans and Letters of Credit
which mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Swing Line Loans and Letters
of Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Credit Commitments in accordance with their Pro Rata Share of such
Revolving Credit Commitments (and except as provided in Sections 2.03(l) and
2.04(g), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees on Extended Revolving Credit Commitments (and related
outstandings) at different rates from the original Revolving Credit Commitments;
provided that such interest and fees shall be identical for each Lender under
the Extended Revolving Credit Commitment and (B) repayments required upon the
Maturity Date of the non-extending Revolving Credit Commitments) and (y) at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments, Refinancing Revolving Commitments and any original
Revolving Credit Commitments) which have more than three (3) different Maturity
Dates or three (3) different tranches,

 

(iii)        except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall be identical as offered to each Lender under the relevant tranche),
subject to immediately succeeding clauses (iv), (v) and (vi), shall be
determined by the Lead Borrower and set forth in the relevant Extension Offer),
the Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms as the
tranche of Term Loans subject to such Extension Offer (or less favorable terms
if so agreed by each Extended Term Lender in the applicable tranche),

 

(iv)        the final maturity date of any Extended Term Loans shall be no
earlier than the then latest Maturity Date hereunder and the amortization
schedule applicable to Term Loans pursuant to Section 2.07(a) for periods prior
to the Original Term Loan Maturity Date may not be increased,

 

(v)         the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans extended thereby,

 

(vi)        any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer,

 

(vii)       if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of

 





113

--------------------------------------------------------------------------------

 



which Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Lead Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer,

 

(viii)      all documentation in respect of such Extension shall be consistent
with the foregoing, and all written communications by either Borrower generally
directed to the Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent, and

 

(ix)        any applicable Minimum Extension Condition shall be satisfied unless
waived by the Lead Borrower.

 

(b)         If, at the time any Extension of Revolving Credit Commitments
becomes effective, there will be Extended Revolving Credit Commitments which
remain in effect from a prior Extension, then if the “effective interest rate”,
 “effective unused commitment fee rate” or “effective letter of credit fronting
fee rate” (which, for this purpose, shall, in each case, be reasonably
determined by the Administrative Agent and shall take into account any interest
rate floors or similar devices and be deemed to include (without duplication)
all fees (except to the extent independently taken into account as commitment
fees under Section 2.09(a) or Letter of Credit fronting fees under Section
2.03(i)), including up front or similar fees or original issue discount
(amortized over the shorter of (x) the life of such new Extended Revolving
Credit Commitments and (y) the four years following the date of the respective
Extension) payable to Lenders with such Extended Revolving Credit Commitments,
but excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant extending Lenders) and
customary consent fees paid generally to consenting Lenders in respect of the
Extended Revolving Credit Commitments (and related extensions of credit) shall
at any time (over the life of the Extended Revolving Credit Commitments and
related extensions of credit) exceed by more than 0.50% the “effective interest
rate”,  “effective unused commitment fee rate” or “effective letter of credit
fronting fee rate” applicable to Revolving Credit Commitments (or outstanding
extensions of credit pursuant thereto) which were extended pursuant to one or
more prior Extensions (determined on the same basis as provided in the first
parenthetical in this sentence), then the Applicable Margin and/or Letter of
Credit fronting fee applicable thereto shall be increased to the extent
necessary so that at all times thereafter the Extended Revolving Credit
Commitments made pursuant to previous Extensions (and related extensions of
credit) do not receive less “effective interest rate”,  “effective unused
commitment fee rate” and/or “effective letter of credit fronting fees” than are
applicable to the Revolving Credit Commitments (and related extensions of
credit) made (or extended) pursuant to such Extension. If at the time any
Extension of Term Loans becomes effective, there will be Extended Term Loans
which remain outstanding from a prior Extension, then if the “effective interest
rate” (which, for this purpose, shall be reasonably determined by the
Administrative Agent and shall take into account any interest rate floors or
similar devices and be deemed to include (without duplication) all fees,
including up front or similar fees or original issue discount (amortized over
the shorter of (x) the life of such new Extended Term Loans and (y) the four
years following the date of the respective Extension) payable to Lenders with
such Extended Term Loans, but excluding any arrangement, structuring or other
fees payable in connection therewith that are not generally shared with the
relevant extending Lenders) in respect of the Extended Term Loans shall at any
time (over the life of the Extended Term Loans) exceed by more than 0.50% the
“effective interest rate” applicable to Term Loans which were extended pursuant
to one or more prior Extensions (determined on the same basis as provided in the
first parenthetical in this

 





114

--------------------------------------------------------------------------------

 



sentence), then the Applicable Margin applicable thereto shall be increased to
the extent necessary so that at all times thereafter the Extended Term Loans
made pursuant to previous Extensions do not receive less “effective interest
rate” than are applicable to the Term Loans made (or extended) pursuant to such
Extension.

 

(c)         With respect to all Extensions consummated by the Borrowers pursuant
to this Section 2.18, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Lead Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Lead Borrower’s sole discretion and may be waived by the Lead
Borrower) of Term Loans or Revolving Credit Commitments (as applicable) of any
or all applicable tranches be tendered. The Administrative Agent and the Lenders
hereby consent to the Extensions and the other transactions contemplated by this
Section 2.18 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on the such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Section 2.05 and 2.13) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.18.

 

(d)         The Lenders hereby irrevocably authorize the Administrative Agent
and Collateral Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers (each an “Extension Amendment”), as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Lead Borrower in connection with the establishment
of such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.18. Notwithstanding the foregoing, each of the Administrative Agent
and the Collateral Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.18(d) and, if either the Administrative Agent or
the Collateral Agent seeks such advice or concurrence, it shall be permitted to
enter into such amendments with the Lead Borrower in accordance with any
instructions actually received by such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Lead Borrower
unless and until it shall have received such advice or concurrence; provided,
 however, that whether or not there has been a request by the Administrative
Agent or the Collateral Agent for any such advice or concurrence, all such
amendments entered into with the Lead Borrower by the Administrative Agent or
the Collateral Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Collateral Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest Maturity Date so that such maturity date is extended to the then latest
Maturity Date (or such later date as may be advised by local counsel to the
Collateral Agent).

 

(e)         In connection with any Extension, the Lead Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.18. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Offer. Any Extending Term Lender wishing to have all
or a portion of its Term Loans under the Existing Term Loan Tranche subject to
such Extension Offer amended into Extended Term Loans and any Extending
Revolving Credit Lender wishing to have all or a portion of its Revolving

 





115

--------------------------------------------------------------------------------

 



Credit Commitments under the Existing Revolver Tranche subject to such Extension
Offer amended into Extended Revolving Credit Commitments, as applicable, shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Offer of the amount of its Term Loans under
the Existing Term Loan Tranche or Revolving Credit Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Credit Commitments under
the Existing Revolver Tranche, as applicable, in respect of which applicable
Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer exceeds the amount of Extended Term Loans
or Extended Revolving Credit Commitments, as applicable, requested to be
extended pursuant to the Extension Offer, Term Loans or Revolving Credit
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Credit Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Credit Commitments, as applicable, included in each such Extension Election.

 

Section 2.19 Defaulting Lenders.

 

(a)         Adjustments.     Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Lead Borrower may request (so long as no Default or Event
of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Lead Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Lead Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the Lead
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court

 





116

--------------------------------------------------------------------------------

 



of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.19(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Lead Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.03(h).

 

(iv)        Reallocation of Pro Rata Share to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Participating Revolving Credit Commitment of that Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing; and (ii) the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Participating Revolving Credit
Commitment of that Non- Defaulting Lender minus (2) the sum of (A) the aggregate
Outstanding Amount of the Loans of that Non-Defaulting Lender under such
Participating Revolving Credit Commitments plus (B) such Non-Defaulting Lender’s
Pro Rata Share of the Outstanding Amount of L/C Obligations and Swing Line
Obligations at such time. Subject to Section 11.19, no reallocation hereto shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)         Defaulting Lender Cure.  If the Lead Borrower, the Administrative
Agent, Swing Line Lender and each L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 2.19(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Lead Borrower while that Lender was a Defaulting
Lender; and provided,  further, that except to the extent otherwise expressly

 





117

--------------------------------------------------------------------------------

 



agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

Section 2.20 Borrower Obligations Joint and Several. (a) Each Borrower hereby
designates and appoints the Lead Borrower as its agent, attorney-in-fact and
legal representative on its behalf for all purposes, including issuing Committed
Loan Notices and Swing Line Loan Notices; delivering Compliance Certificates;
giving instructions with respect to the disbursement of the proceeds of the
Loans; paying, prepaying and reducing loans, commitments, or any other amounts
owing under the Loan Documents; selecting interest rate options; giving,
receiving, accepting and rejecting all other notices, consents or other
communications hereunder or under any of the other Loan Documents; and taking
all other actions (including in respect of compliance with covenants) on behalf
of any Borrower or the Borrowers under the Loan Documents. The Lead Borrower
hereby accepts such appointment. The Administrative Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Lead Borrower on behalf of one or more Borrowers as a notice or communication
from such Borrower. Each warranty, covenant, agreement and undertaking made on
behalf of the Co-Borrower by the Lead Borrower shall be deemed for all purposes
to have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower. Any action, notice, delivery, receipt, acceptance, approval,
rejection or any other undertaking under any of the Loan Documents to be made by
the Lead Borrower in respect of the Obligations of the Co-Borrower shall be
deemed, where applicable, to be made in the Lead Borrower’s capacity as
representative and agent on behalf of each Borrower, and any such action,
notice, delivery, receipt, acceptance, approval, rejection or other undertaking
shall be deemed for all purposes to have been made by such Borrower and shall be
binding upon and enforceable against such Borrower to the same extent as if the
same had been made directly by such Borrower.

 

(b)         The Borrowers shall have joint and several liability in respect of
all Obligations hereunder and under any other Loan Document to which any
Borrower is a party, without regard to any defense (other than the defense that
payment in full in Same Day Funds has been made), setoff or counterclaim which
may at any time be available to or be asserted by any other Loan Party against
the Lenders, or by any other circumstance whatsoever (with or without notice to
or knowledge of the Borrowers) which constitutes, or might be construed to
constitute, an equitable or legal discharge of either Borrower’s liability
hereunder, in bankruptcy or in any other instance, and the Obligations of the
Borrowers hereunder shall not be conditioned or contingent upon the pursuit by
the Lenders or any other person at any time of any right or remedy against
either Borrower or against any other person which may be or become liable in
respect of all or any part of the Obligations or against any Collateral or
Guarantee therefor or right of offset with respect thereto. Each Borrower hereby
acknowledges that this Agreement is the joint and several obligation of each
Borrower (regardless of which Borrower shall have delivered a Request for Credit
Extension) and may be enforced against each Borrower separately, whether or not
enforcement of any right or remedy hereunder has been sought against any other
Borrower. Each Borrower hereby expressly waives, with respect to any of the
Loans made to any other Borrower hereunder and any of the amounts owing
hereunder by such other Loan Parties in respect of such Loans, diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against such other Loan Parties under this Agreement or any
other agreement or instrument referred to herein or against any other person
under any other guarantee of, or security for, any of such amounts owing
hereunder.

 





118

--------------------------------------------------------------------------------

 



ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01 Taxes.

 

(a)         Payments Free of Taxes. Except as provided in this Section 3.01, or
as required by applicable Law, any and all payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction or withholding for any and all present or future Taxes, excluding, in
the case of each Agent and each Lender, (1) Taxes imposed on or measured by its
net income, however denominated, franchise (and similar) Taxes imposed on it in
lieu of net income Taxes, and branch profits Taxes, in each case, (i) imposed by
a jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender or Administrative Agent is organized or the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender’s
or Administrative Agent’s principal office or applicable Lending Office is
located, or (ii) that are Other Connection Taxes, (2) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(d), and (3)  any U.S. federal
withholding Taxes imposed under FATCA (all such excluded taxes being hereinafter
referred to as “Excluded Taxes”, and all non-excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan
Party, being hereinafter referred to as “Indemnified Taxes”). If the Loan Party
or other applicable withholding agent shall be required by any Laws to deduct or
withhold any Taxes from or in respect of any sum payable under any Loan Document
to any Recipient, (i)  if such Taxes are Indemnified Taxes or Other Taxes, the
sum payable by such Loan Party shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 3.01),
each of such Recipient receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions or withholdings, (iii) the
applicable withholding agent shall pay the full amount deducted or withheld to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), if the Loan Party is the applicable withholding agent,
such Loan Party shall furnish to the Agent the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to the Agent.

 

In addition, each Borrower (jointly and severally) agrees to pay any and all
present and future stamp, transfer, sales and use, court or documentary taxes
and any other excise, property, intangible or mortgage recording taxes, or
charges or levies of the same character, imposed by any Governmental Authority,
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, including additions to tax, penalties and interest
related thereto (all taxes described in this paragraph of Section 3.01(a) being
hereinafter referred to as “Other Taxes”), save for any Luxembourg Taxes payable
due to the registration of a Loan Document with the Administration de
l’Enregistrement at des Domaines in Luxembourg or in connection with any
registration of a Loan Document for the purposes of any court proceedings before
a Luxembourg court or any presentation before a public authority in Luxembourg
("autorité constituée"), except in circumstances where: (i) the registration or
presentation of a Loan Document is required or ordered by the relevant
Luxembourg court or public authority in connection with any proceedings or
matters pending before such court or authority; or (ii) the registration or
presentation of a Loan Document is necessary for the exercise of the rights
under such Loan Document and the protection, preservation or maintenance of such
rights; or (iii) the registration or presentation of a Loan Document is
mandatorily required by law.

 

(b)         Indemnification by the Borrowers.        Each Borrower (jointly and
severally) and each Guarantor agrees to indemnify each Recipient for (i) the
full amount of Indemnified Taxes and

 





119

--------------------------------------------------------------------------------

 



Other Taxes payable by such Recipient and (ii) any reasonable expenses arising
therefrom or with respect thereto, provided such Recipient, as the case may be,
provides the Lead Borrower or such Guarantor with a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts.

 

(c)         Indemnification by the Lenders. To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax. Each Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes or Other Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (c).

 

(d)         Tax Administration Formalities.

 

A.          Each Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the requesting Loan Party and the Administrative Agent, at the time
or times reasonably requested by the such Loan Party or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Loan Party or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission (1) would subject
such Lender to any material unreimbursed cost or expense (it being understood
that the completion, execution and submission of any documentation no more
burdensome than that required for U.S. federal income withholding will not for
purposes of this subsection (1) give rise to an exception from the preceding
sentence and shall not be considered material unreimbursed cost or expense) or
(2) would materially prejudice the legal or commercial position of such Lender
(it being understood that the completion, execution and submission of the
applicable IRS Form W-8 shall not give rise to an exception from the preceding
sentence or otherwise be considered prejudicial to the position of a Recipient);
provided, however, that in no event shall the Lenders be required to provide its
tax returns or its calculations.

 

B.          Each Recipient shall confirm whether it is entitled to receive
payments under any Loan Document free from withholding under FATCA and shall
provide any documentation, forms and other information relating to its status
under FATCA reasonably requested by the Loan Parties sufficient for the Loan
Parties to comply with their obligations under FATCA and to determine whether
such Recipient has complied with such applicable reporting requirements.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such

 





120

--------------------------------------------------------------------------------

 



successor form, or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(e)         Designation of Different Lending Office. If any Recipient requests
compensation under Section 3.04, or requires the Borrower or any Loan Party to
pay any Indemnified Taxes or additional amounts to any Recipient or any
Governmental Authority for the account of any Recipient pursuant to Section
3.01, then such Recipient shall (at the request of the Lead Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Recipient, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
(ii) would not subject such Recipient to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Recipient. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Recipient in
connection with any such designation or assignment.

 

(f)          Treatment of Certain Refunds.   If any Recipient determines,  in
its sole discretion, that it has received a refund in respect of any Indemnified
Taxes or Other Taxes as to which indemnification or additional amounts have been
paid to it by any Loan Party pursuant to this Section 3.01, it shall promptly
remit such refund to the Loan Party, net of all reasonable out-of-pocket
expenses of the Recipient, as the case may be and without interest (other than
any interest paid by the relevant taxing authority with respect to such refund
net of any Taxes payable by any Recipient on such interest); provided that the
Loan Parties, upon the request of the Recipient, as the case may be, agree
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant taxing authority) to such party in the event such party
is required to repay such refund to the relevant taxing authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Recipient be required to pay any amount to the Loan Party pursuant to this
paragraph (f) the payment of which would place the Recipient in a less favorable
net after-Tax position than the Recipient would have been in if the Taxes
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Taxes had never been paid. This section shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Borrowers
or any other Person.

 

(g)         Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(h)         All amounts set forth in a Loan Document to be payable by any Loan
Party to a Lender or Agent which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to paragraph (j) below, if VAT is or becomes chargeable on
any supply made by any Lender or Agent to any Loan Party under a Loan Document
and such Lender or Agent is required to account to the relevant taxing authority
for the VAT, that Loan Party shall pay to the relevant Lender or Agent (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender or Agent
shall promptly provide an appropriate VAT invoice to such Loan Party).

 

(i)          If VAT is or becomes chargeable on any supply made by any Lender or
Agent (the “Supplier”) to any other Lender or Agent (the “Recipient”) under a
Loan Document, and any Loan Party other than the Recipient (the “Subject Party”)
is required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to

 





121

--------------------------------------------------------------------------------

 



reimburse the Recipient in respect of that consideration) (i) (where the
Supplier is the Person required to account to the relevant tax authority for the
VAT) the Subject Party must also pay to the Supplier (at the same time as paying
that amount) an additional amount equal to the amount of the VAT. The Recipient
must (where this sub-paragraph (i) applies) promptly pay to the Subject Party an
amount equal to any credit or repayment the Recipient receives from the relevant
tax authority which the Recipient reasonably determines relates to the VAT
chargeable on that supply; and (ii) (where the Recipient is the person required
to account to the relevant tax authority for the VAT) the Subject Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

 

(j)          Where a Loan Document requires any Loan Party to reimburse or
indemnify a Lender or Agent for any cost or expense, that Loan Party shall
reimburse or indemnify (as the case may be) such Lender or Agent for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Lender or Agent reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(k)         Any reference in paragraphs 3.01(h)-(l) to any Party shall, at any
time when such Party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the person who is treated at that time as
making the supply, or (as appropriate) receiving the supply, under the grouping
rules (provided for in Article 11 of Council Directive 2006/112/EC (or as
implemented by the relevant member state of the European Union) or any other
similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a Party shall be construed as a reference
to that Party or the relevant group or unity (or fiscal unity) of which that
Party is a member for VAT purposes at the relevant time or the relevant
representative member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be).

 

(l)          In relation to any supply made by a Party to any other Party under
a Loan Document, if reasonably requested by such Party, that other Party must
promptly provide such Party with details of that other Party’s VAT registration
and such other information as is reasonably requested in connection with such
Party’s VAT reporting requirements in relation to such supply.

 

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans (whether denominated in Dollars or Euros), then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue LIBO Rate Loans in the affected currency or
currencies shall be suspended until such Lender notifies the Administrative
Agent and the Lead Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Lead
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or (I) if applicable, and such Loans are denominated in Dollars,
convert all of such Lender’s LIBO Rate Loans to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBO Rate component of the Base Rate) or (II) if applicable, and such Loans are
denominated in Euros, to the extent the Lead Borrower and all Appropriate
Lenders agree, convert such Loans to Loans bearing interest at an alternative
rate mutually acceptable to the Lead Borrower and all of the Appropriate
Lenders, in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such LIBO Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBO Rate Loans; and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable

 





122

--------------------------------------------------------------------------------

 



 

to such Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason (i) adequate and reasonable means do not exist for
determining the applicable LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (ii) that the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
(iii) that Dollar deposits or Euro deposits are not being offered to banks in
the London interbank eurodollar, or other applicable, market for the applicable
amount and the Interest Period of such LIBO Rate Loan (in each case with respect
to the 2018 Refinancing Term Loans in the event of clause (iii), the “Impacted
Loans”), the Administrative Agent will promptly so notify the Lead Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain LIBO
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Lead Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such LIBO Rate Loans or, failing that, will be
deemed to have converted such request, if applicable, into a request for a
Borrowing of Base Rate Loans in the amount specified therein (or, in the case of
a pending request for a Loan denominated in Euros, the Borrower and the Lenders
may establish a mutually acceptable alternative rate).

 

Notwithstanding the foregoing, if the Required Lenders have made the
determination described in clause (iii) of this Section, the Administrative
Agent and the Required Lenders may, with the consent of the Borrowers (consent
not to be unreasonably withheld, delayed or conditioned), establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent (upon the instruction of the Required
Lenders) revokes the notice delivered with respect to the Impacted Loans under
clause (iii) of the first sentence of this section, in which case the LIBO Rate
shall be determined as otherwise provided in this Agreement, (2) the
Administrative Agent (upon the instruction of the Required Lenders) notifies the
Borrowers that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrowers written notice thereof,
in the case of preceding clause (2) or (3), the obligation of the Lenders to
make or maintain LIBO Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes the notice referred
to in clause (2) or (3), as applicable.

 

Section 3.04         Increased Cost and Reduced Return; Capital Adequacy;
Reserves on LIBO Rate Loans. (a) If any Lender reasonably determines that as a
result of the introduction of or any change in or in the interpretation of any
Law, in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any LIBO Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (1) Indemnified Taxes,

 





123

--------------------------------------------------------------------------------

 



Other Taxes or Excluded Taxes or (2) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the LIBO Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

 

(b)         If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrowers shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction within fifteen (15) days after receipt
of such demand.

 

(c)         The Borrowers shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each applicable LIBO Rate Loan of the
Borrowers equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any LIBO Rate Loans of the Borrowers such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least fifteen (15) days’ prior notice (with
a copy to the Administrative Agent) of such additional interest or cost from
such Lender. If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.

 

(d)         [Reserved].

 

(e)         Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.

 

(f)          If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Lead Borrower, use reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(f) shall affect or postpone any of the
Obligations of the Borrowers or the rights of such Lender pursuant to Section
3.04(a),  (b) or (c).

 

(g)         For purposes of this Section 3.04, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued

 





124

--------------------------------------------------------------------------------

 



in connection therewith and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to have gone into effect after the date
hereof, regardless of the date enacted, adopted or issued.

 

Section 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:

 

(a)         any continuation, conversion, payment or prepayment of any LIBO Rate
Loan of either Borrower on a day other than the last day of the Interest Period
for such Loan; or

 

(b)         any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any LIBO Rate
Loan of the Borrowers on the date or in the amount notified by the Lead
Borrower;

 

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

Section 3.06 Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article III shall deliver a
certificate to the Lead Borrower setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods.

 

(b)         With respect to any Lender’s claim for compensation under Section
3.01,  3.02,  3.03 or 3.04, the Lead Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Lead Borrower of the
event that gives rise to such claim; provided that, if the circumstance giving
rise to such claim is retroactive, then such 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by the Borrowers under Section 3.04, the Lead
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable LIBO Rate Loan, or, if applicable, to
convert Base Rate Loans into LIBO Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.





125

--------------------------------------------------------------------------------

 



(c)         If the obligation of any Lender to make or continue any LIBO Rate
Loan, or to convert Base Rate Loans into LIBO Rate Loans, shall be suspended
pursuant to Section 3.06(b) hereof, such Lender’s applicable LIBO Rate Loans
shall be automatically converted into Base Rate Loans (or, if such conversion is
not possible, repaid) on the last day(s) of the then current Interest Period(s)
for such LIBO Rate Loans (or, in the case of any immediate conversion required
by Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02,  3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

 

(i)          to the extent that such Lender’s LIBO Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable LIBO Rate Loans shall be applied instead to
its Base Rate Loans; and

 

(ii)         all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as LIBO Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into LIBO Rate Loans shall remain
as Base Rate Loans.

 

(d)         If any Lender gives notice to the Lead Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02,  3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s LIBO Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBO Rate
Loans made by other Lenders under the applicable Facility are outstanding, if
applicable, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBO Rate Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding LIBO Rate Loans under such Facility and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments for the
applicable Facility.

 

Section 3.07 Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrowers become obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make any LIBO Rate Loans as a
result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Lead Borrower may on ten (10) Business Days’ prior written
notice to the Administrative Agent and such Lender and, in the case of clause
(y) below only, with the prior written consent of the Required Lenders; provided
that such consent shall not be required in the case of the termination of
Commitments of Defaulting Lenders, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign, at par, pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Lead Borrower in
such instance) all of its rights and obligations under this Agreement (in
respect of any applicable Facility only in the case of clause (i) or with
respect to a class vote, clause (iii)) to one or more Eligible Assignees, none
of which shall constitute a Defaulting Lender; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Lead
Borrower to find a replacement Lender or other such Person; and provided further
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents; or (y) terminate the Commitment of such Lender or L/C Issuer, as
the case may be, and (1) in the case of a Lender (other than an L/C Issuer in
its capacity as such), repay all Obligations of the Lead Borrower owing to such
Lender relating to the





126

--------------------------------------------------------------------------------

 



Loans and participations held by such Lender as of such termination date and (2)
in the case of an L/C Issuer, repay all Obligations of the Lead Borrower owing
to such L/C Issuer relating to the Letters of Credit issued by such L/C Issuer
as of such termination date and cancel or backstop on terms and issued by an
issuer reasonably satisfactory to such L/C Issuer any Letters of Credit issued
by it; provided that in the case of any such termination of a Non-Consenting
Lender such termination shall be sufficient (together with all other consenting
Lenders) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
facility only in the case of clause (i) or with respect to a class vote, clause
(iii).

 

(b)         Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Lead Borrower or Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrowers owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender (other than any amounts owing to
the assigning Lender pursuant to Section 3.05, which shall be paid in full by
the Borrower) concurrently with such Assignment and Assumption and (C) upon such
payment and, if so requested by the assignee Lender, delivery to the assignee
Lender of the appropriate Note or Notes executed by the Borrowers, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non- Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.

 

(c)         Notwithstanding anything to the contrary contained above, any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

 

(d)         In the event that (i) the Lead Borrower or the Administrative Agent
has requested that the Lenders consent to a departure or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of the Loans and (iii) the Required Lenders (or, in
the case of a consent, waiver or amendment involving all affected Lenders of a
certain Class, the Required Class Lenders) have agreed (but solely to the extent
required by Section 10.01) to such consent, waiver or amendment, then any Lender
who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

 





127

--------------------------------------------------------------------------------

 



Section 3.08 Survival. All of obligations of the Lead Borrower and the
Co-Borrower under this Article III shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01 First Credit Event. The obligation of each Lender to make Loans,
and the obligation of the L/C Issuers to issue Letters of Credit, on the Closing
Date, is subject at the time of the making of such Loans or the issuance of such
Letters of Credit to the satisfaction of the following conditions:

 

(a)         Credit Agreement; Notes. This Agreement shall have been duly
executed and delivered by the Borrowers and each Closing Date Guarantor and
there shall have been delivered to the Administrative Agent for the account of
each of the Lenders that has so requested, a Note executed by the Borrowers, in
each case in the amount, maturity and as otherwise provided herein.

 

(b)         Security. (i) The Administrative Agent shall have received (if
applicable) the results of (x) Uniform Commercial Code lien searches and (y)
judgment and tax lien searches and other customary searches, made with respect
to the Domestic Subsidiaries in the states or other jurisdictions of formation
of such Person and with respect to such other locations and names listed on the
Perfection Certificate, together with (in the case of clause (x)) copies of the
financing statements (or similar documents) disclosed by such search, (ii) the
Security Agreement shall have been duly executed and delivered by each Domestic
Subsidiary, (iii) each of the other Collateral Documents set forth on Schedule
4.01(b) shall have been duly executed and delivered by the parties thereto,
together with, in respect of (ii) above, (x) certificates, if any, representing
the pledged Equity Interest of the Subsidiary Guarantors accompanied (where
applicable) by undated stock powers executed in blank (or the equivalent in
other jurisdictions) and (y) documents and instruments to be recorded, filed or
stamped (including the UCC financial statements and registration with ACRA) that
the Administrative Agent may deem reasonably necessary to satisfy the Collateral
and Guarantee Requirement.

 

(c)         Legal Opinions. The Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Lenders and the L/C Issuers, an
opinion of (i) K&L Gates LLP, special counsel for the Loan Parties, and (ii)
from each local counsel for the Loan Parties incorporated or organized in the
United States or another Qualified Jurisdiction (or counsel for the
Administrative Agent and Lenders if it is customary in the relevant jurisdiction
for such counsel to deliver such opinion), in each case, dated the Closing Date
and addressed to the L/C Issuers, the Administrative Agent, the Collateral Agent
and the Lenders, in each case in form and substance reasonably satisfactory to
the Administrative Agent and customary for senior secured credit facilities in
transactions of this kind.

 

(d)         Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Lead Borrower, or,
if no chief financial officer has been appointed, from the Permanent
Representative, in the form of Exhibit I hereto.

 

(e)         Luxembourg Deliverables. The Administrative Agent shall have
received for each Luxembourg Loan Party, (i) an excerpt from the RCS dated no
earlier than one (1) Business Day prior to the Closing Date, (ii) a certificate
of non-registration of judgments (certificat de non- inscription d’une décision
judiciaire), issued by the RCS no earlier than one (1) Business Day





128

--------------------------------------------------------------------------------

 



prior to the Closing Date certifying that, as of the date of the day immediately
preceding such certificate, the Luxembourg Loan Party has not been declared
bankrupt (en faillite), and that it has not applied for general settlement or
composition with creditors (concordat préventif de faillite), controlled
management (gestion contrôlée), or reprieve from payment (sursis de paiement),
judicial or voluntary liquidation (liquidation judiciaire ou volontaire), such
other proceedings listed at Article 13, items 2 to 12 and Article 14 of the
Luxembourg Act dated December 19, 2002 on the Register of Commerce and
Companies, on Accounting and on Annual Accounts of the Companies (as amended
from time to time) and (iii) a certificate dated as of the Closing Date (signed
by a manager or an authorized signatory or the Permanent Representative) that
the relevant Luxembourg Loan Party is not subject to nor, as applicable, does it
meet or threaten to meet the criteria of bankruptcy (faillite), insolvency,
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de faillite), controlled
management (gestion contrôlée), reprieve from payment (sursis de paiement),
general settlement with creditors, reorganization or similar laws affecting the
rights of creditors generally, and no application has been made or is to be made
by its respective managers or directors or, as far as it is aware, by any other
person for the appointment of a commissaire,  juge-commissaire,  liquidateur,
 curateur or similar officer pursuant to any voluntary or judicial insolvency,
winding- up, liquidation or similar proceedings.

 

(f)          Insurance.     The Administrative Agent shall have received
certificates of insurance complying with the requirements of Section 6.07(b) for
the business and properties of the Borrowers and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and, except for
any insurance governed by German law, naming the Collateral Agent as an
additional insured and/or as loss payee.

 

(g)         Organization Documents. The Administrative Agent shall have received
(i) a copy of the Organization Documents, including all amendments thereto, of
each Loan Party, certified, if applicable, as of a recent date by the Secretary
of State of the state of its organization, and a certificate as to the good
standing or comparable certificate under applicable law (where relevant) of each
Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority and (ii) a certificate of the Secretary or Assistant
Secretary or the Permanent Representative or an authorized signatory or a
comparable officer under applicable law of each Loan Party dated the Closing
Date and certifying (where relevant) (A) that attached thereto is a true and
complete copy of the Organization Documents of such Loan Party as in effect on
the Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or board of managers (or
equivalent governing body) of such Loan Party or, with respect to the Lead
Borrower, by its general partner, authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, (C)
(save in respect of each Luxembourg Loan Party) that the Organization Documents
of such Loan Party have not been amended since the date of the last amendment
thereto shown on the certificate of good standing or comparable certificate
under applicable law furnished pursuant to clause (i) above, (D) as to (if
applicable) the incumbency and specimen signature of each officer or manager or
authorized signatory or Permanent Representative executing any Loan Document on
behalf of such Loan Party and countersigned by another officer or manager as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
comparable officer under applicable law executing the certificate pursuant to
clause (ii) above, (E) if required by the articles of association or laws of the
jurisdiction of its incorporation or organization of any Loan Party (if
applicable) or in the context of any pledge of shares granted over the shares in
the capital in any Loan Party, a copy of a resolution of the general meeting or
a resolution in writing signed by all the holders of





129

--------------------------------------------------------------------------------

 



the issued shares (if applicable) of that company, (F) if applicable, a copy of
a resolution signed by the supervisory board of the relevant Loan Party, (G) if
applicable, an unconditional positive advice from each relevant works' council
including the request for advice and (E) such other matters that are customarily
included in a certificate of this nature in the jurisdiction of its
incorporation or organization.

 

(h)         Fees, Etc. All duties, fees, reasonable costs and expenses
(including, without limitation, legal fees and expenses) and other compensation
contemplated hereby, payable to the Agents and the Lenders or otherwise payable
in respect of the Transactions shall have been paid to the extent due.

 

(i)          USA PATRIOT Act. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities with
respect to the Borrowers reasonably requested by the Administrative Agent under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

 

(j)          Refinancing. The Refinancing shall have been consummated.

 

(k)         Senior Notes. The Borrowers shall have issued Senior Notes in an
aggregate principal amount of $500,000,000 equivalent pursuant to the Senior
Notes Indenture.

 

(l)          Financial Statements. The Arrangers and the Lenders shall have
received the Audited Financial Statements (and the audit report for such
financial statements) and the Quarterly Financial Statements, which financial
statements described shall be prepared in accordance with GAAP.

 

(m)        Cashless Settlement Letter. The Cashless Settlement Letter shall have
been duly executed and delivered by the Borrowers and each of the other parties
thereto to the Adminstrative Agent.

 

Section 4.02 All Credit Events. The obligation of each Lender to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of LIBO Rate Loans)
is subject to the following conditions precedent:

 

(a)         The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

 

(b)         No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(c)         The Administrative Agent and, if applicable, the relevant L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of LIBO Rate
Loans) submitted by the Lead Borrower after the

 





130

--------------------------------------------------------------------------------

 



Closing Date shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Holdings, the Borrowers and each of the other Loan Parties party hereto
represent and warrant to the Agents and the Lenders at the time of each Credit
Extension that:

 

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary (other than an Immaterial Subsidiary) (a)
is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction), (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party, (c)
is duly qualified and in good standing (to the extent such concept exists in
such jurisdiction) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except, in each case
referred to in clause (a) (other than with respect to each Borrower), (b)(i)
(other than with respect to each Borrower), (c), (d) or (e), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any material Law; except with respect to
any conflict, breach, contravention or payment (but not the creation of any
Lien) referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03 Governmental Authorization; Other Consents. (a) No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
and registrations necessary to perfect, as applicable, the Liens or register on
the Collateral granted by the Loan Parties in favor of the Secured Parties, (ii)
the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been (or, within the applicable period set out in the
relevant Collateral Document, will be) duly obtained, taken, given or made and
are or (within such applicable period will be) in full





131

--------------------------------------------------------------------------------

 



force and effect (except to the extent not required to be obtained, taken, given
or made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

 

(b)         Any Luxembourg Loan Party has carried out its activities and will
continue to carry out its activities in a manner which complies with all
relevant regulatory requirements regarding activities of the financial sector
and in a manner which does not require it to be authorized under the Luxembourg
Act, dated April 5, 1993, on the financial sector, as amended.

 

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitute legal, valid and binding
obligations of such Loan Party, enforceable against each Loan Party that is a
party thereto in accordance with its terms, except as such enforceability may be
limited by (i) Debtor Relief Laws and by general principles of equity (ii) the
need for filings, registrations and, with respect to Collateral owned by Foreign
Subsidiaries, any other perfection steps necessary to create or perfect or
register the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties and (iii) the effect of foreign Laws, rules and regulations as
they relate to pledges, if any, of Equity Interests in Foreign Subsidiaries and
intercompany Indebtedness owed by Foreign Subsidiaries.

 

Section 5.05 Financial Statements; No Material Adverse Effect. (a) The Annual
Financial Statements and the Quarterly Financial Statements fairly present in
all material respects the financial condition of Topco and its Subsidiaries as
of the dates thereof and their results of operations for the periods covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, (A) except as otherwise expressly noted therein and (B)
subject, in the case of the Quarterly Financial Statements, to changes resulting
from normal year-end adjustments and absence of footnotes.

 

(b)         The unaudited pro forma consolidated balance sheet of Topco and its
Subsidiaries as of the last day of the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least
forty-five (45) days (or ninety (90) days in case such four-fiscal quarter
period is the end of Topco’s fiscal year) prior to the Closing Date (such last
day, the “Pro Forma Balance Sheet Date”), prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (including the
explanatory notes related to the adjustments thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of Topco
and its Subsidiaries for the twelve-month period ended on the Pro Forma Balance
Sheet Date, prepared after giving effect to the Transactions as if the
Transactions had occurred at the beginning of such period (together with the Pro
Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Annual Financial Statements (except for the exclusion of the effects of
the finalization of deferred tax accounting and acquisition accounting
adjustments) and the Quarterly Financial Statements and have been prepared in
good faith, based on assumptions believed by the Lead Borrower to be reasonable
as of the date of delivery thereof, and present fairly in all material respects
on a pro forma basis the estimated financial position of Topco and its
Subsidiaries as at the Pro Forma Balance Sheet Date and their estimated results
of operations for the period covered thereby.

 

(c)         The forecasts of consolidated balance sheets, income statements and
cash flow statements of Topco and its Subsidiaries for each of the fiscal years
ending December 31, 2017 through December 31, 2021, copies of which have been
furnished to the Administrative Agent prior to the Closing Date, and all
Projections delivered pursuant to Section 6.01 have been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time made, it

 





132

--------------------------------------------------------------------------------

 



 

being understood that projections as to future events are not to be viewed as
facts and actual results may vary materially from such forecasts.

 

(d)         Since December 31, 2016, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Lead Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Lead Borrower or any of its Restricted Subsidiaries or against
any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.07 Ownership of Property; Liens. (a) The Lead Borrower and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in (in each case, to the
extent applicable in the jurisdiction in which such Real Property is located),
all Real Property necessary in the ordinary conduct of its business, free and
clear of all Liens except as set forth on Schedule 5.07 hereto and except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title,
interest, easement or other limited property interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)         Schedule 6 to the Perfection Certificate dated as of the Closing
Date contain a true and complete list of Material Real Property owned by the
Lead Borrower and any of its wholly-owned Domestic Subsidiaries as of the
Closing Date.

 

Section 5.08 Environmental Matters. Except as disclosed in Schedule 5.08(a) or
except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

 

(a)         each Loan Party is in compliance with all applicable Environmental
Laws, and has obtained, and is in compliance with, all Environmental Permits
required of any of them under applicable Environmental Laws;

 

(b)         there are no claims, proceedings, investigations or actions by any
Governmental Authority or other Person pending, or to the knowledge of the Lead
Borrower, threatened in writing, under any Environmental Law or to revoke,
suspend or modify any Environmental Permit held by any of the Loan Parties under
applicable Environmental Laws;

 

(c)         none of the Loan Parties has agreed to assume or accept
responsibility, by contract or otherwise, for any Environmental Liability of any
other Person; and

 

(d)         there are no facts, circumstances or conditions relating to the past
or present business or operations of any of the Loan Parties or any of their
respective predecessors (including the disposal of any wastes, hazardous
substances or other materials), or to any Real Property at any time owned,
leased or operated by any of them, that could reasonably be expected to give
rise to any Environmental Liability on the part of the Loan Parties.

 

Section 5.09 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have filed all returns, statements,
forms and reports for taxes (for purposes of this Section, “Returns”) required
to be filed, and the Returns accurately reflect all liability for taxes of the
Loan Parties and their Subsidiaries as a whole for the periods covered thereby.
Except as would not, either individually

 





133

--------------------------------------------------------------------------------

 



or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each of the Loan Parties and their Subsidiaries have paid all taxes
levied or imposed upon them or their properties that are due and payable
(including in their capacity as a withholding agent), except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP if
such contest shall have the effect of suspending enforcement or collection of
such taxes. There is no action, suit, proceeding, investigation, audit, or claim
now pending or, to the best knowledge of the Loan Parties or any of their
Subsidiaries, threatened by any authority regarding any taxes relating to the
Loan Parties or any of their Subsidiaries, nor is there any proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties that
would, if made, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 5.10 ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Pension Plan is in compliance in form and operation with its terms and with
the applicable provisions of ERISA, the Code and all other applicable Laws and
regulations.

 

(b)         (i) No ERISA Event has occurred during the five year period prior to
the date on which this representation is made or deemed made; (ii) no Loan
Party, Restricted Subsidiary or ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) no Loan Party, Restricted Subsidiary or ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) no Loan Party, Restricted Subsidiary or ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Sections 4069 or 4212(c) of ERISA; except, with respect to each of
the foregoing clauses (i) through (iv) of this Section 5.10(b), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(c)         Except as could not reasonably be expected to result in a Material
Adverse Effect: (i) each Foreign Pension Plan maintained or administered by the
Loan Party or a Restricted Subsidiary has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; (ii) all contributions required to be
made by a Loan Party or Restricted Subsidiary with respect to a Foreign Pension
Plan have been timely made and the Loan Parties and Restricted Subsidiaries have
not incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan; and (iii) each Foreign Pension Plan maintained
or administered by the Loan Party or a Restricted Subsidiary is funded to the
extent required by Law or otherwise to comply with the requirements of any
material Law applicable in the jurisdiction in which such Foreign Pension Plan
is maintained.

 

Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to any part of the Transactions that is consummated on or prior to
the Closing Date), no Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under Section
7.01. As of the Closing Date, Schedules 1(a) and 7(a) and (b) to the Perfection
Certificate (a) set forth the name and jurisdiction of each Borrower and each
Borrower’s wholly-owned domestic Subsidiaries that

 





134

--------------------------------------------------------------------------------

 



are Loan Parties and (b) set forth the ownership interest of each Borrower, its
wholly-owned domestic Subsidiaries and any other Subsidiary thereof, including
the percentage of such ownership.

 

Section 5.12 Margin Regulations; Investment Company Act. (a) Neither Borrower is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

 

(b)         None of the Borrowers or any other Loan Party is, or is required to
be, registered as an “investment company” under the Investment Company Act of
1940.

 

Section 5.13 Disclosure. To the best knowledge of the Lead Borrower, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading. With respect to projected financial information and pro
forma financial information, the Lead Borrower represents that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation of such materials; it being understood that such
projections may vary from actual results and that such variances may be
material.

 

Section 5.14 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Lead Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Lead Borrower, threatened in writing; (b)
hours worked by and payment made to employees of the Lead Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Laws dealing with such matters; and (c) all payments
due from the Lead Borrower or any of its Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party.

 

Section 5.15 Intellectual Property; Licenses, Etc.. The Lead Borrower and its
Restricted Subsidiaries own, license or possess the right to use all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, domain names, software, trade secrets, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and such IP Rights do not
conflict with the rights of any Person, except to the extent such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Borrower, no use of IP
Rights, advertising, product, process, method, substance, part or other material
used by any Loan Party or any of its Subsidiaries in the operation of their
respective businesses as currently conducted infringes upon any rights held by
any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect. No
claim, accused infringements or litigation regarding any of the IP Rights is
pending or, to the knowledge of the Lead Borrower, threatened in writing against
any Loan Party or any of its Restricted Subsidiaries, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

Section 5.16 Solvency. On the Closing Date, upon giving effect to the
Transactions, the Lead Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

 





135

--------------------------------------------------------------------------------

 



Section 5.17 Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

 

Section 5.18 Collateral Documents; Valid Liens. Except as otherwise contemplated
hereby or under any other Loan Documents, the provisions of the Collateral
Documents and any other documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to the Administrative Agent of any Pledged Debt and any
Pledged Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, except as otherwise provided hereunder,
including subject to Liens permitted by Section 7.01, a legal, valid,
enforceable and perfected first priority Lien on all right, title and interest
of the respective Loan Parties in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, neither the Lead Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary that is not
organized in a Qualified Jurisdiction, or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign Law (other than the law
of any Qualified Jurisdiction) or (B) the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement.

 

Section 5.19 Centre of Main Interest. For the purposes of Regulation (EU) No.
2015/848 of the European Parliament and of the Council of the European Union of
May 20, 2015 on insolvency precedings (recast) (the “Insolvency Regulation”),
the centre of main interest (as that term is used in Article 3(1) of the
Insolvency Regulation) of each Holdco, each Borrower and each of their
Restricted Subsidiaries that is formed or incorporated in a jurisdiction within
the European Union is situated in the jurisdiction of its registered office and
it has no “establishment” (as that term is used in Article 2(10) of the
Insolvency Regulation) in any other jurisdiction, save for the Swiss branch of
Trinseo Finance Luxembourg S.à r.l.

 

Section 5.20 Pensions Act. (a) Neither the Lead Borrower nor any of its
Restricted Subsidiaries is or has been an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pension Schemes Act
1993 as amended).

 

(b)         Neither the Borrower nor any of its Restricted Subsidiaries is or
has been “connected” with or an “associate” of (as those terms are used in
sections 39 and 43 of the Pensions Act 2004) such an employer.

 

Section 5.21 Commercial Benefit. Each Loan Party acknowledges that the entry
into and performance by such Loan Party of its obligations under the Loan
Documents to which it is a party is for such Loan Party’s commercial benefit.

 

Section 5.22 USA Patriot Act, Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions. (a) To the extent applicable, each of Holdings and its
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA Patriot Act and AML Laws.





136

--------------------------------------------------------------------------------

 



(b)         Holdings and its Subsidiaries, their respective directors and
officers, and to the knowledge of Holdings or its Subsidiaries, their respective
employees and agents, have conducted their businesses in compliance with
Anti-Corruption Laws in all material respects. No part of the proceeds of the
Loans (or any Letters of Credit) will be used by Holdings or its Subsidiaries,
directly or, to its knowledge, indirectly, for any offer, payment, promise to
pay, or authorization or approval of the payment or giving of money or anything
else of value to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct any
improper business advantage, in violation in any material respect of any
Anti-Corruption Laws.

 

(c)         (i) None of Holdings or its Subsidiaries will directly or, to the
knowledge of Holdings or such Subsidiary, indirectly, use the proceeds of the
Loans (or Letters of Credit) in violation of applicable Sanctions or otherwise
knowingly make available such proceeds to any Person for the purpose of
financing the activities or business of or with any Sanctioned Person, or in any
Sanctioned Country, except to the extent licensed, exempted or otherwise
approved by a competent governmental body responsible for enforcing such
Sanctions, (ii) none of Holdings, any Subsidiary or to the knowledge of Holdings
or such Subsidiary, their respective directors, officers or employees or, to the
knowledge of either Borrower, any controlled Affiliate of Holdings, either
Borrower or their respective Subsidiaries that will act in any capacity in
connection with or benefit from any Facility, is a Sanctioned Person and (iii)
none of Holdings, its Subsidiaries or, to the knowledge of Holdings or such
Subsidiary, their respective directors, officers and employees are in violation
of applicable Sanctions in any material respect.

 

Section 5.23 Luxembourg Specific Representations. (i) Each Luxembourg Loan Party
is in compliance with the Luxembourg Act dated May 31, 1999 on the domiciliation
of companies, as amended from time to time and all related regulations and (ii)
the head office (administration centrale), the place of effective management
(siège de direction effective) and (for the purposes of the Insolvency
Regulation) the center of main interests (centre des intérêts principaux) of
each Luxembourg Loan Party in Luxembourg is located at the place of its
registered office (siège statutaire) in Luxembourg.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted, (ii) obligations under Treasury Services Agreements and
(iii) obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Lead Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01,  6.02 and 6.16) cause each of its
Restricted Subsidiaries to:

 

Section 6.01 Financial Statements. (a) Deliver to the Administrative Agent for
prompt further distribution to each Lender, within ninety (90) days after the
end of each fiscal year completed after the Closing Date, a consolidated balance
sheet of the Lead Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLC or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion (i) shall

 





137

--------------------------------------------------------------------------------

 



 

be prepared in accordance with generally accepted auditing standards and (ii)
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (except as may
be required as a result of (x) a prospective Event of Default with respect to
the Financial Covenant, (y) in the case of the Term Loans, an actual Event of
Default with respect to the Financial Covenant or (z) the impending maturity of
any Indebtedness);

 

(b)         Deliver to the Administrative Agent for prompt further distribution
to each Lender, within forty-five (45) days after the end of each fiscal quarter
of each fiscal year of the Lead Borrower completed after the Closing Date (other
than the fourth fiscal quarter of any fiscal year for which the Lead Borrower is
required to deliver financial statements pursuant to Section 6.01(a)), a
consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such fiscal quarter and the related (i) consolidated statements of income
or operations for such fiscal quarter and for the portion of the fiscal year
then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Lead
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Lead Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

 

(c)         Deliver to the Administrative Agent for prompt further distribution
to each Lender, no later than ninety (90) days after the end of each fiscal year
of the Lead Borrower completed after the Closing Date, a detailed consolidated
budget for the following fiscal year on a quarterly basis and for the next
succeeding three years on an annual basis (including a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of each such
fiscal year, the related consolidated statements of projected cash flow and
projected income and a summary of the material underlying assumptions applicable
thereto) (collectively, the “Projections”), which Projections shall in each case
be accompanied by a certificate of a Responsible Officer of the Lead Borrower
stating that such Projections have been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed by the Lead
Borrower to be reasonable at the time of preparation and at the time of delivery
of such Projections, it being understood that actual results may vary from such
Projections and that such variations may be material; and

 

(d)         Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the Lead
Borrower and the Restricted Subsidiaries by furnishing the Lead Borrower’s (or
any Parent’s) Form l0-K or 10-Q, as applicable, filed with the SEC; provided
that (i) to the extent such information relates to a Parent, such information is
accompanied by unaudited consolidating information that explains in reasonable
detail the differences between the information relating to such Parent, on the
one hand, and the information relating to the Lead Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (ii) to the extent
such information is in lieu of information required to be provided under Section
6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except as may be
required as a result of (x) a prospective Event of Default with respect to the
Financial





138

--------------------------------------------------------------------------------

 



Covenant, (y) in the case of the Term Loans, an actual Event of Default with
respect to the Financial Covenant or (z) the impending maturity of any
Indebtedness).

 

Any financial statement required to be delivered pursuant to Sections 6.01(a) or
6.01(b) shall not be required to include acquisition accounting adjustments
relating to any Permitted Acquisition to the extent it is not practicable to
include any such adjustments in such financial statement.

 

Documents required to be delivered pursuant to this  Section 6.01 and Section
6.02(b) and (c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which any Parent (or the Lead
Borrower) posts such documents, or provides a link thereto on the website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Lead Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Lead Borrower shall deliver paper copies of
such documents (which may be electronic copies delivered via electronic mail) to
the Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii)  the Lead Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Lead Borrower shall be required to provide paper
copies (which may be electronic copies delivered via electronic mail) of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent;
provided,  however, that if such Compliance Certificate is first delivered by
electronic means, the date of such delivery by electronic means shall constitute
the date of delivery for purposes of compliance with Section 6.02(a). Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

Section 6.02 Certificates; Other Information.    Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)         no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower;

 

(b)         promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements, if
any, which either Holdco, the Lead Borrower or any Restricted Subsidiary files
with the SEC, ASIC or with any applicable Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(c)         promptly after the furnishing thereof, copies of any material
requests or material notices received by any Loan Party (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities (other than in connection with any
board observer rights) of any Loan Party or of any of its Restricted
Subsidiaries pursuant to the terms of any Junior Financing Documentation in each
case in a principal amount in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any clause of this Section
6.02;

 





139

--------------------------------------------------------------------------------

 



(d)         together with the delivery of each Compliance Certificate pursuant
to Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party or confirming that there has been
no change in such information since the Closing Date or the date of the last
such report, (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b)(ii) and (iii) a list of each
Subsidiary of the Lead Borrower that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate (to the extent that there have been any changes in the
identity or status as a Restricted Subsidiary or Unrestricted Subsidiary of any
such Subsidiaries since the later of the Closing Date and the most recent list
provided); and

 

(e)         promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

Section 6.03 Notices. Promptly after a Responsible Officer of any Loan Party has
obtained actual knowledge thereof, notify the Administrative Agent:

 

(a)         of the occurrence of any Default;

 

(b)         of the occurrence of an ERISA Event which could reasonably be
expected to result in a Material Adverse Effect; and

 

(c)         of the filing or commencement of, or any written threat or written
notice of intention of any person to file or commence, any action, suit,
litigation or proceeding, whether at law or in equity by or before any
Governmental Authority, against the Lead Borrower or any Loan Party that could
in each case reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a),  (b) or (c) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Lead Borrower or the respective Loan Party has taken and proposes to
take with respect thereto.

 

Section 6.04 Payment of Taxes. Pay, discharge or otherwise satisfy, as the same
shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent any such tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or the failure to pay or discharge the same would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except (x) in a transaction permitted by Section 7.04 or 7.05
and (y) any Restricted Subsidiary may merge, amalgamate or consolidate with any
other Restricted Subsidiary and (b) take all reasonable action to maintain all
rights, privileges (including its good standing where applicable in the relevant
jurisdiction), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in the case of (a) (other than with
respect to either Borrower) or (b) to the extent that failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material

 





140

--------------------------------------------------------------------------------

 



Adverse Effect or pursuant to a transaction permitted by Section 7.04 or 7.05 or
clause (a) (y) of this Section 6.05.

 

Section 6.06 Maintenance of Properties. Except (i) if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) for Dispositions permitted by Section 7.05 (a) maintain,
preserve and protect all of its material tangible properties and equipment
necessary in the operation of its business in as good a working order, repair
and condition, as they were in on the date hereof, ordinary wear and tear
excepted and fire, casualty or condemnation excepted, (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice and in
the normal conduct of its business, and (c) maintain or renew all of its
registered or issued intellectual property.

 

Section 6.07 Maintenance of Insurance.

 

(a)         Generally. Maintain, with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Lead Borrower and the
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons.

 

(b)         Requirements of Insurance.     (i) All such insurance shall (other
than for any German Loan Party) name the Collateral Agent as mortgagee (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable and (ii) with respect to any German insurance
contract or policy of a German Loan Party, a German Loan Party shall not agree
on a cancellation, material reduction in amount or material change in coverage
thereof that is adverse to the interests of any Agent or the Lenders without
providing the Administrative Agent with a written notice ten (10) days prior to
effecting such cancellation, material reduction on amount or material change in
coverage setting out in detail what the cancellation, material reduction on
amount or material change in coverage will be; provided that if the
Administrative Agent does not notify the relevant German Loan Party within ten
(10) days after having received such notice that it objects the action
contemplated in the notice, such German Loan Party may agree on such
cancellation, material reduction or material change.

 

(c)         Flood Insurance.     With respect to each Mortgaged Property, obtain
flood insurance in such total amount as the Administrative Agent may from time
to time reasonably require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the Flood Laws.

 

(d)         If the Lead Borrower or any of its Subsidiaries shall fail to
maintain insurance in accordance with this Section 6.07, or if the Lead Borrower
or any of its Subsidiaries shall fail to so endorse and deposit all policies or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation) to procure such insurance and the Lead
Borrower and its Subsidiaries jointly and severally agree to reimburse the
Administrative Agent for all costs and expenses of procuring such insurance. The
provisions of this Section 6.07 shall be deemed supplemental to, but not
duplicative of, the provisions of any Collateral Documents that require the
maintenance of insurance.

 

Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property,

 





141

--------------------------------------------------------------------------------

 



except, in each case, if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied and which reflect all material
financial transactions and matters involving the assets and business of the Lead
Borrower or a Restricted Subsidiary, as the case may be (it being understood and
agreed that certain Foreign Subsidiaries maintain individual books and records
in conformity with generally accepted accounting principles in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).

 

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of such Loan Party’s or such Restricted Subsidiary’s properties, to examine such
Person’s corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss such Person’s affairs, finances and accounts
with its directors, officers, and independent public accountants (subject to
such accountants’ customary policies and procedures), all at the reasonable
expense of the Lead Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided that only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year and only one (1)
such time shall be at the Lead Borrower’s expense; provided further that when an
Event of Default has occurred and is continuing, the Administrative Agent (or
any of its representatives or independent contractors), on behalf of itself and
the Lenders, may do any of the foregoing at the expense of the Lead Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Lead Borrower the opportunity to participate
in any discussions with the Lead Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the Lead
Borrower or any of its Restricted Subsidiaries shall be required to disclose, or
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney client or similar privilege or
constitutes attorney work-product.

 

Section 6.11 Additional Collateral; Additional Guarantors. At the Borrower’s
expense, subject to the limitations and exceptions of this Agreement, including,
without limitation, the provisions of the Collateral and Guarantee Requirement
and any applicable limitation in any Collateral Document, take all action
necessary or reasonably requested by the Administrative Agent or the Collateral
Agent to ensure that the Collateral and Guarantee Requirement continues to be
satisfied, including:

 

(a)         Upon (1) the formation or acquisition of any new direct or indirect
Restricted Subsidiary (other than any Immaterial Subsidiary or Excluded
Subsidiary) that is organized in a Qualified Jurisdiction (other than Hong Kong
or Singapore), (2) the designation in accordance with Section 6.15 of any
existing direct or indirect Subsidiary that is organized in a Qualified
Jurisdiction (other than Hong Kong or Singapore) as a Restricted Subsidiary
(other than any Excluded Subsidiary), (3) the re-designation in accordance with
the proviso to the definition of “Immaterial Subsidiary” of any existing direct
or indirect Restricted Subsidiary (other than any Immaterial Subsidiary or any
Excluded Subsidiary) that is organized in a Qualified Jurisdiction (other than
Hong Kong or Singapore), (4) the designation of any Restricted Subsidiary that
is an

 





142

--------------------------------------------------------------------------------

 



Immaterial Subsidiary or an Excluded Subsidiary as a Guarantor with, other than
in the case of any such Restricted Subsidiary organized in a Qualified
Jurisdiction, the prior written consent of the Administrative Agent (such
consent to be based on matters of concern relating to the procurement of a
guarantee from such Guarantor, the enforceability thereof and the taking and
perfecting of a security interest in the assets of such Guarantor to secure its
obligations thereunder), which consent shall not be unreasonably withheld or
delayed:

 

(i)          within (x) 45 days after such formation, acquisition or designation
with respect to a Restricted Subsidiary that is a Domestic Subsidiary or with
respect to Collateral located in the U.S. or (y) 90 days after such formation,
acquisition or designation with respect to a Foreign Subsidiary or with respect
to non-U.S. Collateral or, in each case, such longer period as the
Administrative Agent may agree in writing in its discretion:

 

(A)        cause each such Restricted Subsidiary to duly execute and deliver to
the Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement and joinders to the Security Agreement Supplements,
Intellectual Property Security Agreements, a counterpart of the Global
Intercompany Note and other security agreements and documents (including, with
respect to such Mortgages, the documents listed in Schedule 6.18), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement;

 

(B)        cause each such Restricted Subsidiary (and the parent of each such
Restricted Subsidiary that is a Guarantor) to deliver any and all certificates
representing Equity Interests (to the extent certificated) and intercompany
notes that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank;

 

(C)        take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of UCC financing statements and delivery of
stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
perfected Liens to the extent required by the Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement;

 

(ii)         if reasonably requested by the Administrative Agent or the
Collateral Agent, within forty-five (45) days after such request (or such longer
period as the Administrative Agent may agree in its discretion), deliver to the
Administrative Agent a signed copy of an opinion from (A) counsel for the
additional Loan Party and/or (B) counsel for the Administrative Agent and the
Lenders mutually determined in accordance with customary practice in the
jurisdiction where the additional Loan Party is located and addressed to the
Administrative Agent and the Lenders. Such opinion shall be in form reasonably
acceptable to the Administrative Agent as to such customary matters set forth in
this Section 6.11(a) as the Administrative Agent may reasonably request;

 





143

--------------------------------------------------------------------------------

 



(iii)        as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property owned by any Loan Party (as applicable)
any existing title reports, abstracts or environmental assessment reports, to
the extent available and in the possession or control of the Lead Borrower;
provided,  however, that there shall be no obligation to deliver to the
Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Lead Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Lead Borrower to obtain such consent,
such consent cannot be obtained; and

 

(iv)        if reasonably requested by the Administrative Agent or the
Collateral Agent, within sixty (60) days after such request (or such longer
period as the Administrative Agent may agree in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause (b)
below.

 

(b)         Not later than one hundred twenty (120) days after the acquisition
by any Loan Party of Material Real Property (or such longer period as the
Administrative Agent may agree in its discretion) that is required to be
provided as Collateral pursuant to the Collateral and Guarantee Requirement,
which property would not be automatically subject to another Lien pursuant to
pre-existing Collateral Documents, cause such property to be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

 

(c)         Always ensuring that the Obligations are secured by a first-priority
security interest in all the Equity Interests of the Borrowers.

 

(d)         Singapore Subsidiaries.

 

(i)          Within 60 days after the formation or acquisition by the Lead
Borrower or any of its Restricted Subsidiaries of any new direct or indirect
Restricted Subsidiary that is a Singapore Subsidiary or the designation in
accordance with Section 6.15 of any existing direct or indirect Singapore
Subsidiary as a Restricted Subsidiary, or such longer period as the
Administrative Agent may agree in writing in its discretion:

 

(A)        cause each such Singapore Subsidiary to duly execute and deliver to
the Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement;

 

(B)        cause each such Singapore Subsidiary to deliver (1) a fixed and
floating charge over all its property duly executed and delivered by each such
Singapore Subsidiary in favor of the Collateral Agent, (2) an equitable mortgage
of shares duly executed and delivered by each such Singapore Subsidiary in favor
of the Collateral Agent (“Singapore Share Mortgage”) and (3) a Mortgage over all
its Material Real

 





144

--------------------------------------------------------------------------------

 



Property duly executed and delivered by each such Singapore Subsidiary in favor
of the Collateral Agent, in each case constituting first ranking Liens in form
and substance reasonably acceptable to the Administrative Agent;

 

(C)        cause each such Singapore Subsidiary (and the parent of each such
Singapore Subsidiary that is a Guarantor) to deliver any and all original share
certificates, original blank share transfers and certified extract of share
registers representing Equity Interests and intercompany notes that are required
to be pledged pursuant to the Collateral and Guarantee Requirement and the
Singapore Share Mortgages;

 

(D)        if required, cause each such Singapore Subsidiary to execute and
deliver shareholder resolutions to amend the memorandum and articles of
association of the Singapore Subsidiary so that it includes a provision which
provides that the directors may not refuse to register a share transfer effected
by the Collateral Agent or a Lender on enforcement of Collateral over those
shares;

 

(E)        cause each such Singapore Subsidiary to deliver to counsel for the
Lenders (1) an original bizfile authorization letter addressed to counsel for
the Lenders signed by each such Singapore Subsidiary and (2) original statements
containing particulars of charge (drafts of which are to be provided by counsel
to the Collateral Agent and the Lenders within reasonable time following
execution of the respective Collateral Documents) in relation to any Collateral
Documents which are registrable as charges pursuant to the Companies Act (Cap.
50) of Singapore;

 

(F)         cause each such Singapore Subsidiary to provide evidence that all
Collateral Documents to which it is a party are duly stamped or, if not duly
stamped, confirmation that they will be duly stamped;

 

(G)        if reasonably requested by the Administrative Agent or the Collateral
Agent, within forty-five (45) days after such request (or such longer period as
the Administrative Agent may agree in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties (or
counsel for the Administrative Agent and Lenders if it is customary in Singapore
for such counsel to deliver such opinion) reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(d) as the
Administrative Agent may reasonably request; and

 

(H)        as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Lead Borrower or a Singapore Subsidiary; provided,  however,
that there shall be no obligation to deliver to the Administrative Agent any
existing environmental assessment report whose disclosure to the Administrative
Agent would require the consent of a Person other than the Lead Borrower or one
of its Subsidiaries, where, despite the commercially reasonable efforts of the
Lead Borrower to obtain such consent, such consent cannot be obtained.

 

(ii)         Take and cause each Restricted Subsidiary that is a Singapore
Subsidiary and each direct or indirect parent of such Singapore Subsidiary to
take whatever action (including the registration of Mortgages, the registration
of the Collateral at ACRA, payment of stamp duty, delivery of any certificates
of title and delivery of share certificates) as may be necessary in the
reasonable opinion of

 





145

--------------------------------------------------------------------------------

 



the Collateral Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid and perfected Liens to the
extent required by the Collateral and Guarantee Requirement, and to otherwise
comply with the requirements of the Collateral and Guarantee Requirement.

 

(e)         Hong Kong Subsidiaries.     Upon the formation or acquisition by the
Lead Borrower or any Restricted Subsidiary of any new direct or indirect
Restricted Subsidiary that is a Hong Kong Subsidiary or the designation in
accordance with Section 6.15 of any existing direct or indirect Hong Kong
Subsidiary as a Restricted Subsidiary and the Administrative Agent and the Lead
Borrower determine that financial assistance pursuant to Section 275 of the
Companies Ordinance (Cap 622 of the laws of Hong Kong) has been given by such
Hong Kong Subsidiary:

 

(i)          Ensure that:

 

(A)        all board and/or shareholder resolutions which are required to be
passed under the Companies Ordinance (Cap. 622 of the laws of Hong Kong) to
approve the giving of financial assistance by each such Hong Kong Subsidiary in
connection with the entering into and performance of each of the Loan Documents
by each such Hong Kong Subsidiary are passed; and

 

(B)        all statutory requirements (including filings) in connection with the
giving of the financial assistance referred to in clause (A) above are complied
with.

 

(ii)         Ensure that each such Hong Kong Subsidiary immediately provides the
Administrative Agent with certified copies of all the Hong Kong Financial
Assistance Documents, together with evidence that all statutory filings in
relation to such documents have been complied with.

 

(iii)        Within 60 days after such formation, acquisition or designation (as
relevant) and delivery of any Hong Kong Financial Assistance Documents, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

 

(A)        cause each such Hong Kong Subsidiary to duly execute and deliver to
the Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement;

 

(B)        cause each such Hong Kong Subsidiary to deliver (i) a fixed and
floating charge over all its property duly executed and delivered by each such
Hong Kong Subsidiary in favor of the Collateral Agent, (ii) an equitable
mortgage of shares in such Hong Kong Subsidiary duly executed and delivered in
favor of the Collateral Agent (“Hong Kong Share Mortgage”) and (iii) a Mortgage
over all its Material Real Property duly executed and delivered by each such
Hong Kong Subsidiary in favor of the Collateral Agent, in each case constituting
first ranking Liens in form and substance reasonably acceptable to the
Administrative Agent;

 

(C)        cause each such Hong Kong Subsidiary (and the parent of each such
Hong Kong Subsidiary that is a Guarantor) to deliver any and all original share
certificates, original blank share transfers and certified extract of share
registers representing Equity Interests and intercompany notes that are required
to be pledged pursuant to the Collateral and Guarantee Requirement and the Hong
Kong Share Mortgages;

 





146

--------------------------------------------------------------------------------

 



(D)        if required, cause each such Hong Kong Subsidiary to execute and
deliver shareholder resolutions to amend the memorandum and articles of
association of the Hong Kong Subsidiary so that they include a provision which
provides that the directors may not refuse to register a share transfer effected
by the Collateral Agent or a Lender on enforcement of Collateral over those
shares;

 

(E)        cause each such Hong Kong Subsidiary to deliver together with each
Collateral Document delivered pursuant to clause (B) above each duly executed
form which is required to be lodged with the Companies Registry of Hong Kong in
connection with the giving of the Collateral Documents; and

 

(F)         take and cause each such Hong Kong Subsidiary and each direct or
indirect parent of each such Hong Kong Subsidiary to take whatever action
(including the registration of Mortgages, the registration of the Collateral,
delivery of any certificates of title and delivery of share certificates) as may
be necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected Liens to the extent required by the Collateral and
Guarantee Requirement, and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement;

 

(iv)        if reasonably requested by the Administrative Agent or the
Collateral Agent, within forty-five (45) days after such request (or such longer
period as the Administrative Agent may agree in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Lenders or (as
applicable) the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(e) as the Administrative Agent
may reasonably request; and

 

(v)         as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Lead Borrower or a Hong Kong Subsidiary; provided,  however,
that there shall be no obligation to deliver to the Administrative Agent any
existing environmental assessment report whose disclosure to the Administrative
Agent would require the consent of a Person other than the Lead Borrower or one
of its Subsidiaries, where, despite the commercially reasonable efforts of the
Lead Borrower to obtain such consent, such consent cannot be obtained.

 

(f)          Irish Subsidiaries.

 

(i)          Within 60 days after the formation or acquisition by Lead Borrower
or any of its Restricted Subsidiaries of any new direct or indirect Restricted
Subsidiary that is an Irish Subsidiary or the designation in accordance with
Section 6.15 of any existing direct or indirect Irish Subsidiary as a Restricted
Subsidiary, or such longer period as the Administrative Agent may agree in
writing in its discretion:

 

(A)        cause each such Irish Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement;

 

(B)        cause each such Irish Subsidiary to deliver a mortgage debenture
creating fixed and floating charges over all its property and assets (the
“Debenture”) duly

 





147

--------------------------------------------------------------------------------

 



executed and delivered by each such Irish Subsidiary in favor of the Collateral
Agent, constituting first ranking Liens in form and substance reasonably
acceptable to the Administrative Agent;

 

(C)        cause each such Irish Subsidiary (and the parent of each such Irish
Subsidiary that is a Guarantor) to deliver any and all original share
certificates, original blank share transfers and certified extract of share
registers representing Equity Interests and intercompany notes that are required
to be pledged pursuant to the Collateral and Guarantee Requirement and the
Debenture;

 

(D)        if required, cause each such Irish Subsidiary to execute and deliver
shareholder resolutions to amend the articles of association or the constitution
of the Irish Subsidiary so that they include a provision which provides that the
directors may not refuse to register a share transfer effected the Collateral
Agent or by a Lender on enforcement of Collateral over those shares;

 

(E)        cause each such Irish Subsidiary to deliver to counsel for the
Lenders original statements containing particulars of charge (drafts of which
are to be provided by counsel to the Lenders within reasonable time following
execution of the respective Collateral Documents) in relation to any Collateral
Documents which are registrable as charges pursuant to the Companies Act 2014 of
Ireland;

 

(F)         if reasonably requested by the Administrative Agent or the
Collateral Agent, within forty-five (45) days after such request (or such longer
period as the Administrative Agent may agree in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Lenders reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(f) as the Administrative Agent may reasonably request; and

 

(G)        as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property (if any) any existing title reports or
certificates of title, environmental impact studies, to the extent available and
in the possession or control of the Lead Borrower or an Irish Subsidiary;
provided,  however, that there shall be no obligation to deliver to the
Administrative Agent any existing environmental impact studies whose disclosure
to the Administrative Agent would require the consent of a Person other than the
Lead Borrower or one of its Subsidiaries, where, despite the commercially
reasonable efforts of the Lead Borrower to obtain such consent, such consent
cannot be obtained.

 

(ii)         Take and cause each Restricted Subsidiary that is an Irish
Subsidiary and each direct or indirect parent of such Irish Subsidiary to take
whatever action (including the registration of Debenture at the Irish Companies
Registration Office and on any other relevant register, including but not
limited to the Irish Property Registration Authority, payment of stamp duty,
delivery of any land certificates or title deeds and delivery of share
certificates) as may be necessary in the reasonable opinion of the Collateral
Agent to vest in the Collateral Agent (or in any representative of the
Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement.

 





148

--------------------------------------------------------------------------------

 



Section 6.12 Compliance with Environmental Laws. (a) Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying any of their Real Properties or facilities to comply, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for the ownership or operation of any of their
Real Properties, facilities or business; and, in each case to the extent
required by any Environmental Law, conduct any investigation, remedial or other
corrective action to the extent required by any Environmental Law to address
Hazardous Materials at any of their Real Properties or facilities, or any other
location, in accordance with such Environmental Law.

 

(b)         Within thirty (30) days of the occurrence of any Event of Default,
if requested by the Administrative Agent or the Collateral Agent, provide the
Administrative Agent and the Collateral Agent with an environmental site
assessment, by an environmental consultant reasonably acceptable to such Agents,
of each of the Mortgaged Properties, identifying the presence or likely presence
of Hazardous Materials on such properties and the potential costs of all actions
required by Environmental Law to address such materials.

 

Section 6.13 [Reserved].

 

Section 6.14 Further Assurances. Promptly upon reasonable request by the
Administrative Agent (a) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement. If the Administrative Agent or the Collateral Agent
reasonably determines that it is required by applicable Law to have appraisals
prepared in respect of the Real Property of any Loan Party subject to a mortgage
constituting Collateral, the Lead Borrower shall provide to the Administrative
Agent appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA.

 

Section 6.15 Designation of Subsidiaries. The Lead Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Lead Borrower
(other than the Co-Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (b) immediately after giving effect to such designation, (i) the
Lead Borrower could incur $1.00 of Permitted Ratio Debt or (ii) the Fixed Charge
Coverage Ratio would be no less than the Fixed Charge Coverage Ratio immediately
prior to giving effect to such designation, (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the Senior Notes, any Junior Financing, any Incremental
Equivalent Debt, any Refinancing Equivalent Debt, any Permitted Ratio Debt or
any Permitted Refinancing of any of the foregoing and (iv) no Restricted
Subsidiary may be designated an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Lead Borrower therein at the date of designation in an amount equal to the
fair market value of the Lead Borrower’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a Return
on any Investment by the Lead Borrower in

 





149

--------------------------------------------------------------------------------

 



Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s (as
applicable) Investment in such Subsidiary.

 

Section 6.16 Corporate Rating. The Lead Borrower shall use commercially
reasonable efforts (i) to cause Topco to maintain a corporate credit rating (but
not any specific rating) from S&P and a corporate family rating (but not any
specific rating) from Moody’s, in each case with respect to Topco and (ii) to
maintain a rating (but not any specific rating) from S&P and Moody’s with
respect to the Term B Loans.

 

Section 6.17 Use of Proceeds. Use the proceeds of any Borrowing on the Closing
Date, whether directly or indirectly, in a manner consistent with the uses set
forth in the preliminary statements to this Agreement, and after the Closing
Date, use the proceeds of any Borrowing or Letter of Credit for any purpose not
otherwise prohibited under this Agreement, including, for general corporate
purposes, working capital needs, the repayment of Indebtedness, the making of
Restricted Payments and the making of Investments; provided that the proceeds of
the Loans will not be applied towards the discharge or reduction of any
liability incurred in connection with the acquisition of a Restricted Subsidiary
incorporated in Hong Kong. The Borrowers shall use the proceeds of the 2018
Refinancing Term Loans to repay the Existing Term Loans (as defined in the 2018
Refinancing Amendment), together with the accrued and unpaid interest thereon,
and the payment of fees and expenses in connection therewith.

 

Section 6.18 Post-Closing Actions. Complete each of the actions described on
Schedule 6.18 as soon as commercially reasonable and by no later than the date
set forth in Schedule 6.18 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

 

Section 6.19 Compliance with Anti-Corruption Laws. The Borrower shall, and shall
cause each of its Subsidiaries to: (a) conduct its business in a manner expected
to maintain compliance with Anti-Corruption Laws, and maintain policies and
procedures designed to ensure compliance with Anti- Corruption Laws; and (b) not
authorize the use of the proceeds of any Borrowing or Letter of Credit, directly
or, to its knowledge, indirectly, in any manner which would violate
Anti-Corruption Laws in any material respect.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted, (ii) obligations under Treasury Services
Agreements and (iii) obligations under Secured Hedge Agreements) which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then from and
after the Closing Date:

 

Section 7.01 Liens. The Lead Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

(a)         Liens pursuant to any Loan Document;

 

(b)         Liens existing on the Closing Date and listed on Schedule 7.01(b)
and any modifications, replacements, renewals, refinancings or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than after-acquired property that is affixed

 





150

--------------------------------------------------------------------------------

 



or incorporated into the property covered by such Lien and proceeds and products
thereof, and (ii) the replacement, renewal, refinancing or extension of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

 

(c)         Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or
equivalent accounting principles in the relevant jurisdiction;

 

(d)         statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business and (x) which do not
in the aggregate materially detract from the value of any of the Lead Borrower’s
or such Restricted Subsidiary’s  property or assets taken as a whole or
materially impair the operation of the business of the Lead Borrower or such
Restricted Subsidiary taken as a whole or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

 

(e)         (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, health, disability or employee benefits,
unemployment insurance and other social security laws or similar legislation or
regulation or other insurance-related obligations (including in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto), (ii) part-time worker arrangements in accordance with the German
Old-Age Employees Part Time Act (Altersteilzeitgesetz) or pursuant to section 7d
of book IV of the German Social Act (Sozialgesetzbuch) and (iii) pledges and
deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Lead Borrower or any of its
Restricted Subsidiaries;

 

(f)          deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(g)         (i) easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions, matters which would be disclosed by
an accurate survey or inspection of any Real Property and other, similar
encumbrances and minor title defects affecting Real Property that do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Lead Borrower or any of its Restricted Subsidiaries, taken as a whole, and any
exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties or (ii) easements, rights-of-way, restrictions (including zoning
restrictions) or encroachments that are reserved for the benefit of The Dow
Chemical Company on any leased Real Property;

 

(h)         [reserved];

 

(i)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 





151

--------------------------------------------------------------------------------

 



(j)          leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Lead Borrower or any Restricted Subsidiary, taken as a
whole or (ii) secure any Indebtedness;

 

(k)         Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) Liens on
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances or letters of
credit issued or created for the account of such person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

 

(l)          Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts and (iii) in
favor of a banking or other financial institution arising as a matter of Law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including any netting, the right of
set-off and any liens arising under the general business conditions of a credit
institution with which the Lead Borrower or any of its Restricted Subsidiaries
maintains a banking relationship in Germany or The Netherlands) and that are
within the general parameters customary in the banking industry or arising
pursuant to such banking institution’s general terms and conditions;

 

(m)        Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.06 or, to the extent
related to any of the foregoing, to be applied against the purchase price for
such Investment, or consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

(n)         Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement permitted hereunder;

 

(o)         Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06;

 

(p)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(q)         Liens that are contractual rights of setoff or rights of pledge (i)
relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of Indebtedness
or (ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any
of its Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Lead Borrower or
any of its Restricted Subsidiaries;

 

(r)          ground leases in respect of Real Property on which facilities owned
or leased by the Lead Borrower or any of its Restricted Subsidiaries are
located;

 





152

--------------------------------------------------------------------------------

 



(s)         Liens (i) in favor of the Lead Borrower or a Restricted Subsidiary
on assets of a Restricted Subsidiary that is not a Loan Party securing
Indebtedness permitted under Section 7.03(b) and (ii) in favor of the Lead
Borrower or any Subsidiary Guarantor;

 

(t)          any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses entered into by the
Lead Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(u)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Lead Borrower or
any of its Restricted Subsidiaries in the ordinary course of business permitted
by this Agreement;

 

(v)         Liens to secure Indebtedness permitted under Section 7.03(e);
 provided that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease, replacement or improvement of the property subject
to such Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

(w)        Liens on property of any Non-Loan Party, which Liens secure
Indebtedness of the applicable Non-Loan Party permitted under Section 7.03 or
other obligations of any Non- Loan Party not constituting Indebtedness;

 

(x)         Liens existing on property at the time of the acquisition thereof or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.15), in each case after the Closing Date (including
Capital Leases as provided for in the last paragraph of Section 7.03) (other
than Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary and (ii) such
Lien does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition or such Person becoming a Restricted Subsidiary);

 

(y)         (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Lead Borrower and its Restricted Subsidiaries, taken as a whole;

 

(z)         Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 





153

--------------------------------------------------------------------------------

 



(aa)       Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(bb)       [Reserved];

 

(cc)       Liens on Securitization Assets purported to be sold or otherwise
transferred in connection with a Permitted Securitization or Liens over bank
accounts of any Loan Party or any Restricted Subsidiary, so long as such bank
accounts do not receive or hold funds of a Loan Party or any Restricted
Subsidiary, in each case which may be required as part of a Permitted
Securitization;

 

(dd)       Liens on the Collateral securing obligations in respect of
Incremental Equivalent Debt or Refinancing Equivalent Debt and, in either case,
any Permitted Refinancing thereof;

 

(ee)       The modification, replacement, renewal or extension of any Lien
permitted by clauses (v) and (x) of this Section 7.01;  provided that (i) the
Lien does not extend to any additional property, other than (A) after acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) their modification, renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03 (to the extent constituting Indebtedness);

 

(ff)        other Liens with respect to property or assets of the Lead Borrower
or any of its Restricted Subsidiaries securing obligations in an aggregate
principal amount outstanding at any time not to exceed the greater of
$60,000,000 and 2.0% of Total Assets, in each case determined as of the date of
incurrence; and

 

(gg)       Liens securing obligations in respect of Indebtedness permitted to be
incurred pursuant to Section 7.03;  provided, that (i) after giving Pro Forma
Effect to the incurrence of such Indebtedness (and any Specified Transactions
consummated in connection therewith), (x) if such Liens are not expressly junior
in right of security with the Obligations under Term Loans and Revolving Credit
Loans that are secured on a first lien basis, the First Lien Net Leverage Ratio
shall be no greater than 2.00:1.00 and such Liens shall be subject to the First
Lien Intercreditor Agreement or another lien subordination and intercreditor
arrangement satisfactory to the Lead Borrower and the Administrative Agent or
(y) if such Liens are expressly junior in right of security with the Liens
securing the Obligations under Term Loans and Revolving Credit Loans that are
secured on a first lien basis, the Secured Net Leverage Ratio shall be no
greater than 2.00:1.00, and such Liens shall be subject to the Second Lien
Intercreditor Agreement or another lien subordination and intercreditor
arrangement reasonably satisfactory to the Lead Borrower and the Administrative
Agent.

 

Notwithstanding the foregoing, neither the Lead Borrower nor any of its
Restricted Subsidiaries shall grant a Lien on any Designated Real Property,
other than any Lien deemed to exist by virtue of the respective landlord’s
ownership interest in such Designated Real Property.

 

The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 7.01.

 

Section 7.02 [Reserved].

 





154

--------------------------------------------------------------------------------

 



Section 7.03 Indebtedness. Neither the Lead Borrower nor any of its Restricted
Subsidiaries shall, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)         Indebtedness of any Loan Party under the Loan Documents;

 

(b)         Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof;

 

(c)         Guarantees by the Lead Borrower and any Restricted Subsidiary in
respect of Indebtedness of the Lead Borrower or any Restricted Subsidiary
otherwise permitted hereunder; provided that (A) no Guarantee of any Junior
Financing shall be permitted unless such guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein and (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination
arrangements with respect to such Indebtedness;

 

(d)         Indebtedness of the Lead Borrower or any Restricted Subsidiary owing
to any Loan Party or any other Restricted Subsidiary (or issued or transferred
to any direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting a Permitted Investment or an Investment
permitted by Section 7.06;  provided that all such Indebtedness shall be
evidenced by the Global Intercompany Note (which, in the case of Indebtedness of
any Loan Party owed to any Restricted Subsidiary that is not a Loan Party, be
unsecured and subordinated to the Obligations in a manner reasonably acceptable
to the Administrative Agent or the Required Lenders);

 

(e)         (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Lead Borrower
or any Restricted Subsidiary prior to or within 270 days after the acquisition,
lease, construction, repair, replacement, or improvement of the applicable asset
in an aggregate outstanding principal amount not to exceed at any time
outstanding the greater of $80,000,000 and 3.5% of Total Assets, in each case
determined at the time of incurrence, and any Permitted Refinancing thereof and
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05 and any Permitted Refinancing thereof;

 

(f)          Indebtedness in respect of Swap Contracts designed to hedge against
the Lead Borrower’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes;

 

(g)         Indebtedness of the Lead Borrower or any Restricted Subsidiary (i)
assumed in connection with any Permitted Acquisition (provided, that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition) and
any Permitted Refinancing thereof or (ii) incurred to finance a Permitted
Acquisition, and any Permitted Refinancing thereof; provided that,

 

(x)         in the case of any Indebtedness incurred or assumed under clauses
(g)(i) or (g)(ii) above, both immediately prior and after giving Pro Forma
Effect thereto, (1) the Fixed Charge Coverage Ratio, calculated on a Pro Forma
Basis, is at least 2.00:1.00, (2) the Fixed Charge Coverage Ratio, calculated on
a Pro Forma Basis, would not be lower

 





155

--------------------------------------------------------------------------------

 



than immediately prior thereto, (3) the Total Net Leverage Ratio, calculated on
a Pro Forma Basis, is no greater than the Total Net Leverage Ratio, calculated
on a Pro Forma Basis, as of the Closing Date or (4) the Total Net Leverage
Ratio, calculated on a Pro Forma Basis, would not be greater than immediately
prior thereto and

 

(y)          in the case of any Indebtedness incurred under clause (g)(ii)
above, any such Indebtedness (1) matures after the Maturity Date, (2) has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Term B Loans, (3) may not participate on a greater than
pro-rata basis with respect to the Term B Loans in any mandatory prepayment and
(4) of Non-Loan Parties does not, when added to the aggregate amount of all
other Indebtedness incurred by Non-Loan Parties pursuant to clause (g)(ii) above
and outstanding at such time, exceed in the aggregate at any time outstanding,
together with all Indebtedness incurred by Non-Loan Parties pursuant to Section
7.03(v) and outstanding at such time, the greater of $135,000,000 and 5.0% of
Total Assets, in each case determined at the time of incurrence;

 

(h)         Indebtedness representing deferred compensation to employees of the
Lead Borrower or any of its Restricted Subsidiaries incurred in the ordinary
course of business or Indebtedness in relation to any part-time worker
arrangements in accordance with the German Old-Age Employees Part Time Act
(Altersteilzeitgesetz) or pursuant to section 7d of book IV of the German Social
Act (Sozialgesetzbuch);

 

(i)          Indebtedness to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Lead Borrower or
any Parent permitted by Section 7.06;

 

(j)          Indebtedness incurred by the Lead Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment or any Disposition
expressly permitted hereunder, in each case, constituting indemnification
obligations or obligations in respect of purchase price (including earnouts) or
other similar adjustments, or deferred compensation or other similar
arrangements;

 

(k)         Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

(l)          Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(m)        Indebtedness incurred by the Lead Borrower or any of its Restricted
Subsidiaries in the form of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims;

 

(n)         obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
the Lead Borrower or any of its Restricted Subsidiaries or obligations in the
form of letters of credit, bank guarantees

 





156

--------------------------------------------------------------------------------

 



or similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;

 

(o)         the Senior Notes and any Permitted Refinancing thereof;

 

(p)         Indebtedness supported by a Letter of Credit in a principal amount
not to exceed the face amount of such Letter of Credit;

 

(q)         to the extent constituting Indebtedness, obligations of the Lead
Borrower or any Restricted Subsidiary which is the seller or servicer (or any
obligation of the Lead Borrower or any Restricted Subsidiary in respect of a
seller or servicer) in a Permitted Securitization in respect of any Standard
Securitization Undertakings as to such Permitted Securitization and Guarantees
of the Lead Borrower or any other Loan Party as to such Indebtedness;

 

(r)          Indebtedness of a Non-Loan Party which, when aggregated with the
principal amount of all other Indebtedness incurred pursuant to this clause (r)
and then outstanding, does not exceed an aggregate principal amount equal to the
greater of (x) $125,000,000 and (y) 5.25% of Total Assets, in each case
determined at the time of incurrence, and any Permitted Refinancing thereof;

 

(s)         Indebtedness which, when aggregated with the principal amount of all
other Indebtedness incurred pursuant to this clause (s) and then outstanding,
does not exceed the greater of $140,000,000 and 5.25% of Total Assets, in each
case determined at the time of incurrence, and any Permitted Refinancing
thereof;

 

(t)          Incremental Equivalent Debt and Refinancing Equivalent Debt and, in
either case, any Permitted Refinancing thereof;

 

(u)         (i) any joint and several liability arising as a result of (the
establishment of) a fiscal unity (fiscale eenheid) between Restricted
Subsidiaries incorporated in The Netherlands; and (ii) a guarantee granted
pursuant to a declaration of joint and several liability use for the purpose of
Section 2:403 of the Dutch Civil Code (and any residual liability under such
declaration arising pursuant to Section 2:404(2) of the Dutch Civil Code) in
respect of Restricted Subsidiaries;

 

(v)         Permitted Ratio Debt;

 

(w)        Indebtedness of the Lead Borrower or any Restricted Subsidiary (and
any Permitted Refinancing thereof) in an aggregate principal amount not to
exceed the amount of the net cash proceeds received by the Lead Borrower after
the Closing Date from the issuance or sale of Equity Interests of the Lead
Borrower or cash contributed to the capital of the Lead Borrower (in each case,
other than proceeds of Disqualified Equity Interests, sales of Equity Interests
to the Lead Borrower or any of its Subsidiaries or proceeds which have been
designated as a Cure Amount) as determined in accordance with clauses (b) and
(c) of the definition of “Cumulative Credit” to the extent such net cash
proceeds have not been applied to make Restricted Payments pursuant to Section
7.06 or to prepay, redeem, purchase, defease or satisfy Indebtedness pursuant to
Section 7.13, so long as (i) such Indebtedness is incurred within one year
following the receipt by the Lead Borrower of such net cash proceeds and (ii)
such Indebtedness is designated as “Contribution Indebtedness” on the date
incurred;

 





157

--------------------------------------------------------------------------------

 



(x)         unsecured Indebtedness in respect of obligations of the Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money; and

 

(y)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (x) above.

 

For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 7.03(a) through (y) above, the
Lead Borrower, in its sole discretion, will classify and may subsequently
reclassify such item of Indebtedness (or any portion thereof) in any one or more
of the types of Indebtedness described in Section 7.03(a) through (y) and will
only be required to include the amount and type of such Indebtedness in such of
the above clauses as determined by the Lead Borrower at such time. The Lead
Borrower will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in Section 7.03(a) through (y)
so long as such Indebtedness (or any portion thereof) is permitted to be
incurred pursuant to such provision at the time of reclassification.
Notwithstanding the foregoing, Indebtedness incurred (a) under the Loan
Documents, any Incremental Commitments, any Incremental Loans, any Refinancing
Commitments and any Refinancing Loans shall only be classified as incurred under
Section 7.03(a),  (b) as Refinancing Equivalent Debt or Incremental Equivalent
Debt and, in either case, any Permitted Refinancing thereof shall only be
classified as incurred under Section 7.03(t) and (c) under the Senior Notes and
any Permitted Refinancing thereof shall only be classified as incurred under
Section 7.03(o).

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

Section 7.04 Fundamental Changes. Neither the Lead Borrower nor any of its
Restricted Subsidiaries shall merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or

 





158

--------------------------------------------------------------------------------

 



Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)         any Restricted Subsidiary of the Lead Borrower (other than the
Co-Borrower) may merge, amalgamate or consolidate with (i) the Lead Borrower
(including a merger, the purpose of which is to reorganize the Lead Borrower
into a new jurisdiction); provided that the Lead Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted Subsidiaries
of the Lead Borrower (other than the Co-Borrower); provided that when any Person
that is a Loan Party is merging with a Restricted Subsidiary, a Loan Party shall
be the continuing or surviving Person unless the resulting Investment made in
connection with a Loan Party merging with a Non-Loan Party shall otherwise be a
Restricted Investment permitted by Section 7.06 (other than Section 7.06(d)) or
a Permitted Investment;

 

(b)         (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Lead Borrower determines in good faith that such
action is in the best interest of the Lead Borrower and its Restricted
Subsidiaries and if not materially disadvantageous to the Lenders (it being
understood that in the case of any change in legal form, a Restricted Subsidiary
that is a Guarantor will remain a Guarantor unless such Guarantor is otherwise
permitted to cease being a Guarantor hereunder);

 

(c)         any Restricted Subsidiary (other than the Co-Borrower) may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Lead Borrower or to another Restricted Subsidiary (other than
the Co-Borrower); provided that if the transferor in such a transaction is a
Guarantor, then (i) the transferee must be a Guarantor or the Lead Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary which is not a Loan Party
permitted by Section 7.06 (other than Section 7.06(d)) or a Permitted
Investment;

 

(d)         any Restricted Subsidiary may merge or amalgamate with any other
Person in order to effect a Restricted Investment permitted pursuant to Section
7.06 (other than Section 7.06(d)) or a Permitted Investment; provided that the
continuing or surviving Person shall be a Restricted Subsidiary or the Lead
Borrower;

 

(e)         so long as no Default exists or would result therefrom, the Lead
Borrower may merge with any other Person; provided that (i) the Lead Borrower
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation is not the Lead Borrower (any such
Person, the “Successor Company”), (A) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Lead Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(B) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Company’s obligations under the Loan Documents, (C) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to each applicable Collateral Document confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, (D) if reasonably requested by the Administrative Agent, each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor

 





159

--------------------------------------------------------------------------------

 



Company’s obligations under the Loan Documents and (E) the Lead Borrower shall
have delivered to the Administrative Agent an Officer’s Certificate of the Lead
Borrower stating that such merger or consolidation and such supplement to this
Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Lead Borrower under this Agreement;

 

(f)          the Lead Borrower and the Restricted Subsidiaries may consummate
the Transactions; and

 

(g)         any Restricted Subsidiary (other than the Co-Borrower) may effect a
merger, amalgamation, dissolution, liquidation, consolidation or Disposition,
the purpose of which is to effect a Disposition permitted pursuant to Section
7.05.

 

Section 7.05 Dispositions. Neither the Lead Borrower nor any of its Restricted
Subsidiaries shall, directly or indirectly, make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)         (x) Dispositions of obsolete, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrowers or any of their Restricted Subsidiaries and (y) Dispositions to
landlords of improvements made to leased real property pursuant to customary
terms of leases entered into in the ordinary course of business;

 

(b)         Dispositions of inventory, goods held for sale in the ordinary
course of business and immaterial assets in the ordinary course of business
(including allowing any issuances, registrations or any applications for
registration of any intellectual property to lapse or become abandoned in the
ordinary course of business);

 

(c)         Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)         Dispositions of property to the Lead Borrower or any Restricted
Subsidiary; provided  that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) if such transaction
constitutes an Investment, such Investment must be a Restricted Investment
permitted by Section 7.06 or a Permitted Investment;

 

(e)         Dispositions that are permitted by Section 7.04 (other than Section
7.04(g)) or otherwise constitute a Restricted Payment permitted by Section 7.06
or a Permitted Investment (other than a Permitted Investment pursuant to clause
(d) or (y) of the definition thereof) and Liens permitted by Section 7.01 (other
than Section 7.01(m));

 

(f)          Dispositions of cash and Cash Equivalents;

 

(g)         (i) leases, subleases, licenses or sublicenses (including the
provision of software or the licensing of other intellectual property rights)
and termination thereof, in each case in the ordinary course of business and
which do not materially interfere with the business of the Borrowers and the
Restricted Subsidiaries taken as a whole and (ii) Dispositions of intellectual
property that are not material to the business of the Borrowers and the
Restricted Subsidiaries;

 

(h)         transfers of property subject to Casualty Events;





160

--------------------------------------------------------------------------------

 



(i)          Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business;

 

(j)          Dispositions of property pursuant to sale-leaseback transactions;
provided that the fair market value of all property so Disposed of after the
Closing Date shall not exceed the greater of $60,000,000 and 2.50% of Total
Assets, as determined at the time of such Disposition;

 

(k)         any sale of Equity Interests in, or Indebtedness or other securities
of, an Unrestricted Subsidiary;

 

(l)          so long as the Lead Borrower or a Restricted Subsidiary receives at
least fair market value therefor (taking into account any Securitization
Seller’s Retained Interest), any sale of Securitization Assets in connection
with a Permitted Securitization;

 

(m)        Dispositions which may not be prohibited pursuant to section 1136 of
the German Civil Code;

 

(n)         Dispositions of property; provided that (i) at the time of such
Disposition no Event of Default shall exist or would result from such
Disposition (other than, except in the case of an Event of Default under Section
8.01(a), any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Event of Default exists) and (ii) with respect to
any Disposition pursuant to this clause (n) for a purchase price equal to or
greater than the greater of $20,000,000 and 0.75% of Total Assets (as determined
at the time of such Disposition), the Lead Borrower or any of its Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a),  Section 7.01(b), clauses (ii) and (iii) of
Section 7.01(l),  Section 7.01(p),  Section 7.01(q),  Section 7.01(s),  Section
7.01(w),  Section 7.01(x),  Section 7.01(dd),  Section 7.01(ee),  Section
7.01(ff) (solely to the extent the Obligations under the Term Loans and
Revolving Credit Loans that are secured on a first lien basis shall be secured
on a pari passu or senior basis with such Liens), and Section 7.01(gg));
provided,  however, that for the purposes of this clause (n)(ii), the following
shall be deemed to be cash: (A) any liabilities (as shown on the Lead Borrower’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Lead Borrower or such Restricted Subsidiary, other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations, that (x) are
assumed by the transferee with respect to the applicable Disposition or (y) are
otherwise cancelled or terminated in connection with the transaction with such
transferee (other than intercompany debt owed to the Lead Borrower or its
Restricted Subsidiaries) and, in each case, for which the Lead Borrower and all
of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities, notes or other obligations
or assets received by the Lead Borrower or the applicable Restricted Subsidiary
from such transferee that are converted by the Lead Borrower or such Restricted
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition and (C) aggregate non-cash consideration received by the Lead
Borrower or the applicable Restricted Subsidiary having an aggregate fair market
value (determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of $100,000,000
and 4.25% of Total Assets, as determined at the time of such Disposition (net of
any non-cash consideration converted into cash and Cash Equivalents);





161

--------------------------------------------------------------------------------

 



(o)         any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Lead Borrower and its Subsidiaries as a whole, as determined in
good faith by the management of the Lead Borrower;

 

(p)         Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

 

(q)         the Borrower and the Restricted Subsidiaries may enter into any
agreement to make any Disposition so long as consummation of the Disposition
contemplated by such agreement is contingent upon either (i) the Required
Lenders consenting to such transactions or (ii) the repayment in full of the
Obligations (other than (i) obligations arising under Secured Hedge Agreements
or Treasury Services Agreements and (ii) indemnities and other contingent
liabilities that survive repayment of the Loans);

 

(r)          the unwinding of any Swap Contracts pursuant to its terms;

 

(s)         the dissolution or liquidation of any Subsidiary with no assets; and

 

(t)          sales of non-core assets acquired after the Closing Date in
connection with Permitted Acquisitions, Restricted Investments permitted under
Section 7.06 (other than Section 7.06(d)) or Permitted Investments, in each case
to the extent such sales occur within 180 days of such Permitted Acquisition or
Investment; provided that the aggregate amount of such sales shall not exceed
25% of the fair market value of the acquired entity or business;

 

(u)         Dispositions in the aggregate pursuant to this clause (u) not to
exceed the greater of $20,000,000 and 0.75% of Total Assets, as determined at
the time of such Disposition;

 

provided that any Disposition of any property pursuant to Section 7.05(j),  (n)
or (u) shall be for no less than the fair market value of such property at the
time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

Section 7.06 Restricted Payments. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)         each Restricted Subsidiary may make Restricted Payments to the Lead
Borrower, and other Restricted Subsidiaries of the Lead Borrower (and, in the
case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Lead Borrower and any other Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

 

(b)         the Lead Borrower and each Restricted Subsidiary may declare and
make dividend payments or other Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

 

(c)         [Reserved];





162

--------------------------------------------------------------------------------

 



(d)         to the extent constituting Restricted Payments, the Lead Borrower
(or any Parent) and its Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 7.04 or 7.08 (other
than Section 7.08(f) or 7.08(l));

 

(e)         repurchases of Equity Interests in the Lead Borrower or any
Restricted Subsidiary of the Lead Borrower deemed to occur upon exercise of
stock options or warrants or the settlement or vesting of other equity-based
awards if such Equity Interests represent a portion of the exercise price of, or
tax withholdings with respect to, such options, or warrants or other
equity-based awards;

 

(f)          the Lead Borrower and each Restricted Subsidiary may (i) pay (or
may make Restricted Payments to allow any Holdco or any Parent to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests or settlement of equity-based awards of such Restricted Subsidiary (or
of the Lead Borrower or any other such Parent) held by any future, present or
former employee, officer, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) of such Restricted Subsidiary (or the Lead
Borrower or any other Parent) or any of its Subsidiaries or (ii) make Restricted
Payments in the form of distributions to allow any Holdco or any Parent to pay
principal or interest on promissory notes that were issued to any future,
present or former employee, officer, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributes of any of the foregoing) of such Restricted Subsidiary (or the
Lead Borrower or any Parent) in lieu of cash payments for the repurchase,
retirement or other acquisition or retirement for value of such Equity Interests
or equity-based awards held by such Persons, in each case, upon the death,
disability, retirement or termination of employment or services, as applicable,
of any such Person or pursuant to any employee, manager or director equity plan,
employee, manager or director stock option plan or any other employee, manager
or director benefit plan or any agreement (including any stock subscription
agreement, shareholder agreement or stockholder’s agreement) with any employee,
director, officer or consultant of such Restricted Subsidiary (or the Lead
Borrower or any Parent) or any of its Restricted Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (f) shall
not exceed $30,000,000 in any calendar year; provided,  further, that unused
amounts in any calendar year may be used in the next two succeeding years);
provided,  further, that such amount in any calendar year may further be
increased by an amount not to exceed:

 

(i)          amounts used to increase the Cumulative Credit pursuant to clauses
(b) and (c) of the definition of “Cumulative Credit”; and

 

(ii)         the Net Proceeds of key man life insurance policies received by the
Lead Borrower or its Restricted Subsidiaries less the amount of Restricted
Payments previously made with the cash proceeds of such key man life insurance
policies;

 

and provided further that that cancellation of Indebtedness owing to the Lead
Borrower or any Restricted Subsidiary from members of management of the Lead
Borrower, any of the Lead Borrower’s Parents or any of the Lead Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Lead Borrower’s Parents will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

 

(g)         the Lead Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed (x) the greater of
$125,000,000 and 4.25% of Total Assets, as determined at the time of such
Restricted Payment (less the amount of any prepayments,





163

--------------------------------------------------------------------------------

 



redemptions, purchases, defeasances and other payments in respect of Junior
Financings in reliance on the dollar amount set forth in Section 7.13(a)(vi))
plus (y) the Cumulative Credit at such time (provided that with respect to any
Restricted Payment (other than a Restricted Investment) made out of amounts
under clause (a) of the definition of “Cumulative Credit” pursuant to this
clause (y), no Event of Default has occurred and is continuing or would result
therefrom and the Borrowers, immediately after giving effect to such Restricted
Payment on a Pro Forma Basis, could incur $1.00 of additional Permitted Ratio
Debt);

 

(h)         the Lead Borrower may make Restricted Payments to any Parent;

 

(i)          to pay its operating costs and expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Lead Borrower
and its Restricted Subsidiaries, Transaction Expenses and any reasonable and
indemnification claims made by directors or officers of such Parent attributable
to the ownership or operations of the Lead Borrower and its Restricted
Subsidiaries;

 

(ii)         the proceeds of which shall be used to pay (A) franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its Parents’)
corporate existence or (B) costs and expenses (including Public Company Costs)
incurred by such Parent in connection with such Parent being a public company,
including costs and expenses relating to ongoing compliance with federal and
state securities laws and regulations, SEC rules and regulations and the
Sarbanes-Oxley Act of 2002;

 

(iii)        for any taxable period in which the Lead Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income or
similar tax group of which a direct or indirect parent of Lead Borrower is the
common parent (a “Tax Group”), to pay federal, foreign, state and local income
or similar taxes of such Tax Group that are attributable to the taxable income
of the Lead Borrower and/or its Subsidiaries; provided that, for each taxable
period, the amount of such payments made in respect of such taxable period in
the aggregate shall not exceed the amount that the Lead Borrower and its
Subsidiaries would have been required to pay in respect of federal, foreign,
state and local income taxes in the aggregate if such entities were corporations
paying taxes separately from any Tax Group at the highest combined applicable
federal, foreign, state and local tax rate for such fiscal year (it being
understood and agreed that if the Lead Borrower or Subsidiary pays any such
federal, foreign, state or local income taxes directly to such taxing authority,
that a Restricted Payment in duplication of such amount shall not be permitted
to be made pursuant to this clause (iii)); provided further that the permitted
payment pursuant to this clause (iii) with respect to any taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid by any Unrestricted Subsidiary to the Lead Borrower or its
Restricted Subsidiaries for the purposes of paying such consolidated, combined
or similar Taxes for such taxable period or any previous taxable period ending
after the date hereof and not previously taken into account for purposes of
calculating the limitation in this proviso;

 

(iv)        to finance any Permitted Investments and other Investments that
would be permitted to be made pursuant to this Section 7.06 and Section 7.08
made by the Lead Borrower or any of its Restricted Subsidiaries; provided that
(A) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) such Parent shall, immediately following the
closing thereof, cause (1) all property acquired





164

--------------------------------------------------------------------------------

 



(whether assets or Equity Interests) to be contributed to the Lead Borrower or
the Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Lead Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;

 

(v)         the proceeds of which (A) shall be used to pay salary, commissions,
bonus and other benefits payable to and indemnities provided on behalf of
officers, employees, directors and members of management of any Holdco or any
Parent and any payroll, social security or similar taxes thereof to the extent
such salaries, commissions, bonuses and other benefits are attributable to the
ownership or operation of the Lead Borrower and the Restricted Subsidiaries or
(B) shall be used to make payments permitted under Section 7.08(g) and (k) (but
only to the extent such payments have not been and are not expected to be made
by the Lead Borrower or a Restricted Subsidiarity); and

 

(vi)        the proceeds of which shall be used by any Holdco to pay (or to make
Restricted Payments to allow any Parent to pay) (A) fees and expenses (other
than to Affiliates) related to any unsuccessful equity or debt offering by any
Holdco (or any Parent) that is directly attributable to the operations of the
Lead Borrower and its Restricted Subsidiaries and (B) expenses and indemnities
of the trustee with respect to any debt offering by any Holdco (or any Parent);

 

(i)          payments made or expected to be made by any Holdco, the Lead
Borrower or any of the Restricted Subsidiaries in respect of withholding or
other payroll and other similar Taxes payable by or with respect to any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options or the vesting or settlement of other equity-based
awards;

 

(j)          dividends on the common stock or common equity interests of the
Lead Borrower or any Parent in an aggregate amount per annum not to exceed an
amount equal to 6% of the net proceeds received by (or contributed to) the Lead
Borrower from any Qualified IPO (including the Initial Public Offering);

 

(k)         the Lead Borrower or any of the Restricted Subsidiaries may pay cash
in lieu of the issuance of fractional Equity Interests in connection with any
dividend, split or combination thereof or any Permitted Acquisitions; and

 

(l)          additional Restricted Payments so long as immediately after giving
effect to such Restricted Payment, (i) no Event of Default has occurred and is
continuing or would result therefrom and (ii) the Total Net Leverage Ratio
calculated on a Pro Forma Basis is no greater than 2.00 to 1.00, and
satisfaction of such test shall be evidenced by a certificate from a Responsible
Officer of the Lead Borrower demonstrating such satisfaction calculated in
reasonable detail.

 

Section 7.07 Change in Nature of Business. The Lead Borrower shall not, nor
shall the Lead Borrower permit any of the Restricted Subsidiaries to, directly
or indirectly, engage in any material line of business substantially different
from those lines of business conducted by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary,

 





165

--------------------------------------------------------------------------------

 



synergistic or ancillary thereto (including related, complementary, synergistic
or ancillary technologies) or reasonable extensions thereof.

 

Section 7.08 Transactions with Affiliates. Neither the Lead Borrower shall, nor
shall the Lead Borrower permit any of its Restricted Subsidiaries to, directly
or indirectly, enter into any transaction of any kind with any Affiliate of the
Lead Borrower involving aggregate payments or consideration in excess of
$5,000,000 for any individual transaction or series of related transactions,
whether or not in the ordinary course of business, other than:

 

(a)         transactions among any Holdco, the Lead Borrower and its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transactiontransactions that are not otherwise prohibited under this
Agreement;

 

(b)         on terms substantially as favorable to the Lead Borrower or such
Restricted Subsidiary as would be obtainable by the Lead Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate;

 

(c)         the Transactions and the payment of fees and expenses (including
Transaction Expenses) as part of or in connection with the Transactions;

 

(d)         Restricted Payments permitted under Section 7.06  and Permitted
Investments other than Permitted Investments under clauses (a)(ii), (b) and (u)
of the definition thereof;

 

(e)         loans and other transactions by the Lead Borrower and its Restricted
Subsidiaries to the extent expressly permitted under this Article VII;

 

(f)          employment, consulting, and severance and other service or
benefit-related arrangements between the Lead Borrower and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and other equity
award and employee benefit plans and arrangements in the ordinary course of
business;

 

(g)         the payment of customary fees and reasonable out-of-pocket costs to,
and indemnities provided on behalf of, directors, officers, employees and
consultants of the Lead Borrower and its Restricted Subsidiaries (or any Parent)
in the ordinary course of business;

 

(h)         transactions pursuant to agreements in existence on the Closing Date
and set forth on Schedule 7.08 (to the extent not otherwise permitted by this
Agreement) or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect;

 

(i)          the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Lead Borrower to any former, current or
future director, manager, officer, employee or consultant (or any Affiliate of
any of the foregoing) of the Lead Borrower, any of its Subsidiaries or any
Parent;

 

(j)          transactions related to Permitted Securitizations;

 

(k)         [reserved];

 

(l)          any transaction with any Holdco, a Restricted Subsidiary or joint
venture partners, in each case in compliance with the terms of this Agreement
that are on terms at least as





166

--------------------------------------------------------------------------------

 



favorable as might reasonably have been obtained at such time in an arm’s length
transaction from an unaffiliated party in the reasonable determination of the
board of directors of the Lead Borrower;

 

(m)        transactions with customers, clients, joint venture partners,
suppliers or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Lead Borrower and the Restricted Subsidiaries, in
the reasonable determination of the board of directors or the senior management
of the Lead Borrower, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party; and

 

(n)         transactions in which the Lead Borrower or any of the Restricted
Subsidiaries, as the case may be, deliver to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Lead Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08.

 

Section 7.09 Burdensome Agreements. The Lead Borrower shall not, nor shall the
Lead Borrower permit any of its Restricted Subsidiaries to, enter into or permit
to exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of (a) any Restricted Subsidiary of the Lead
Borrower to make Restricted Payments to the Lead Borrower or any of its
Restricted Subsidiaries or (b) any Loan Party to create, incur, assume or suffer
to exist Liens on property of such Person for the benefit of the Lenders with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which:

 

(a)         (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to
the extent Contractual Obligations permitted by preceding clause (x) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligations;

 

(b)         are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Lead Borrower, so long
as such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary of the Lead Borrower;

 

(c)         represent Indebtedness of a Restricted Subsidiary of the Lead
Borrower which is not a Loan Party which is permitted by Section 7.03;

 

(d)         arise in connection with any Disposition permitted by Section 7.04
or 7.05 and relate solely to the assets or Person subject to such Disposition;

 

(e)         are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures constituting Permitted
Investments or otherwise permitted under Section 7.06 and applicable solely to
such joint venture;

 

(f)          are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness;

 





167

--------------------------------------------------------------------------------

 



 

(g)         are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto;

 

(h)         comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e) or (g) (in each case to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness;

 

(i)          are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Lead Borrower or any Restricted
Subsidiaries;

 

(j)          are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;

 

(k)         are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;

 

(l)          arise in connection with cash or other deposits permitted under
Sections 7.01 and the definition of Permitted Investments and limited to such
cash or deposit;

 

(m)        comprise restrictions imposed by any agreement evidencing any
Indebtedness permitted under Section 7.03 to the extent that such restrictions
(taken as a whole) are, in the good faith judgment of the Lead Borrower, no more
onerous to Lead Borrower and its Restricted Subsidiaries than customary market
terms for Indebtedness of such type and in any event are no more onerous to Lead
Borrower and its Restricted Subsidiaries than those restrictions contained in
this Agreement and the other Loan Documents; and

 

(n)         any amendments, modifications, restatements or renewals of the
agreements, contracts or instruments referred to in clause (a) through (m)
above, provided that such amendments, modifications, restatements or renewals,
taken as a whole, are not materially more restrictive with respect to such
encumbrances or restrictions than those contained in such predecessor
agreements, contracts or instruments.

 

Section 7.10 [Reserved].

 

Section 7.11 Financial Covenant. The Lead Borrower shall not permit the First
Lien Net Leverage Ratio on the last day of any fiscal quarter to be greater than
2.00:1.00 (the “Financial Covenant”) if, as of such date, the aggregate Dollar
Amount of Swing Line Loans, Revolving Credit Loans and L/C Obligations
(excluding L/C Obligations relating to (x) Letters of Credit that have been Cash
Collateralized in a manner reasonably satisfactory to the Administrative Agent
and (y) Letters of Credit having an aggregate undrawn Dollar Amount not greater
than $10,000,000) outstanding on such date is greater than 30.00% of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders. The
provisions of this Section 7.11 are for the benefit of the Revolving Credit
Lenders only and the Required Revolving Credit Lenders may amend, waive or
otherwise modify this Section 7.11 or the defined terms used for purposes of
this Section 7.11 or waive any Default or Event of Default resulting from a
breach of this Section 7.11 without the consent of any Lenders other than the
Required Revolving Credit Lenders in accordance with the provisions of Section
10.01(j).

 

Section 7.12 Accounting Changes. The Lead Borrower shall not make any change in
its fiscal year; provided,  however, that the Lead Borrower may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, the
Borrowers and the Administrative Agent will, and are hereby authorized by





168

--------------------------------------------------------------------------------

 



the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

 

Section 7.13 Prepayments, Etc. of Indebtedness. (a) The Lead Borrower shall not,
nor shall the Lead Borrower permit any of its Restricted Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled principal, interest, mandatory prepayments and AHYDO Payments shall be
permitted) (x) any Indebtedness incurred under Section 7.03(g),  (s),  (t) or
(u) that is expressly subordinated to the Obligations in right of payment or
security or (y) any other Indebtedness that is required to be expressly
subordinated to the Obligations in right of payment or security pursuant to the
terms of the Loan Documents (all Indebtedness described under (x) and (y),
collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing and, if such Indebtedness was originally
incurred under Section 7.03(g), is permitted pursuant to Section 7.03(g)), to
the extent not required to prepay any Loans pursuant to Section 2.05(b), (ii)
the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its Parents, (iii) the
prepayment of Indebtedness of the Lead Borrower or any Restricted Subsidiary
owing to the Lead Borrower or any Restricted Subsidiary to the extent not
prohibited by the subordination provisions contained in the Global Intercompany
Note, (iv) prepayments or purchases of Junior Financings with Declined Proceeds
to the extent such prepayments or purchases are required pursuant to the Junior
Financing Documentation evidencing such Junior Financing, (v) repayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed the Cumulative Credit on such date that the Lead Borrower elects to apply
pursuant to this clause (v) (so long as, with respect to repayments,
redemptions, purchases, defeasances and other payments made out of amounts under
clause (a) of the definition of “Cumulative Credit” pursuant to this clause (v),
no Event of Default has occurred and is continuing or would result therefrom and
the Fixed Charge Coverage Ratio calculated on a Pro Forma Basis is greater than
or equal to 2.00 to 1.00), (vi) prepayments, redemptions, purchases, defeasances
and other payments in respect of Junior Financings prior to their scheduled
maturity in an aggregate amount not to exceed the greater of $125,000,000 and
4.25% of Total Assets (as determined at the time of such transaction) (less the
amount of any Restricted Payments made in reliance on the dollar amount set
forth in Section 7.06(g)(x)) and (vii) additional prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings, so
long as immediately after giving effect to such prepayment, redemption,
purchase, defeasance or other payment, (i) no Event of Default has occurred and
is continuing or would result therefrom and (ii) the Total Net Leverage Ratio
calculated on a Pro Forma Basis is no greater than 2.00 to 1.00, and
satisfaction of such test shall be evidenced by a certificate from a Responsible
Officer of the Lead Borrower demonstrating such satisfaction calculated in
reasonable detail.

 

(b)         The Lead Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to amend, modify or change in any manner materially
adverse to the interests of the Lenders any term or condition of any Junior
Financing Documentation (including documentation evidencing Permitted
Refinancings thereof but other than intercompany indebtedness) without the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, that nothing in this Section
7.13(b) shall prohibit the Lead Borrower and its Restricted Subsidiaries from
refinancing, replacing or renewing any such Junior Financing to the extent
otherwise permitted by Section 7.13(a).

 

Section 7.14 Permitted Activities. With respect to each Holdco, engage in any
material operating or business activity; provided, that the following and any
activities incidental thereto shall be permitted in any event: (i) (x) in the
case of Holdings, its ownership of the Equity Interests of the Lead

 





169

--------------------------------------------------------------------------------

 



Borrower or any Intermediate Holding Company and (y) in the case of any
Intermediate Holding Company, its ownership of Equity Interests of the Lead
Borrower, and, in each case, activities incidental thereto, including payment of
dividends and other amounts in respect of its Equity Interests, (ii)  the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the Senior Notes and any other
Indebtedness, (iv) any public offering of its Equity Interests or any other
issuance or sale of its Equity Interests, (v)(v) financing activities, including
the issuance of securities, incurrence of debt, payment of dividends, providing
a performance guaranty in connection with a Permitted Securitization and (x) in
the case of Holdings, making contributions to the capital of the Lead
BorrowerIntermediate Holdings or any other Intermediate Holding Company, and
guaranteeing the obligations of any Intermediate Holding Company and the Lead
Borrower and its Restricted Subsidiaries and (y) in the case of anyIntermediate
Holdings or any other Intermediate Holding Company, making contributions
(including any contribution or transfer made in the form of an intercompany loan
provided on an interest-free basis) to the capital of any other Intermediate
Holding Company or the Lead Borrower and guaranteeing the obligations of and the
Lead Borrower and its Restricted Subsidiaries, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Topco, (vii) holding any cash or property (but not operate any
property) including any intercompany receivable to the extent held in accordance
with an activity otherwise permitted by this Section 7.14 and the other
provisions of the Credit Agreement, (viii) providing indemnification to officers
and directors and (ix) any activities incidental to the foregoing.
Notwithstanding anything herein to the contrary, (i) no Intermediate Holding
Company shall own any Equity Interests other than those of the Lead Borrower or
another Intermediate Holding Company (unless such Equity Interests are promptly
contributed to the Lead Borrower and (ii) Holdings shall not own any Equity
Interests other than (A) those of an Intermediate Holding Company or the Lead
Borrower (unless such Equity Interests are promptly contributed to the Lead
Borrower) or (B) those of Topco in connection with share purchases, provided
however, that includingsuch share purchases and the payments related thereto are
permitted by Section 7.06.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01 Events of Default. Any of the following from and after the Closing
Date shall constitute an event of default (an “Event of Default”):

 

(a)         Non-Payment. Any Loan Party fails to pay in the currency required
hereunder (i) when and as required to be paid herein, any amount of principal of
any Loan, or (ii) within five (5) Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to
any other Loan Document; or

 

(b)         Specific Covenants. Any Borrower or, in the case of Section 7.14,
any Holdco, fails to perform or observe any term, covenant or agreement
contained in any of Sections 6.03(a) or 6.05(a) (solely with respect to a
Borrower) or Article VII;  provided that the Financial Covenant is subject to
cure pursuant to Section 8.04;  provided,  further, that an Event of Default
under this clause (b) with respect to a failure by the Lead Borrower to be in
compliance with the Financial Covenant shall not constitute an Event of Default
for purposes of any Term Loan or Term Commitment unless and until the Required
Revolving Credit Lenders have actually declared all such obligations to be
immediately due and payable in accordance with this Agreement and such
declaration has not been rescinded on or before such date; or

 

(c)         Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on

 





170

--------------------------------------------------------------------------------

 



its part to be performed or observed and such failure continues for thirty (30)
days after receipt of written notice thereof by the Lead Borrower from the
Administrative Agent; or

 

(d)         Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Holdco, the Lead Borrower or any other Loan Party herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

 

(e)         Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails
to make any payment beyond the applicable grace period with respect thereto, if
any, (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts and not as a
result of any other default thereunder by any Loan Party), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Revolving Credit Commitments or
acceleration of the Loans pursuant to Section 8.02; or

 

(f)          Insolvency Proceedings, Etc.     Any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, receiver-manager, trustee, statutory manager,
custodian, monitor, conservator, liquidator, rehabilitator, controller,
administrator, judicial manager, administrative receiver or similar officer for
it or for all or any material part of its property; or any receiver,
receiver-manager, trustee, statutory manager, custodian, monitor, conservator,
liquidator, rehabilitator, administrator, judicial manager, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or, in relation to any Luxembourg Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) organized under the laws of
Luxembourg, a Luxembourg Insolvency Event has occurred; or, in addition, in
relation to any Loan Party or that is a Restricted Subsidiary (other than an
Immaterial Subsidiary) organized under the laws of Federal Republic of Germany,
a court order for the rejection of insolvency proceedings due to lack of funds
(Abweisungsbeschluss mangels Masse) is made; or

 

(g)         Inability to Pay Debts; Attachment.     (i) Any Loan Party or any
Restricted Subsidiary (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability

 





171

--------------------------------------------------------------------------------

 



or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy, or, in relation to any Loan Party or that is a Restricted Subsidiary
(other than an Immaterial Subsidiary) organized under the laws of Federal
Republic of Germany, a German Insolvency Event has occurred; or

 

(h)         Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) a final judgment or order for
the payment of money in an aggregate amount exceeding the Threshold Amount (to
the extent not covered by (i) independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied coverage
or (ii) other third party indemnities from financially sound investment grade
indemnifying parties (or other parties reasonably acceptable to the
Administrative Agent)) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

 

(i)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 

(j)          Change of Control. There occurs any Change of Control; or

 

(k)         Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 or 6.14 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent or the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements or other equivalent filings and (ii) except as to
Collateral consisting of Real Property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage; or

 

(l)          ERISA. (i) An ERISA Event occurs which, individually or together
with all other ERISA Events, has resulted or could reasonably be expected to
result in a Material Adverse Effect, (ii) a Loan Party, Restricted Subsidiary or
ERISA Affiliate fails to make when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan, in an amount which could
reasonably be expected to result in, a Material Adverse Effect or (iii) any Loan
Party or any Restricted Subsidiary has incurred or is likely to incur
liabilities pursuant to one or more

 





172

--------------------------------------------------------------------------------

 



Foreign Pension Plans which, individually or in the aggregate, has resulted in
or could reasonably be expected to result in a Material Adverse Effect.

 

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

 

(a)         declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)         require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)         exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to either Borrower under the Bankruptcy Code or any Debtor
Relief Laws , the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, then until such time, if any, as the Required Revolving
Credit Lenders have declared the Loans under the Initial Revolving Credit
Commitments to be due and payable, the Administrative Agent shall only take the
actions set forth in this Section 8.02 at the request of the Required Revolving
Credit Lenders (as opposed to Required Lenders).

 

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (whether received as a consequence of the
exercise of such remedies or a distribution out of any proceeding in respect of
or commenced under any proceeding under any Debtor Relief Law including payments
in respect of “adequate protection” for the use of Collateral during such
proceeding or under any plan of reorganization or on account of any liquidation
of any Loan Party) shall be applied by the Administrative Agent in the following
order (to the fullest extent permitted by mandatory provisions of applicable
Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 





173

--------------------------------------------------------------------------------

 



Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
proceeding under any Debtor Relief Law);

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Secured Hedge Agreements and Treasury
Services Agreements, ratably among the applicable Secured Parties in proportion
to the respective amounts described in this clause Third payable to them
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed in any proceeding under any Debtor Relief Law);

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Secured Hedge
Agreements and Treasury Services Agreements, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them (irrespective of when such amounts were incurred or accrued
or whether any such amounts are allowed in any proceeding under any Debtor
Relief Law);

 

Fifth, to the payment of all other Obligations of the Borrowers that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Lead Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Lead Borrower as applicable.

 

Section 8.04 Lead Borrower’s Right to Cure. (a)  For the purpose of determining
whether an Event of Default under the Financial Covenant has occurred, the Lead
Borrower may on one or more occasions designate any portion of the net cash
proceeds from a sale or issuance of Qualified Equity Interests of the Lead
Borrower or any contribution to the common capital of the Lead Borrower (or from
any other contribution to capital or sale or issuance of any other Equity
Interests on terms reasonably satisfactory to the Administrative Agent) (the
“Cure Amount”) as an increase to Consolidated EBITDA for the applicable fiscal
quarter; provided that (i) such amounts to be designated are actually received
by the Lead Borrower on or after the first day of such applicable fiscal quarter
and on or prior to the fifteenth (15th) Business Day after the date on which
financial statements are required to be delivered with respect to such
applicable fiscal quarter (the “Cure Expiration Date”), (ii) such amounts do not
exceed the aggregate amount necessary to cure any Event of Default under the
Financial Covenant as of such date and (iii) the Lead Borrower shall have
provided notice to the Administrative Agent on the date such amounts are
designated as a “Cure Amount” (it being





174

--------------------------------------------------------------------------------

 



understood that to the extent any such notice is provided in advance of delivery
of a Compliance Certificate for the applicable period, the amount of such net
cash proceeds that is designated as the Cure Amount may be different than the
amount necessary to cure any Event of Default under the Financial Covenant and
may be modified, as necessary, in a subsequent corrected notice delivered on or
before the Cure Expiration Date (it being understood that in any event the final
designation of the Cure Amount shall continue to be subject to the requirements
set forth in clauses (i) and (ii) above)). The parties hereby acknowledge that
this Section 8.04(a) may not be relied on for purposes of calculating any
financial ratios other than for determining compliance with Section 7.11 (and
not Pro Forma Compliance with Section 7.11 that is required by any other
provision of this Agreement) and shall not result in any adjustment to any
amounts (including the amount of Indebtedness) or increase in cash (and shall
not be included for purposes of determining pricing, mandatory prepayments and
the availability or amount permitted pursuant to any covenant under Article VII)
with respect to the quarter with respect to which such Cure Amount was made
other than the amount of the Consolidated EBITDA referred to in the immediately
preceding sentence. No Cure Amount shall have been previously applied to (A)
make Restricted Payments under Section 7.06(f)(A) or 7.06(g)(y), (B) incur
Indebtedness under Section 7.03(w) or (C) prepay, redeem, purchase, defease or
satisfy Indebtedness pursuant to Section 7.13(a)(v).

 

(b)         In furtherance of clause (a) above, (A) upon actual receipt and
designation of the Cure Amount by the Lead Borrower, the Financial Covenant
shall be deemed satisfied and complied with as of the end of the relevant fiscal
quarter with the same effect as though there had been no failure to comply with
the Financial Covenant and any Event of Default under the Financial Covenant
(and any other Default arising solely as a result thereof) shall be deemed not
to have occurred for purposes of the Loan Documents, and (B) upon delivery to
the Administrative Agent prior to the Cure Expiration Date of a notice from the
Lead Borrower stating its good faith intention to exercise its right set forth
in this Section 8.04, neither the Administrative Agent on or after the last day
of the applicable quarter nor any Lender may exercise any rights or remedies
under Section 8.02 (or under any other Loan Document) on the basis of any actual
or purported Event of Default under the Financial Covenant (and any other
Default as a result thereof) until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated; provided
that, until the earlier to occur of the satisfaction (or waiver in accordance
with Section 10.01) of the conditions in Section 4.02 and the receipt of such
Cure Amount, no Revolving Credit Lender shall be required to make any Revolving
Credit Loan, no Swing Line Loans shall be made and no L/C Issuer shall issue any
Letter of Credit.

 

(c)         (i) In each period of four consecutive fiscal quarters, there shall
be at least two fiscal quarters in which no cure right set forth in this Section
8.04 is exercised, (ii) there can be no more than five (5) fiscal quarters in
which the cure rights set forth in this Section 8.04 are exercised during the
term of the Initial Revolving Credit Commitments and any Extended Revolving
Credit Commitments in respect thereof and (iii) there shall be no pro forma
reduction in Indebtedness (by way of netting or otherwise) with the proceeds of
any Cure Amount for determining compliance with the Financial Covenant for the
fiscal quarter with respect to which such Cure Amount was made.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01 Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes each of the Administrative Agent
and the Collateral Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any

 





175

--------------------------------------------------------------------------------

 



other Loan Document, neither the Administrative Agent nor the Collateral Agent
shall have any duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent or the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or Participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)         Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

(c)         Notwithstanding the provisions of Section 9.15, each of the Secured
Parties hereby irrevocably appoints and authorizes the Collateral Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or in trust or as agent for) such Secured Party
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX (including, Section 9.07, as
though such co- agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto. Each of the Secured Parties hereby further irrevocably appoints and
authorizes the Collateral Agent and the Administrative Agent to execute the any
other First Lien Intercreditor Agreement and any Second Lien Intercreditor
Agreement and to take such actions on their behalf as specified therein.

 

(d)         For the purposes of German Security (where “German Security” means
any security interest created under the Collateral Documents which are governed
by German law) in addition to the provisions set out above, the specific
provisions set out in clauses (e) to (i) of this Section 9.01 shall be
applicable. In the case of any inconsistency, the provisions set out in clauses
(e) to (i) of this Section 9.01 shall prevail. The provisions set out in clauses
(e) to (i) of this Section 9.01 shall not constitute a trust pursuant to the
laws of the State of New York but a fiduciary relationship (Treuhand) within the
meaning of German law.

 

(e)         With respect to German Security constituted by non–accessory (nicht
akzessorische) security interests, the Collateral Agent shall hold, administer
and, as the case may be, enforce or release such German Security in its own
name, but for the account of the Secured Parties.

 

(f)          With respect to German Security constituted by accessory
(akzessorische) security interests, the Collateral Agent shall administer, and,
as the case may be, enforce or release such German Security in the name of and
for and on behalf of the Secured Parties and shall hold, administer

 





176

--------------------------------------------------------------------------------

 



and, as the case may be, enforce or release that German Security in its own name
on the basis of its own rights on the basis of the abstract acknowledgement of
indebtedness pursuant to Section 9.15.

 

(g)         For the purposes of performing its rights and obligations as
Collateral Agent under any accessory (akzessorische) German Security, each
Secured Party hereby authorises the Collateral Agent to act as its agent
(Stellvertreter), and releases the Collateral Agent from the restrictions
imposed by Section 181 German Civil Code (Bürgerliches Gesetzbuch) and similar
restrictions applicable to it pursuant to any other law, in each case to the
extent legally possible to that Secured Party. At the request of the Collateral
Agent, each Secured Party shall provide the Collateral Agent with a separate
written power of attorney (Spezialvollmacht) for the purposes of executing any
relevant agreements and documents on their behalf. Each Secured Party hereby
ratifies and approves all acts previously done by the Collateral Agent on such
Secured Party’s behalf.

 

(h)         The Collateral Agent accepts its appointment as administrator of the
German Security on the terms and subject to the conditions set out in this
Agreement and the Secured Parties (other than the Collateral Agent), the
Collateral Agent and all other parties to this Agreement agree that, in relation
to the German Security, no Secured Party (other than the Collateral Agent) shall
exercise any independent power to enforce any German Security or take any other
action in relation to the enforcement of the German Security, or make or receive
any declarations in relation thereto.

 

(i)          Each Secured Party (other than the Collateral Agent) hereby
instructs and authorizes the Collateral Agent (with the right of sub-delegation)
to act as its agent (Stellvertreter) to enter into any documents evidencing
German Security and to make and accept all declarations and take all actions it
considers necessary or useful in connection with any German Security on behalf
of such Secured Party. The Collateral Agent shall further be entitled to enforce
or release any German Security, to perform any rights and obligations under any
documents evidencing German Security and to execute new and different documents
evidencing or relating to the German Security.

 

(j)          With respect to a Swiss Security:

 

(i)          the Collateral Agent (and each agent or sub-agent or
attorney-in-fact appointed by the Collateral Agent from time to time pursuant to
Section 9.02 and/or any successor collateral agent appointed from time to time
pursuant to Section 9.09 and/or any Supplemental Agent appointed from time to
time pursuant to Section 9.13) shall accept, hold, administer and, as the case
may be, enforce or release:

 

(A)        any Swiss Security of accessory (akzessorische) nature;

 

(B)        the benefit of this Section; and

 

(C)        any proceeds of such Swiss Security,

 

acting in its own name and as representative (direkter Stellvertreter) in the
name and for account of each of the other Secured Parties;

 

(ii)         the Collateral Agent (and each agent or sub-agent or
attorney-in-fact appointed by the Collateral Agent from time to time pursuant to
Section 9.02 and/or any successor collateral agent appointed from time to time
pursuant to Section 9.09 and/or any Supplemental Agent appointed from time to
time pursuant to Section 9.13) shall accept, hold, administer and, as the case
may be, enforce or release:

 

(A)        any Swiss Security of non-accessory (nicht akzessorische) nature;





177

--------------------------------------------------------------------------------

 



(B)        with respect to the Parallel Debt only, any Swiss Security of
accessory (akzessorische) nature;

 

(C)        the benefit of this Section and, as applicable, of the Parallel Debt;
and

 

(D)       any proceeds of such Swiss Security,

 

as fiduciary (treuhänderisch) in its own name or, with respect to the Parallel
Debt, as creditor in its own right and not as a representative of the other
Secured Parties, but for the benefit of all Secured Parties;

 

(iii)        each present and future Secured Party (other than the Collateral
Agent) hereby appoints, instructs and authorises the Collateral Agent (and each
agent or sub-agent or attorney-in-fact appointed by the Collateral Agent from
time to time pursuant to Section 9.02 and/or any successor collateral agent
appointed from time to time pursuant to Section 9.09 and/or any Supplemental
Agent appointed from time to time pursuant to Section 9.13) to accept, hold,
administer and, as the case may be, enforce or release the Swiss Security, the
benefit of sub-paragraphs (i) and (ii) and, as applicable, of the Parallel Debt
and any proceeds of such Swiss Security as set out in sub-paragraphs (i) and
(ii) and in the respective Collateral Document constituting the Swiss Security,
and the Collateral Agent (and each agent or sub-agent or attorney-in-fact
appointed by the Collateral Agent from time to time pursuant to Section 9.02
and/or any successor collateral agent appointed from time to time pursuant to
Section 9.09 and/or any Supplemental Agent appointed from time to time pursuant
to Section 9.13) hereby accepts such appointment; and

 

(iv)        each present and future Secured Party (other than the Collateral
Agent) hereby instructs and authorises the Collateral Agent (and each agent or
sub-agent or attorney-in-fact appointed by the Collateral Agent from time to
time pursuant to Section 9.02 and/or any successor collateral agent appointed
from time to time pursuant to Section 9.09 and/or any Supplemental Agent
appointed from time to time pursuant to Section 9.13) in its own name and/or in
the name of such Secured Party as its representative (direkter Stellvertreter),
as the case may be to give effect to this paragraph, to enter into, amend,
replace, rescind or terminate any Collateral Document or other document
constituting the Swiss Security, to exercise any rights and perform any
obligations thereunder and to make and accept all declarations and take all
actions it considers necessary or useful in connection with any Swiss Security
on behalf of such Secured Party (other than the Collateral Agent).

 

(k)         With respect to any Irish Transaction Security:

 

To the extent that any and/or all rights, interests, benefits and other property
comprised in the Irish Transaction Security and the proceeds thereof (the “Trust
Property”) is not transferred, charged or granted to the Collateral Agent on
trust pursuant to the relevant Loan Documents, the Collateral Agent declares
itself trustee of the Trust Property to hold the same on trust for the Secured
Parties for the purpose of securing the Obligations on the terms and subject to
the conditions set out in the relevant Loan Documents provided that it is hereby
agreed that, in relation to any jurisdiction the courts of which would not
recognize or give effect to the trusts expressed to be created by this Agreement
and any other applicable Loan Document, the relationship of the Secured Parties
to the Collateral Agent shall be construed as one of principal and agent.

 





178

--------------------------------------------------------------------------------

 



Section 9.02 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final non-
appealable judgment of a court of competent jurisdiction).

 

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or (b)
be responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent or the Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

Section 9.04 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)         For purposes of determining compliance with the conditions specified
in Section 4.01 or 4.02 with respect to Credit Extensions on the Closing Date,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 





179

--------------------------------------------------------------------------------

 



Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, unless the
Administrative Agent shall have received written notice from a Lender or the
Lead Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Lenders of its receipt of any such notice. The Administrative Agent shall
take such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII;  provided that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

 

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata (determined as if there were no Defaulting Lenders), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final non-appealable judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07;  provided,
 further, that any obligation to indemnify an L/C Issuer pursuant to this
Section 9.07 shall be limited to Revolving Credit Lenders only. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse each of the
Administrative Agent and the Collateral Agent upon demand for its ratable share
(determined as if there were no Defaulting Lenders) of any costs or

 





180

--------------------------------------------------------------------------------

 



out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent or the Collateral Agent, as the case may be, in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent or the Collateral Agent, as the case
may be, is not reimbursed for such expenses by or on behalf of the Loan Parties.
The undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

 

Section 9.08 Agents in their Individual Capacities. DBNY and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Holdcos, the
Borrowers and their respective Affiliates as though DBNY were not the
Administrative Agent, the Collateral Agent or an L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, DBNY or its Affiliates may receive information
regarding the Holdcos, the Borrowers or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Holdcos, the Borrowers or such Affiliate) and acknowledge that neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
provide such information to them. With respect to its Loans, DBNY and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, the Collateral Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include DBNY in its individual capacity. Any successor to
DBNY as the Administrative Agent or the Collateral Agent shall also have the
rights attributed to DBNY under this Section 9.08.

 

Section 9.09 Successor Agents. (a) Each of the Administrative Agent and the
Collateral Agent may resign as the Administrative Agent or the Collateral Agent,
as applicable, upon thirty (30) days’ notice to Lenders and the Lead Borrower.
Any such resignation by the Administrative Agent hereunder shall also constitute
its resignation as an L/C Issuer and the Swing Line Lender, in which case upon
the effectiveness of such resignation in accordance with this Section 9.09 the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swing Line Loans hereunder and (y)
shall maintain all of its rights as an L/C Issuer and the Swing Line Lender, as
the case may be, with respect to any Letters of Credit issued by it or Swing
Line Loans made by it, in each case prior to the effective date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to this Section 9.09.

 

(b)         If the Administrative Agent or the Collateral Agent resigns under
this Agreement, the Required Lenders shall (i) appoint from among the Lenders a
successor agent for the Lenders hereunder and under the other Loan Documents and
(ii) use reasonable efforts to arrange for a Person or Persons (which may, but
shall not be required to be, the new Administrative Agent) that will agree to
become an L/C Issuer and/or the Swing Line Lender hereunder, in each case who
shall be a Lender, a commercial bank or a trust company, in each case reasonably
acceptable to the Lead Borrower at all times other than during the existence of
an Event of Default under Section 8.01(f) or 8.01(g) (which consent of the Lead
Borrower shall not be unreasonably withheld or delayed).

 

(c)         If no successor agent is appointed prior to the effective date of
the resignation of the Administrative Agent or the Collateral Agent, as
applicable, (i) the Administrative Agent or the Collateral Agent, as applicable,
may appoint, after consulting with the Lenders and the Lead Borrower, a
successor agent from among the Lenders and (ii) shall use reasonable efforts to
arrange for a Person or Persons (which may, but shall not be required to be, the
new Administrative Agent) that will agree to

 





181

--------------------------------------------------------------------------------

 



become an L/C Issuer and/or the Swing Line Lender hereunder, in each case to the
extent the Required Lenders have failed to do the same pursuant to Section
9.09(b).

 

(d)         Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent or retiring Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent,”
as applicable, shall mean such successor administrative agent or collateral
agent and/or Supplemental Agent, as the case may be, and the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, appointment, powers
and duties as the Administrative Agent or Collateral Agent shall be terminated.
After the retiring Administrative Agent’s or the Collateral Agent’s resignation
hereunder as the Administrative Agent or Collateral Agent, as applicable, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent or Collateral Agent, as applicable, under this Agreement.

 

(e)         If no successor agent has accepted appointment as the Administrative
Agent or the Collateral Agent, as applicable, by the date which is thirty (30)
days following the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, notice of resignation, the retiring Administrative Agent’s or the
retiring Collateral Agent’s, as applicable, resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent or Collateral Agent, as applicable, hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.

 

(f)          Upon the acceptance of any appointment as the Administrative Agent
or Collateral Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that Section 6.11 is satisfied, the Administrative Agent or Collateral
Agent, as applicable, shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations under the Loan Documents.

 

(g)         After the retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder as the Administrative Agent or the Collateral Agent, the
provisions of this Article IX shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent or the Collateral Agent, as applicable and the retiring
Administrative Agent and the Collateral Agent, as the case may be, shall remain
indemnified to the extent provided in this Agreement and the other Loan
Documents.

 

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, judicial management, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either Borrower or the Collateral Agent) shall be (to the fullest extent
permitted by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim

 





182

--------------------------------------------------------------------------------

 



for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Collateral Agent and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Collateral Agent
and the Administrative Agent under Sections 2.03(h) and (i),  2.09 and 10.04)
allowed in such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, monitor, curator, receiver, receiver-manager, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent or the Collateral Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent or the Collateral Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agents and their respective agents and counsel, and any other amounts due
the Administrative Agent or the Collateral Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11 Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent and the Collateral Agent:

 

(a)         to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the other
Secured Parties;

 

(b)         to automatically release any Lien on any property granted to or held
by the Administrative Agent or Collateral Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations as to which no claim has
been asserted and (B) obligations and liabilities under Treasury Services
Agreements and Secured Hedge Agreements not due and payable) and the expiration
or termination or Cash Collateralization of all Letters of Credit (other than
Letters of Credit that are Cash Collateralized or back-stopped by a letter of
credit in form, amount and substance reasonably satisfactory to the applicable
L/C Issuer or a deemed reissuance under another facility as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) at the time the property subject to such Lien is Disposed
or to be Disposed as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document to any Person other than a Loan Party
(or, if such transferee is a Loan Party, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below
or (v) if such property becomes an Excluded Asset;

 

(c)         to release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on

 





183

--------------------------------------------------------------------------------

 



such property that is permitted by Section 7.01(p) or (r) (in the case of clause
(r), to the extent required by the terms of the obligations secured by such
Liens); and

 

(d)         to release any Guarantor from its obligations under the Guaranty as
provided in Section 11.15.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and the
Collateral Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as the Lead Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.11.

 

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint lead arranger” or “joint bookrunner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

Section 9.13 Appointment of Supplemental Agents.  (a) It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
Law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent or the Collateral Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent and the Collateral
Agent are hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent or the Collateral Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Agent” and collectively as “Supplemental Agents”).

 

(b)         In the event that the Collateral Agent appoints a Supplemental Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to the Collateral Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental Agent
to the extent, and only to the extent, necessary to enable such Supplemental
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Agent shall run to and be
enforceable by either the Collateral Agent or such Supplemental Agent, and (ii)
the provisions of this Article IX and of Sections 10.04 and 10.05 that refer to
the Administrative Agent shall inure to the benefit of such

 





184

--------------------------------------------------------------------------------

 



Supplemental Agent and all references therein to the Collateral Agent shall be
deemed to be references to the Collateral Agent and/or such Supplemental Agent,
as the context may require.

 

(c)         Should any instrument in writing from any Loan Party be required by
any Supplemental Agent so appointed by the Administrative Agent or the
Collateral Agent for more fully and certainly vesting in and confirming to him
or it such rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

 

Section 9.14 [Reserved].

 

Section 9.15 Parallel Debt owed to Collateral Agent. (a) Without prejudice to
the provisions of Section 9.01(k), each Loan Party hereby irrevocably and
unconditionally undertakes to pay to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties amounts equal to
any amounts owing from time to time by that Loan Party to any Secured Party
under any Loan Document, Secured Hedge Agreement or Treasury Services Agreement
as and when those amounts are due for payment under the relevant Loan Document,
Secured Hedge Agreement or Treasury Services Agreement.

 

(b)         Each Loan Party and the Collateral Agent acknowledge that the
obligations of each Loan Party under Section 9.15(a) are several and are
separate and independent from, and shall not in any way limit or affect, the
corresponding obligations of that Loan Party to any Secured Party under any Loan
Document, any Secured Hedge Agreement or any Treasury Services Agreement (its
“Corresponding Debt”) nor shall the amounts for which each Loan Party is liable
under Section 9.15(a) (its “Parallel Debt”) be limited or affected in any way by
its Corresponding Debt; provided that:

 

(i)          the Collateral Agent shall not demand payment with regard to the
Parallel Debt of each Loan Party to the extent that such Loan Party’s
Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

 

(ii)         a Secured Party shall not demand payment with regard to the
Corresponding Debt of each Loan Party to the extent that such Loan Party’s
Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged.

 

(c)         The Collateral Agent acts in its own name and not as a trustee, and
its claims in respect of the Parallel Debt shall not be held on trust. The
Collateral granted under the Loan Documents to the Collateral Agent to secure
the Parallel Debt is granted to the Collateral Agent in its capacity as creditor
of the Parallel Debt and shall not be held on trust.

 

(d)         All monies received or recovered by the Collateral Agent pursuant to
this Section 9.15, and all amounts received or recovered by the Collateral Agent
from or by the enforcement of any Collateral granted to secure the Parallel
Debt, shall be applied in accordance with this Agreement.

 

(e)         Without limiting or affecting the Collateral Agent’s rights against
the Loan Parties (whether under this Section 9.15 or under any other provision
of the Loan Documents, Secured Hedge Agreement or Treasury Services Agreement),
each Loan Party acknowledges that:

 

(i)          nothing in this Section 9.15 shall impose any obligation on the
Collateral Agent to advance any sum to any Loan Party or otherwise under any
Loan Document,

 





185

--------------------------------------------------------------------------------

 



Secured Hedge Agreement or Treasury Services Agreement, except in its capacity
as lender; and

 

(ii)         for the purpose of any vote taken under any Loan Document, Secured
Hedge Agreement or Treasury Services Agreement, the Collateral Agent shall not
be regarded as having any participation or commitment other than those which it
has in its capacity as a Lender.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (other than with
respect to any amendment or waiver contemplated in Sections 10.01(a) through (j)
below, which shall only require the consent of the Lenders expressly set forth
therein and not the Required Lenders) (or by the Administrative Agent with the
written consent of the Required Lenders) and such Loan Party and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:

 

(a)         extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

(b)         postpone any date scheduled for, or reduce or forgive the amount of,
any payment of principal or interest under Section 2.07 or 2.08 (other than
pursuant to Section 2.08(b)) without the written consent of each Lender holding
the applicable Obligation (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of the Term Loans shall not constitute
a postponement of any date scheduled for the payment of principal or interest
and it being understood that any change to the definition of “First Lien Net
Leverage Ratio” or in the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest);

 

(c)         reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document (or extend the timing of payments of
such fees or other amounts) without the written consent of each Lender holding
such Loan, L/C Borrowing or to whom such fee or other amount is owed (it being
understood that any change to the definition of “Total Net Leverage Ratio” or in
the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest); provided that, only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest at the Default Rate;

 

(d)         change any provision of this Section 10.01, the definition of
“Required Lenders,” “Required Class Lenders,” “Required Revolving Credit
Lenders” or “Pro Rata Share,” Section 2.06,  2.12(a),  2.12(g),  2.13 or 8.03
without the written consent of each Lender directly affected thereby;

 





186

--------------------------------------------------------------------------------

 



(e)         other than in connection with a transaction permitted under Section
7.04 or 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(f)          other than in connection with a transaction permitted under Section
7.04 or 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

 

(g)         change the currency in which any Loan is denominated without the
written consent of each Lender holding such Loans;

 

(h)         (1) waive any condition set forth in Section 4.02 as to any Credit
Extension under one or more Classes of Revolving Credit Commitments or (2)
amend, waive or otherwise modify any term or provision which directly affects
Lenders under one or more Classes of Revolving Credit Commitments and does not
directly affect Lenders under any other Class, in each case, without the written
consent of the Required Class Lenders under such applicable Class or Classes of
Revolving Credit Commitments (and in the case of multiple Classes which are
affected, such Required Class Lenders shall consent together as one Class) (it
being understood that any amendment to the conditions of effectiveness of
Incremental Commitments set forth in Section 2.16 shall be subject to clause (i)
below); provided,  however, that the waivers described in this clause (h) shall
not require the consent of any Lenders other than (x) the Required Class Lenders
under such Class or Classes and (y) in the case of any waiver that otherwise
would be subject to clauses (a) through (g) above, each Lender, each directly
affected Lender or each directly and adversely affected Lender (as specified in
the applicable clause) under the applicable Class or Classes of Revolving Credit
Commitments;

 

(i)          amend, waive or otherwise modify any term or provision (including
the availability and conditions to funding under Section 2.16 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments and the rate
of interest applicable thereto) which directly affects Lenders of one or more
Incremental Term Loans or Incremental Revolving Credit Commitments (including
Loans extended under such Commitments) and does not directly affect Lenders
under any other Class, in each case, without the written consent of the Required
Class Lenders under such applicable Incremental Term Loans or Incremental
Revolving Credit Commitments (and in the case of multiple Classes which are
affected, such Required Class Lenders shall consent together as one Class);
 provided,  however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than (x) the Required Class Lenders
under such applicable Incremental Term Loans or Incremental Revolving Credit
Commitments and (y) in the case of any waiver that otherwise would be subject to
clause (a) though (g) above, each Lender, each directly affected Lender or each
directly and adversely affected Lender (as specified in the applicable clause)
under the applicable Class or Classes of Incremental Term Loans or Incremental
Revolving Credit Commitments (including Loans extended under such Commitments);
or

 

(j)          amend or otherwise modify: (a) the Financial Covenant, (b) the
exception set forth in Section 6.01(a)(ii)(x) or (y), (c) the second proviso to
Section 8.01(b) and (d),  Section 8.04, and in each case any definition related
thereto (as any such definition is used therein but not as otherwise used in
this Agreement or any other Loan Document) or waive any Default or Event of
Default resulting from a failure to perform or observe the Financial Covenant
(including any related Default or Event of Default under Section 6.01) or
Section 8.04 without the written consent of the Required Revolving Credit
Lenders; provided,  that, the waivers described in this

 





187

--------------------------------------------------------------------------------

 



clause (j) shall not require the consent of any Lenders other than the Required
Revolving Credit Lenders;

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Request
for L/C Issuance relating to any Letter of Credit issued or to be issued by it;
provided, however, that this Agreement may be amended to adjust the mechanics
related to the issuance of Letters of Credit, including mechanical changes
relating to the existence of multiple L/C Issuers, with only the written consent
of the Administrative Agent, the applicable L/C Issuer and each Borrower so long
as the obligations of the Revolving Credit Lenders, if any, who have not
executed such amendment, and if applicable the other L/C Issuers, if any, who
have not executed such amendment, are not adversely affected thereby; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, adversely affect the
rights or duties of such Swing Line Lender under this Agreement; provided,
 however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lenders and each Borrower so long as the obligations of
the Revolving Credit Lenders, if any, who have not executed such amendment are
not adversely affected thereby; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or the Collateral
Agent, as applicable, in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent or the Collateral Agent, as applicable, under this Agreement or any other
Loan Document; and (iv) Section 10.07(j) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that the Commitment of
such Lender may not be increased or extended without the consent of such Lender
(it being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, Second Lien
Intercreditor Agreement, Subordination Agreement or other intercreditor
agreement or arrangement permitted under this Agreement (i) that is for the
purpose of adding the holders of Refinancing Equivalent Debt, Incremental
Equivalent Debt or, in each case, a Senior Representative with respect thereto,
as parties thereto, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Second Lien Intercreditor Agreement, such
Subordination Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by any First Lien
Intercreditor Agreement, Second Lien Intercreditor Agreement, Subordination
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement to be effected without the consent of any Lender; provided,  further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time

 





188

--------------------------------------------------------------------------------

 



outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Lead Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with such Replacement Term Loans, (b) the All-In Yield with
respect to such Replacement Term Loans (or similar interest rate spread
applicable to such Replacement Term Loans) shall not be higher than the All-In
Yield for such Replaced Term Loans (or similar interest rate spread applicable
to such Replaced Term Loans) immediately prior to such refinancing, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Replaced Term Loans,
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Replaced Term Loans except to the extent necessary to provide for covenants and
other terms applicable to any period after the latest final maturity of the Term
Loans in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Lead Borrower to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.01 to the contrary.

 

Notwithstanding anything to the contrary contained in this Section 10.01, the
Holdcos, the Lead Borrower and the Administrative Agent may without the input or
consent of the Lenders, effect amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent to effect the provisions of Section 2.16,  2.17 or 2.18.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent
and/or the Collateral Agent, as the case may be, at the request of the Lead
Borrower without the need to obtain the consent of any other Lender if such
amendment, supplement or waiver (i) is of a technical nature (including curing
any ambiguities, omissions, mistakes or defects) and/or is, in the judgment of
the Collateral Agent, required by applicable local law on the advice of local
counsel, in the interests of the Secured Parties or (in the case of any non-U.S.
Collateral Documents) necessary or desirable to preserve, maintain, perfect
and/or protect the security interests purported to the granted by the respective
non-U.S. Collateral Documents or (ii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents, provided, that any section in a Collateral Document
providing for a governing law and/or a jurisdiction different from Section 10.15
shall not be deemed a conflict of this Agreement.

 

If the Administrative Agent and the Lead Borrower shall have jointly identified
an obvious error (including, but not limited to, an incorrect cross-reference)
or any error or omission of a technical or immaterial nature, in each case, in
any provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrowers or any other relevant Loan

 





189

--------------------------------------------------------------------------------

 



Party shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document. Notification of such amendment shall be made by the Administrative
Agent to the Lenders promptly upon such amendment becoming effective.

 

Section 10.02 Notices and Other Communications; Facsimile Copies.

 

(a)         General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)          if to any Holdco, any Borrower or the Administrative Agent, the
Collateral Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Lead Borrower and the Administrative Agent, the Collateral Agent, an L/C
Issuer and the Swing Line Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail to a party in (x) Asia,
eight (8) Business Days after deposit in the mails, postage prepaid or (y) any
other location, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of Section 10.02(c)), when delivered; provided that
notices and other communications to the Administrative Agent, the Collateral
Agent, an L/C Issuer and the Swing Line Lender pursuant to Article II shall not
be effective until actually received by such Person. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

 

(b)         Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile or other electronic communication.
The effectiveness of any such documents and signatures shall, subject to
applicable Law, have the same force and effect as manually signed originals and
shall be binding on all Loan Parties, the Agents and the Lenders.

 

(c)         Reliance by Agents and Lenders. The Administrative Agent, the
Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Holdco or any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Borrower shall indemnify each Agent-Related Person
and each Lender from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Holdco or either Borrower in the absence of gross negligence or willful
misconduct of such Agent-Related Person as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic

 





190

--------------------------------------------------------------------------------

 



notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

 

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the
Administrative Agent or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

Section 10.04 Attorney Costs and Expenses. Each Holdco and each Borrower jointly
and severally agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent and the Arrangers for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby (including all Attorney Costs, which shall be limited to White & Case
LLP (and one local and specialist counsel in each applicable jurisdiction for
each group and, in the event of a conflict of interest, one additional counsel
of each type to the affected parties)) and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Arrangers and each Lender for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs, which shall be limited to Attorney Costs of one counsel to
the Administrative Agent and Arrangers (and one local counsel in each applicable
jurisdiction for each group and, in the event of any conflict of interest, one
additional counsel of each type to the affected parties). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees related thereto, and other reasonable out-of-pocket
expenses incurred by any Agent. The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days of receipt by the Lead Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail; provided that, with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date to the extent invoiced to the Borrower within one (1)
Business Day of the Closing Date. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

 

Section 10.05 Indemnification. Each Holdco and each Borrower shall, jointly and
severally, indemnify and hold harmless each Agent-Related Person, each Arranger,
each L/C Issuer, each Lender and their respective Affiliates, and directors,
officers, employees, counsel, agents, trustees, investment advisors and
attorneys-in-fact of each of the foregoing (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and Arrangers (and one local and specialist
counsel in each applicable jurisdiction for each group and, in the event of any
conflict of interest, one additional counsel of each type to the affected
parties) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery,





191

--------------------------------------------------------------------------------

 



enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, (c) any actual or alleged presence or Release of Hazardous Materials
at, on, under or from any property or facility currently or formerly owned,
leased or operated by the Loan Parties or any Subsidiary, or any Environmental
Liability related in any way to any Loan Parties or any Subsidiary, (d) the
payment or recovery of an amount in connection with the Loan Documents in a
currency other than the currency required under the Loan Document or (e) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (a “Proceeding”) or whether or not
such Proceeding is brought by any Holdco, Borrower or any other Person (all the
foregoing, collectively, the “Indemnified Liabilities”) in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that, notwithstanding the foregoing, such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from the gross negligence or
willful misconduct of such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee, as determined
by the final non- appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or the Lead Borrower or any Subsidiary have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) (other than, in
the case of a Loan Party, in respect of any such damages incurred or paid by an
Indemnitee to a third party, or which are included in a third-party claim, and
for any reasonable out-of- pocket expenses related thereto). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, any Loan Party’s directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided,  however,  that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of
this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent or the Collateral Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

Section 10.06 Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrowers is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall, to the fullest extent possible under provisions of applicable
Law, be revived and continued in full force

 





192

--------------------------------------------------------------------------------

 



and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect.

 

Section 10.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Holdco nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) and, in the case of any Assignee that is Holdings or any of its
Subsidiaries, Section 2.14 or Section 2.15, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.07(g) or (iv) to an SPC in accordance with the provisions of Section 10.07(h)
(and any other attempted assignment or transfer by any party hereto shall be
null and void); provided,  however, that notwithstanding the foregoing, no
Lender may assign or transfer by participation any of its rights or obligations
hereunder to (i) any Person that is a Defaulting Lender, (ii) a natural Person
or (iii) a Disqualified Institution. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)         (i)         Subject to the conditions set forth in clause (b)(ii)
below, any Lender may assign to one or more assignees (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this Section
10.07(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned, except in connection with a proposed
assignment to any Disqualified Institution) of:

 

(A)        the Lead Borrower, provided that no consent of the Lead Borrower
shall be required for (i) an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, (ii) other than with respect to any proposed assignment to any
Person that is a Disqualified Institution, an assignment if an Event of Default
under Section 8.01(a) or, solely with respect to any of the Borrowers, Section
8.01(f) has occurred and is continuing or (iii) an assignment of all or a
portion of the Loans pursuant to Sections 2.14 or 2.15; provided that, other
than with respect to any proposed assignment to any Person that is a
Disqualified Institution, the Lead Borrower shall be deemed to have consented to
any such assignment unless it shall have objected thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof;

 

(B)        the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment (i) of all or any
portion of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund,
(ii) to an Agent or an Affiliate of an Agent or (iii) of all or any portion of a
Term Loan pursuant to Sections 2.14 or 2.15;

 





193

--------------------------------------------------------------------------------

 



(C)        each L/C Issuer, provided that no consent of an L/C Issuer shall be
required for any assignment not related to Revolving Credit Commitments or
Revolving Credit Exposure; and

 

(D)        the Swing Line Lender; provided that no consent of the Swing Line
Lender shall be required for any assignment not related to Revolving Credit
Commitments or Revolving Credit Exposure or any assignment to an Agent or an
Affiliate of an Agent.

 

(ii)         assignments shall be subject to the following additional
conditions:

 

(A)        except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $2,500,000 (in the case of each Revolving Credit Loan), $1,000,000 (in
the case of a Term Loan), unless each of the Borrower and the Administrative
Agent otherwise consents, provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

 

(B)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless such fee is waived by the Administrative
Agent); provided that only one such fee shall be payable in the event of
simultaneous assignments to or from two or more Approved Funds; and

 

(C)        other than in connection with an assignment pursuant to Sections 2.14
or 2.15, the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

This clause (b) shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Lead Borrower and the Administrative Agent, the applicable Pro
Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(c)         Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and

 





194

--------------------------------------------------------------------------------

 



Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01,  3.04,  3.05,  10.04 and 10.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment).
Upon request, and the surrender by the assigning Lender of its Note, the
relevant Borrowers (at their expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

 

(d)         The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and each notice of cancellation
of any Loans delivered by the Lead Borrower pursuant to Section 2.14 and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, an
Administrative Questionnaire completed in respect of the Assignee (if applicable
and unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 10.07(b)(ii)(B) above (if applicable)
and, if required, the written consent of the Lead Borrower, the L/C Issuers, the
Swing Line Lender and the Administrative Agent to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption and (ii)
record the information contained therein in the Register. No assignment shall be
effective unless it has been recorded in the Register as provided in this
paragraph. The Register shall be available for inspection by the Borrowers, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)         Any Lender may at any time sell participations to any Person (other
than a natural person a Disqualified Institution or a Defaulting Lender) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) through
(f) of the first proviso to Section 10.01 that requires the affirmative vote of
such Lender. Subject to Section 10.07(f), the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01,  3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits

 





195

--------------------------------------------------------------------------------

 



of Section 10.09 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person, except that the portion of any Participant Register relating to any
Participant or SPC requesting payment from a Borrower or seeking to exercise its
rights under Section 10.09 shall be available for inspection by the Lead
Borrower upon reasonable request to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or as is otherwise required thereunder.

 

(f)          A Participant shall not be entitled to receive any greater payment
under Sections 3.01,  3.04 and 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent, not to be unreasonably withheld or delayed (it
being understood the Lead Borrower shall have a reasonable basis for withholding
consent if such Participant would result in materially increased indemnification
obligation to the Lead Borrower at such time).

 

(g)         Any Lender may, without the consent of the Lead Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank having
jurisdiction over it; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(h)         The Luxembourg Loan Parties hereby expressly accept and confirm, for
the purposes of Article 1278 of the Luxembourg Civil Code that, notwithstanding
any assignment, amendment, novation or transfer of any kind permitted under, and
made in accordance with, the provisions of this Agreement or any agreement
referred to herein to which a Luxembourg Loan Party is a party (including any
Security Agreement), any security interest created under such agreement shall
continue in full force and effect to the benefit of each new Lender. Each other
Luxembourg Loan Party hereby accepts and confirms the above.

 

(i)          The Loan Parties organized under Belgian law hereby expressly
accept and confirm, for the purposes of Article 1278 of the Belgian Civil Code,
that, notwithstanding any novation permitted under this Agreement or any
agreement referred to herein, any security interest created under such agreement
shall continue in full force and effect to the benefit of each new Lender.

 

(j)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Lead Borrower (an “SPC”) the option to provide all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii)  such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in

 





196

--------------------------------------------------------------------------------

 



the Participant Register. Each party hereto hereby agrees that (i) an SPC shall
be entitled to the benefit of Sections 3.01,  3.04 and 3.05 (subject to the
requirements and the limitations of such Sections), but neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement except in the case of Section 3.01, to the extent that the grant
to the SPC was made with the prior written consent of the Lead Borrower (not to
be unreasonably withheld or delayed; for the avoidance of doubt, the Lead
Borrower shall have reasonable basis for withholding consent if an exercise by
SPC immediately after the grant would result in materially increased
indemnification obligation to a Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Lead Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

 

(k)         Notwithstanding anything to the contrary contained herein, without
the consent of the Lead Borrower or the Administrative Agent, (1) any Lender may
in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Notes, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Notes, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(l)          Notwithstanding anything to the contrary contained herein other
than the proviso in the definition of “L/C Issuer” or “Swing Line Lender”, in
each case, in respect of any Extension or Extensions of Revolving Credit
Commitments effected in accordance with Section 2.18, any L/C Issuer or Swing
Line Lender may, upon thirty (30) days’ notice to the Lead Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that the relevant L/C Issuer or Swing Line Lender shall use reasonable efforts
to identify, on or prior to the expiration of such 30-day period with respect to
such resignation, a successor L/C Issuer or Swing Line Lender reasonably
acceptable to the Lead Borrower willing to accept its appointment as successor
L/C Issuer or Swing Line Lender, as applicable. In the event of any such
resignation of an L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer or Swing Line Lender hereunder; provided that no failure by
the Lead Borrower to appoint any such successor shall affect the resignation of
the relevant L/C Issuer or the Swing Line Lender, as the case may be, except as
expressly provided above. If an L/C Issuer resigns as L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the

 





197

--------------------------------------------------------------------------------

 



right to require the Lenders to make Base Rate Loans, LIBO Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

(m)        [Reserved].

 

(n)         In the case of any Term Loans acquired by, or contributed to, the
Borrowers pursuant to Section 2.15 or this Section 10.07(n), (x) the aggregate
outstanding principal amount of the Term Loans of the applicable Class shall be
deemed reduced by the full par value of the aggregate principal amount of such
Term Loans acquired by, or contributed to, the Borrowers and (y) any scheduled
principal repayment installments with respect to the Term Loans of such Class
occurring pursuant to Sections 2.07(a), prior to the final maturity date for
Term Loans of such Class, shall be reduced pro rata by the par value of the
aggregate principal amount of Term Loans so purchased or contributed (and
subsequently cancelled and retired), with such reduction being applied solely to
the remaining Term Loans of the Lenders which sold or contributed such Term
Loans.

 

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates); (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Lead Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement; (f) with the written consent of
the Lead Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this  Section 10.08 or becomes available
to the Administrative Agent, any Arranger, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party or its related parties (so long as such source is not known to the
Administrative Agent, such Arranger, such Lender, such L/C Issuer or any of
their respective Affiliates to be bound by confidentiality obligations to any
Loan Party); (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; (j) to the extent such
information is independently developed by any Agent or any Arranger or (k) in
connection with the exercise of any remedies hereunder, under any other Loan
Document or the enforcement of its rights hereunder or thereunder. In addition,
the Agents, the Arrangers and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents, the Arrangers and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
 “Information” means all information received from the Loan Parties relating to
any Loan Party, its Affiliates or its Affiliates’ directors, officers,
employees, trustees, investment advisors or agents, relating to the Holdcos, the
Lead Borrower or any of their Subsidiaries or its business, other than any such
information that is publicly available to any Agent, any L/C Issuer or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08;  provided that, in the case of

 





198

--------------------------------------------------------------------------------

 



information received from a Loan Party after the Closing Date, such information
is clearly identified at the time of delivery as confidential or is delivered
pursuant to Section 6.01,  6.02 or 6.03 hereof.

 

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Collateral Agent, in respect of
any unpaid fees, costs and expenses payable hereunder) is authorized at any time
and from time to time, without prior notice to each Borrower, any such notice
being waived by each Borrower (on its own behalf and on behalf of each Loan
Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Collateral Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations (other than, with
respect to any Guarantor, any Excluded Swap Obligations of such Guarantor) owing
to such Lender and its Affiliates or the Collateral Agent hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Lead Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, the Collateral Agent and each Lender under this Section
10.09 are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, the Collateral Agent and such Lender may
have at Law.

 

Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 10.11 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier (or other electronic transmission, e.g., .pdf) of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by telecopier be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier.

 

Section 10.12 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a

 





199

--------------------------------------------------------------------------------

 



conflict of this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

Section 10.14 Severability.    If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In the event of
any such illegality, invalidity or unenforceability, the parties shall negotiate
in good faith with a view to agreeing on a legal, valid and enforceable
replacement provision which, to the extent practicable, is in accordance with
the intent and purposes of this Agreement and in its economic effect comes as
close as possible to the illegal, invalid or unenforceable provision.

 

Section 10.15 GOVERNING LAW.     THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN ANY COLLATERAL DOCUMENT, BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(a)         ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT
ANY LENDER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE
COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN
PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH LOAN PARTY WAIVES ANY IMMUNITY (SOVEREIGN OR
OTHERWISE)

 





200

--------------------------------------------------------------------------------

 



FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS TO WHICH YOU OR YOUR
PROPERTIES OR ASSETS MAY BE ENTITLED. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, SUCH LOAN PARTY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

(b)         EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE
MANNER PROVIDED FOR NOTICES (OTHER THAN BY TELECOPIER OR ELECTRONIC MAIL) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. WITHOUT LIMITING THE OTHER PROVISIONS OF THIS SECTION 10.15 AND
IN ADDITION TO THE SERVICE OF PROCESS PROVIDED FOR HEREIN, THE LEAD BORROWER
HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE CO- BORROWER (AND THE
CO- BORROWER HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT), AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON THE CO- BORROWER SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, THE LEAD BORROWER AGREES TO PROMPTLY DESIGNATE A NEW AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT.

 

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 





201

--------------------------------------------------------------------------------

 



Section 10.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Loan Parties and the Administrative Agent shall
have been notified by each Lender, the Swing Line Lender and each L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Loan Parties,
each Agent and each Lender and their respective successors and assigns, in each
case in accordance with Section 10.07 (if applicable) and except that no Loan
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

 

Section 10.18 USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Holdcos and each Borrower that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Holdcos and the Borrowers, which information includes the
name, address and tax identification number of the Holdcos and the Borrowers and
other information regarding the Holdcos and the Borrowers that will allow such
Lender or the Administrative Agent, as applicable, to identify the Holdcos and
the Borrowers in accordance with the USA Patriot Act. This notice is given in
accordance with the requirements of the USA Patriot Act and is effective as to
the Lenders and the Administrative Agent.

 

Section 10.19 No Advisory or Fiduciary Responsibility. (a) In connection with
all aspects of each transaction contemplated hereby, each Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(i) the facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrowers and their respective
Affiliates, on the one hand, and the Agents, the Arrangers and the Lenders, on
the other hand, and the Borrowers are capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers or any of their respective
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Borrower or any of
its Affiliates with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent or Lender has advised or is currently advising the Borrowers or any of
its Affiliates on other matters) and none of the Agents, the Arrangers or the
Lenders has any obligation to the Borrowers or any of their respective
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Agents, the Arrangers and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from, and may conflict with, those of the Borrowers and their respective
Affiliates, and none of the Agents, the Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Agents, the Arrangers and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each
Loan Party hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Agents, Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty under
applicable law relating to agency and fiduciary obligations.

 





202

--------------------------------------------------------------------------------

 



(b)         Each Loan Party acknowledges and agrees that each Lender, Arranger
and any affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrowers, the Holdcos, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger (or an agent or any other person with any
similar role under the Facilities) and without any duty to account therefor to
any other Lender or any Arranger, Holdco, Borrower or Affiliate of the
foregoing. Each Lender, the Arrangers and any affiliate thereof may accept fees
and other consideration from the Holdcos, the Borrowers or any Affiliate thereof
for services in connection with this Agreement, the Facilities or otherwise
without having to account for the same to any other Lender or any Arranger,
Holdco, Borrower or Affiliate of the foregoing. Some or all of the Lenders and
the Arrangers may have directly or indirectly acquired certain equity interests
(including warrants) in the Holdcos, the Borrowers or an Affiliate thereof or
may have directly or indirectly extended credit on a subordinated basis to the
Holdcos, the Borrowers or an Affiliate thereof. Each party hereto, on its behalf
and on behalf of its affiliates, acknowledges and waives the potential conflict
of interest resulting from any such Lender, Arranger or an Affiliate thereof
holding disproportionate interests in the extensions of credit under the
Facilities or otherwise acting as arranger or agent thereunder and such Lender,
Arranger or Affiliate thereof directly or indirectly holding equity interests in
or subordinated debt issued by the Holdcos, Borrowers or an Affiliate thereof.

 

Section 10.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Loan Parties in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Loan Parties in the Agreement Currency, the Loan
Parties agree, jointly and severally, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the respective Loan Party (or to any other Person
who may be entitled thereto under applicable law).

 

Section 10.21 Certain Undertakings with Respect to any Securitization
Subsidiary.  (a)  Each Agent and Lender agrees that, prior to the date that is
one year and one day after payment in full of all of the obligations of the
Securitization Subsidiary in connection with and under a Securitization, (i)
such Agent and such Lender shall not be entitled, whether before or after the
occurrence of any Event of Default, to (A) institute against, or join any other
Person in instituting against, any Securitization Subsidiary any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof, (B) transfer and register the capital
stock of any Securitization Subsidiary or any other instrument evidencing any
Securitization Seller’s Retained Interest in the name of any Agent or a Secured
Party or any designee or nominee thereof, (C) foreclose on any security interest
in any Securitization Seller’s Retained Interest regardless of the bankruptcy or
insolvency of the Lead Borrower or any Restricted Subsidiary, (D) exercise any
voting rights granted or appurtenant to such capital stock of any Securitization

 





203

--------------------------------------------------------------------------------

 



Subsidiary or any other instrument evidencing any Securitization Seller’s
Retained Interest or (E) enforce any right that the holder of any such capital
stock of any Securitization Subsidiary or any other instrument evidencing any
Securitization Seller’s Retained Interest might otherwise have to liquidate,
consolidate, combine, collapse or disregard the entity status of such
Securitization Subsidiary, (ii) such Agent and such Lender hereby waives and
releases any right to require (A) that any Securitization Subsidiary be in any
manner merged, combined, collapsed or consolidated with or into the Lead
Borrower or any Restricted Subsidiary, including by way of substantive
consolidation in a bankruptcy case or (B) that the status of any Securitization
Subsidiary as a separate entity be in any respect disregarded and (iii) such
Agent and such Lender agrees and acknowledges that the agent acting on behalf of
the holders of securitization indebtedness of the Securitization Subsidiary is
an express third party beneficiary with respect to Sections 10.21(a) and (b) and
such agent shall have the right to enforce compliance by the Agents and the
Lenders with Sections 10.21(a) and (b).

 

(b)         Upon the transfer or purported transfer by the Lead Borrower or any
Restricted Subsidiary of Securitization Assets to a Securitization Subsidiary in
a Securitization, any Liens with respect to such Securitization Assets arising
under this Agreement or any Collateral Documents related to the Agreement shall
automatically be released (and each of the Administrative Agent and the
Collateral Agent, as applicable, is hereby authorized to execute and enter into
any such releases and other documents as the Lead Borrower may reasonably
request in order to give effect thereto).

 

Section 10.22 INTERCREDITOR AGREEMENTS.      (a)    PURSUANT TO THE EXPRESS
TERMS OF EACH INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT INTERCREDITOR AGREEMENT AND ANY
OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.

 

(b)         EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO THE RELEVANT INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER, AND TO
TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY
IT IN ACCORDANCE WITH THE TERMS OF SUCH INTERCREDITOR AGREEMENT(S). EACH LENDER
AGREES TO BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT.

 

(c)         THE PROVISIONS OF THIS SECTION 10.22 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT. REFERENCE MUST
BE MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS
AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS
AND REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE RELEVANT INTERCREDITOR AGREEMENT.

 

(d)         THE PROVISIONS OF THIS SECTION 10.22 SHALL APPLY WITH EQUAL FORCE,
MUTATIS MUTANDIS, TO ANY FIRST LIEN INTERCREDITOR AGREEMENT, ANY SECOND LIEN
INTERCREDITOR AGREEMENT, ANY SUBORDINATION AGREEMENT AND ANY OTHER INTERCREDITOR
AGREEMENT OR ARRANGEMENT PERMITTED BY THIS AGREEMENT.

 





204

--------------------------------------------------------------------------------

 



Section 10.23 Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans or the Commitments,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84- 14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)          none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3- 21(c)(1)(i)(A)-(E),





205

--------------------------------------------------------------------------------

 



 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)         The Administrative Agent and the Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

ARTICLE XI

 

GUARANTEE

 

Section 11.01 The Guarantee. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not as a surety to
each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of (i) the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code and
(ii) any other Debtor Relief Laws) on the Loans made by the Lenders to, and the
Notes held by each Lender of, the Borrowers, and all other Obligations (other
than, with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor) from time to time owing to the Secured Parties by any Loan Party
(other than such Guarantor with respect to its primary obligations) under any
Loan Document, any Secured Hedge Agreement or any Treasury Services Agreement,
in each case strictly in accordance with the terms thereof (such obligations
being herein collectively called the “Guaranteed Obligations”). The Guarantors
hereby jointly and severally agree that if the Borrowers or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full





206

--------------------------------------------------------------------------------

 



when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

Section 11.02 Obligations Unconditional. The obligations of the Guarantors under
Section 11.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of the Loan Parties under this
Agreement, the Notes, if any, any other Loan Document or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (except for payment in full in cash). Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

 

(a)         at any time or from time to time, without notice to the Guarantors,
to the extent permitted by Law, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)         any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

(c)         the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.08, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

(d)         any Lien or security interest granted to, or in favor of, an L/C
Issuer or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

 

(e)         the release of any other Guarantor pursuant to Section 11.16.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrowers under this Agreement, the Notes, if any, any other Loan
Document or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the Guaranteed Obligations. The Guarantors waive, to the extent permitted by
Law, any and all notice of the creation, renewal, extension, waiver, termination
or accrual of any of the Guaranteed Obligations and notice of or proof of
reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other person at any time of any right or
remedy against the Borrowers or against any other person which may be or become





207

--------------------------------------------------------------------------------

 



liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

 

Section 11.03 Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

Section 11.04 Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against any Borrower or
any other Guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Section 7.03(d) shall be subordinated to such Loan Party’s
Obligations in the manner set forth in the Global Intercompany Note evidencing
such Indebtedness.

 

Section 11.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrowers under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.

 

Section 11.06 Instrument for the Payment of Money.      Each Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

 

Section 11.07 Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

 

Section 11.08 General Limitation on Guarantee Obligations.      In any action or
proceeding involving any state, provincial or federal corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other Law affecting the
rights of creditors generally, if the obligations of any Guarantor under Section
11.01 would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution

 





208

--------------------------------------------------------------------------------

 



established in Section 11.16) that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

 

Section 11.09 Specific Limitation for Swiss Guarantors. (a) If and to the extent
that (i) a Swiss Guarantor becomes, under Section 11.01 or under any other
provision of any Loan Document, any Secured Hedge Agreement or any Treasury
Services Agreement, liable for Guaranteed Obligations of its Affiliates (other
than those of its direct or indirect wholly owned Subsidiaries) or otherwise
obliged to grant economic benefits to its Affiliates (other than its direct or
indirect wholly owned Subsidiaries), including, for the avoidance of doubt, any
restrictions of such Swiss Guarantor’s rights of set-off and/or subrogation or
its duties to subordinate or waive claims and (ii) complying with such
obligations would constitute a repayment of capital (Einlagerückgewähr), a
violation of the legally protected reserves (gesetzlich geschützte Reserven) or
the payment of a (constructive) dividend (Gewinnausschüttung) by such Swiss
Guarantor or would otherwise be restricted under Swiss corporate law then
applicable (the “Restricted Obligations”), the aggregate liability of such Swiss
Guarantor for Restricted Obligations shall be limited to the amount available
for distribution as dividends to the shareholders of such Swiss Guarantor at the
time such Swiss Guarantor is required to perform under any Loan Document, any
Secured Hedge Agreement or any Treasury Services Agreement, provided that this
is a requirement under applicable Swiss law at that time and further provided
that such limitation shall not discharge such Swiss Guarantor from its
obligations in excess thereof, but merely postpone the performance date
therefore until such times as performance is again permitted notwithstanding
such limitation.

 

(b)         In respect of Restricted Obligations, each Swiss Guarantor shall:

 

(i)          if and to the extent required by applicable law in force at the
relevant time use its best efforts to mitigate to the extent possible any Swiss
Withholding Tax obligations to be levied on the Restricted Obligations (and
cause its parent and other relevant Affiliates to fully cooperate in any
mitigating efforts), in particular through the notification procedure, and
promptly notify the Administrative Agent thereof or, if such a notification
procedure is not applicable:

 

(A)        deduct Swiss Withholding Tax at the rate of 35% (or such other rate
as in force from time to time pursuant to, in particular, any applicable double
taxation treaty) from any payment made by it in respect of Restricted
Obligations;

 

(B)        pay any such deduction to the Swiss Federal Tax Administration; and

 

(C)        notify (and the Lead Borrower shall ensure that such Swiss Guarantor
will notify) the Administrative Agent that such a deduction has been made and
provide the Administrative Agent with evidence that such a deduction has been
paid to the Swiss Federal Tax Administration; and

 

(ii)         to the extent such a deduction is made, not be obliged to either
gross-up payments and/or indemnify the Secured Parties in accordance with
Section 3.01 in relation to any such payment made by it in respect of Restricted
Obligations unless grossing-up and/or indemnifying is permitted under the laws
of Switzerland then in force (it being understood that this shall not in any way
limit any obligations of any other Loan Party under any Loan Document, any
Secured Hedge Agreement or any Treasury Services Agreement to indemnify the
Secured Parties in respect of the deduction of the Swiss Withholding Tax). Each
Swiss Guarantor shall use its commercially reasonable efforts to ensure that any
Person which is, as a result of a deduction of Swiss Withholding Tax, entitled
to a full or partial refund of the Swiss Withholding Tax, will, as soon as





209

--------------------------------------------------------------------------------

 



possible after the deduction of the Swiss Withholding Tax, (i) request a refund
of the Swiss Withholding Tax under any applicable law (including double tax
treaties) and (ii) promptly upon receipt, pay to the Administrative Agent (or to
any such other Secured Party as directed by the Administrative Agent) any amount
so refunded for application as a further payment of such Swiss Guarantor under
and pursuant to the relevant Loan Document, Secured Hedge Agreement and/or
Treasury Services Agreement.

 

(c)         If and to the extent requested by the Administrative Agent and if
and to the extent this is from time to time required under Swiss law
(restricting profit distributions), in order to allow the Secured Parties to
obtain a maximum benefit under this Article XI, each Swiss Guarantor shall, and
any parent company of such Swiss Guarantor being a party to this Agreement shall
procure that such Swiss Guarantor will, promptly implement all such measures
and/or promptly procure the fulfillment of all prerequisites allowing it to
promptly make the (requested) payment(s) hereunder from time to time, including
the following:

 

(i)        preparation of an up-to-date audited balance sheet of such Swiss
Guarantor;

 

(ii)        confirmation of the auditors of such Swiss Guarantor that the
relevant amount represents (the maximum of) freely distributable profits and;

 

(iii)        conversion of restricted reserves into profits and reserves freely
available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);

 

(iv)        revaluation of hidden reserves (to the extent permitted by mandatory
Swiss law);

 

(v)         approval by a shareholders’ meeting of such Swiss Guarantor of the
(resulting) profit distribution; and

 

(vi)        all such other measures necessary or useful to allow such Swiss
Guarantor to make the payments agreed hereunder with a minimum of limitations.

 

Section 11.10 Specific Limitation for German Guarantors. (a) Scope. This Section
11.10 shall only apply if and to the extent (i) a German Guarantor guarantees
the indebtedness of its direct or indirect shareholder(s) or of a subsidiary of
such shareholder; and (ii) the granting of the guarantee in this Article XI
would result in a liability of the managing directors of the relevant German
Guarantor for breach of Section 30 of the GmbHG on the date that Guarantor
became a party to this Agreement.

 

(b)         Exceptions. In any event, the restrictions set out in this Section
11.10 shall not apply to the extent: (i) the German Guarantor guarantees any
indebtedness of any of its direct or indirect subsidiaries; (ii) the German
Guarantor secures any indebtedness under any Loan Document in respect of
(i)  loans to the extent they are passed on (directly or indirectly) to the
relevant German Guarantor or its subsidiaries and such amount passed on is not
repaid or (ii) outstanding bank guarantees or letters of credit that are issued
for the benefit of any of the creditors of the German Guarantor or the German
Guarantor’s subsidiaries; or (iii) any of the exceptions set out in Section 30
para. 1 sentence 2 GmbHG applies.

 

(c)         Capital Impairment.     The parties to this Agreement agree that if
a German Guarantor is able to demonstrate that the granting of the guarantee in
this Article XI by it (the “German Guarantee”) had, on the date that such German
Guarantor became a party to this Agreement, the effect of causing the amount of
that German Guarantor’s Net Assets to fall below the amount of its registered
share capital (Stammkapital) (or increase an existing shortage of its registered
share capital) in violation of





210

--------------------------------------------------------------------------------

 



Section 30 GmbHG, (such event is hereinafter referred to as a “Capital
Impairment”), then the Finance Parties shall demand payment under the German
Guarantee from such German Guarantor only to the extent such Capital Impairment
would not have occurred.

 

(d)         Management Notification and Auditors’ Determination.

 

(i)          The relevant German Guarantor will notify the Administrative Agent
in writing in reasonable detail within fifteen (15) Business Days of receiving
notice from the Administrative Agent of the Administrative Agent’s intention to
demand payment under the guarantee in this Article XI whether and to what extent
a Capital Impairment occurred on the date of the entry into this Agreement (the
“Management Notification”). Demanding payment under the guarantee in this
Article XI from such German Guarantor up to the amount which, according to the
Management Notification, would not result in a Capital Impairment is permitted
without limitation.

 

(ii)         The relevant German Guarantor will provide an auditors’
determination by the Auditors within thirty (30) Business Days from the date on
which the Security Agent received the Management Notification (the “Auditors’
Determination”). Such Auditors’ Determination shall set out:

 

(A)        the amount of Net Assets of that German Guarantor taking into account
the relevant adjustments, and

 

(B)        the extent of the Capital Impairment.

 

Demanding payment under the German Guarantee from such German Guarantor up to
the amount which, according to the Auditors’ Determination, did not result in a
Capital Impairment is permitted without limitation. The results of the Auditors’
Determination are, save for manifest errors, binding on all parties.

 

(iii)        If the relevant German Guarantor does not provide the Management
Notification or the Auditors’ Determination within the time frame set out above,
demanding payment under the German Guarantee shall not be limited by this
Section 11.10. In particular neither the Agent nor any Finance Party shall be
obliged to make available to that German Guarantor any proceeds realized.

 

(e)         No Waiver. This Section 11.10 shall not affect the enforceability
(other than as specifically set out herein), legality or validity of a German
Guarantee and each Finance Party is entitled to claim in court that the granting
of and/or making payments under a German Guarantee by the relevant German
Guarantor does not fall within the scope of Section 30 of the GmbHG. The Finance
Parties’ rights to any remedies they may have against the relevant German
Guarantor shall not be limited if it is finally ascertained in court that
Section 30 of the GmbHG did not apply. The agreement of the Finance Parties to
abstain from demanding any or part of the payment under a German Guarantee in
accordance with the provisions above shall not constitute a waiver (Verzicht) of
any right granted under this Agreement or any other Loan Document to the Agent
or any Finance Party.

 

(f)          GmbH & Co KG. In the case of a limited partnership with a limited
liability company as its general partner (GmbH & Co. KG) the provisions under
this Section 11.10 shall apply mutatis mutandis and all references to Capital
Impairment and Net Assets shall be construed as a reference to capital
impairment and net assets of the general partner of such German Guarantor.

 

Section 11.11 Specific Limitation for Hong Kong Guarantors.     The obligations
under this Agreement (including but not limited to, any representation or
covenant) of any Guarantor which is incorporated under Hong Kong law shall not
include any obligation which if incurred or made would constitute the provision
of unlawful financial assistance including within the meaning of Section 275 of
the Companies Ordinance (Cap. 622) of Hong Kong until and unless any
requirements



211

--------------------------------------------------------------------------------

 



of the Companies Ordinance (Cap. 622) of Hong Kong have been complied with in
relation to the provision of financial assistance constituted by this Agreement
with respect to such Guarantor.

 

Section 11.12 [Reserved].

 

Section 11.13 Specific Limitation for Luxembourg Guarantors. (a) For the purpose
of this Section 11.13:

 

(i)        “Luxembourg Guarantor” means a Guarantor incorporated in Luxembourg;

 

(ii)        a reference to a “Luxembourg Guarantor’s Borrowings” will be
construed as a reference to the total amount of all Credit Extensions (including
for this purpose any accrued and unpaid interest, costs and fees in respect of
such Credit Extensions) made by that Luxembourg Guarantor under this Agreement;

 

(iii)        a reference to “Subsidiaries’ Borrowings” in respect of a
Luxembourg Guarantor will be construed as a reference to all Credit Extensions
(including Credit Extensions under any accrued and unpaid interest, costs and
fees in respect of those Credit Extensions) made by the direct or indirect
Subsidiaries of that Luxembourg Guarantor, including any amounts financed
directly or indirectly by a Luxembourg Guarantor’s Borrowings and on-lent to
such Subsidiaries; and

 

(iv)        “Luxembourg Guarantee Demand Date” means the first date upon which a
Loan Party makes written demand upon the relevant Luxembourg Guarantor to make
payment in respect of any Guaranteed Obligations.

 

(b)        Unlawful Financial Assistance. Without limiting any specific
exemptions set out below:

 

(i)        no Guaranteed Obligations will extend to include any obligation or
liability; and

 

(ii)       no security granted by a Luxembourg Guarantor will secure any
Guaranteed Obligations,

 

in each case, if to do so would be unlawful financial assistance in respect of
the acquisition of shares in itself under Article 49-6 or would constitute a
misuse of corporate assets (abus de biens sociaux) as defined at Article 171-1
of the Luxembourg Act on commercial companies of 10 August 1915, as amended.

 

(c)         Luxembourg Guarantors.     A  Luxembourg Guarantor’s obligations is
subject to the following guarantee limitation (or, in respect of any future
Luxembourg Guarantor, a guarantee limitation, which will be contained in any
Guarantor Joinder (if applicable)) to this Agreement, or in any other agreement
or deed, under which that Luxembourg Guarantor becomes an additional Guarantor,
substantially in the following form:

 

(i)          Notwithstanding any other provision herein, the maximum amount
payable by a Luxembourg Guarantor in respect of its Guaranteed Obligations shall
not, at any time, exceed the greater of:

 

(A)        an amount equal to 95% of that Luxembourg Guarantor’s net assets
(capitaux propres), existing as at the date of this Agreement, as shown in its
most recently and duly approved financial statements (comptes annuels); and





212

--------------------------------------------------------------------------------

 



(B)        an amount equal to 95% of that Luxembourg Guarantor’s net assets
(capitaux propres), existing as at the Luxembourg Guarantee Demand Date, as
shown in its most recently and duly approved financial statements (comptes
annuels).

 

For this purpose “net assets (capitaux propres)” will be determined in
accordance with annex to the grand-ducal regulation dated 18 December 2015
defining the form and content of the presentation of balance sheet and profit
and loss account, and enforcing the Luxembourg Act of 19 December 2002 on the
Register of Commerce and Companies, on accounting and on annual accounts of the
companies.

 

(ii)         The limit in paragraph (i) above will not apply to any Guaranteed
Obligations in respect of any Luxembourg Guarantor’s Borrowings and to
Subsidiaries’ Borrowings or any other liabilities of the Subsidiaries of the
Luxembourg Guarantor’s under the Loan Documents.

 

Section 11.14 Specific Limitation for Irish Guarantors. Notwithstanding anything
to the contrary in this Agreement or in any other Loan Document, the obligations
and liabilities of any Guarantor incorporated in Ireland (an “Irish Guarantor”)
under Section 11.01 shall not apply to the extent that it would result in any
such obligations or liabilities constituting unlawful financial assistance
within the meaning of section 82 of the Companies Act 2014 and obligations and
liabilities arising from any Guaranty provided by any additional Irish Guarantor
pursuant to Section 6.11, shall be subject to the limitations set out in the
Guarantor Joinder (as such terms of such joinder agreement are reasonably agreed
to by the Collateral Agent and the Administrative Agent) applicable to such
additional Irish Guarantor pursuant to Section 6.11.

 

Section 11.15 Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, (a) all or substantially all of the Equity
Interests or property of such Guarantor are sold or otherwise transferred to a
person or persons, none of which is a Loan Party or (b) such Guarantor becomes
an Immaterial Subsidiary or an Excluded Subsidiary as a result of a transaction
or designation permitted hereunder (any such Guarantor referred to in clauses
(a) or (b), a “Subject Guarantor”), such Subject Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement and its obligations to pledge
and grant any Collateral owned by it pursuant to any Collateral Document and, in
the case of a sale of all or substantially all of the Equity Interests of the
Subject Guarantor, the pledge of such Equity Interests to the Collateral Agent
pursuant to the Collateral Documents shall be automatically released; provided
that (i) the release of any Subject Guarantor that becomes an Excluded
Subsidiary of the type described in clause (a) of the definition thereof shall
only be permitted if at the time such Subject Guarantor becomes an Excluded
Subsidiary of such type, (A) no Event of Default exists, (B) after giving pro
forma effect to such release and the consummation of the transaction that causes
such Person to be an Excluded Subsidiary of such type, the Lead Borrower is
deemed to have made a new Investment in such Person for purposes of Section 7.06
(as if such Person were then newly acquired) in an amount equal to the portion
of the fair market value of the net assets of such Person attributable to the
Loan Parties’ equity interest therein as reasonably estimated by the Lead
Borrower and such Investment is permitted pursuant to Section 7.06 (other than
pursuant to clause (i) of the definition of Permitted Investments herein) at
such time and (C) a Responsible Officer of the Lead Borrower certifies to the
Administrative Agent compliance with preceding clauses (A) and (B)) and (ii) no
such release shall occur if such Subject Guarantor continues to be a guarantor
in respect of any Senior Notes, any Junior Financing, any Refinancing Equivalent
Debt or any Incremental Equivalent Debt or any Permitted Refinancing in respect
thereof. So long as the Lead Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, the
Collateral Agent

 





213

--------------------------------------------------------------------------------

 



shall take such actions as are necessary to effect each release described in
this Section 11.15 in accordance with the relevant provisions of the Collateral
Documents.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit in form and substance,
and issued by a financial institution, reasonably satisfactory to the applicable
L/C Issuer has been put in place), this Agreement and the Guarantees made herein
shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement.

 

Section 11.16 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.08. The provisions of this Section 11.16 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent, the L/C Issuers, the Swing Line Lender and the Lenders,
and each Subsidiary Guarantor shall remain liable to the Administrative Agent,
the L/C Issuers, the Swing Line Lender and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

 

Section 11.17 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of
any Swap Obligation (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 11.17 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
11.17, or otherwise under this Guarantee, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
11.17 shall remain in full force and effect until the payment in full and
discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor intends
that this Section 11.17 constitute, and this Section 11.17 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Section 11.18 Certain Dutch Guarantors. The obligations under this Article XI of
any Guarantor incorporated in The Netherlands shall not include any obligation
which if incurred would constitute the provision of unlawful financial
assistance within the meaning of Section 2:98(c) of the Dutch Civil Code.

 

Section 11.19 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liabilities of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:

 





214

--------------------------------------------------------------------------------

 



(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 



215

--------------------------------------------------------------------------------

 



EXHIBIT B: Converting Lender Consent

 

CONVERTING LENDER CONSENT

 

CONVERTING LENDER CONSENT (this “Converting Lender Consent”) to the 2018
Refinancing Amendment dated as of the date above (the “2018 Refinancing
Amendment”) to the Credit Agreement dated as of September 6, 2017 (as amended,
restated, supplemented and/or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”) among TRINSEO HOLDING S.À R.L., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(“RCS”) under number B 153582, as Holdings, TRINSEO MATERIALS S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the RCS under number B 162639, as Intermediate
Holdings, TRINSEO MATERIALS OPERATING S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, registered with the RCS under number B153586, as
the Lead Borrower, acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation, as Co-Borrower, the Lenders
party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender.

 

Capitalized terms used in this Converting Lender Consent but not defined in this
Converting Lender Consent have the meanings assigned to such terms in the Credit
Agreement; capitalized terms used in this Converting Lender Consent but not
defined in the Credit Agreement have the meanings assigned to such terms in the
2018 Refinancing Amendment.

 

Existing Term Lenders

 

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves the 2018 Refinancing Amendment and consents as follows (check ONE
option):

 

Consent and Cashless Roll Option

 

☐          to convert 100% of the outstanding principal amount of the Existing
Term Loans under the Credit Agreement held by such Existing Term Lender (or such
lesser amount allocated to such Lender by the Administrative Agent) into 2018
Refinancing Term Loans in a like principal amount. In the event a lesser amount
is allocated, the difference between the current amount and the allocated amount
will be prepaid on the Amendment Effective Date.

 

Consent and Assignment Option

 

☐          to have 100% of the outstanding principal amount of the Existing Term
Loans under the Credit Agreement held by such Existing Term Lender prepaid on
the Amendment Effective Date and purchase by assignment the principal amount of
2018 Refinancing Term Loans committed to separately by the undersigned (or such
lesser amount allocated to such Lender by the Administrative Agent).

 

[Remainder of page intentionally left blank]

 





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Converting Lender Consent to
the 2018 Refinancing Amendment to be executed and delivered by a duly authorized
officer as of the date first written above.

 

 

 

 

 

(type name of the legal entity),

 

as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

If a second signature is necessary:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Converting Lender Consent





 

--------------------------------------------------------------------------------

 



 

EXHIBIT C: Form of Acknowledgement and Confirmation

 

ACKNOWLEDGMENT AND CONFIRMATION

 

May 22, 2018

 

1.           Reference is made to the 2018 Refinancing Amendment dated as of May
22, 2018 (the “2018 Refinancing Amendment”) to the Credit Agreement dated as of
September 6, 2017 (as amended, restated, supplemented and/or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”) among
TRINSEO HOLDING S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 46A, avenue John F.
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (“RCS”) under number B 153582, as
Holdings, TRINSEO MATERIALS S.À R.L., a private limited liability company
 (société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
RCS under number B 162639, as Intermediate Holdings, TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
registered with the RCS under number B153586, as the Lead Borrower, acting by
its general partner, Intermediate Holdings, TRINSEO MATERIALS FINANCE, INC., a
Delaware corporation, as Co-Borrower, the Lenders party thereto and DEUTSCHE
BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent, L/C Issuer
and Swing Line Lender and each of the Persons party thereto as 2018 Refinancing
Term Loan Lenders (as defined therein). Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Credit Agreement or
2018 Refinancing Amendment, as applicable.

 

2.           Certain provisions of the Credit Agreement are being amended and/or
modified pursuant to the 2018 Refinancing Amendment. Each of the parties hereto
hereby agrees that, with respect to each Loan Document to which it is a party,
after giving effect to the 2018 Refinancing Amendment:

 

(a)         all of its obligations (including all obligations under the Loan
Guaranty), liabilities and indebtedness under such Loan Document, including
guarantee obligations, shall remain in full force and effect on a continuous
basis (including with respect to the 2018 Refinancing Term Loans);

 

(b)         all of the Liens and security interests created and arising under
such Loan Document remain in full force and effect on a continuous basis, and
the perfected status and priority to the extent provided for in Section 5.18 of
the Credit Agreement of each such Lien and security interest continues in full
force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged as collateral security for the applicable Obligations (including
with respect to the 2018 Refinancing Term Loans);

 

(c)         all liabilities and obligations arising under the Credit Agreement
as amended pursuant to the 2018 Refinancing Amendment shall form part of (but do
not limit) the “Secured Liabilities” and “Secured Claims” (as applicable) as
defined in each Collateral Document to which it is a party (including by
incorporation); and

 





 

--------------------------------------------------------------------------------

 



(d)         it only wishes to amend its rights and obligations under the Credit
Agreement in accordance with the terms of the 2018 Refinancing Amendment and
that they do not wish to novate and/release any of their rights and obligations
under the Credit Agreement.

 

3.           All clauses, terms, representations and conditions of the
Collateral Documents shall remain in full force and effect and shall continue to
secure any and all present and future obligations and liabilities under the Loan
Documents.

 

4.           The security interests granted under the Collateral Documents shall
be preserved and remain in full force and effect, as security over the
collateral respectively secured therein, in accordance with its terms. Neither
the rights and obligations of the pledgor under the Collateral Documents nor the
rights, powers and remedies conferred upon the Security Agent by the Collateral
Documents or by law, nor the pledge (as referred to therein) created thereby
shall be discharged, released, impaired or otherwise affected by this Agreement.

 

5.           Each Guarantor party hereto consents to the terms and conditions of
the 2018 Refinancing Amendment including the incurrence by the Borrowers of the
2018 Refinancing Term Loans contemplated thereby, and agrees that each reference
to the Credit Agreement in the Loan Documents shall, on and after the Amendment
Effective Date, be deemed to be a reference to the Credit Agreement as amended
by the 2018 Refinancing Amendment.

 

6.           THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions
of Sections 10.15 and 10.16 of the Credit Agreement as amended, are incorporated
herein by reference, mutatis mutandis.

 

7.           This Acknowledgment and Confirmation may be executed by one or more
of the parties hereto on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

[Remainder of page intentionally left blank]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

 

 

 

 

TRINSEO MATERIALS OPERATING

 

S.C.A, acting by its general partner,

 

TRINSEO MATERIALS S.À R.L.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TRINSEO MATERIALS FINANCE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 



 

GUARANTORS:

 

 

 

 

 

TRINSEO LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TRINSEO US HOLDING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TRINSEO DEUTSCHLAND GMBH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TRINSEO DEUTSCHLAND

 

ANLAGENGESELLSCHAFT MBH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

TRINSEO (HONG KONG) LIMITED

 

 

 

 

 

The COMMON SEAL of

 

TRINSEO (HONG KONG) LIMITED was

 

affixed to this Deed (pursuant to a resolution of its Board of

 

Directors) in the presence of:

 

 

 

 

 

Name:

 

Title:

Director

 

 

 

Witnessed by:

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Name of witness:

 

Occupation of witness:

 

Address of witness:

 

 

 

 

 

Executed and Delivered as a Deed

 

for and on behalf of

 

TRINSEO HOLDINGS ASIA PTE. LTD.

 

by Xu Chenbin as director

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Witnessed by:

 

 

 

 

 

 

 

Name of witness:

 

Occupation of witness:

 

Address of witness:

 

 

 

 

 

TRINSEO FINANCE IRELAND

 

UNLIMITED COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRINSEO MATERIALS S.À R.L.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRINSEO HOLDING S.À R.L.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

TRINSEO FINANCE LUXEMBOURG

 

S.À R.L.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRINSEO EUROPE GMBH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRINSEO EXPORT GMBH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRINSEO NETHERLANDS B.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRINSEO HOLDING B.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------